Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of January 29, 2016,

among

BARGAIN PARENT, INC.,

as Parent,

OLLIE’S HOLDINGS, INC., OLLIE’S BARGAIN OUTLET, INC. and

any Subsidiary Loan Party that becomes a Borrower pursuant to the terms of this
Agreement,

as Borrowers,

THE LENDERS PARTY HERETO,

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Administrative Agent,

CITIZENS BANK OF PENNSYLVANIA,

as Documentation Agent,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

and

MANUFACTURERS AND TRADERS TRUST COMPANY,

as sole Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

 

DEFINED TERMS

     1   

SECTION 1.02.

 

TERMS GENERALLY

     61   

SECTION 1.03.

 

ACCOUNTING TERMS

     62   

SECTION 1.04.

 

ROUNDING

     62   

SECTION 1.05.

 

TIMING OF PAYMENT OR PERFORMANCE

     63   

SECTION 1.06.

 

CLASSIFICATION

     63   

SECTION 1.07.

 

REFERENCES TO LAWS

     63   

SECTION 1.08.

 

PRO FORMA

     63   

ARTICLE II THE CREDITS

     63   

SECTION 2.01.

 

COMMITMENTS

     63   

SECTION 2.02.

 

LOANS AND BORROWINGS

     64   

SECTION 2.03.

 

REQUESTS FOR BORROWINGS AND NOTICES

     64   

SECTION 2.04.

 

SWINGLINE LOANS; SETTLEMENT

     65   

SECTION 2.05.

 

LETTERS OF CREDIT

     66   

SECTION 2.06.

 

FUNDING OF BORROWINGS

     71   

SECTION 2.07.

 

INTEREST ELECTIONS

     71   

SECTION 2.08.

 

TERMINATION OF COMMITMENTS

     72   

SECTION 2.09.

 

EVIDENCE OF DEBT

     73   

SECTION 2.10.

 

APPLICATION OF PAYMENT IN THE DOMINION ACCOUNTS

     73   

SECTION 2.11.

 

REPAYMENT OF PRINCIPAL

     74   

SECTION 2.12.

 

PREPAYMENT OF LOANS

     74   

SECTION 2.13.

 

FEES

     76   

SECTION 2.14.

 

INTEREST

     77   

SECTION 2.15.

 

ALTERNATE RATE OF INTEREST

     78   

SECTION 2.16.

 

INCREASED COSTS

     78   

SECTION 2.17.

 

BREAK FUNDING PAYMENTS

     79   

SECTION 2.18.

 

TAXES

     80   

SECTION 2.19.

 

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

     83   

SECTION 2.20.

 

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     85   

SECTION 2.21.

 

ILLEGALITY

     86   

SECTION 2.22.

 

DEFAULTING LENDERS

     86   

SECTION 2.23.

 

INCREMENTAL EXTENSIONS OF CREDIT

     88   

SECTION 2.24.

 

EXTENSION OFFERS

     91   

SECTION 2.25.

 

OVERADVANCES

     94   

SECTION 2.26.

 

PROTECTIVE ADVANCES

     94   

SECTION 2.27.

 

LEAD BORROWER

     95   

SECTION 2.28.

 

JOINT AND SEVERAL LIABILITY OF BORROWERS.

     95   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     96   

SECTION 3.01.

 

ORGANIZATION; POWERS

     97   

SECTION 3.02.

 

AUTHORIZATION

     97   

SECTION 3.03.

 

ENFORCEABILITY

     97   

SECTION 3.04.

 

GOVERNMENTAL APPROVALS

     97   

 

- i -



--------------------------------------------------------------------------------

SECTION 3.05.

 

FINANCIAL STATEMENTS

     98   

SECTION 3.06.

 

NO MATERIAL ADVERSE EFFECT

     98   

SECTION 3.07.

 

TITLE TO PROPERTIES; POSSESSION UNDER LEASES

     98   

SECTION 3.08.

 

SUBSIDIARIES

     98   

SECTION 3.09.

 

LITIGATION; COMPLIANCE WITH LAWS

     99   

SECTION 3.10.

 

INVESTMENT COMPANY ACT

     99   

SECTION 3.11.

 

[RESERVED]

     99   

SECTION 3.12.

 

FEDERAL RESERVE REGULATIONS

     99   

SECTION 3.13.

 

TAX RETURNS

     99   

SECTION 3.14.

 

NO MATERIAL MISSTATEMENTS

     100   

SECTION 3.15.

 

EMPLOYEE BENEFIT PLANS

     100   

SECTION 3.16.

 

ENVIRONMENTAL MATTERS

     100   

SECTION 3.17.

 

SECURITY DOCUMENTS

     101   

SECTION 3.18.

 

SOLVENCY

     102   

SECTION 3.19.

 

LABOR MATTERS

     102   

SECTION 3.20.

 

BORROWING BASE CERTIFICATE

     102   

SECTION 3.21.

 

USA PATRIOT ACT AND OFAC

     102   

ARTICLE IV CONDITIONS OF LENDING

     103   

SECTION 4.01.

 

CLOSING DATE

     103   

SECTION 4.02.

 

CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS

     105   

ARTICLE V AFFIRMATIVE COVENANTS

     106   

SECTION 5.01.

 

EXISTENCE; BUSINESSES AND PROPERTIES

     106   

SECTION 5.02.

 

INSURANCE

     107   

SECTION 5.03.

 

TAXES

     107   

SECTION 5.04.

 

FINANCIAL STATEMENTS, REPORTS, ETC.

     107   

SECTION 5.05.

 

LITIGATION AND OTHER NOTICES.

     111   

SECTION 5.06.

 

COMPLIANCE WITH LAWS.

     111   

SECTION 5.07.

 

MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS.

     111   

SECTION 5.08.

 

COMPLIANCE WITH ENVIRONMENTAL LAWS

     112   

SECTION 5.09.

 

FURTHER ASSURANCES; COLLATERAL; MORTGAGES

     112   

SECTION 5.10.

 

[RESERVED].

     114   

SECTION 5.11.

 

[RESERVED]

     114   

SECTION 5.12.

 

COLLATERAL MONITORING AND REPORTING

     114   

SECTION 5.13.

 

USE OF PROCEEDS

     115   

SECTION 5.14.

 

CERTIFICATION OF PUBLIC INFORMATION

     116   

SECTION 5.15.

 

DESIGNATION OF SUBSIDIARIES.

     116   

SECTION 5.16.

 

POST-CLOSING ITEMS.

     117   

ARTICLE VI NEGATIVE COVENANTS

     117   

SECTION 6.01.

 

INDEBTEDNESS

     117   

SECTION 6.02.

 

LIENS

     122   

SECTION 6.03.

 

SALE AND LEASE-BACK TRANSACTIONS

     126   

SECTION 6.04.

 

INVESTMENTS, LOANS AND ADVANCES

     126   

SECTION 6.05.

 

MERGERS, CONSOLIDATIONS AND DISPOSITIONS

     129   

SECTION 6.06.

 

DIVIDENDS AND DISTRIBUTIONS

     133   

SECTION 6.07.

 

TRANSACTIONS WITH AFFILIATES

     135   

SECTION 6.08.

 

BUSINESS OF PARENT, THE BORROWERS AND THE SUBSIDIARIES

     137   

SECTION 6.09.

 

LIMITATION ON MODIFICATIONS OF INDEBTEDNESS; MODIFICATIONS OF CERTIFICATE OF
INCORPORATION, BY-LAWS AND CERTAIN OTHER AGREEMENTS; ETC.

     137   

SECTION 6.10.

 

FINANCIAL COVENANTS

     139   

SECTION 6.11.

 

FISCAL YEAR.

     141   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

     141   

SECTION 7.01.

 

EVENTS OF DEFAULT

     141   

SECTION 7.02.

 

ALLOCATION

     144   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     145   

SECTION 8.01.

 

APPOINTMENT, AUTHORITY AND DUTIES OF THE ADMINISTRATIVE AGENT

     145   

SECTION 8.02.

 

AGREEMENTS REGARDING COLLATERAL AND FIELD EXAMINATION REPORTS

     147   

SECTION 8.03.

 

RELIANCE BY THE ADMINISTRATIVE AGENT

     148   

SECTION 8.04.

 

ACTION UPON DEFAULT

     148   

SECTION 8.05.

 

PAYMENTS RECEIVED BY DEFAULTING LENDER

     148   

SECTION 8.06.

 

LIMITATION ON RESPONSIBILITIES OF THE ADMINISTRATIVE AGENT

     148   

SECTION 8.07.

 

SUCCESSOR ADMINISTRATIVE AGENT.

     149   

SECTION 8.08.

 

DUE DILIGENCE AND NON-RELIANCE

     150   

SECTION 8.09.

 

REMITTANCE OF PAYMENTS AND COLLECTIONS

     150   

SECTION 8.10.

 

THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY

     151   

SECTION 8.11.

 

ADMINISTRATIVE AGENT TITLES

     151   

SECTION 8.12.

 

BANK PRODUCT PROVIDERS

     151   

SECTION 8.13.

 

SURVIVAL

     151   

SECTION 8.14.

 

WITHHOLDING TAX

     151   

SECTION 8.15.

 

INDEMNIFICATION

     152   

SECTION 8.16.

 

INTERCREDITOR AGREEMENTS

     152   

ARTICLE IX MISCELLANEOUS

     153   

SECTION 9.01.

 

NOTICES

     153   

SECTION 9.02.

 

SURVIVAL OF AGREEMENT

     154   

SECTION 9.03.

 

BINDING EFFECT

     154   

SECTION 9.04.

 

SUCCESSORS AND ASSIGNS

     154   

SECTION 9.05.

 

EXPENSES; INDEMNITY

     159   

SECTION 9.06.

 

RIGHT OF SET-OFF

     162   

SECTION 9.07.

 

APPLICABLE LAW

     162   

SECTION 9.08.

 

WAIVERS; AMENDMENT

     162   

SECTION 9.09.

 

INTEREST RATE LIMITATION

     167   

SECTION 9.10.

 

ENTIRE AGREEMENT

     167   

SECTION 9.11.

 

WAIVER OF JURY TRIAL

     167   

SECTION 9.12.

 

SEVERABILITY

     168   

SECTION 9.13.

 

COUNTERPARTS

     168   

SECTION 9.14.

 

HEADINGS

     168   

SECTION 9.15.

 

JURISDICTION; CONSENT TO SERVICE OF PROCESS

     168   

SECTION 9.16.

 

CONFIDENTIALITY

     169   

SECTION 9.17.

 

RELEASE OF LIENS AND GUARANTEES

     169   

SECTION 9.18.

 

USA PATRIOT ACT

     170   

SECTION 9.19.

 

MARSHALLING; PAYMENTS SET ASIDE

     170   

SECTION 9.20.

 

OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’ RIGHTS

     170   

SECTION 9.21.

 

ELECTRONIC EXECUTION OF ASSIGNMENTS

     170   

SECTION 9.22.

 

ACKNOWLEDGEMENTS

     171   

SECTION 9.23.

 

LENDER ACTION

     171   

SECTION 9.24.

 

REVERSAL OF PAYMENTS.

     171   

 

- iii -



--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Administrative Questionnaire

Exhibit C

  

Form of Borrowing Request

Exhibit D

  

Form of Interest Election Request

Exhibit E

  

Form of Collateral Agreement

Exhibit F

  

Form of Solvency Certificate

Exhibit G

  

[RESERVED]

Exhibit H

  

[RESERVED]

Exhibit I

  

Form of Compliance Certificate

Exhibit J

  

[RESERVED]

Exhibit K

  

Form of New Lender Supplement

Exhibit L-1

  

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-2

  

Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-3

  

Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-4

  

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit M

  

Form of Note

Exhibit N

  

[RESERVED]

Exhibit O

  

Form of Borrowing Base Certificate

Schedule 1.01(a)

  

Bank Product Debt

Schedule 2.01

  

Commitments

Schedule 2.05(a)

  

Existing Letters of Credit

Schedule 3.08(a)

  

Subsidiaries

Schedule 3.17

  

Financing Statements and Other Filings

Schedule 5.09

  

Mortgaged Properties; Specified Properties

Schedule 5.12

  

Deposit Accounts

Schedule 5.16

  

Post-Closing Items

Schedule 6.01

  

Indebtedness

Schedule 6.02

  

Liens

Schedule 6.04

  

Investments

Schedule 6.07

  

Transactions with Affiliates

 

- iv -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of January 29, 2016 (this “Agreement”), among OLLIE’S
HOLDINGS, INC., a Delaware corporation (“Ollie’s Holdings”), OLLIE’S BARGAIN
OUTLET, INC., a Pennsylvania corporation (“Ollie’s”) and each of the other
Borrowers (as hereinafter defined), BARGAIN PARENT, INC., a Delaware corporation
(“Parent”), the LENDERS party hereto from time to time and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, the
“Administrative Agent”), CITIZENS BANK OF PENNSYLVANIA, as Documentation Agent,
KEYBANK NATIONAL ASSOCIATION, as Syndication Agent, and MANUFACTURERS AND
TRADERS TRUST COMPANY, as sole Lead Arranger and Bookrunner (in such capacity,
the “Lead Arranger”).

WHEREAS, the Borrowers have requested that the Term Lenders make Term Loans on
the Closing Date in an aggregate principal amount of $200 million, the proceeds
of which shall be used to finance a portion of the Refinancing (as hereinafter
defined) and the payment of Transaction Costs (as hereinafter defined);

WHEREAS, (a) the Borrowers have requested that the Revolver Lenders extend
credit in the form of Revolver Loans in an aggregate principal amount at any
time outstanding not to exceed $100 million, (b) the Borrowers have requested
that the Issuing Bank issue Letters of Credit in an aggregate stated amount at
any time outstanding not to exceed $25 million and (c) the Borrowers have
requested the Swingline Lender to extend credit in the form of Swingline Loans
in an aggregate principal amount at any time outstanding not to exceed $25
million;

NOW THEREFORE, the Term Lenders are willing to make such Term Loans to the
Borrowers, the Revolver Lenders are willing to extend such credit to the
Borrowers, the Swingline Lender is willing to make Swingline Loans to the
Borrowers and the Issuing Bank is willing to issue Letters of Credit for the
account of the Borrowers on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.5%, and (c) the Eurodollar Rate (to the extent ascertainable)
that would be calculated as of such day (or, if such day is not a Business Day,
as of the next preceding Business Day) in respect of a one-month Interest Period
plus 1.00%. For purposes hereof: “Prime Rate” shall mean the rate of interest
per annum designated from time to time by M&T as its prime rate and notified to
the Lead Borrower (the Prime Rate not being intended to be the lowest rate of
interest charged by M&T in connection with extensions of credit to debtors). Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or such Eurodollar Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or such Eurodollar Rate, respectively.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.



--------------------------------------------------------------------------------

“Account” shall have the meaning as defined in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.

“Account Debtor” shall mean a person who is obligated under an Account, Chattel
Paper (as defined in the UCC) or General Intangible (as defined in the UCC).

“Additional Agreement” shall have the meaning assigned to such term in
Section 8.16.

“Adjustment Date” shall mean the date of delivery of financial statements
required to be delivered pursuant to Sections 5.04(a) or (b), as applicable,
together with the related Compliance Certificate pursuant to Section 5.04(c).

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or as otherwise supplied from time to time by the
Administrative Agent.

“Affected Lender” shall have the meaning assigned to such term in Section 2.21.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, none of the Administrative Agent nor any Lender shall be
deemed to be an Affiliate of any Borrower or its Subsidiaries with respect to
transactions evidenced by any Loan Document.

“Affiliated Lender” shall mean the Sponsor, any Non-Debt Fund Affiliate, any
Subsidiary of Parent and their respective Affiliates but excluding any Debt Fund
Affiliate.

“Agent Indemnitees” shall mean each Agent and its officers, directors,
employees, Affiliates, agents and attorneys.

“Agent Professionals” shall mean attorneys, accountants, appraisers, auditors,
environmental engineers or consultants, and other professionals and experts
retained by the Administrative Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Law” shall mean all applicable laws, rules, regulations and binding
governmental requirements having the force and effect of law applicable to the
person in question or any of its property or assets, including all applicable
statutory law, common law and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities.

“Applicable Margin” shall mean with respect to any Type of Loan, the per annum
margin set forth below, as determined by the Total Leverage Ratio, as of the
most recent Adjustment Date:

 

Level

 

Total Leverage Ratio

 

ABR Loans

 

Eurodollar Loans

I   ³ 3.25   1.25%   2.25% II   ³ 2.25 but < 3.25   1.00%   2.00% III   < 2.25  
0.75%   1.75%

 

-2-



--------------------------------------------------------------------------------

Until the first Adjustment Date following delivery of the first Compliance
Certificate required pursuant to Section 5.04(c) with respect to the fiscal
quarter ending April 30, 2016, the Applicable Margin shall be determined as if
Level I were applicable. Thereafter, the Applicable Margin shall be subject to
increase or decrease which shall be effective on a prospective basis on each
Adjustment Date based on the Total Leverage Ratio in accordance with the table
above. If the Lead Borrower fails to deliver any financial statements required
to be delivered pursuant to Section 5.04(a) or Section 5.04(b) or any Compliance
Certificate required to be delivered pursuant to Section 5.04(c) with respect
thereto on or before the date required for delivery thereof, then, at the option
of the Required Lenders, the Applicable Margin shall be determined as if Level I
were applicable, from the day after the date such Compliance Certificate was
required to be delivered until the date of delivery of such Compliance
Certificate.

“Applicable Percentage” shall mean, with respect to any Lender for any Class, a
percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Loans of such Lender under the applicable
Class and the denominator of which is the aggregate outstanding principal amount
of the Loans under the applicable Class of all Lenders under such Class.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Lead Borrower (if the Lead Borrower’s consent is required by this Agreement), in
the form of Exhibit A or such other form as shall be approved by the
Administrative Agent.

“Availability” shall mean, as of any applicable date, the amount by which the
Line Cap at such time exceeds the aggregate amount of the Revolving Exposures on
such date.

“Availability Reserve” shall mean the sum (without duplication of any other
reserves or items that are otherwise addressed or excluded through eligibility
criteria (including collection rates or collection percentages)) of (a) the Rent
and Charges Reserve; (b) the Bank Product Reserve; provided that reserves of the
type described in this clause (b) shall be instituted only after consultation
with the Lead Borrower; (c) customs duties, and other costs to release Inventory
which is being imported into the United States; (d) outstanding Taxes and other
governmental charges, including, ad valorem, real estate, personal property,
sales, and other Taxes which have priority over the interests of the
Administrative Agent in the Current Asset Collateral; (e) salaries, wages and
benefits due to employees of the Borrowers which have priority over the
interests of the Administrative Agent in the Current Asset Collateral;
(f) Customer Credit Liabilities, (g) the Inventory Reserve, and (h) such
additional reserves not otherwise addressed in clauses (a) through (g) above, in
such amounts and with respect to such matters, as the Administrative Agent in
its Credit Judgment may elect to establish or modify from time to time.

Notwithstanding anything to the contrary in this Agreement, (i) such
Availability Reserves shall not be established or changed except upon not less
than three (3) Business Days’ prior written notice to the Lead Borrower, which
notice shall include a reasonably detailed description of such Availability
Reserve being established (during which period (a) the Administrative Agent
shall, if requested, discuss any such Availability Reserve or change with the
Lead Borrower and (b) the Lead Borrower shall have the opportunity to take such
action as may be required so that the event, condition or matter that is the
basis for such Availability Reserve or change thereto no longer exists or exists
in a manner that would result in the establishment of a lower Availability
Reserve or result in a lesser change

 

-3-



--------------------------------------------------------------------------------

thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent), (ii) the amount of any Availability Reserve established
by the Administrative Agent, and any change in the amount of any Availability
Reserve, shall have a reasonable relationship to the event, condition or other
matter that is the basis for such Availability Reserve or such change and
(iii) no event, condition or matter existing or arising prior to or on the
Closing Date shall be the basis for any reserve unless such event, condition or
matter shall have changed since such time in a manner that is materially adverse
to the Lenders. Notwithstanding clause (i) of the preceding sentence, changes to
the Availability Reserves solely for purposes of correcting mathematical or
clerical errors shall not be subject to such notice period, it being understood
that no Default or Event of Default shall be deemed to result therefrom, if
applicable, for a period of three (3) Business Days.

“Available Basket Amount” at any date of determination, a cumulative amount
equal to (without duplication):

(a) the sum of

(i) $35.0 million,

(ii) an amount, not less than zero, determined on a cumulative basis equal to
(A) 50% of Excess Cash Flow for each Excess Cash Flow Period of the Lead
Borrower ending on or after the last day of the 2015 fiscal year that is not
required to be applied as a mandatory prepayment to Indebtedness minus (B) the
aggregate principal amount of any Voluntary Prepayments made during any Excess
Cash Flow Period referenced above minus (C) the amount of cash proceeds (other
than from long-term Indebtedness including revolving Indebtedness) used by the
Parent, the Borrowers or any Restricted Subsidiary to prepay, purchase or
acquire principal of Loans pursuant to Section 9.04(g)(y) during any Excess Cash
Flow Period referenced above,

(iii) to the extent not included in clause (ii) above, the fair market value (as
reasonably determined in good faith by the Lead Borrower) of property or assets
contributed to the Parent from contributions to its equity capital, and
immediately contributed by the Parent to the Lead Borrower during the period
from and including the Business Day immediately following the Closing Date
through and including the date of determination (other than any amounts
constituting a Cure Action, an Excluded Contribution or an EBITDA Addback
Contribution or proceeds or issuances of Disqualified Capital Stock), provided
that the fair market value of such property or assets other than cash or cash
equivalents shall have been determined pursuant to a resolution duly adopted by
the Board of Directors of Parent or any Parent Entity (or, to the extent that
the fair market value of the property or assets is greater than $10.0 million,
such fair market value is supported by a valuation of a nationally recognized
independent appraiser (or other appraiser reasonably acceptable to the
Administrative Agent) within three (3) months of such contribution),

(iv) to the extent not included in clause (ii) above, the net cash proceeds
received by the Parent from the sale (other than to the Lead Borrower or a
Restricted Subsidiary) or issuance of any Equity Interests of, or contributions
to, the Parent and immediately contributed by the Parent to the Lead Borrower
(other than any amounts constituting a Cure Action, an Excluded Contribution or
an EBITDA Addback Contribution or proceeds or issuances of Disqualified Capital
Stock), during the period from and including the Business Day immediately
following the Closing Date through and including the date of determination,

 

-4-



--------------------------------------------------------------------------------

(v) to the extent not included in clause (ii) above, the aggregate principal
amount of any Indebtedness or Disqualified Capital Stock, in each case, of the
Lead Borrower or any Restricted Subsidiary issued after the Closing Date (other
than Indebtedness or such Disqualified Capital Stock issued to the Lead Borrower
or a Restricted Subsidiary), which has been converted into or exchanged for
Qualified Capital Stock of any Parent Entity, together with the fair market
value of any cash and cash equivalents and the fair market value (as reasonably
determined in good faith by the Lead Borrower) of any property or assets
received by the Lead Borrower or any Restricted Subsidiary upon such exchange or
conversion, in each case, during the period from and including the Business Day
immediately following the Closing Date through and including the date of
determination,

(vi) to the extent not included in clause (ii) above, the Net Proceeds received
by the Lead Borrower or any Restricted Subsidiary after the Closing Date and
through and including such time in connection with the Disposition to a person
(other than the Lead Borrower or any Restricted Subsidiary) of any Investment
made after the Closing Date and through and including the date of determination
pursuant to Section 6.04(r)(i) (in an amount not to exceed the original amount
of such Investment),

(vii) to the extent not (A) included in clause (ii) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the proceeds received by the Lead
Borrower or any Restricted Subsidiary after the Closing Date and through and
including the date of determination in connection with cash returns, cash
profits, cash distributions and similar cash amounts and repayments of loans in
cash, in each case received on any Investment made after the Closing Date
pursuant to Section 6.04(r)(i) (in an amount not to exceed the original amount
of such Investment),

(viii) to the extent not included in clause (ii) above, an amount equal to the
sum of (A) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or is liquidated into, the Lead Borrower or any Restricted Subsidiary, the
amount of the Investments of the Lead Borrower or any Restricted Subsidiary in
such Subsidiary made after the Closing Date pursuant to Section 6.04(r)(i) (in
an amount not to exceed the original amount of such Investment) and (B) the fair
market value (as reasonably determined in good faith by the Lead Borrower) of
the property or assets of any Unrestricted Subsidiary that have been
transferred, conveyed or otherwise distributed to the Lead Borrower or any
Restricted Subsidiary after the Closing Date from any dividend or other
distribution by an Unrestricted Subsidiary (in an amount not to exceed the
original amount of the Investment in such Unrestricted Subsidiary), in each
case, during the period from and including the Business Day immediately
following the Closing Date through and including the date of determination,
provided that the fair market value of such property or assets shall have been
determined pursuant to a resolution duly adopted by the Board of Directors of
Parent or the Lead Borrower (or, to the extent that the fair market value of the
property or assets is greater than $10 million, such fair market value is
supported by a valuation of a nationally recognized independent appraiser (or
other appraiser reasonably acceptable to the Administrative Agent) within three
(3) months of such contribution),

(ix) to the extent not included in clause (ii) above, the aggregate Declined
Prepayment Amount, minus

 

-5-



--------------------------------------------------------------------------------

(b) the sum at the date of determination of:

(i) any amounts from the result of the calculation under clause (a) above that
have previously been used to make (A) Investments pursuant to Section 6.04(r)(i)
and (B) Restricted Debt Payments pursuant to clause (x) of the proviso to
Section 6.09(b), in each case made after the Closing Date and prior to the date
of determination, and

(ii) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e)(i) (without duplication of amounts paid by the Borrowers to
Parent which are then further distributed by Parent under such Section) after
the Closing Date and on or prior to the date of determination.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Loan Party by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Swap Agreements; (c) commercial credit
card and merchant card services; and (d) other banking products or services as
may be requested by any Loan Party, other than loans or letters of credit.

“Bank Product Debt” shall mean Indebtedness and other obligations (including
Cash Management Obligations) of a Loan Party relating to Bank Products.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its discretion in respect of
Secured Bank Product Obligations, which shall in any event include the maximum
amount of all Noticed Hedges.

“Bankruptcy Code” shall mean Title 11 of the United States Code or any similar
federal or state law for the relief of debtors.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

“Borrowers” shall mean (i) the Lead Borrower, (ii) Ollie’s and (iii) any
Subsidiary Loan Party that owns any assets included in the Borrowing Base and
that executes a counterpart hereto and to any other applicable Loan Document as
a Borrower.

“Borrowing” shall mean a group of Loans of a single Class and Type and, in the
case of Eurodollar Loans, as to which a single Interest Period is in effect;
provided that ABR Loans incurred pursuant to Section 2.20 shall be considered
part of the related Eurodollar Borrowing.

“Borrowing Base” shall mean, at any time of calculation, the sum of the
following as set forth in the most recently delivered Borrowing Base
Certificate:

(a) 90% of Eligible Accounts; plus

(b) 90% of the NOLV Percentage of Eligible Inventory; plus

(c) 90% of Eligible Credit Card Receivables; plus

(d) the lesser of (x) 85% of the cost of Eligible Letter of Credit Inventory and
(y) $25 million; plus

 

-6-



--------------------------------------------------------------------------------

(e) the lesser of (x) 85% of the cost of Eligible In-Transit Inventory and
(y) $10 million; plus

(f) 100% of Qualified Cash; minus

(g) the Availability Reserve.

“Borrowing Base Certificate” shall mean a certificate in the form of Exhibit O,
by which the Lead Borrower certifies calculation of the Borrowing Base in
accordance with Section 5.12.

“Borrowing Base Parties” shall mean the Borrowers and the Subsidiary Loan
Parties.

“Borrowing Request” shall mean a request by the Lead Borrower in accordance with
the terms of Section 2.03 and, if written, substantially in the form of
Exhibit C.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law or
other governmental action to remain closed; provided that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in Dollars in the
London interbank market.

“Capital Expenditures” shall mean, in respect of any period, the aggregate of
all expenditures incurred by the Lead Borrower and the Restricted Subsidiaries
during such period that, in accordance with GAAP, are required to be classified
as capital expenditures, including, without duplication, the amount of all
Capital Lease Obligations incurred by the Lead Borrower and the Restricted
Subsidiaries, provided, however, that Capital Expenditures for the Lead Borrower
and the Restricted Subsidiaries shall not include (without duplication):

(a) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Lead Borrower and
the Restricted Subsidiaries within twelve (12) months of receipt of such
proceeds,

(b) expenditures that are accounted for as capital expenditures of the Lead
Borrower or any Restricted Subsidiary to the extent such expenditures have
actually been paid for by a third party (other than the Lead Borrower or any
Restricted Subsidiary thereof) and for which neither the Lead Borrower nor any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

(c) the purchase price of equipment or property purchased during such period to
the extent the consideration therefor consists of any combination of (x) used or
surplus equipment or property traded in at the time of such purchase and (y) the
proceeds of a reasonably concurrent sale of used or surplus equipment or
property not required to prepay the Loans pursuant to Section 2.12(b), in each
case, in the ordinary course of business,

 

-7-



--------------------------------------------------------------------------------

(d) expenditures that are accounted for as capital expenditures in connection
with transactions constituting Permitted Business Acquisitions,

(e) the purchase of plant, property or equipment or software to the extent
financed with the net cash proceeds of Dispositions that are not required to be
applied to prepay the Loans pursuant to Section 2.12(b),

(f) expenditures relating to the construction, acquisition, replacement,
reconstruction, development, refurbishment, renovation or improvement of any
property which has been transferred to a Person other than the Lead Borrower or
a Restricted Subsidiary during the same fiscal year in which such expenditures
were made pursuant to a Sale and Lease-Back Transaction permitted pursuant to
Section 6.03 to the extent of the cash proceeds received by the Lead Borrower or
such Restricted Subsidiary pursuant to such Sale and Lease-Back Transaction, or

(g) expenditures financed with the proceeds of an issuance of Equity Interests
of the Lead Borrower or a capital contribution to the Lead Borrower which
proceeds are not included in the Available Basket Amount, the Excluded
Contribution, Cure Action or an EBITDA Addback Contribution.

“Capital Lease Obligations” shall mean the obligations of any person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such person under GAAP and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

“Captive Insurance Subsidiary” shall mean any Restricted Subsidiary that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateral” shall mean cash (including any interest or other income earned
thereon), deposit account balances and any other credit support reasonably
satisfactory to the applicable Issuing Bank, that are delivered to the
Administrative Agent to Cash Collateralize any Obligation.

“Cash Collateralize” shall mean the pledge and deposit with or the delivery of
Cash Collateral to the Administrative Agent, as security for the payment of any
Obligation, in an amount equal to 102.5% of such outstanding Obligations. “Cash
Collateralization” has a correlative meaning.

“Cash Management Obligations” shall mean obligations owed by any Loan Party in
respect of any overdraft and related liabilities arising from treasury and
treasury management services, Cash Management Services, credit cards or any
automated clearing house transfer of funds.

“Cash Management Services” any services provided from time to time by any Lender
or any of its Affiliates to any Loan Party in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts or
similar cash management arrangements, including automated clearinghouse,
e-Payables, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.

“CCMP” shall mean CCMP Capital Advisors, LLC.

 

-8-



--------------------------------------------------------------------------------

“Change in Control” shall mean:

(a) (i) the acquisition of record ownership or direct beneficial ownership
(i.e., excluding indirect beneficial ownership through intermediate entities by
any person which is the subject of clause (b) below) by any person other than
Parent (or another Parent Entity that has become a Loan Party) of any Equity
Interests in the Lead Borrower, such that after giving effect thereto Parent (or
another Parent Entity that has become a Loan Party) shall cease to beneficially
own and control 100% of the Equity Interests of the Lead Borrower or (ii) the
acquisition of record ownership or direct beneficial ownership by any person
other than the Lead Borrower of any Equity Interests in Ollie’s, such that after
giving effect thereto Lead Borrower shall cease to beneficially own and control
100% of the Equity Interests of Ollie’s, or

(b) the acquisition of beneficial ownership (within the meaning of Rule 13d-3
and Rule 13d-5 under the Exchange Act), directly or indirectly, by any person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the SEC thereunder as in effect on the date hereof), other than
the Permitted Investors and any employee benefit plan and/or person acting as a
trustee, agent or other fiduciary or administrator in respect thereof, of Equity
Interests in Parent representing more than the greater of (x) 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Parent and (y) the percentage of the aggregate ordinary voting
power of all of the outstanding Equity Interests of Parent held directly or
indirectly by the Permitted Investors, or

(c) the occurrence of any “change of control” (or any comparable term) as
defined in any document pertaining to any Incremental Equivalent Debt, Permitted
Debt Securities, Junior Lien Indebtedness, unsecured Indebtedness or
Subordinated Indebtedness (or any Permitted Refinancing Indebtedness in respect
of any of the foregoing) with an aggregate outstanding principal amount in
excess of the Threshold Amount.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.16(b), by any Lending Office of such Lender or by such Lender’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date.

“Change in Working Capital” shall mean, with respect to the Lead Borrower and
the Restricted Subsidiaries on a consolidated basis at any date of
determination, the amount of Changes in Current Assets and Liabilities; provided
that, Changes in Working Capital shall be calculated without regard to any
Changes in Current Assets and Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of (i) any
Disposition and acquisition, in each case, of any person, or line of business,
consummated during such period and (ii) the application of purchase accounting.

“Changes in Current Assets and Liabilities” shall mean the sum of those amounts
that comprise the changes in the current assets (excluding cash and cash
equivalents (including Permitted Investments) and deferred tax accounts) and
current liabilities section of the Lead Borrower’s statement of cash flows as
prepared on a consolidated basis excluding tax accruals and deferred taxes.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Claims” shall mean all claims, liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interests, costs and expenses of any kind
(including remedial response costs, reasonable attorneys’ fees) at any time
(including after Full Payment of the Obligations, resignation or

 

-9-



--------------------------------------------------------------------------------

replacement of the Administrative Agent or replacement of any Lender) incurred
by any Indemnitee or asserted against any Indemnitee by any Loan Party or other
person, in any way relating to (a) any Loans, Letters of Credit, Loan Documents,
or the use thereof or transactions relating thereto, (b) any action taken or
omitted to be taken by an Indemnitee in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Loan Party to perform or observe any terms
of any Loan Document, in each case including all costs and expenses relating to
any investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

“Class” (a) when used with respect to Commitments, refers to whether such
Commitments are Term Commitments or Revolver Commitments, (b) when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are Term Loans, Extended Term Loans, Incremental Term
Loans or Replacement Term Loans or Revolver Loans, Extended Revolver Loans, or
Revolver Loans under any Replacement Revolver Facility, it being understood that
any class of Incremental Loans may be added to (and form a part of) any then
outstanding class of Loans, including any Extended Loans, Replacement Loans or
Incremental Loans as specified in the applicable Incremental Facility Agreement
and (c) when used with respect to a Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class of Loans or Commitments.

“Closing Date” shall mean January 29, 2016.

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties, if any.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement in the
form of Exhibit E, among Parent, the Lead Borrower, each Subsidiary Loan Party
and the Administrative Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Administrative Agent shall have received (I) from
Parent, the Borrowers and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such person and
(II) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in the Collateral Agreement), if any, that is not a Loan Party,

(b) on the Closing Date, except as otherwise provided in the Collateral
Agreement, the Administrative Agent for the benefit of the Secured Parties shall
have received (I) a pledge of all the issued and outstanding Equity Interests of
(A) the Lead Borrower and (B) each Domestic Subsidiary (other than an Excluded
Subsidiary), in the case of any such Domestic Subsidiary, which is a Restricted
Subsidiary owned on the Closing Date directly by or on behalf of Parent, the
Lead Borrower or any Subsidiary Loan Party; (II) a pledge of 65% of the
outstanding voting Equity Interests and 100% of the outstanding non-voting
Equity Interests of (A) each “first tier” Foreign Subsidiary and (B) each
Disregarded Domestic Subsidiary, in each case which is a Restricted Subsidiary
directly owned by Parent, the Lead Borrower or a Subsidiary Loan Party; and
(III) all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank,

 

-10-



--------------------------------------------------------------------------------

(c) on the Closing Date, except as otherwise provided in the Collateral
Agreement, all Indebtedness having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $1.0 million (or $5.0
million in the aggregate) (other than (i) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Parent and its Subsidiaries or (ii) to the extent that
a pledge of such promissory note or instrument would violate Applicable Law)
that is owing to any Loan Party and evidenced by a promissory note or an
instrument and shall have been pledged pursuant to the Collateral Agreement, and
the Administrative Agent for the benefit of the Secured Parties shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank,

(d) [reserved],

(e) on the Closing Date, except as otherwise provided in the Collateral
Agreement, the Administrative Agent for the benefit of the Secured Parties,
shall have been granted security interests in personal property of Parent, the
Lead Borrower or any such Subsidiary Loan Parties in accordance with the
Collateral Agreement,

(f) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party,

(g) after the Closing Date, (A) all the outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date, (B) all the
Equity Interests of the Lead Borrower issued after the Closing Date and
(C) subject to Section 5.09(g) and Section 6.02(w), all other Equity Interests
of any other Subsidiary that are acquired by a Loan Party after the Closing
Date, shall have been pledged pursuant to the Collateral Agreement (other than
an Excluded Subsidiary) (provided that in no event shall more than 65% of the
issued and outstanding voting Equity Interests and 100% of the outstanding
non-voting Equity Interests of (i) any “first tier” Foreign Subsidiary directly
owned by such Loan Party or (ii) any Disregarded Domestic Subsidiary directly
owned by such Loan Party be pledged to secure Secured Obligations of any Loan
Party, and in no event shall any of the issued and outstanding Equity Interests
of any Foreign Subsidiary that is not a “first tier” Foreign Subsidiary or a
Domestic Subsidiary held by a Foreign Subsidiary be pledged to secure Secured
Obligations of any Loan Party), and the Administrative Agent for the benefit of
the Secured Parties shall have received all certificates or other instruments
(if any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank,

(h) on the Closing Date, except as otherwise provided in any Security Document
or otherwise agreed by the Administrative Agent, all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document; provided
that clause (k) below shall govern any obligation to obtain Lien Waivers,

 

-11-



--------------------------------------------------------------------------------

(i) on the Closing Date, the Administrative Agent shall have received insurance
certificates from the Lead Borrower’s insurance broker or other evidence
reasonably satisfactory to it that all insurance required to be maintained
pursuant to Section 5.02 is in full force and effect and such certificates shall
(i) name the Administrative Agent, as collateral agent on behalf of the Secured
Parties as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, contain a customary lender
loss payable clause or endorsement reasonably satisfactory in form and substance
to the Administrative Agent, that names the Administrative Agent, on behalf of
Lenders as the lender loss payee thereunder and, to the extent available,
provides for at least thirty (30) days’ prior written notice to the
Administrative Agent of any cancellation of such policy,

(j) within ninety (90) days (or such later date as Administrative Agent may
agree in its reasonable discretion) after the Closing Date (or, in the case of
clause (i) below with respect to any Deposit Account, other than Excluded
Deposit Accounts, opened following the Closing Date, the date such Loan Party
notifies the Administrative Agent of the opening of such Deposit Account or
within 30 days after the date any person becomes a Loan Party hereunder),
(i) each Loan Party shall cause each bank or other depository institution at
which any Deposit Account, other than any Excluded Deposit Account, is
maintained, to enter into a Deposit Account Control Agreement that provides for
such bank or other depository institution to transfer to a Dominion Account, on
a daily basis, all balances in each such Deposit Account for application to the
Obligations then outstanding following the receipt by such bank or other
depository institution of a Liquidity Notice (it being understood that the
Administrative Agent shall reasonably promptly deliver a copy of such Liquidity
Notice to the Lead Borrower), (ii) the Borrowers shall establish the Dominion
Account and obtain an agreement (in form satisfactory to the Administrative
Agent) from the Dominion Account bank, establishing the Administrative Agent’s
control over and Lien in the Dominion Account, which may be exercised by the
Administrative Agent during any Liquidity Period, requiring immediate deposit of
all remittances received to a Dominion Account and (iii) each Loan Party
irrevocably appoints the Administrative Agent as such Loan Party’s
attorney-in-fact to collect such balances during a Liquidity Period to the
extent any such delivery is not so made; and

(k) the Borrowers shall use commercially reasonable efforts to obtain Lien
Waivers (i) for any distribution center leased by a Loan Party holding average
Inventory with a value in excess of $5.0 million, (ii) for all retail locations
leased by a Loan Party holding average Inventory with a value in excess of
$500,000, in each case with respect to clauses (i) and (ii), subject to clause
(iii)(B) below, within ninety (90) days (or such longer period as the
Administrative Agent may agree in its reasonable discretion) following the date
of such Loan Party’s occupancy of such distribution center or retail location
and (iii) within ninety (90) days following the Closing Date, for (A) the
Specified Properties (provided that, the Borrowers shall be deemed to have
obtained a Lien Waiver for a Specified Property if the relevant landlord
executes and delivers a written acknowledgement that confirms that the lien
waiver delivered in connection with the Existing ABL Credit Agreement applies to
the Loans) and (B) if Lien Waivers have not been obtained for any retail
locations or distribution centers that satisfy the requirements in clause (i) or
clause (ii) above that were leased by a Loan Party prior to the Closing Date,
the Borrowers shall use commercially reasonable efforts to obtain a Lien Waiver
therefor (provided, that other than the Specified Properties as described in
clause (iii)(A) above, the Borrowers shall not be required to use commercially
reasonable efforts to obtain Lien Waivers for any distribution center or retail
location for which the Borrowers have previously obtained a lien waiver in
connection with the Existing ABL Credit Agreement).

 

-12-



--------------------------------------------------------------------------------

“Collateral Questionnaire” shall mean a customary information certificate in a
form reasonably satisfactory to the Administrative Agent on the Closing Date and
delivered to the Administrative Agent that provides information with respect to
the personal or mixed property of each Loan Party.

“Commitment Revolver Termination Date” shall mean the earliest to occur of
(a) the Revolver Termination Date; (b) the date on which the Borrowers terminate
the Revolver Commitments pursuant to Section 2.08; or (c) the date on which the
Revolver Commitments are terminated pursuant to Section 7.01.

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolver
Commitment and Term Commitment and (b) with respect to any Swingline Lender, its
Swingline Commitment (it being understood that a Swingline Commitment does not
increase the applicable Swingline Lender’s Revolver Facility Commitment).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Competitor” shall mean any person that is a competitor of the Borrowers
and/or any of their Subsidiaries.

“Competitor Debt Fund Affiliate” shall mean, with respect to any Company
Competitor or any Affiliate thereof, any debt fund, investment vehicle,
regulated bank entity or unregulated lending entity (in each case, other than
any Excluded Party) that is (i) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business and (ii) managed, sponsored or advised by any Person
that is Controlling, Controlled by or under common Control with the relevant
Company Competitor or Affiliate thereof, but only to the extent that no
personnel involved with the investment in the relevant Company Competitor
(A) makes (or has the right to make or participate with others in making)
investment decisions on behalf of, or otherwise cause the direction of the
investment policies of, such debt fund, investment vehicle, regulated bank
entity or unregulated entity or (B) has access to any information (other than
information that is publicly available) relating to the Borrowers and/or any
entity that forms part of any of their respective businesses (including any of
their respective Subsidiaries).

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).

“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio, determined on a
consolidated basis for the Borrowers and their Restricted Subsidiaries for the
most recent four fiscal quarters period, of (a) EBITDA minus Capital
Expenditures (except those financed with Indebtedness for borrowed money other
than the Revolver Loans) paid in cash during such period to (b) Consolidated
Fixed Charges paid or payable currently in cash for such period.

“Consolidated Fixed Charges” shall mean, with respect to the Borrowers and the
Restricted Subsidiaries on a consolidated basis for any period, the sum (without
duplication) of (a) Interest Expense (but excluding, in any event any Interest
Expense constituting (i) Transactions Costs and annual administrative or other
agency fees, (ii) fees and expenses associated with Dispositions, Investments,
Permitted Business Acquisitions and any issuances of Equity Interests or
Indebtedness (including bridge commitment and other financing fees) (in each
case (A) not prohibited under this Agreement and (B) whether or not consummated)
and (iii) amortization of deferred financing costs) for such period less any
interest income for such period received or (without duplication) to be received

 

-13-



--------------------------------------------------------------------------------

currently in cash, (b) the aggregate amount of federal, state, local and foreign
income taxes paid or payable currently in cash for such period, (c) regularly
scheduled principal payments on funded Indebtedness paid or payable currently in
cash for such period (other than payments made by the Borrowers and their
Restricted Subsidiaries to the Borrowers and their Subsidiaries), (d) all cash
dividends or other distributions paid by the Lead Borrower or any Restricted
Subsidiary during such period to any Person other than the Lead Borrower or any
Restricted Subsidiary (excluding items eliminated in consolidation) on any
series of preferred stock or any Qualified Capital Stock of the Lead Borrower or
a Restricted Subsidiary during such period, (e) all cash dividends or other
distributions paid by the Lead Borrower or any Restricted Subsidiary paid to any
Person other than the Lead Borrower or any Restricted Subsidiary (excluding
items eliminated in consolidation) on any Disqualified Capital Stock of the Lead
Borrower or a Restricted Subsidiary during such period and (f) Restricted
Payments made under clauses (b)(iv) (only to the extent the Lead Borrower would
have relied on the Available Basket Amount to make such Investment), (c),
(e)(i), (f) (to the extent not otherwise included in clause (b) above) and
(k) of Section 6.06 made in cash during any fiscal period. Notwithstanding
anything to the contrary contained herein, for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio for any period that includes the fiscal
quarters ended May 2, 2015, August 1, 2015, October 31, 2015 or January 30,
2016, Consolidated Fixed Charges for such fiscal quarters shall be deemed to be
$8,315,000, $14,315,000, $7,754,000 and $13,531,000, respectively.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its Subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(a) except for determinations expressly required to be made on a Pro Forma
Basis, the Net Income of any person prior to the date it becomes a Restricted
Subsidiary or all or substantially all of the property or assets of such person
are acquired by a Restricted Subsidiary shall be excluded,

(b) any net after-tax income or loss from discontinued operations (including,
without limitation, with respect to facilities, stores or distribution centers
that have been closed during such period) and any net after-tax gain or loss on
disposal of discontinued operations shall be excluded,

(c) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
(including, without limitation, asset retirement costs) other than in the
ordinary course of business (as determined in good faith by the Lead Borrower)
shall be excluded,

(d) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments (including deferred financing
expenses written off and premiums paid) shall be excluded,

(e) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments (including any ordinary course
dividend, distribution or other payment) paid in cash (or to the extent
converted into cash) to such person or its Restricted Subsidiaries in respect of
such period,

 

-14-



--------------------------------------------------------------------------------

(f) consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles in accordance with GAAP during such
period,

(g) any increase in amortization or depreciation or any non-cash charges
(including the effect of adjustments pushed down to such person and its
Restricted Subsidiaries) resulting from any amortization, write-up, write-down,
write-off of assets or adjustments in financial statements pursuant to GAAP with
respect to assets revalued upon the application of recapitalization accounting
or purchase accounting (including tangible and intangible assets, goodwill,
software, in-process research and development, deferred financing costs,
property and equipment, inventory (including any adjustment reflected in the
“cost of goods sold” or similar line item of the financial statements), deferred
of income and debt line items thereof) in connection with the Transactions,
Permitted Business Acquisitions or any other acquisition or merger,
consolidation or similar transaction not prohibited hereunder shall be excluded,

(h) for purposes of the determination of the Consolidated Fixed Charge Coverage
Ratio, Consolidated Net Income shall exclude any interest income for such period
received or to be received currently in cash, and

(i) the net income of any Restricted Subsidiary of such person shall be excluded
to the extent that the declaration or payment of cash dividends or other cash
distributions or payment of cash dividends or similar cash distributions is not
at the date of determination permitted by operation of its charter or any
agreement, instrument or law applicable to such Restricted Subsidiary.

“Consolidated Total Assets” shall mean, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Lead Borrower and the
Restricted Subsidiaries at such date.

“Consolidated Total Debt” at any date shall mean (without duplication) (a) all
Capital Lease Obligations, purchase money Indebtedness, Indebtedness evidenced
by notes or similar instruments, Guarantees of Indebtedness, Indebtedness of the
Lead Borrower and its Restricted Subsidiaries for borrowed money and letters of
credit (but only to the extent drawn and not reimbursed (excluding
reimbursements with the proceeds of Indebtedness) for more than three
(3) Business Days) less (b) the sum of (i) the unrestricted cash and cash
equivalents of the Lead Borrower and its Restricted Subsidiaries and (ii) cash
and cash equivalents of the Lead Borrower and its Restricted Subsidiaries
restricted in favor of the Secured Parties or the holder of any Lien on the
Collateral permitted by Section 6.02 (in each case, determined in accordance
with GAAP); provided that the aggregate amount of such cash and cash equivalents
pursuant to preceding clauses (i) and (ii) shall not exceed $25.0 million.

“Contractual Obligation” shall mean, as applied to any person, any provision of
any security issued by that person or of any material indenture, mortgage, deed
of trust, contract, written undertaking, agreement or other instrument to which
that person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

-15-



--------------------------------------------------------------------------------

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by a Borrower or any Loan Party for the benefit of a Borrower, in each case with
any Credit Card Issuer or any Credit Card Processor.

“Credit Card Issuer” shall mean any person (other than a Borrower or another
Loan Party) who issues or whose members issue credit or debit cards, including
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche, other
non-bank credit or debit cards, including credit or debit cards issued by or
through American Express Travel Related Services Company, Inc. or Novus
Services, Inc., any issuer of credit or debit cards distributed to customers of
third parties pursuant to any refund or rebate program, and any issuer of credit
or debit-type cards issued by any Governmental Authority, including pursuant to
any “electronic benefit transaction”, food stamp or similar program.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to a Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” shall mean, collectively, all present and future
rights of any Borrowing Base Party to payment from any Credit Card Issuer or
Credit Card Processor arising from sales of goods or rendition of services to
customers in the ordinary course of business who have purchased such goods or
services using a credit or debit card including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise, in each case calculated
net of prevailing interchange charges.

“Credit Extension” has the meaning set forth in Section 4.02.

“Credit Judgment” shall mean the Administrative Agent’s commercially reasonable
credit judgment exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions and, as it relates to
the establishment or increase of reserves or the adjustment or imposition of
eligibility criteria, shall require that (x) such establishment, increase,
adjustment or imposition be based on the analysis of facts or events first
occurring or first discovered by the Administrative Agent after the Closing Date
or that are materially different from facts or events occurring or known to the
Administrative Agent on the Closing Date, (y) the contributing factors to the
imposition or increase of any reserve or adjustment shall not duplicate the
exclusionary criteria set forth in the definitions of “Eligible Accounts,”
“Eligible Credit Card Receivables,” “Eligible Inventory,” “Eligible Letter of
Credit Inventory,” “Eligible In-Transit Inventory” or “Qualified Cash” (and vice
versa) and (z) the amount of any such reserve so established or the effect of
any adjustment or imposition of exclusionary criteria be a reasonable
quantification of the incremental dilution of the Borrowing Base attributable to
such contributing factors.

“Cure Action” shall have the meaning assigned to such term in Section 6.10(b).

“Current Asset Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Customer Credit Liabilities” shall mean, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Borrowing Base Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price for
any Inventory and (b) outstanding merchandise credits of the Borrowing Base
Parties, in each case, net of any dormancy reserves maintained by the Borrowing
Base Parties on their books and records in the ordinary course of business
consistent with past practices.

 

-16-



--------------------------------------------------------------------------------

“Customs Broker Agreement” shall mean an agreement in a form reasonably
satisfactory to the Administrative Agent, among a Loan Party, a customs broker,
freight forwarder or other carrier, and the Administrative Agent, in which the
customs broker, freight forwarder or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of, or other shipping
documents relating to, the subject Inventory or other property constituting
Collateral for the benefit of the Administrative Agent, and agrees, upon written
notice from the Administrative Agent (which notice shall be delivered only upon
the occurrence and during the continuance of an Event of Default and shall be
withdrawn in writing by the Administrative Agreement at such time as no Event of
Default has occurred and is continuing), to hold and dispose of the subject
Inventory and other property solely as directed by the Administrative Agent.

“Debt Fund Affiliate” shall mean any Affiliate of the Sponsor (other than
Parent, any Subsidiary of Parent or a natural person) that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and for which no personnel
making investment decisions in respect of any equity fund which has a direct or
indirect equity investment in Parent, the Borrowers or the Restricted
Subsidiaries has the right to make any investment decisions.

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.12(e).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.14(c).

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any
funding obligations (including its obligation to fund any portion of
participations in Letters of Credit, Swingline Loans or Protective Advances)
hereunder, and such failure is not cured within two (2) Business Days of the
date of the funding obligation; (b) has notified the Administrative Agent, any
Issuing Bank or Swingline Lenders or the Lead Borrower in writing that such
Lender does not intend to comply with its funding obligations hereunder or
generally under other agreements to which it commits to extend credit or has
made a public statement to that effect; (c) has failed, within three
(3) Business Days following written request by the Administrative Agent or the
Lead Borrower, to confirm in a manner reasonably satisfactory to the
Administrative Agent and the Lead Borrower that such Lender will comply with its
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt by the Administrative
Agent of such written confirmation); or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of an Insolvency Proceeding,
(ii) has had a receiver, conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets or a custodian appointed
for it, or (iii) taken any action in furtherance of, or indicated its consent
to, approval of or acquiescence in, any of the foregoing, including, in the case
of any Lender, the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of any equity interest in such Lender or parent company so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of the courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

-17-



--------------------------------------------------------------------------------

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Deposit Account) for the Borrowers or any other Loan
Party, in each case as required by and in accordance with clause (j) of the
definition of “Collateral and Guarantee Requirement.”

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by the Lead Borrower in good faith) of non-cash consideration
received by the Lead Borrower or a Restricted Subsidiary in connection with a
Disposition pursuant to Section 6.05(g) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
or cash equivalents).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the board of managers (or equivalent governing body) of such person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.

“Disposition” shall mean any sale, transfer, lease or other disposition of
assets.

“Disqualified Capital Stock” shall mean any Equity Interests of a person that is
not Qualified Capital Stock.

“Disqualified Institutions” shall mean (a) (i) any Company Competitor and/or any
Affiliate of any Company Competitor, in each case, that is identified in writing
and reasonably acceptable to the Administrative Agent, (ii) any reasonably
identifiable Affiliate of any Person described in clause (i) above (on the basis
of such Affiliate’s name) (other than any Competitor Debt Fund Affiliate) and
(iii) any other Affiliate of any Person described in clauses (i) and/or
(ii) above that is identified in a written notice to the Administrative Agent
(it being understood and agreed that no Competitor Debt Fund Affiliate of any
Company Competitor may be designated as a Disqualified Institution pursuant to
this clause (iii)), and/or (b) each Excluded Party; provided that no written
notice delivered pursuant to clause (a)(i) or (a)(iii) of this definition shall
apply retroactively to disqualify any person that has previously acquired an
assignment or participation interest in the Loans; provided further that any
list of Disqualified Institutions provided hereunder may be made available by
the Administrative Agent to Lenders or potential Lenders including in connection
with the primary syndication of the Facilities.

“Disregarded Domestic Subsidiary” shall mean any direct or indirect (other than
through a Foreign Subsidiary) Domestic Subsidiary (i) of which substantially all
of its assets consist of Equity Interests of one or more direct or indirect
Foreign Subsidiaries or (ii) that is treated as a disregarded entity for U.S.
federal income tax purposes that holds Equity Interests of one or more Foreign
Subsidiaries.

“Documentary LC Obligations” the sum (without duplication) of (a) all amounts
owing by the Borrowers for any drawings under Documentary Letters of Credit
(including any payment obligations arising therefrom); and (b) the stated amount
of all outstanding Documentary Letters of Credit.

 

-18-



--------------------------------------------------------------------------------

“Documentary Letter of Credit” shall mean any documentary letter of credit
issued by the Issuing Bank for the account of any Borrower or any of the Lead
Borrower’s Restricted Subsidiaries. Documentary Letters of Credit shall be
denominated in Dollars.

“Documentary Letter of Credit Subline” shall mean $24.0 million.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Dominion Account” shall mean a special concentration account established by the
Borrowers and maintained with the Administrative Agent or another bank
reasonably acceptable to the Administrative Agent, over which the Administrative
Agent has exclusive control for withdrawal purposes pursuant to the terms and
provisions of this Agreement and the other Loan Documents.

“EBITDA” shall mean, with respect to the Lead Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Lead Borrower and the Restricted Subsidiaries for such period (without
giving effect to (x) any extraordinary gains (or losses) and any related
provisions for taxes on such extraordinary gains (or losses) and (y) any gains
or losses from sales of assets other than inventory sold in the ordinary course
of business) plus the sum of (a) (in each case without duplication and to the
extent the respective amounts described in subclauses (i) through (xxi) of this
clause (a) reduced such Consolidated Net Income for the respective period for
which EBITDA is being determined (other than with respect to clauses (a)(i)(B),
(iv), (v), (xiii), (xx) and (xxi) below):

(i) (A) provision for Taxes based on income, profits or capital of the Lead
Borrower and the Restricted Subsidiaries for such period, including, without
limitation, state, foreign, franchise and similar taxes, and (B) Tax
Distributions made by the Lead Borrower during such period,

(ii) Interest Expense of the Lead Borrower and the Restricted Subsidiaries for
such period,

(iii) depreciation and amortization expenses of the Lead Borrower and the
Restricted Subsidiaries for such period,

(iv) expected cost savings, operating expense reductions, and synergies (net of
the amount of actual amounts realized) reasonably identifiable and factually
supportable (in the good faith determination of, and subject to certification
thereof by, a Financial Officer of the Lead Borrower) related to (i) the
Transactions and (ii) after the Closing Date, permitted asset Dispositions,
acquisitions, Investments, operating improvements, restructurings, cost saving
initiatives and certain other similar initiatives and specified transactions;
provided, that (x) such cost savings, operating expense reductions and synergies
are projected to be realized within 12 months following the end of such period
in which the event giving rise thereto occurred and (y) the aggregate amount of
such cost savings, operating expense reductions and synergies arising under
sub-clause (ii) above of this clause (ii) shall not exceed, together with any
amounts added back under clause (v) below, 15% of EBITDA in any four (4) quarter
period (calculated before giving effect to any such addbacks),

(v) costs (including restructuring costs related to acquisitions after the
Closing Date), charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of

 

-19-



--------------------------------------------------------------------------------

cost savings initiatives, operating expense reductions, integration, transition,
business optimization and other restructuring and integration costs, charges,
accruals, reserves and expenses (including, without limitation, inventory
optimization programs, software development costs, costs related to the closure
or consolidation of facilities, stores and distribution centers, curtailments,
costs related to entry into new markets, consulting fees, signing costs,
retention or completion bonuses, relocation expenses, severance payments,
modifications to pension and post-retirement employee benefit plans and new
systems design and implementation costs and project startup costs); provided,
that the aggregate amount of any such costs, charges, accruals, reserves or
expenses shall not exceed, together with any amounts added back under clause
(y) of the proviso to clause (iv) above, 15% of EBITDA in any four (4) quarter
period (calculated before giving effect to any such addbacks),

(vi) (A) the amount of transaction and advisory fees and related expenses paid
to the Sponsor, or their affiliates or management companies (or any accruals
related to such fees and related expenses) during such period to the extent
permitted pursuant to Section 6.07(ix) and (B) the amount of any management and
monitoring fee actually paid by or on behalf of the Lead Borrower or any of its
Restricted Subsidiaries during such period to the Permitted Investors pursuant
to Section 6.07(xvi),

(vii) Transaction Costs and fees, costs and expenses incurred directly in
connection with any transaction, including any Investment, equity issuance, debt
issuance, repayment, refinancing, amendment or modification (including any
amortization or write-off of debt issuance or deferred financing costs,
premiums, prepayment penalties, commissions, discounts, yield and other fees and
charges) or Disposition (in each case, (A) not prohibited under this Agreement
and (B) whether or not consummated) during such period,

(viii) any non-cash charges reducing Consolidated Net Income (provided, that if
any such non-cash charge represents an accrual or reserve for potential cash
items in any future period, (i) the Lead Borrower may determine not to add back
such non-cash charge in the current period and (ii) to the extent the Lead
Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA),

(ix) letter of credit fees,

(x) to the extent actually reimbursed by insurance or a third party, costs of
legal settlement, fines, judgments or orders,

(xi) changes in earn-out obligations incurred in connection with any Permitted
Business Acquisition or other Investments permitted under this Agreement and any
similar acquisitions completed prior to the Closing Date,

(xii) (A) any charges or expenses incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement, pension plan, any stock subscription or shareholder agreement or any
distributor equity plan or agreement and (B) any charges, costs, expenses,
accruals or reserves in connection with the rollover, acceleration or payout of
equity interests held by management, in each case, to the extent such charges,
costs, expenses, accruals or reserves are funded with an EBITDA Addback
Contribution,

(xiii) business interruption insurance, in an amount representing the earnings
for the applicable period that such proceeds are intended to replace, whether or
not received; provided that the Lead Borrower in good faith expects to receive
such business interruption proceeds within the next four (4) fiscal quarters,

 

-20-



--------------------------------------------------------------------------------

(xiv) the amount of any expense or deduction associated with non-controlling
interests or minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income,

(xv) to the extent covered by insurance and actually reimbursed (or, so long as
the Lead Borrower believes in good faith that such amount will in fact be
reimbursed by the insurer and only to the extent that such amount is in fact
reimbursed within 365 days of the date of such determination (with a deduction
in the applicable future period for any amount so added back to the extent not
so reimbursed within 365 days)), losses, charges, expenses, accruals and
reserves with respect to liability or casualty events or business interruption
shall be excluded,

(xvi) losses, charges and expenses that are covered by indemnification or other
reimbursement provisions in connection with any acquisition, Investment or asset
Disposition or other transaction not prohibited by this Agreement, to the extent
actually reimbursed (or, so long as the Lead Borrower believes in good faith
that such indemnification or reimbursement will be made and only to the extent
that such amount is in fact indemnified or reimbursed within 365 days of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365
days)), shall be excluded,

(xvii) (i) unrealized or realized gains or losses in respect of obligations
under Swap Agreements (including changes in fair market value ) or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of obligations
under Swap Agreements, and (ii) gains or losses resulting from currency
translation or transaction gains or losses related to currency remeasurements of
Indebtedness (including gains or losses resulting from (A) Swap Agreements for
currency exchange risk and (B) intercompany Indebtedness) and all other foreign
currency translation or transaction gains or losses,

(xviii) impairment charges, asset write offs and write downs, including
impairment charges, asset write offs and write downs related to goodwill,
intangible assets, long-lived assets, investments in debt and equity securities
or as a result of a change in law or regulation, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP shall be excluded,

(xix) (i) the non-cash portion of rent expense (whether from the effect of
straight-lining of rent expense, or from the application of fair value
adjustments made as a result of purchase accounting) shall be excluded, (ii) the
cash portion of rent expense which exceeds the amount expensed in respect of
such rent expense shall be included, (iii) the non-cash amortization of tenant
allowances shall be excluded and (iv) to the extent not already included in Net
Income, the cash portion of sublease rentals received shall be included (for the
avoidance of doubt, the net effect of the adjustments in this clause (xix) shall
be to compute rent expense and rental income on a cash basis for purposes of
determining Consolidated Net Income),

(xx) solely for purposes of determining compliance with Section 6.10 in respect
of any period that includes a Cure Action (but not for the determination of the
Consolidated Fixed Charge Coverage Ratio or Total Leverage Ratio or any other
purposes), the amount of any Cure Action in respect of such period,

 

-21-



--------------------------------------------------------------------------------

(xxi) to the extent that any Holdings Specified Expenses would have been added
back to EBITDA pursuant to clauses (i) through (xix) above had such charge, tax
or expense been incurred directly by the Lead Borrower, such Holdings Specified
Expenses, and

(xxii) costs, charges, accruals, reserves and expenses relating to facilities
opening and pre-opening (including, without limitation, the costs related to
pre-opening and opening of stores, distribution centers or other facilities),

minus (b) (without duplication and to the extent the amounts described in this
clause (b) increased such Consolidated Net Income for the respective period for
which EBITDA is being determined (other than with respect to sub-clause
(ii) below)) (i) all non-cash gains increasing Consolidated Net Income of the
Lead Borrower and the Restricted Subsidiaries for such period (but excluding any
such gains (x) in respect of which cash or other assets were received in a prior
period or will be received in a future period and such cash or other assets did
not or will not increase Consolidated Net Income in such prior period or future
period, as applicable, or (y) which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period to the extent
that such accrual or cash reserve reduced Consolidated Net Income in such prior
period), (ii) the amount of any Holdings Specified Expenses and (iii) any net
unrealized gains resulting from currency translation gains related to currency
remeasurements of Indebtedness (including any net gain resulting from Swap
Agreements for currency exchange risk) and any unrealized foreign currency
translation gains, minus (c) (without duplication) the amount added back to
EBITDA pursuant to clause (a)(xiii) above to the extent such business
interruption proceeds were not received within the time period required by such
clause (which amount shall be deducted in the next succeeding fiscal quarter
following expiration of the applicable time period).

“EBITDA Addback Contribution” shall mean (a) the net cash proceeds received by
Parent from capital contributions to its equity capital (and immediately
contributed to the Lead Borrower), and (b) the net cash proceeds received by
Parent from the sale (other than to the Lead Borrower or a Restricted
Subsidiary) or issuance of Qualified Capital Stock of Parent or any Parent
Entity (and immediately contributed to the Lead Borrower), in each case
designated as an EBITDA Addback Contribution pursuant to a certificate of a
Responsible Officer of the Lead Borrower concurrently with the delivery of
financial statements for the fiscal quarter in which the contribution is
utilized to offset the charge or expense add-back pursuant to clause (a)(xii) of
the definition of EBITDA, as the case may be, which proceeds shall not have been
designated as a Cure Action or as an Excluded Contribution and shall not have
been included in the determination of the Available Basket Amount.

“ECP” shall have the meaning assigned to such term in the definition of Excluded
Swap Obligation.

“Effective Yield” shall mean, with respect to any Indebtedness and as of any
date of determination, the applicable interest rate of such Indebtedness, taking
into account interest rate floors, original issue discount and upfront fees with
respect to such Indebtedness (with original issue discount and fees being
equated to interest rate based on a four-year life to maturity or lesser
remaining average life to maturity) and any amendment made to the interest rate
with respect to such Indebtedness prior to such date of determination, but
excluding arrangement, commitment, structuring and underwriting fees paid to the
Lead Arranger or its Affiliates (in each case in their capacities as such) or to
one or more arrangers (or their affiliates) in their capacities as such in
connection any Incremental Facility and any amendment fees paid with respect to
such Indebtedness to the Lead Arranger or its Affiliates (in each case in their
capacities as such) or to one or more arrangers (or their affiliates) in their
capacities as such in connection any Incremental Facility.

 

-22-



--------------------------------------------------------------------------------

“Eligible Accounts” shall mean those Accounts created by a Borrowing Base Party
in the ordinary course of business, that arise out of such Borrowing Base
Party’s sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by the Administrative Agent in the
Administrative Agent’s Credit Judgment to address the results of any audit
performed by the Administrative Agent from time to time after the Closing Date.
Eligible Accounts shall not include the following:

(a) Accounts (i) that are more than 60 days past due and (ii) if no due date is
specified, that the Account Debtor has failed to pay within 90 days of original
invoice date,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrowing Base Party or any Affiliate of a
Borrowing Base Party; provided that this clause (c) shall not exclude any
Account of an Account Debtor solely on the basis that it is a portfolio company
of the Sponsor,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, or
any other terms by reason of which the payment by the Account Debtor may be
conditional (other than a sale conditioned upon the preparation and delivery of
an invoice),

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (x) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to the Administrative Agent (as to form, substance, and issuer or domestic
confirming bank) which letter of credit is assigned to the Administrative Agent
for benefit of the Secured Parties (with such assignment acknowledged by the
issuing or domestic confirming bank) or, if requested by the Administrative
Agent, that has been delivered to the Administrative Agent and is directly
drawable by the Administrative Agent, or (y) the Account is covered by credit
insurance in form substance, and amount, and by an insurer, reasonably
satisfactory to the Administrative Agent,

(g) Accounts in excess of $3,000,000 in the aggregate with respect to which the
Account Debtor is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which the applicable Borrower has complied, to the reasonable
satisfaction of the Administrative Agent, with the Assignment of Claims Act, 31
USC § 3727), or (ii) any state of the United States,

 

-23-



--------------------------------------------------------------------------------

(h) Accounts with respect to which the Account Debtor is a creditor of a
Borrowing Base Party that has or has asserted a right of setoff (unless such
Account Debtor has waived such right of setoff in a manner reasonably
satisfactory to the Administrative Agent) or that is an open account payable, or
has disputed its obligation to pay all or any portion of the Account, to the
extent of such claim, right of setoff or dispute or open account payable,

(i) Accounts with respect to which an Account Debtor whose total obligations
owing to a Borrowing Base Party exceeded 25% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by the Administrative
Agent’s Credit Judgment if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by the Administrative Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit but shall not be
excluded in an amount in excess of the foregoing percentage,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrowing Base Party has received notice of an imminent Insolvency Proceeding,

(k) Accounts, the collection of which the Administrative Agent, in its Credit
Judgment, believes to be doubtful by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Administrative Agent’s Lien (subject to the Liens permitted by Section 6.02
having priority by operation of Applicable Law over the Liens of the
Administrative Agent, without limiting the ability of the Administrative Agent
to change, establish or eliminate any reserves in its Credit Judgment on account
of such Liens),

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n) Accounts representing late charges (only to the extent of such late
charges),

(o) Accounts acquired in connection with a Permitted Acquisition, until the
completion of a customary due diligence investigation, which may include a field
examination of such Accounts, in each case, reasonably satisfactory to the
Administrative Agent (which investigation and field examination may be conducted
prior to the closing of such Permitted Acquisition),

(p) Accounts arising from sales of goods pursuant to “bill and hold” terms, or

(q) such Account constitutes a Credit Card Receivable.

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that extends credit
or buys loans; provided that, in any event, “Eligible Assignee” shall not
include (i) any natural person, (ii) any Defaulting Lender, (iii) any
Disqualified Institutions, (iv) any Parent Entity, any Borrower or any
Subsidiary thereof or (v) the Permitted Investors or any of their Affiliates
other than, with respect to the Term Loans, any Affiliated Lender or Debt Fund
Affiliate.

 

-24-



--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” shall mean, as to a Borrowing Base Party,
Credit Card Receivables of such person which satisfy the criteria set forth
below:

(a) such Credit Card Receivables arise from the actual and bona fide sale and
delivery of goods or rendition of services by such person in the ordinary course
of the business of such person;

(b) such Credit Card Receivables are not unpaid more than five (5) Business Days
after the date of the sale of Inventory giving rise to such Credit Card
Receivables, or such longer period(s) as may be approved by the Administrative
Agent in its Credit Judgment;

(c) the Credit Card Issuer or Credit Card Processor obligated in respect of such
Credit Card Receivables has not failed to remit any monthly payment in respect
of such Credit Card Receivable;

(d) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not asserted a counterclaim, defense or dispute against
such Credit Card Receivables (other than customary set-offs to fees and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor from time to time), but the portion of the Credit Card
Receivables owing by such Credit Card Issuer or Credit Card Processor in excess
of the amount owing by such person to such Credit Card Issuer or Credit Card
Processor pursuant to such fees and chargebacks shall be deemed Eligible Credit
Card Receivables;

(e) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not set off against amounts otherwise payable by such
Credit Card Issuer or Credit Card Processor to such person for the purpose of
establishing a reserve or collateral for obligations of such person to such
Credit Card Issuer or Credit Card Processor (other than customary set-offs and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor from time to time), but the portion of the Credit Card
Receivables owing by such Credit Card Issuer or Credit Card Processor in excess
of the set-off amounts shall be deemed Eligible Credit Card Receivables;

(f) such Credit Card Receivables (x) are owned by a Borrowing Base Party and
such person has good title to such Credit Card Receivables, (y) are subject to
the valid security interest of the Administrative Agent (subject only to Liens
permitted under Section 6.02 having priority by operation of Applicable Law over
the Liens of the Collateral Agent), for and on behalf of itself and Lenders, as
to such Credit Card Receivables of such person and (z) are not subject to any
other Lien (other than Liens permitted under Section 6.02) (the foregoing clause
(y) not being intended to limit the ability of the Administrative Agent to
change, establish or eliminate any Reserves in its Credit Judgment on account of
any such permitted Liens);

(g) the customer using the credit card or debit card giving rise to such Credit
Card Receivable shall not have returned the merchandise purchased giving rise to
such Credit Card Receivable; provided that only the portion of such Credit Card
Receivable attributable to the merchandise returned shall not be eligible
pursuant to this clause (g);

 

-25-



--------------------------------------------------------------------------------

(h) the Credit Card Processor is organized and has its principal offices or
assets within the United States or Canada or is otherwise acceptable to the
Administrative Agent in its Credit Judgment; and

(i) in the case of a Credit Card Receivable due from a Credit Card Processor
(other than Visa, Mastercard, American Express, Diners Club, DiscoverCard,
Interlink, NYCE, Star/Mac, Pulse and Accel), the Administrative Agent has not
notified the Lead Borrower that the Administrative Agent has determined in its
Credit Judgment that such Credit Card Receivable is unlikely to be collected.

Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this definition will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by any Loan Party, for the benefit of any other Loan Party. Any Credit Card
Receivables which are not Eligible Credit Card Receivables shall nevertheless be
part of the Collateral.

“Eligible Inventory” shall mean Inventory of a Borrowing Base Party consisting
of finished goods, merchantable and readily saleable to the public in the
ordinary course of business, that complies with each of the representations and
warranties respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by the Administrative Agent in the Administrative Agent’s Credit
Judgment to address the results of any audit or appraisal performed by the
Administrative Agent from time to time after the Closing Date. An item of
Inventory shall not be included in Eligible Inventory if:

(a) a Borrowing Base Party does not have good, valid, and marketable title
thereto,

(b) a Borrowing Base Party does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of a Borrower),

(c) it is not located at a location in the United States,

(d) it is located on real property leased by a Borrowing Base Party or in a
contract warehouse or other location, in each case, unless (i) (A) it is subject
to a Lien Waiver executed by the lessor, warehouseman or other bailee or
operator, as the case may be, or (B) a Rent and Charges Reserve has been
established and (ii) it is segregated or otherwise separately identifiable from
goods of persons other than Borrowing Base Parties, if any, stored on the
premises,

(e) it is not subject to a valid and perfected first priority Administrative
Agent’s Lien (subject to the Liens permitted by Section 6.02 having priority by
operation of Applicable Law over the Liens of the Administrative Agent) (without
limiting the ability of the Administrative Agent to change, establish or
eliminate any reserves in its Credit Judgment in respect of such Liens),

(f) it consists of goods returned or rejected by a Borrowing Base Party’s
customers other than the goods that are undamaged or otherwise resalable in the
ordinary course of business,

(g) it consists of goods that are obsolete, restrictive or custom items, or
goods that constitute spare parts, packaging and shipping materials, supplies
used or consumed in the Borrowers’ business or, bill and hold goods, damaged or
defective goods, “seconds” or Inventory acquired on consignment,

 

-26-



--------------------------------------------------------------------------------

(h) it was acquired in connection with a Permitted Business Acquisition, until
the completion of a customary due diligence investigation, which may include an
appraisal and field examination of such Inventory, in each case, reasonably
satisfactory to the Administrative Agent (which investigation, appraisal and
field examination may be conducted prior to the closing of such Permitted
Business Acquisition) or the Administrative Agent is otherwise satisfied with
the nature and quality of such Inventory as a result of the due diligence in
connection with such Permitted Business Acquisition, in its reasonable
discretion,

(i) it is In-Transit Inventory or Letter of Credit Inventory,

(j) it consists of samples, labels, bags and other similar non-merchandise
categories (which shall not include display models) not offered for sale in the
ordinary course of business,

(k) except as otherwise agreed by the Administrative Agent in its Credit
Judgment, it is not in material compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory,

(l) it is not insured in accordance with the provisions of this Agreement, or

(m) it is unmerchantable, damaged, defective or unfit for sale.

“Eligible In-Transit Inventory” shall mean, as of any date of determination,
without duplication of other Eligible Inventory or Eligible Letter of Credit
Inventory, Inventory of a Borrowing Base Party which meets the following
criteria:

(a) such Inventory has been shipped from any foreign location for receipt by a
Borrowing Base Party within sixty (60) days of the date of determination and has
not yet been received by such Borrower;

(b) the purchase order for such Inventory is in the name of a Borrowing Base
Party and title has passed to such Borrowing Base Party;

(c) either (i) such Inventory is subject to a negotiable document of title, in
form reasonably satisfactory to the Administrative Agent, which shall, except as
otherwise agreed by the Administrative Agent in its Credit Judgment, have been
endorsed to the Administrative Agent or an agent acting on its behalf or
(ii) such Inventory is evidenced by a non-negotiable document of title in form
reasonably acceptable to the Administrative Agent, or other shipping document
reasonably acceptable to the Administrative Agent, which names a Borrowing Base
Party as consignee;

(d) during the continuation of any In-Transit Trigger Period only, (i) each
relevant freight carrier, freight forwarder, customs broker, shipping company or
other person in possession of such Inventory and/or the documents relating to
such Inventory, in each case, as reasonably requested by Administrative Agent,
shall have entered into a Customs Broker Agreement and (ii) as reasonably
requested by the Administrative Agent, the documents relating to such Inventory
shall be in the possession of the Administrative Agent or an agent (or
sub-agent) acting on its behalf;

(e) such Inventory is insured in accordance with the provisions of this
Agreement and the other Loan Documents, including, if applicable, marine cargo
insurance;

 

-27-



--------------------------------------------------------------------------------

(f) such Inventory is subject to a first priority perfected security interest in
favor of the Administrative Agent (except, as to priority, for Liens permitted
under Section 6.02 having priority by operation of Applicable Law over the Liens
of the Administrative Agent (without limiting the ability of the Administrative
Agent to change, establish or eliminate any reserves in its Credit Judgment in
respect of such Liens) and for any possessory lien upon such goods and any
documentation relating to such goods in the possession of a freight carrier or
shipping company securing only the freight charges for the transportation of
such goods to a Borrowing Base Party); and

(g) such Inventory is not excluded from the definition of Eligible Inventory
(except solely pursuant to clauses (b), (c), (d) and (h) thereof); provided that
the Administrative Agent may, in its Credit Judgment and upon notice to the Lead
Borrower, exclude any particular Inventory from the definition of “Eligible
In-Transit Inventory” in the event that the Administrative Agent determines in
its Credit Judgment and upon notice to the Lead Borrower that such Inventory is
subject to any person’s right or claim which is (or is capable of being) senior
to, or pari passu with, the Lien of the Administrative Agent (such as, without
limitation, a right of reclamation or stoppage in transit), as applicable, or
may otherwise adversely impact the ability of the Administrative Agent to
realize upon such Inventory in accordance with the Loan Documents.

Notwithstanding anything to the contrary herein, Eligible In-Transit Inventory
shall not include Inventory accounted for as “in transit” by a Borrowing Base
Party by virtue of such Inventory’s being in transit between the Borrowing Base
Parties’ locations or in storage trailers at the Borrowing Base Parties’
locations; rather such Inventory shall be treated as “Eligible Inventory” to the
extent it satisfies the conditions therefor.

“Eligible Letter of Credit Inventory” shall mean Letter of Credit Inventory
owned or to be owned by any Borrowing Base Party and which is (a) when
applicable, fully insured and subject to the first priority, valid and perfected
security interest and Lien of the Administrative Agent, for and on behalf of
itself and the Lenders, (b) subject to a Letter of Credit with an expiry date
that is not more than sixty (60) days from the date of the most recently
delivered Borrowing Base Certificate and (c) Inventory that, when received,
would otherwise satisfy all of the requirements of Eligible Inventory hereunder.
For the avoidance of doubt, Eligible Letter of Credit Inventory is without
duplication of Eligible In-Transit Inventory.

“Enforcement Action” shall mean any action to enforce any Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, exercise of any right to vote or act in a Loan
Party’s Insolvency Proceeding, or otherwise), in each case solely to the extent
permitted by the Loan Documents.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
Environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or actual or alleged exposure to,
any Hazardous Materials or to occupational health and safety (to the extent
relating to the Environment or Hazardous Materials).

 

-28-



--------------------------------------------------------------------------------

“Equity Interests” of any person shall mean any and all shares, interests,
participations or other equivalents of or interests in (however designated)
equity of such person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest and
any and all warrants, rights or options to purchase or other rights to acquire
any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code, or is under common control within
the meaning of Section 4001(b)(1) of ERISA.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Loan Party, any ERISA Affiliate or any Plan of a non-exempt
Prohibited Transaction; (c) the failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA), applicable to such Plan, whether or not waived; (d) the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (e) the receipt by any Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention of
the PBGC to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (f) the filing under Section 4041(a)(2) of ERISA of
a notice of intent to terminate any Plan under Section 4041(c) of ERISA; (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, or terminated (within
the meaning of Section 4041A of ERISA); (h) the failure by any Loan Party or any
ERISA Affiliate to pay when due (after expiration of any applicable grace
period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA; (i) a determination that any Plan is, or is expected to
be, considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; (j) the receipt by any Loan Party or any ERISA Affiliate
of any notice that a Multiemployer Plan is, or is expected to be, in endangered
or critical status under Section 432 of the Code or Section 305 of ERISA;
(k) the occurrence of any other event or condition which constitutes grounds for
the imposition of any material liability upon any Loan Party or any ERISA
Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent; or (l) an assessment or imposition on any Loan Party or ERISA
Affiliate of fines, penalties, taxes, assessments or related charges under
Section 4980H of the Code that gives rise to, or is reasonably expected to give
rise to, a Material Adverse Effect.

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate” shall mean, with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such

 

-29-



--------------------------------------------------------------------------------

Interest Period commencing on the first day of such Interest Period appearing on
the Reuters Screen LIBOR01 Page (or any applicable successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time for purpose of
providing quotations of interest rates applicable to deposits in Dollars in the
London interbank market, for a period of time equal to the relevant Interest
Period on the day that is two (2) Business Days prior to the beginning of such
Interest Period) as of 11:00 A.M., London time, two (2) Business Days prior to
the beginning of such Interest Period; provided, however, if the rate described
above is not available on any applicable interest determination date, then the
“Eurodollar Base Rate” shall be determined by the Administrative Agent in
accordance with such other method as the Administrative Agent may reasonably use
to determine the “Eurodollar Base Rate” for other credit facilities. In the
event that the Administrative Agent is unable to obtain any such quotation as
provided above, it will be deemed that the “Eurodollar Base Rate” cannot be
determined. Notwithstanding the foregoing, if such rate as determined above
shall be less than zero, such rate shall be deemed to be zero.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of Article
II.

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined for such
day in accordance with the following formula:

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Lead Borrower and the
Restricted Subsidiaries on a consolidated basis for any Excess Cash Flow Period,
an amount (in any case not less than zero) equal to (A) EBITDA of the Lead
Borrower and the Restricted Subsidiaries on a consolidated basis for such Excess
Cash Flow Period, minus, without duplication, (B) the sum of:

(a) Interest Expense added back pursuant to clause (ii) of the definition of
“EBITDA” to the extent paid in cash,

(b) (i) Capital Expenditures made in cash during such period by the Lead
Borrower or the Restricted Subsidiaries, (ii) the aggregate consideration paid
in cash in respect of Investments permitted under Section 6.04(b), (but only in
respect of Investments in Restricted Subsidiaries which are not Subsidiary Loan
Parties), Section 6.04(e) and Section 6.04(j), and (iii) the amount of
Restricted Payments made in cash pursuant to Section 6.06(b) (excluding clause
(iv) thereof), Section 6.06(c), and Section 6.06(f), in each case, during the
Excess Cash Flow Period, and to the extent such Capital Expenditures,
Investments and Restricted Payments are paid in cash and not financed, or
intended to be financed, using the proceeds of the incurrence of long-term
Indebtedness (other than revolving Indebtedness),

(c) all Taxes based on income, profits or capital of the Lead Borrower and the
Restricted Subsidiaries including state, foreign, franchise and similar taxes
and Tax Distributions made by the Lead Borrower during such Excess Cash Flow
Period, in each case, paid in cash and added back pursuant to clause (i) of the
definition of “EBITDA”,

 

-30-



--------------------------------------------------------------------------------

(d) an amount equal to any positive Change in Working Capital of the Lead
Borrower and the Restricted Subsidiaries for such Excess Cash Flow Period,

(e) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected as a subtraction in the computation of
EBITDA (or to the extent added thereto) or an addition to Interest Expense,

(f) amounts paid in cash (other than if financed with long-term Indebtedness
(other than revolving Indebtedness)) during such Excess Cash Flow Period on
account of (x) items that were accounted for as non-cash reductions of Net
Income in determining Consolidated Net Income or as non-cash reductions of
Consolidated Net Income in determining EBITDA of the Lead Borrower and the
Restricted Subsidiaries in a prior Excess Cash Flow Period and (y) reserves or
accruals established in purchase accounting,

(g) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent either (x) such
items represented a cash payment (other than if financed with long-term
Indebtedness (other than revolving Indebtedness)) (which had not reduced Excess
Cash Flow upon the accrual thereof in a prior Excess Cash Flow Period), by the
Lead Borrower and the Restricted Subsidiaries or (y) such items did not
represent cash received by the Lead Borrower and the Restricted Subsidiaries, in
each case on a consolidated basis during such Excess Cash Flow Period,

(h) to the extent not expensed during such period or not deducted in calculating
Consolidated Net Income (or EBITDA), the aggregate amount of cash payments in
respect of Transaction Costs and expenditures, fees, costs and expenses paid in
cash by the Lead Borrower and the Restricted Subsidiaries and not financed using
the proceeds of (x) the incurrence of long-term Indebtedness (other than
revolving Indebtedness) and (y) sales of the common equity of any Loan Party, in
each case, during such period,

(i) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(j) permanent repayments of long-term Indebtedness (including payments under
Section 2.11(a) (but excluding (A) prepayments or purchases of Term Loans
deducted pursuant to clause (ii)(B) and clause (ii)(C) of the definition of
Available Basket Amount, (B) all other repayments of the Term Loans and
(C) repayments of any revolving credit facility or arrangement except to the
extent a corresponding amount of the commitments under such revolving credit
facility or arrangement are permanently reduced in connection with such
repayments), in each case to the extent not financed with the proceeds of
long-term Indebtedness (other than revolving Indebtedness) or equity issuances,

(k) any earn-out, indemnification, purchase price or similar adjustments paid in
cash (other than with the proceeds of long-term indebtedness (excluding
revolving indebtedness)) in connection with any Disposition or Investment
permitted hereunder (including any Permitted Business Acquisition), in each
case, to the extent the same were not expensed during such period or deducted in
calculating Consolidated Net Income (or EBITDA),

(l) cash payments (other than with the proceeds of long-term indebtedness
(excluding revolving indebtedness)) made during such period for any liability
which accrual in a prior period did not reduce EBITDA and therefore increased
Excess Cash Flow in such prior period (provided there was no other deduction to
EBITDA or Excess Cash Flow related to such payment), and

 

-31-



--------------------------------------------------------------------------------

(m) the aggregate amount of expenditures actually made in cash (other than with
the proceeds of long-term indebtedness (excluding revolving indebtedness)) to
the extent that such expenditures are not expensed or deducted in calculating in
Consolidated Net Income (or Net Income as used therein) during such period,

plus, without duplication, (C) the sum of:

(a) an amount equal to any negative Change in Working Capital for such Excess
Cash Flow Period,

(b) cash receipts in respect of Swap Agreements during such Excess Cash Flow
Period to the extent not included in the computation of EBITDA,

(c) any extraordinary, unusual or nonrecurring gain realized in cash during such
Excess Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.12(b)),

(d) the amount of consideration paid with respect to assets acquired as part of
a Permitted Business Acquisition to the extent such property or assets have been
subsequently disposed of pursuant to Section 6.05(h) and such amount reduced
Excess Cash Flow in a prior Excess Cash Flow Period,

(e) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by the Lead Borrower or any
Restricted Subsidiary or (y) such items do not represent cash paid by the Lead
Borrower or any Restricted Subsidiary, in each case on a consolidated basis
during such Excess Cash Flow Period, and

(f) the aggregate amount of cash receipts actually received to the extent that
such receipts are not included in calculating Consolidated Net Income (or Net
Income as used therein) during such period.

“Excess Cash Flow Period” shall mean each fiscal year of the Lead Borrower
commencing with the 2015 fiscal year.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Excluded Contribution” at any date of determination, an amount equal to the
remainder of:

(a) the cash or cash equivalents or the fair market value of other assets or
property (as reasonably determined by the Lead Borrower, but excluding any Cure
Action or amount designated as an EBITDA Addback Contribution) received by
Parent (and immediately contributed to the capital of the Lead Borrower) after
the Closing Date from (i) contributions in respect of Qualified Capital Stock,
and (ii) the sale (other than to any Subsidiary of Parent or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan) of Qualified Capital Stock of Parent, in each case, designated as
Excluded

 

-32-



--------------------------------------------------------------------------------

Contributions pursuant to a certificate of a Responsible Officer on or promptly
after the date such capital contributions are made or proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Basket Amount; provided that the fair market value of such property or assets
shall have been determined pursuant to a resolution duly adopted by the Board of
Directors of Parent, any Parent Entity or the Lead Borrower (or, to the extent
that the fair market value of the property or assets is greater than $10
million, such fair market value is supported by a valuation of a nationally
recognized independent appraiser (or other appraiser reasonably acceptable to
the Administrative Agent) within three (3) months of such contribution), minus

(b) the sum at the time of determination of:

(i) any amounts thereof used to make (A) Investments pursuant to
Section 6.04(r)(ii) and (B) Restricted Debt Payments pursuant to clause (y) of
the proviso to Section 6.09(b), and

(ii) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e)(ii) (without duplication of amounts paid by the Borrowers to
Parent which are then further distributed by Parent under such Section) after
the Closing Date and on or prior to the date of determination.

“Excluded Deposit Account” shall mean (x) a Deposit Account (i) that contains,
and only contains, Trust Funds or (ii) which has an average daily balance for
any fiscal month of less than $1.5 million and (y) the Net Proceeds Pledged
Account.

“Excluded Party” shall mean any affiliate or representative of M&T Bank that is
engaged as a principal primarily in private equity, mezzanine financing or
venture capital.

“Excluded Subsidiary” shall mean (a) any Restricted Subsidiary that is
prohibited by law, regulation or Contractual Obligation from providing a
Guarantee of, or a pledge of its Equity Interests to secure, the Obligations or
that would require a governmental (including regulatory) consent, approval,
license or authorization in order to provide such Guarantee or such pledge,
(b) any Restricted Subsidiary for which the Guaranteeing of, or the pledging of
its Equity Interests to secure, the Obligations by such Subsidiary would result
in material adverse tax consequences as reasonably determined by the Lead
Borrower, (c) any Disregarded Domestic Subsidiary, (d) any Domestic Subsidiary
that is a direct or indirect Subsidiary of a Disregarded Domestic Subsidiary or
a Foreign Subsidiary, (e) any not-for profit Restricted Subsidiary or Captive
Insurance Subsidiary, (f) any Foreign Subsidiary, (g) any Restricted Subsidiary
to the extent that the burden or cost of obtaining a Guarantee of, or a pledge
of its Equity Interests to secure, the Obligations from such Subsidiary
outweighs the benefit afforded thereby, as reasonably determined by the
Administrative Agent and the Lead Borrower, (h) any Immaterial Subsidiary and
(i) any Unrestricted Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (each an “ECP”) at the time the Guarantee or the grant of
such security interest of such Loan Party becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

-33-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income Taxes
imposed on (or measured by) its net or overall gross income or franchise Taxes
(which in each case, for the avoidance of doubt, do not include any withholding
Taxes) imposed by the United States (or any state thereof) or the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located or any other jurisdiction as a result of such recipient
engaging in a trade or business in such jurisdiction for tax purposes (other
than merely performing its obligations under this Agreement or any Loan or Loan
Document), (b) any branch profits Tax or any similar Tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the Borrowers, any withholding Tax imposed by the United States that is
in effect and would apply to amounts payable hereunder to such person (assuming
applicable forms required under Section 2.18(e) have not been delivered by such
person) at the time such person becomes a party to such Loan to the Borrowers
(or designates a new Lending Office) except to the extent that such person (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Loan Party with
respect to any withholding Tax pursuant to Section 2.18(a) or Section 2.18(c),
(d) Taxes attributable to such person’s failure to comply with Section 2.18(e)
with respect to such Loan unless such failure to comply with Section 2.18(e) is
a result of a change in law after the date such Lender becomes a party to such
Loan to the Borrowers (or designates a new Lending Office) and (e) any U.S.
federal withholding Taxes imposed pursuant to FATCA.

“Existing ABL Credit Agreement” shall mean that certain Credit Agreement dated
as of September 28, 2012 and as amended from time to time, among the Borrowers,
Parent, the lenders party thereto from time to time, Manufacturers and Traders
Trust Company, as administrative agent, and the other parties party thereto from
time to time.

“Existing Credit Agreements” shall mean the Existing ABL Credit Agreement and
the Existing Term Loan Credit Agreement.

“Existing Debt” shall mean the Indebtedness outstanding under the Existing
Credit Agreements.

“Existing Letters of Credit” shall mean the letters of credit issued under the
Existing ABL Credit Agreement (including any banker’s acceptances or other
payment obligations arising therefrom) and outstanding as of the Closing Date
and set forth on Schedule 2.05(a).

“Existing Term Loan Credit Agreement” shall mean that certain Credit Agreement
dated as of September 28, 2012 and as amended from time to time, among the
Borrowers, Parent, the lenders party thereto from time to time, Jefferies
Finance LLC, as administrative agent, and the other parties party thereto from
time to time.

“Extended Loans” shall mean the Extended Term Loans and the Extended Revolver
Loans.

“Extended Revolver Commitment” shall have the meaning assigned to such term in
Section 2.24(a)(ii).

 

-34-



--------------------------------------------------------------------------------

“Extended Revolver Loans” shall have the meaning assigned to such term in
Section 2.24(a)(ii).

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.24(a)(ii).

“Extension” shall have the meaning assigned to such term in Section 2.24(a).

“Extension Offer” shall have the meaning assigned to such term in
Section 2.24(a).

“Facilities” shall mean the Term Facility and the Revolver Facility.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements (and related laws or official administrative guidance) implementing
any of the forgoing.

“Federal Funds Effective Rate” shall mean, for any day the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Effective Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on any such Business Day, the Federal Funds Effective Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

“Fee Letter” shall mean that certain Fee Letter dated January 29, 2016, by and
between the Lead Borrower and the Administrative Agent.

“Fees” shall have the meaning assigned to such term in Section 2.13(a).

“Financial Officer” of any person shall mean the Chief Financial Officer, chief
accounting officer, Treasurer, Assistant Treasurer or Controller of such person.

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto) and (ii) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by Section 5.02(b)
hereof and the applicable provisions of the Security Documents, each of which
shall (A) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (B) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee and (C) identify the address of each property located
in a Special Flood Hazard Area, the applicable flood zone designation and the
flood insurance coverage and deductible relating thereto and (iv) be otherwise
in form and substance reasonably satisfactory to the Administrative Agent.

 

-35-



--------------------------------------------------------------------------------

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia that is maintained or
contributed to by any Loan Party.

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
the laws of the United States of America, any State thereof or the District of
Columbia and is maintained or contributed to by any Loan Party.

“Foreign Plan Event” shall mean, with respect to any Foreign Benefit Arrangement
or Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by Applicable Law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
Applicable Law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata share of Standby
LC Obligations or Swingline Loans, as applicable, except to the extent allocated
to other Lenders or Cash Collateralized under Section 2.21.

“Full Payment” shall mean with respect to any Obligations or Secured
Obligations, as applicable, (a) the full cash payment thereof (other than
obligations for taxes, indemnification, charges and other inchoate or contingent
or reimbursable liabilities for which no claim or demand for payment has been
made or, in the case of indemnification, no notice has been given (or, in each
case, reasonably satisfactory arrangements have otherwise been made)), including
any interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in such proceeding); and (b) if such Secured Obligations
are LC Obligations or inchoate or contingent in nature (other than inchoate or
contingent or reimbursable obligations for which no claim or demand for payment
has been made or, in the case of indemnification, no notice has been given (or
reasonably satisfactory arrangements have otherwise been made)), Cash
Collateralization thereof. No Revolver Loans shall be deemed to have been paid
in full until all Revolver Commitments related to such Revolver Loans have
expired or been terminated.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

 

-36-



--------------------------------------------------------------------------------

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Indebtedness
of others secured by any Lien on any property or assets of the guarantor,
whether or not such Indebtedness or other obligation is assumed by the guarantor
or is non-recourse to the credit of the guarantor; provided, however, that the
term “Guarantee” shall not include (x) endorsements for collection or deposit,
in either case in the ordinary course of business, (y) customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement or (z) any dealer related inventory repurchase obligations. The amount
of any Guarantee for purposes of clause (b) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such person in
good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents of any nature which are
subject to regulation by any Governmental Authority or which would reasonably be
likely to give rise to liability under any Environmental Law, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas.

“Holdings Specified Expenses” shall mean any charge, tax or expense incurred or
accrued by Parent (or any Parent Entity) during any period to the extent that
the Borrowers have made a Restricted Payment to Parent (or any Parent Entity) in
respect thereof pursuant to Sections 6.06(b)(i), 6.06(b)(v) and 6.06(f), in each
case, to the extent such charge, tax or expense would have reduced Consolidated
Net Income had it been made by the Borrowers.

“IFRS” shall mean international accounting standards within the meaning of the
IAS Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Lead Borrower (other than a Borrower) (i) having total assets (as determined
in accordance with GAAP) in an amount of less than 2.5% of Consolidated Total
Assets of the Lead Borrower and its Restricted Subsidiaries and
(ii) contributing less than 2.5% to consolidated revenues of the Lead Borrower
and its Restricted Subsidiaries for the Test Period most recently ended for
which financial statements have been delivered pursuant to Section 5.04;
provided, however, that the total assets (as so determined) and revenue (as so
determined) of all Immaterial Subsidiaries shall not exceed 2.5% of Consolidated
Total

 

-37-



--------------------------------------------------------------------------------

Assets of the Lead Borrower and its Restricted Subsidiaries or 2.5% of the
consolidated revenues of the Lead Borrower and its Restricted Subsidiaries for
the relevant period, as the case may be. In the event that total assets of all
Immaterial Subsidiaries exceeds 2.5% of Consolidated Total Assets of the Lead
Borrower and its Restricted Subsidiaries or the total revenue of all Immaterial
Subsidiaries exceeds 2.5% of consolidated revenues of the Lead Borrower and its
Restricted Subsidiaries for any relevant Test Period for which financial
statements have been delivered pursuant to Section 5.04, as the case may be,
(i) such Restricted Subsidiaries shall no longer constitute Immaterial
Subsidiaries to be excluded as Immaterial Subsidiaries until such 2.5%
thresholds are met and (ii) to the extent not otherwise excluded as a Subsidiary
Loan Party, such Restricted Subsidiary shall comply with the Collateral and
Guarantee Requirement.

“In-Transit Inventory” shall mean Inventory in transit within or outside of the
United States to any Borrower or any Subsidiary Loan Party from vendors and
suppliers that has not yet been received into a distribution center or store or
other facility of such person.

“In-Transit Trigger Period” shall mean the period beginning on the date when
Availability shall have been less than the greater of (a) 7.5% of the Line Cap
or (b) $7.5 million, in either case, for five (5) consecutive Business Days, and
ending on the date Availability shall have been equal to or greater than the
greater of (x) 7.5% of the Line Cap and (y) $7.5 million, in each case, for
thirty consecutive calendar days.

“Incremental Cap” shall have the meaning assigned such term in clause (ii) of
the proviso in Section 2.23(a).

“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section 6.01(p).

“Incremental Facilities” shall have the meaning assigned to such term in
Section 2.23(a).

“Incremental Facility Agreement” shall mean an amendment to this Agreement that
is reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.23) and the Borrowers executed by each of (a) the
Borrowers, (b) Parent, (c) the Administrative Agent and (d) each Lender that
agrees to provide all or any portion of the Incremental Facility being incurred
pursuant thereto and in accordance with Section 2.23.

“Incremental Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Incremental Revolver Facility” shall have the meaning assigned to such term in
Section 2.23(a).

“Incremental Revolver Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Incremental Term Facility” shall have the meaning assigned to such term in
Section 2.23(a).

“Incremental Term Lenders” shall mean (a) on the effective date of an
Incremental Facility Agreement relating to Incremental Term Loans, the Lenders
signatory to the relevant Incremental Facility Agreement and (b) thereafter,
each Lender that is a holder of an Incremental Term Loan.

 

-38-



--------------------------------------------------------------------------------

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person, (d) all obligations of such person issued or assumed as the
deferred purchase price of property (other than current intercompany liabilities
(but not any refinancings, extensions, renewals or replacements thereof)
incurred in the ordinary course of business and maturing within three hundred
sixty-five (365) days after the incurrence thereof), to the extent that the same
would be required to be shown as a long term liability on a balance sheet
prepared in accordance with GAAP, (e) all Guarantees by such person of
Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements net of payments such person would receive
in the event of early termination on such date of determination, (h) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of letters of credit, (i) the principal component
of all obligations of such person in respect of bankers’ acceptances and (j) all
obligations of such person in respect of any Disqualified Capital Stock. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof. The Indebtedness of the Lead
Borrower and the Restricted Subsidiaries shall exclude (i) accrued expenses,
accrued liabilities and accounts and trade payables, (ii) liabilities under
vendor agreements to the extent such indebtedness may be satisfied through
non-cash means such as purchase volume earnings credits,(iii) reserves for
deferred income taxes, (iv) deferred and prepaid revenues and (v) amounts
relating to the development of leasehold properties to the extent such amounts
are funded by a landlord or developer, but are required by GAAP to be treated as
indebtedness on the balance sheet.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Insolvency Proceeding” shall mean any case or proceeding commenced by or
against a person under any state, federal, provincial, territorial or foreign
law for, or any agreement of such person to, (a) the entry of an order for
relief under the Bankruptcy Code, or any other insolvency, bankruptcy, debtor
relief or debt adjustment law; (b) the appointment of a receiver, interim
receiver, monitor, trustee, liquidator, administrator, conservator, custodian or
other similar person for such person or any part of its property, including, in
the case of any Lender, the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such capacity; or (c) an
assignment for the benefit of creditors.

“Insolvent” with respect to any Multiemployer Plan, shall mean the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” shall mean: (i) United States patents and patent
applications and any continuations, divisionals, continuations-in-part, renewals
or reissues of the foregoing; (ii) United States trade names, internet domain
names, trademarks, service marks, trade dress, logos, slogans and other indicia
of origin, together with all registrations and applications (excluding abandoned
applications)

 

-39-



--------------------------------------------------------------------------------

relating thereto; (iii) United States copyrights together with all registrations
and applications relating thereto; (iv) proprietary databases (to the extent
ownership is acknowledged by law); and (v) trade secrets and proprietary
confidential information.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum without duplication of (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (b) capitalized interest of such person. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Lead Borrower and the
Restricted Subsidiaries with respect to Swap Agreements (provided that payments
and costs upon obtaining or the settlement or termination of a Swap Agreement
will not be included in Interest Expense).

“Interest Payment Date” shall mean, (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three (3) months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three (3) months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the first day of each fiscal quarter.

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months or shorter period, if agreed by all Lenders), as
the Borrower may elect, or the date any Eurodollar Borrowing is converted to an
ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.08 or Section 2.11; provided, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

“Inventory” shall have the meaning as defined in the UCC.

“Inventory Reserve” shall mean a reserve established by the Administrative Agent
in its Credit Judgment to reflect factors that may negatively impact the value
of the Eligible Inventory.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean M&T, any other Lender reasonably acceptable to the
Lead Borrower who agrees to issue Letters of Credit, or any replacement issuer
appointed pursuant to Section 2.05(a) or 2.20.

 

-40-



--------------------------------------------------------------------------------

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.13(c).

“Issuing Bank Indemnitees” shall mean the Issuing Bank and its officers,
directors, employees, Affiliates, agents and attorneys.

“Joint Venture” shall mean a joint venture or similar arrangement, whether in
corporate, partnership or other legal form which is not a Subsidiary but in
which the Lead Borrower or any Restricted Subsidiary owns or controls any Equity
Interests; provided, in no event shall any corporate Subsidiary of any person be
considered to be a Joint Venture to which such person is a party.

“Junior Lien Indebtedness” shall mean Indebtedness of the Lead Borrower or any
Restricted Subsidiary that is expressly subordinated, in writing and on terms
reasonably satisfactory to the Administrative Agent, in right of security in
respect of the Collateral to the Secured Obligations.

“Landlord Lien State” shall mean any state in which, at any time, a landlord’s
claim for rent has priority notwithstanding any contractual provision to the
contrary by operation of Applicable Law over the Lien of the Administrative
Agent in any of the Collateral.

“Latest Maturity Date” shall mean, as of any date of determination, the latest
of the latest Revolver Termination Date and the latest Term Maturity Date, in
each case then in effect on such date of determination.

“LC Application” shall mean an application by the Lead Borrower to the Issuing
Bank for issuance of a Letter of Credit, in form reasonably satisfactory to the
Issuing Bank.

“LC Conditions” shall mean the following conditions necessary for issuance of a
Letter of Credit: (a) after giving effect to such issuance, (i) (x) the total
Documentary LC Obligations do not exceed the Documentary Letter of Credit
Subline and (y) the total Standby LC Obligations do not exceed the Standby
Letter of Credit Subline and (ii) the total Revolving Exposures do not exceed
the Line Cap; (b) each Letter of Credit shall expire not later than the earlier
of (i) 365 days from issuance (or such longer period as may be agreed between
the Issuing Bank and the applicable Borrower) and (ii) the fifth Business Day
prior to the Revolver Termination Date; provided that any Letter of Credit may
provide for an automatic renewal thereof for additional periods of up to 365
days (which in no event shall extend beyond the date referred to in
clause (b)(ii) above, except to the extent Cash Collateralized or backstopped
pursuant to arrangements reasonably acceptable to the relevant Issuing Bank);
(c) the Letter of Credit and payments thereunder are denominated in Dollars; and
(d) the form of the proposed Letter of Credit is satisfactory to the
Administrative Agent and the Issuing Bank in their reasonable discretion.

“LC Disbursements” shall mean payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit.

“LC Documents” shall mean all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by the Borrowers or any other person
to the Issuing Bank or the Administrative Agent in connection with any Letter of
Credit.

“LC Exposure” shall mean, with respect to any Revolver Lender at any time, its
Pro Rata percentage of Standby LC Obligations outstanding at such time plus,
solely with respect to the Issuing Banks, the Documentary LC Obligations with
respect to Documentary Letters of Credit issued by any such Issuing Bank.

 

-41-



--------------------------------------------------------------------------------

“LC Obligations” shall mean the sum of all Documentary LC Obligations and all
Standby LC Obligations.

“LC Request” shall mean a request for issuance of a Letter of Credit, to be
provided by the Lead Borrower to the Issuing Bank, in form satisfactory to the
Issuing Bank.

“Lead Arranger” shall mean Manufacturers and Traders Trust Company.

“Lead Borrower” shall mean Ollie’s Holdings.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder in accordance with Section 9.04. For
the avoidance of doubt, “Lender” includes each Term Lender and each Revolver
Lender.

“Lender Party” shall mean the Administrative Agent, each Issuing Bank, the
Swingline Lender and any other Lender.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any Standby Letter of Credit or Documentary Letter
of Credit.

“Letter of Credit Inventory” shall mean Inventory the purchase of which is
financed with Letters of Credit hereunder, (a) which Inventory does not
constitute Eligible Inventory or Eligible In-Transit Inventory and for which no
document of title has been issued and (b) which Inventory, when purchased, would
otherwise constitute Eligible In-Transit Inventory.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (including any
financing lease having substantially the same economic effect as any of the
foregoing, but excluding any operating lease) relating to such asset.

“Lien Waiver” shall mean an agreement, in form reasonably satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store the
Collateral as permitted hereunder; and (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents (as defined in the Collateral Agreement) in its possession
relating to the Collateral as agent for the Administrative Agent, and agrees to
deliver the Collateral to the Administrative Agent upon request, in accordance
with such agreement.

“Limited Condition Acquisition” shall mean an acquisition permitted under the
terms of this Agreement (x) the consummation of which is not conditioned upon
the availability of, or on obtaining, third party financing and (y) that is
consummated on or prior to the 90 days (or, to the extent the commitments of the
Lenders providing any Incremental Term Facility extend for a period of 120 days
or longer from the date of the signing of the applicable purchase agreement, up
to 120 days) after the Limited Condition Acquisition Agreement is entered into.

 

-42-



--------------------------------------------------------------------------------

“Limited Condition Acquisition Agreement” shall mean the definitive acquisition
agreement for a Limited Condition Acquisition.

“Line Cap” shall mean an amount equal to the lesser of (a) the aggregate amount
of all Revolver Commitments and (b) the then applicable Borrowing Base.

“Liquidity Event” shall mean the occurrence of a date when (a) Availability
shall have been less than the greater of (i) 7.5% of the Line Cap and (ii) $7.5
million, in either case for five consecutive days, until such date as
(b) Availability shall have been at least equal to the greater of (i) $7.5% of
the Line Cap and (ii) $7.5 million for 30 consecutive calendar days.

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Deposit Account) is
maintained directing such bank or other depository (a) to remit all funds in
such Deposit Account to a Dominion Account, or in the case of a Dominion
Account, to the Administrative Agent on a daily basis, and (b) to cease
following directions or instructions given to such bank or other depository by
any Loan Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Deposit Account), and (c) to follow all directions and
instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in
place.

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

“Loan Documents” shall mean this Agreement, the Security Documents, any
Supplemental Intercreditor Agreement, the Fee Letter and any Note issued under
Section 2.09(d) and any amendments (including any Incremental Facility Agreement
pursuant to Section 2.23 and any amendment pursuant to Section 2.24,
Section 9.08(d) and Section 9.08(e)) and waivers to any of the foregoing.

“Loan Parties” shall mean Parent, the Borrowers, the Subsidiary Loan Parties and
any Parent Entity, in lieu of Parent, that has executed and delivered an
assumption agreement in substantially the form of Exhibit D to the Collateral
Agreement and become a “Guarantor” and “Grantor” thereunder.

“Loans” shall mean the Term Loans, any Incremental Term Loans, any Replacement
Term Loans, any Extended Term Loans, any Revolver Loans (including any
Incremental Revolver Loans), Revolver Loans under any Replacement Revolver
Facility and any Extended Revolver Loans.

“Local Time” shall mean New York City time.

“M&T” shall mean Manufacturers and Traders Trust Company.

“Management Group” shall mean the group consisting of the directors, officers
and other management personnel of any Parent Entity, Parent, the Lead Borrower
and the Restricted Subsidiaries.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on (i) the
business, assets, financial condition or results of operations, in each case of
Parent, the Lead Borrower and its Restricted Subsidiaries, taken as a whole,
(ii) the rights and remedies (taken as a whole) of the Administrative Agent or
the Lenders under the applicable Loan Documents or (iii) the ability of the Loan
Parties (taken as a whole) to perform their payment obligations under the
applicable Loan Documents.

 

-43-



--------------------------------------------------------------------------------

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.24(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the properties listed on Schedule 5.09 and the
owned real properties of the Loan Parties encumbered by a Mortgage pursuant to
Section 5.09.

“Mortgage” shall have the meaning assigned to such term in Section 5.09(c).

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding five (5) plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person (after deductions for minority interests), determined in accordance
with GAAP and before any reduction in respect of preferred stock dividends.

“Net Proceeds” shall mean (a) an amount equal to 100% of the cash proceeds
actually received by any Borrower or any of the Restricted Subsidiaries
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise and including casualty insurance settlements and
condemnation awards, but only as and when received) from any loss, damage,
destruction or condemnation of, or any Disposition to any person of any asset or
assets of any Borrower or any Restricted Subsidiary in a single transaction or
series of related transactions (other than those pursuant to Section 6.05(a),
(b), (c), (e), (f), (i), (j), (k), (m), (o), (p), (r), (t), (u), (v), (y), (aa),
(bb) and (ff)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer Taxes, deed or mortgage recording Taxes, payments of
debt and other obligations relating to the applicable asset then due and payable
or required to be paid or discharged by the purchaser or transferee of such
asset (other than pursuant hereto or pursuant to any Junior Lien Indebtedness),
other customary expenses and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (ii) Taxes paid or payable
as a result thereof or any Tax Distributions resulting therefrom (and, with
respect to proceeds received by any Foreign Subsidiary, Taxes and Tax
Distributions that would be payable by a Borrower or any of its Restricted
Subsidiaries upon the repatriation of such proceeds) and (iii) any reserve for
adjustment in respect of (A) the sale price of such asset or assets established
in accordance with GAAP and (B) any liabilities associated with such asset or
assets and retained by such Borrower or such Restricted Subsidiary after such
sale, transfer or other disposition thereof, including pension and other
post-employment benefit obligations associated with such transaction (provided
that (x) the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed Net
Proceeds on the date of such reduction and (y) if Parent or the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s intention to use or commit to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
any property used or useful in the operations of the Borrower and the Restricted
Subsidiaries or make Permitted Business Acquisitions, in each case within twelve
(12) months of such receipt, then such portion shall not constitute Net Proceeds
except to the extent not so used or not contractually committed to be so used
within such twelve (12)-month period (it being understood that (1)

 

-44-



--------------------------------------------------------------------------------

any amount so contractually committed to be used within such twelve (12)-month
period must be so used within the six (6) months following such twelve
(12)-month period, (2) if any amount is reinvested in assets under construction,
such reinvestment shall be deemed to occur in full on the date of commencement
of construction, (3) if any portion of such proceeds are not so used within the
period required by clause (1) hereof (whether because such amount is
contractually committed to be used and subsequent to such date such contract is
terminated or expires without such portion being so used or for any other
reason), such remaining portion shall constitute Net Proceeds (as of the date of
such termination or expiration (if applicable)), (4) to the extent any amounts
are deducted from Net Proceeds pursuant to clause (2) above in respect of assets
under construction and such construction is abandoned or terminated, any
unexpended amounts shall constitute Net Proceeds (as of the date of such
termination or abandonment) and (5) such Net Proceeds shall be deposited into
the Net Proceeds Pledged Account and such Net Proceeds shall remain in the Net
Proceeds Pledged Account until reinvestment in accordance with the terms of this
clause (a) or applied to prepay the Loans in accordance with this clause (a),
and

(b) an amount equal to 100% of the cash proceeds received by the Borrower or any
Restricted Subsidiary from the incurrence, issuance or sale by the Borrower or
any of the Restricted Subsidiaries of any Indebtedness (other than Indebtedness
permitted by Section 6.01, but excluding any Permitted Refinancing Indebtedness
to refinance all or a portion of the Loans or Replacement Term Loans) net of all
taxes and fees (including investment banking fees), commissions, underwriting
discounts, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

“Net Proceeds Pledged Account” shall mean a Deposit Account held at, and subject
to the sole dominion and control of, the Administrative Agent which holds solely
proceeds of Collateral pending reinvestment or application to the Loans.

“New Lender” shall have the meaning assigned to such term in Section 2.23(b).

“New Lender Supplement” shall have the meaning assigned to such term in
Section 2.23(b).

“NOLV Percentage” shall mean the net orderly liquidation value of Eligible
Inventory, Eligible In-Transit Inventory or Eligible Letter of Credit Inventory,
as applicable, expressed as a percentage, expected to be realized at such time
on a “going out of business sale” basis within a reasonable period of time, net
of all liquidation expenses, as determined from the most recent appraisal of the
Borrowers’ Eligible Inventory, Eligible In-Transit Inventory or Eligible Letter
of Credit Inventory performed pursuant to the terms of this Agreement.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.20(c).

“Non-Debt Fund Affiliate” shall mean any affiliate of Parent other than
(a) Parent, the Borrowers or any Subsidiary of Parent and (b) any Debt Fund
Affiliate.

“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.

“Note” shall have the meaning assigned to such term in Section 2.09(d).

“Noticed Hedge” shall mean Secured Bank Product Obligations arising under a Swap
Agreement.

 

-45-



--------------------------------------------------------------------------------

“Obligations” shall mean for purposes of the Loan Documents, all obligations of
every nature of each Loan Party from time to time owed to the Administrative
Agent (including any former Administrative Agent) or the Lenders, under any Loan
Document, whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Loan Party, would have
accrued on any such Obligation, whether or not a claim is allowed against such
Loan Party for such interest in the related bankruptcy proceeding), LC
Obligations, fees, expenses, indemnification or otherwise, whether direct or
indirect (including those acquired by assumption), absolute, contingent, due or
to become due, now existing or hereafter arising.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Ollie’s” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Ollie’s Holdings” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or intangible Taxes or any excise or
property Taxes, charges or similar levies arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and any and all interest and
penalties related thereto.

“Overadvance” shall have the meaning of such term assigned to such term in
Section 2.24.

“Overadvance Loan” shall mean a ABR Loan made when an Overadvance exists or is
caused by the funding thereof.

“Parent” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Parent Entity” shall mean any of (i) Parent and (ii) any other person of which
Parent is a Subsidiary.

“Participant” shall have the meaning assigned to such term in Section
9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Business Acquisition” shall mean any acquisition by a Borrower or any
Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the outstanding Equity Interests (other than directors’ qualifying
shares and similar de minimis holdings required by Applicable Law) in, a person
or division or line of business of a person (but in any event including any
Investment in a Subsidiary which serves to increase such Borrower’s or any
Restricted Subsidiary’s respective equity ownership in such Subsidiary),
provided that: (i) on the date of execution of the purchase agreement in respect
of such acquisition, the Borrowers are in Pro Forma Compliance, (ii) (A) on the
date of execution of the purchase agreement in respect of such acquisition, the
Borrowers have satisfied the Total Leverage

 

-46-



--------------------------------------------------------------------------------

Condition or (B) the aggregate amount expended for all Permitted Business
Acquisitions that do not comply with clause (A) above does not exceed $10
million per fiscal year; (iii) (A) on the date of execution of the purchase
agreement in respect of a Limited Condition Acquisition, no Event of Default
shall have occurred and be continuing or would result therefrom, and on the date
of the consummation of any such Limited Condition Acquisition, no Event of
Default under Sections 7.01(b),(c), (h) and (i) shall have occurred and be
continuing or would result therefrom and (B) on the date of the consummation of
any acquisition (other than a Limited Condition Acquisition), no Event of
Default shall have occurred and be continuing and would result therefrom,
(iv) if (with respect to any acquisition of a person or any Equity Interests in
a person) the acquired person shall not become a Subsidiary Loan Party or (with
respect to any acquisition of assets) the assets shall be acquired by a
Subsidiary that is not a Subsidiary Loan Party, the aggregate amount of cash or
property in connection with such acquisition shall not exceed $25 million;
(v) the Lead Borrower shall take or cause to be taken each of the actions
required to be taken under Section 5.09, as applicable; and (vi) three
(3) Business Days prior to the consummation of the proposed acquisition, the
Lead Borrower shall have delivered to the Administrative Agent a certificate
executed by a Responsible Officer of the Lead Borrower, certifying to the best
of such officer’s knowledge, compliance with the requirements of preceding
clauses (i) through (v) and containing the calculations (in reasonable detail)
required by the preceding clauses (i) and (ii); provided, that in the case of
clause (iv), such limitation shall not apply to the extent (x) the relevant
acquisition is made with the proceeds of sales of, or contributions to, the
common equity of the Lead Borrower (which proceeds are not included in the
Available Basket Amount, do not constitute a Cure Action, an Excluded
Contribution or an EBITDA Addback Contribution and are not the proceeds of the
issuance of Disqualified Capital Stock) or (y) the person so acquired (or the
person owning the assets so acquired) becomes a Subsidiary Loan Party even
though such person owns equity interests in persons that are not otherwise
required to become Subsidiary Loan Parties.

“Permitted Debt Securities” shall mean unsecured Indebtedness of a Borrower or
any Subsidiary Loan Party, (i) that is expressly subordinated to the prior
payment in full of the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent (it being understood that customary high yield
subordination terms prevailing at the time of determination shall be deemed to
be so satisfactory), (ii) the terms of which do not provide for any
amortization, scheduled repayment, mandatory redemption (other than pursuant to
customary provisions relating to redemption or repurchase upon change of control
or sale of assets) or sinking fund obligation prior to the date that is, at the
time of issuance of such Indebtedness, ninety-one (91) days after the Latest
Maturity Date, (iii) in the case of Indebtedness with an outstanding principal
amount in excess of $20 million, the covenants, events of default, and remedy
provisions of which, taken as a whole, are not materially more restrictive to,
or the mandatory repurchase or redemption provisions thereof are not materially
more onerous or expansive in scope, taken as a whole, on, the Borrowers and the
Restricted Subsidiaries than the terms of the Loan Documents in the good faith
determination of the Lead Borrower; provided that a certificate of a Responsible
Officer of the Lead Borrower delivered to the Administrative Agent at least
three (3) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Lead Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement, and (iv) in respect of which
no Restricted Subsidiary of any Borrower that is not an obligor under the Loan
Documents is an obligor.

 

-47-



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding one (1) year;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within one hundred eighty (180) days of the date of acquisition thereof
issued by a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital, surplus and undivided profits in excess
of $250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one (1) nationally recognized statistical rating organization (as defined
in Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than one hundred eighty
(180) days for underlying securities of the types described in clause (a) above
entered into with a bank meeting the qualifications described in
clause (b) above;

(d) commercial paper, maturing not more than one (1) year after the date of
acquisition, issued by a corporation organized and in existence under the laws
of the United States of America or any foreign country recognized by the United
States of America with a rating at the time as of which any investment therein
is made of P-2 (or higher) according to Moody’s, or A-1 (or higher) according to
S&P;

(e) securities with maturities of one (1) year or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5.0 billion; and

(h) other short-term investments utilized by Foreign Subsidiaries of the Lead
Borrower in accordance with normal investment practices for cash management in
investments of a type analogous to the foregoing.

“Permitted Investors” shall mean (a) the Sponsor, (b) the members of the
Management Group and (c) the other investors holding Equity Interests in Parent
on the Closing Date.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (including,
without limitation, loans, notes or other Indebtedness) issued in exchange for,
or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), in whole or in part the
Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon,
any committed or undrawn amounts and underwriting discounts, fees, commissions
and expenses, associated with such Permitted Refinancing Indebtedness), except
as otherwise permitted under Section 6.01,

 

-48-



--------------------------------------------------------------------------------

(b) other than with respect to Indebtedness permitted pursuant to Section
6.01(h), Section 6.01(i) and Section 6.01(q), such Permitted Refinancing
Indebtedness has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Indebtedness being Refinanced,
(c) other than in respect of Indebtedness permitted by Section 6.01(o),
Section 6.01(y) and Section 6.01(aa) or Indebtedness incurred pursuant to clause
(f) below, if the Indebtedness being Refinanced is by its terms subordinated in
right of payment to the Secured Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Secured Obligations on terms not less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
taken as a whole, (d) no Permitted Refinancing Indebtedness shall have obligors
or contingent obligors that were not obligors or contingent obligors (or that
would not have been required to become obligors or contingent obligors) in
respect of the Indebtedness being Refinanced except to the extent otherwise
permitted under Section 6.01 or Section 6.04 (it being understood that the
primary obligors with respect to Indebtedness being Refinanced under
Section 6.01(a) shall be the Borrowers), (e) except in the case of
Section 6.01(a), if the Indebtedness being Refinanced is (or would have been
required to be) secured with (x) the Current Asset Collateral, such Permitted
Refinancing Indebtedness shall be secured on a junior basis to the Secured
Obligations or (y) the other Collateral, such Permitted Refinancing Indebtedness
shall be either secured on a pari passu basis with the Secured Obligations or
secured on a junior basis to the Secured Obligations, in each case, pursuant to
an intercreditor arrangement reasonably satisfactory to the Administrative
Agent, (f) in the case of Indebtedness being Refinanced under Section 6.01(a),
(A) if such Indebtedness being refinanced, refunded or replaced is secured, it
shall not be secured by any assets other than the Collateral, (B) such Permitted
Refinancing Indebtedness shall have pricing (including interest, fees and
premiums) optional prepayment and redemption terms as may be agreed by the
Borrowers and the lenders party thereto, (C) (I) such Indebtedness shall be pari
passu or junior in right of payment and (II) such Indebtedness shall be
unsecured, or be secured by (x) if Permitted Refinancing Indebtedness with
respect to the Revolver Facility, the Collateral on a pari passu or junior basis
with the Secured Obligations hereunder or (y) if Permitted Refinancing
Indebtedness with respect to Indebtedness permitted under Section 6.01(a) other
than the Revolver Facility, (1) the Current Asset Collateral on a junior basis
to the Secured Obligations and/or (2) the other Collateral on a pari passu or
junior basis with the Secured Obligations, or shall be unsecured, provided that,
in each case, any such Indebtedness that is pari passu or junior with respect to
the Collateral shall be subject to an intercreditor agreement on terms
reasonably satisfactory to the Administrative Agent and (D) if such Indebtedness
being refinanced, refunded or replaced is Guaranteed, it shall not be Guaranteed
by any person other than the Parent and the Subsidiary Guarantors and (g) such
Indebtedness is incurred under (and pursuant to) documentation other than this
Agreement and, such Permitted Refinancing Indebtedness contains terms and
conditions that are no more restrictive, taken as a whole, to the Lead Borrower
and its Restricted Subsidiaries than those contained in the Indebtedness being
Refinanced (except, in the case of Section 6.01(a), for covenants or other
provisions applicable only after the Latest Maturity Date; provided, that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent at least three (3) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement,
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement, and provided further, that, except as otherwise provided
herein, with respect to a Refinancing of Permitted Debt Securities such
Permitted Refinancing Indebtedness shall meet the requirements of clauses (i),
(ii), (iii) and (iv) of the definition of “Permitted Debt Securities”.

“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company,
individual or family trust, or other organization (whether or not a legal
entity), or any government or any agency or political subdivision thereof.

 

-49-



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4062 or Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 5.14.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall have the meaning assigned to such term in the definition of
the term “ABR.”

“Pro Forma Basis” shall mean, as to any calculation of the Consolidated Fixed
Charge Coverage Ratio, Consolidated Total Assets, Consolidated Total Debt and
Total Leverage Ratio for any events as described below that occur subsequent to
the commencement of any period of four (4) consecutive quarters (the “Reference
Period”) for which the financial effect of such events is being calculated, and
giving effect to the events for which such calculation is being made, such
calculation as will give pro forma effect to such events as if such events
occurred on the first day of the Reference Period or in the case of Consolidated
Total Assets or Consolidated Total Debt, after giving effect thereto (it being
understood and agreed that (x) unless otherwise specified, such Reference Period
shall be deemed to be the four (4) consecutive fiscal quarters ending on the
last day of the most recently ended fiscal quarter of the Lead Borrower and its
Restricted Subsidiaries for which financial statements have been delivered
pursuant to Section 5.04 and such pro forma adjustments shall be excluded to the
extent already accounted for in the calculation of EBITDA for such period and
(y) if any person that became a Restricted Subsidiary or was merged, amalgamated
or consolidated with or into the Lead Borrower or any Restricted Subsidiary
shall have experienced any event requiring adjustments pursuant to this
definition, then such calculation shall give pro forma effect thereto for such
period as if such event occurred at the beginning of such period): (i) in making
any determination of EBITDA, pro forma effect shall be given to any asset
disposition of a Restricted Subsidiary, store, distribution center or other
facility or line of business, to any asset acquisition, any discontinued
operation or any operational change, Unrestricted Subsidiary Designation and any
Subsidiary Redesignation in each case that occurred during the Reference Period
(or, in the case of determinations made with respect to any action the taking of
which hereunder is subject to compliance on a Pro Forma Basis with the
Consolidated Fixed Charge Coverage Ratio or the Total Leverage Ratio (any such
action, a “Restricted Action”), occurring during the Reference Period or
thereafter and through and including the date of such determination) and (ii) in
making any determination on a Pro Forma Basis, (x) all Indebtedness (including
Indebtedness incurred or assumed and for which the financial effect is being
calculated, whether incurred under this Agreement or otherwise, but excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes) incurred or permanently repaid, returned, redeemed or extinguished
during the Reference Period (or, in the case of determinations made with respect
to any Restricted Action, occurring during the Reference Period or thereafter
and through and including the date of such determination) shall be deemed to
have been incurred or repaid, returned, redeemed or extinguished at the
beginning of such period (it being

 

-50-



--------------------------------------------------------------------------------

understood that for purposes of any calculation of the Consolidated Fixed Charge
Coverage Ratio, Consolidated Total Assets, Consolidated Total Debt and Total
Leverage Ratio, the use of such proceeds of any such Indebtedness shall be taken
into account in such calculation but for the purposes of any calculation of the
Total Leverage Ratio, such calculation shall be made without “netting” the cash
proceeds of any such indebtedness, provided that the proceeds of any such
indebtedness used to refinance existing indebtedness shall be deemed to reduce
the amount of such existing indebtedness) and (y) Interest Expense of such
person attributable to (A) interest on any Indebtedness, for which pro forma
effect is being given as provided in the preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis utilizing the rate which
is or would be in effect with respect to such Indebtedness as at the relevant
date of determination as if such rate had been actually in effect during the
period for which pro forma effect is being given taking into account any
interest hedging arrangements applicable to such Indebtedness, (B) any Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer of the Lead Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP and
(C) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as the Lead Borrower or Restricted Subsidiary may designate.
Notwithstanding anything to the contrary set forth above, when calculating the
Consolidated Fixed Charge Coverage Ratio or the Total Leverage Ratio for
purposes of determining actual compliance (and not compliance on a Pro Forma
Basis) with the financial covenants set forth in Section 6.10, any event
described above that first occurs subsequent to the end of the applicable
Reference Period shall not be given pro forma effect.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Lead
Borrower and, for any fiscal period ending on or prior to the first anniversary
of any such asset acquisition, asset disposition, discontinued operation or
operational change, Subsidiary Redesignation or Unrestricted Subsidiary
Designation, may include adjustments consistent with the definition of “EBITDA”.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers shall be in compliance, after giving effect on a Pro Forma Basis to
the relevant transactions (including the assumption, the issuance, incurrence
and permanent repayment of Indebtedness), with the financial covenants set forth
in Section 6.10 recomputed for the most recently completed Test Period for which
financial statements and certificates have been delivered pursuant to Section
5.04.

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and/or Section 4975(c) of the Code.

“Projections” shall mean the projections of Parent, the Borrowers and their
Subsidiaries provided to the Administrative Agent prior to the Closing Date.

“Pro Rata” shall mean with respect to any Lender, a percentage (rounded to the
ninth decimal place) determined (a) for Term Lenders with respect to any Class
of Term Loans, by dividing the amount of the aggregate outstanding principal
amount of such Lender’s Term Loans of such Class by the aggregate outstanding
principal amount of the Term Loans of such Class of all Lenders, (b) for
Revolver Lenders, (i) while Revolver Commitments are outstanding, by dividing
the amount of such Lender’s Revolver Commitment by the aggregate amount of all
Revolver Commitments and (ii) at any other time, by dividing the amount of such
Lender’s Revolving Exposure by the aggregate amount of all outstanding Revolving
Exposure of all Lenders; and (c) for all Lenders, (i) while Revolver Commitments
are outstanding, by dividing the amount of such Lender’s Term Loans plus the
amount of such Lender’s

 

-51-



--------------------------------------------------------------------------------

Revolver Commitment by the aggregate amount of all Term Loans and Revolver
Commitments of all Lenders and (ii) at any other time, by dividing the amount of
such Lender’s Term Loans plus such Lender’s Revolving Exposure by the aggregate
amount of all Term Loans and Revolving Exposure of all Lenders; provided that
for purposes of Section 2.22 or otherwise herein, the Revolver Commitment of any
Disqualified Lenders shall be disregarded in any such determination; provided
further, that, for purposes of determining Pro Rata share (including for
purposes of any Revolver Borrowings, Standby Letter of Credit participations,
Swingline Loan participations, reallocations resulting from Incremental Revolver
Facilities and extensions), the Revolver Commitment of a Revolver Lender acting
as an Issuing Bank with respect to Documentary Letters of Credit shall be deemed
to be reduced by the amount of Documentary LC Obligations with respect to
Documentary Letters of Credit issued by such Issuing Bank.

“Protective Advance” shall mean as defined in Section 2.25.

“Public Company Costs” shall mean any charge, fee, expense, cost, accrual or
reserve of any kind (i) associated with, or in anticipation of, or preparation
for, compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, (ii) relating to
compliance with the provisions of the Securities Act and the Exchange Act (and,
in each case, similar requirements of law, rule or regulation under other
jurisdictions), as applicable to companies with equity or debt securities held
by the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ or managers’ compensation, fees and
expense reimbursement or (iii) relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees.

“Qualified Capital Stock” shall mean any Equity Interest of any person that does
not by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable or exercisable) or upon the happening of any
event (a) provide for scheduled payments of dividends in cash (other than at the
option of the issuer) prior to the date that is, at the time of issuance of such
Equity Interest, ninety-one (91) days after the Latest Maturity Date, (b) become
mandatorily redeemable at the option of the holder thereof (other than for
Qualified Capital Stock or pursuant to customary provisions relating to
redemption upon a change of control or sale of assets) pursuant to a sinking
fund obligation or otherwise prior to the date that is, at the time of issuance
of such Equity Interest, ninety-one (91) days after the Latest Maturity Date or
(c) become convertible or exchangeable at the option of the holder thereof for
Indebtedness or Disqualified Capital Stock; provided further, that if any such
Equity Interest is issued pursuant to a plan for the benefit of the employees,
directors, officers, managers or consultants of Parent (or any Parent Entity
thereof), any Borrower or its Subsidiaries or by any such plan to such persons,
such Equity Interest shall not be regarded as an Equity Interest not
constituting Qualified Capital Stock solely because it may be required to be
repurchased by Parent (any Parent Entity), a Borrower or its Subsidiaries in
order to satisfy applicable regulatory obligations.

“Qualified Cash” shall mean cash and Permitted Investments of any Borrowing Base
Party that (i) are subject to Deposit Account Control Agreements in form and
substance reasonably satisfactory to the Administrative Agent (which will not
prohibit withdrawal of such funds by any Borrowing Base Party in the absence of
an Event of Default), (ii) are not subject to any other Lien, claim or interest
(other than (A) Liens permitted hereunder pursuant to clauses (d), (e), (k),
(o) and (u) of Section 6.02, (B) Liens permitted under Section 6.02 (including
clauses (b)(i), (b)(iii) and (ee) thereof) securing the Secured Obligations,
(C) any other Lien having priority by operation of Applicable Law over the Liens
of the Administrative Agent and permitted under Section 6.02, or (D) customary
Liens or rights of setoff of the institution maintaining such accounts permitted
hereunder solely in its capacity as a depository; provided that, for purposes of
the amount of Qualified Cash included in the calculation of Borrowing Base, such
amount may be reduced, in the Administrative Agent’s Credit Judgment, by any

 

-52-



--------------------------------------------------------------------------------

obligations owing to any lienholder in respect of the Liens referred to in the
foregoing clauses (A), (C) and (D), and the Lead Borrower shall provide such
information with respect to such obligations as the Administrative Agent may
from time to time reasonably request).

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an ECP and
can cause another person to qualify as an ECP at such time by entering into a
keepwell under Section 1(a)(18)(A)(v)(II) of the Commodity Exchange Act.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinancing” shall mean the repayment in full of all Indebtedness outstanding
under, and the termination of commitments under (and all Liens and security
relating to) the Existing Credit Agreements.

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.06(l).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation FD” shall mean Regulation FD as promulgated by the U.S. Securities
and Exchange Commission under the Securities Act and Exchange Act as in effect
from time to time.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender, any person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (i) such
Lender, (ii) an Affiliate of such Lender or (iii) an entity or an Affiliate of
an entity that administers, advises or manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

 

-53-



--------------------------------------------------------------------------------

“Rent and Charges Reserve” shall mean the aggregate of (a) all past due rent and
other amounts due and owing by a Loan Party to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
person who possesses any Eligible Inventory and could legally assert a Lien on
any Inventory; and (b) unless it has executed a Lien Waiver, a reserve equal to
two months’ rent (excluding any amounts being disputed in good faith) in respect
of (x) any warehouse or distribution center and (y) any other leased location
located in a Landlord Lien State; provided that, notwithstanding any other
provision in this Agreement, no Rent and Charges Reserve shall be implemented at
any time in respect of any Specified Property as a result of the failure to
execute a Lien Waiver pursuant to clause (b) hereto.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Replaced Loans” shall mean the Replaced Revolver Facility and the Replaced Term
Loans.

“Replaced Revolver Facility” shall have the meaning assigned to such term in
Section 9.08(e).

“Replacement Loans” shall mean the Replacement Revolver Facility and the
Replacement Term Loans.

“Replacement Revolver Facility” shall have the meaning assigned to such term in
Section 9.08(e).

“Replaced Term Loans” shall have the meaning assigned to such term in Section
9.08(d).

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

“Report” shall have the meaning assigned to such term in Section 8.02(b).

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code), other than those events as to which the thirty (30)-day notice period
referred to in Section 4043(c) of ERISA has been waived.

“Required Lenders” shall mean, at any time, the Lenders holding more than 50% of
all Term Loans outstanding and the aggregate amount of Revolver Commitments
(and, if the Revolver Commitments have expired, Revolving Exposure outstanding)
at any time; provided, however the Commitments (and Loans, if applicable) of any
Defaulting Lender shall be excluded from such calculation.

“Required Revolver Lenders” shall mean, at any time, the Lenders holding more
than 50% of the aggregate amount of Revolver Commitments (and, if the Revolver
Commitments have expired, Revolving Exposure outstanding) at any time; provided,
however the Revolver Commitments (and Revolver Loans) of any Defaulting Lender
shall be excluded from such calculation.

“Reserve Percentage” shall mean the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by

 

-54-



--------------------------------------------------------------------------------

the Board of Governors for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Action” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

“Restricted Amount” shall have the meaning assigned to such term in
Section 2.12(d).

“Restricted Debt Payment” shall have the meaning assigned to such term in
Section 6.09(b).

“Restricted Payments” shall have the meaning assigned to such term in Section
6.06.

“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower that is
not an Unrestricted Subsidiary.

“Revolver Commitment” shall mean for any Revolver Lender, its obligation to make
Revolver Loans and to participate in LC Obligations up to the maximum principal
amount shown on Schedule 2.01, as hereafter modified from time to time pursuant
to the terms hereof (including, without limitation, Sections 2.08, 2.23 and 2.24
and pursuant to an Assignment and Acceptance to which it is a party) and shall
include any Extended Revolver Commitment or Revolver Commitment under a
Replacement Revolver Facility. “Revolver Commitments” shall mean the aggregate
amount of such commitments of all Revolver Lenders. The aggregate amount of the
Revolver Commitments on the Closing Date is $100.0 million.

“Revolver Facility” shall mean the Revolver Commitments and the Revolver Loans
made hereunder.

“Revolver Lenders” shall mean a Lender (including an Incremental Revolver
Facility Lender) and, as applicable an Issuing Bank and the Swingline Lender,
with a Revolver Commitment or with outstanding Revolver Loans or Revolving
Exposure.

“Revolver Loans” shall mean a loan made pursuant to Section 2.01, including,
without duplication, any Swingline Loan (to the extent the context so requires
the same), Overadvance Loan, Extended Revolver Loan, Loan made pursuant to an
Incremental Revolver Facility and Revolver Loan under any Replacement Revolver
Facility.

“Revolver Termination Date” shall mean, as the context may require, (a) with
respect to the Revolver Facility in effect on the Closing Date including any
Incremental Revolver Facility incurred after the date hereof, the date that is
five years after the Closing Date, (b) with respect to any Replacement Revolver
Facility, the date applicable thereto pursuant to Section 9.08(e) and (c) with
respect to any Extended Revolver Commitment or Extended Revolver Loan, the date
agreed to in the applicable Extension pursuant to Section 2.24.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s Revolver Loans, (b) its
LC Exposure, (c) its Pro Rata percentage of the aggregate principal amount of
Swingline Loans outstanding at such time and (d) its Pro Rata percentage of the
aggregate principal amount of Protective Advances outstanding at such time.

 

-55-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Financial Services LLC.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Bank Product Obligations” shall mean Bank Product Debt, including,
without limitation, the Bank Product Debt set forth in Schedule 1.01(a) as of
the date hereof, owing to a Secured Bank Product Provider, up to the maximum
amount (in the case of any Secured Bank Product Provider other than
Manufacturers and Traders Trust Company and its Affiliates so long as
Manufacturers and Traders Trust Company is the Administrative Agent) reasonably
specified by such provider in writing to the Administrative Agent, which amount
may be established or increased (by further written notice to the Administrative
Agent from time to time) as long as no Default or Event of Default exists and no
Overadvance would result from establishment of a Bank Product Reserve for such
amount and all other Secured Bank Product Obligations; provided that in no event
shall an Excluded Swap Obligation constitute a Secured Bank Product Obligation.

“Secured Bank Product Provider” shall mean (a) Manufacturers and Traders Trust
Company or any of its Affiliates; and (b) any other Lender or Affiliate of a
Lender that is providing a Bank Product (provided such provider delivers written
notice to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, which has been countersigned by the
Lead Borrower to designate such Bank Product as a Secured Bank Product
Obligation, (i) describing the Bank Product and setting forth the maximum amount
to be secured by the Collateral and the methodology to be used in calculating
such amount, and (ii) agreeing to be bound by Section 8.12).

“Secured Obligations” shall mean the Obligations and the Secured Bank Product
Obligations (other than Excluded Swap Obligations).

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933.

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09.

“Settlement Report” shall mean a report summarizing Revolver Loans and
participations in Swingline Loans and Standby LC Obligations outstanding as of a
given settlement date, allocated to the Lenders on a Pro Rata basis in
accordance with their Revolver Commitments.

“Signing Date” shall have the meaning assigned to such term in
Section 2.23(a)(i).

“Specified Default” shall mean any Default arising under Section 7.01(b), (c),
(h) or (i).

“Specified Acquisition Agreement Representations” shall mean (a) the
representations made by or on behalf of Parent or the Borrowers or any of their
subsidiaries or their respective businesses

 

-56-



--------------------------------------------------------------------------------

or as to the target (or to the extent applicable, subject assets) of the
applicable Limited Condition Acquisition or any of such target’s Subsidiaries to
be acquired or their respective businesses in a Limited Condition Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that any of the Parent, the Borrowers or any of their subsidiaries, as
applicable, has the right to terminate its obligations under such Limited
Condition Acquisition Agreement or decline to consummate the Limited Condition
Acquisition as a result of a breach of such representations in such Limited
Condition Acquisition Agreement and (b) a representation that no material
adverse effect (as and if such term or similar term is defined in such Limited
Condition Acquisition Agreement on the date of execution thereof) has occurred
as to the target (or to the extent applicable, the subject assets) since the
date of the execution of the applicable Limited Condition Acquisition Agreement.

“Specified Event of Default” shall mean any Event of Default arising under
Section 7.01(b), (c), (d) (solely relating to a failure to comply with
Section 5.12(c) (solely relating to a failure to comply with clause (j) of the
definition of “Collateral and Guarantee Requirement”)), (e), (h) (with respect
to the Lead Borrower only) and (i) (with respect to the Lead Borrower only).

“Specified Property” shall mean each of the properties listed on Schedule 5.09
and designated as a Specified Property.

“Specified Representations” shall mean the representations and warranties set
forth in Sections 3.01(a) (only as it relates to (x) the Loan Parties or (y) any
target of the applicable Limited Condition Acquisition or any Subsidiaries of
such target, in each case, to the extent required to be Loan Parties hereunder
subsequent to the consummation of the Limited Condition Acquisition (the parties
described in this clause (y), the “Target”)), 3.02(a) (only as it relates to the
authorization of the Loan Documents by the Loan Parties or the Target),
3.02(b)(i)(A)(y), 3.03, 3.10, 3.12, 3.17 (provided, that to the extent any
Collateral (including the creation or perfection of any security interest) is
not or cannot be provided on date the Limited Condition Acquisition is
consummated (other than a Lien on Collateral of the Loan Parties that may be
perfected solely by the filing of a financing statement under the UCC) after the
Loan Parties’ use of commercially reasonable efforts to provide such Collateral
without undue burden or expense, then the provision of any such lien and/or
perfection of such lien in the Collateral shall not constitute a condition
precedent to the availability of an Incremental Facility hereunder on the
closing date of the Limited Condition Acquisition but may instead be delivered
and/or perfected in accordance with the terms of the definition of “Collateral
and Guarantee Requirement” and Section 5.09), 3.18 and 3.21.

“Sponsor” shall mean CCMP and its Affiliates.

“Standby LC Obligations” the sum (without duplication) of (a) all amounts owing
by the Borrowers for any drawings under Standby Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom); and
(b) the stated amount of all outstanding Standby Letters of Credit.

“Standby Letter of Credit” shall mean any standby letter of credit issued by the
Issuing Bank for the account of any Borrower or any of the Lead Borrower’s
Restricted Subsidiaries, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by the Administrative Agent
or the Issuing Bank for the benefit of any Borrower or any of the Lead
Borrower’s Restricted Subsidiaries. Standby Letters of Credit shall be
denominated in Dollars.

“Standby Letter of Credit Subline” shall mean $1.0 million.

 

-57-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean any Indebtedness of a Borrower or any
Restricted Subsidiary that is expressly subordinated in right of payment to the
Secured Obligations in a manner reasonably satisfactory to the Administrative
Agent.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(d).

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
ordinary voting power or more than 50% of the partnership interests are, at the
time any determination is being made, directly or indirectly, owned, Controlled
or held by the parent.

“Subsidiary Loan Party” shall mean each Restricted Subsidiary that is a
Subsidiary of a Borrower, other than any Excluded Subsidiary.

“Subsidiary Redesignation” shall have the meaning assigned to such term in
Section 5.15.

“Supermajority Revolver Lenders” shall mean the Lenders holding more than
66 2⁄3% of the aggregate amount of Revolver Commitments and Revolver Exposure
outstanding at any time; provided, however the Revolver Commitments and Revolver
Exposure of any Defaulting Lender shall be excluded from such calculation.

“Supplemental Intercreditor Agreement” shall mean any intercreditor agreement
entered into after the Closing Date by the Administrative Agent with respect to
the Collateral.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one (1) or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or other employee benefit plan providing for payments only on account of
services provided by current or former directors, officers, employees, members
of management or consultants of Parent, a Borrower or any of its Subsidiaries
shall be a Swap Agreement.

“Swap Obligation” shall mean, with respect to any Loan Party any obligation to
pay or perform under any Swap Agreement to the extent that such Swap Agreement
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Lender” shall mean any Lender who advances a Swingline Loan to any
Borrower.

“Swingline Loan” shall mean any Borrowing of ABR Loans funded with the
Administrative Agent’s or any other Swingline Lender’s funds, until such
Borrowing is settled among the Lenders or repaid by the Borrowers.

“Tax Distribution” shall have the meaning assigned to such term in Section
6.06(f).

 

-58-



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest,
additions to tax and penalties related thereto.

“Term Commitment” shall mean with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans on the Closing Date pursuant to Section 2.01
in an aggregate amount not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.01 under the caption “Commitment” and any commitment
of a Term Lender to make Incremental Term Loans pursuant to Section 2.23. The
aggregate amount of the Term Commitments on the Closing Date is $200.0 million.

“Term Facility” shall mean the Term Commitments and the Term Loans made
hereunder.

“Term Facility Debt” shall mean Indebtedness in respect of the Term Facility.

“Term Lender” shall mean a Lender (including an Incremental Term Lender) with a
Term Commitment or with outstanding Term Loans.

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.11.

“Term Loans” shall mean the term loans made by the Term Lenders to the Borrowers
on the Closing Date and shall include any Incremental Term Loans made by
Incremental Term Lenders from time to time, any Extended Term Loans and any
Replacement Term Loans.

“Term Maturity Date” shall mean (a) with respect to the Term Facility in effect
on the Closing Date, the date that is five years after the Closing Date,
(b) with respect to any Class of Incremental Term Loan, the maturity dates
therefor in the applicable Incremental Facility Agreement, (c) with respect to
any Extended Term Loans, the date agreed to in the applicable Extension pursuant
to Section 2.24 and (d) with respect to Replacement Term Loans, the date agreed
to in accordance with Section 9.08(d).

“Test Period” shall mean, on any date of determination, the period of four
(4) consecutive fiscal quarters (taken as one (1) accounting period) of the Lead
Borrower then most recently ended for which financial statements have been
delivered pursuant to Section 5.04; provided that if the respective Test Period
includes (i) the fiscal quarter of the Borrowers ended May 2, 2015, EBITDA for
such fiscal quarter shall be deemed to be $19,715,000, (ii) the fiscal quarter
of the Borrowers ended August 1, 2015, EBITDA for such fiscal quarter shall be
deemed to be $22,478,000, (iii) the fiscal quarter of the Borrowers ended
October 31, 2015, 2015, EBITDA for such fiscal quarter shall be deemed to be
$19,983,000, and (iv) the fiscal quarter of the Borrowers ended January 30,
2016, EBITDA for such fiscal quarter shall be deemed to be $38,152,000.

“Threshold Amount” shall mean $10.0 million.

“Total Leverage Condition” shall mean, for any Test Period ending (a) after the
Closing Date but prior to January 28, 2017, the Total Leverage Ratio for the
most recently completed Test Period for which financial statements have been
delivered pursuant to Section 5.04 shall not be greater than 3.50 to 1.00 and
(b) on and after January 28, 2017, the Total Leverage Ratio for the most
recently completed Test Period for which financial statements have been
delivered pursuant to Section 5.04 shall not be greater than 3.25 to 1.00, in
each case, on a Pro Forma Basis.

 

-59-



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall mean, on any date, the ratio of Consolidated Total
Debt, as of such date, to EBITDA for the relevant Test Period, all determined on
a consolidated basis.

“Transaction Costs” shall mean fees and expenses payable or otherwise borne by
Parent, any other Parent Entity, the Borrowers and their Subsidiaries in
connection with the Transactions occurring on or about the Closing Date.

“Transactions” shall mean, collectively, (a) the transactions to occur pursuant
to the Loan Documents, including (i) the execution and delivery of the Loan
Documents and the initial borrowings hereunder and (ii) the Refinancing.

“Trust Funds” shall mean any cash or Permitted Investments comprised of
(a) funds specially and exclusively used (i) for payroll and payroll taxes and
other employee benefit payments to or for the benefit of employees of Loan
Parties and their subsidiaries, (ii) to pay all taxes required to be collected,
remitted or withheld (including, without limitation, federal and state
withholding taxes (including the employer’s share thereof)) and (b) any other
funds which any Loan Party holds on behalf as an escrow or fiduciary for another
person (other than another Loan Party).

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the ABR.

“UCC” shall mean the Uniform Commercial Code or any successor provision thereof
as the same may from time to time be in effect in the State of New York or the
Uniform Commercial Code or any successor provision thereof (or similar code or
statute) of another jurisdiction, to the extent it may be required to apply to
any item or items of Collateral.

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

“United States” shall mean the United States of America.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
acquired or created after the Closing Date designated by the Lead Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent
in accordance with Section 5.15.

“Unrestricted Subsidiary Designation” shall have the meaning assigned thereto in
Section 5.15.

“Unused Line Fee Rate” shall mean the per annum rate set forth below, as
determined by the Total Leverage Ratio, as of the most recent Adjustment Date:

 

Total Leverage Ratio

   Unused Line Fee Rate

³ 3.25

   0.375%

< 3.25

   0.250%

Until the first Adjustment Date following delivery of the first Compliance
Certificate required pursuant to Section 5.04(c) with respect to the fiscal
quarter ending April 30, 2016, the Unused Line Fee Rate shall be determined as
if Level I were applicable. Thereafter, the Unused Line Fee Rate shall be
subject to increase or decrease which shall become effective on a prospective
basis on each

 

-60-



--------------------------------------------------------------------------------

Adjustment Date based on the Total Leverage Ratio in accordance with the table
above. If the Lead Borrower fails to deliver any financial statements required
to be delivered pursuant to Section 5.04(a) or Section 5.04(b) or any Compliance
Certificate required to be delivered pursuant to Sections 5.04(c) with respect
thereto on or before the date required for delivery thereof, then, at the option
of the Required Revolver Lenders, the Unused Line Fee Rate shall be determined
as if Level I were applicable, from the day after the date such Compliance
Certificate was required to be delivered until the date of delivery of such
Compliance Certificate.

“U.S. Person” shall mean any person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Adequate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voluntary Prepayments” shall mean any voluntary prepayment of Loans pursuant to
Section 2.12(a) to the extent not financed using the proceeds of the incurrence
of any long-term Indebtedness (other than revolving Indebtedness).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including a payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment); by (b) the outstanding
principal amount of such Indebtedness.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the outstanding Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares (including shares issued to
foreign nationals) required pursuant to Applicable Law) are owned by such person
or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a “complete” or “partial withdrawal” from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA, by any Loan
Party or any ERISA Affiliate.

SECTION 1.02. Terms Generally. (a) The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, the Loan Documents
in which the reference appears unless the context shall otherwise require.

(b) Except as otherwise expressly provided otherwise in any Loan Document,
(i) any reference in this Agreement to any Loan Document or other document,
agreement or instrument (including any by-laws, limited partnership agreement,
limited liability company agreement, articles of incorporation, certificate of
limited partnership or certificate of formation, as the case may be) shall mean
such Loan Document, document, agreement or instrument as amended, restated,
amended and restated, supplemented, otherwise modified, replaced, renewed,
extended or refinanced from time to time in

 

-61-



--------------------------------------------------------------------------------

accordance with the terms hereof and thereof and any reference in this Agreement
to any person shall include a reference to such person’s permitted assigns and
successors-in-interest and (ii) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, succeeding,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced, superseded or supplemented from time to
time.

SECTION 1.03. Accounting Terms. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the Lead
Borrower notifies the Administrative Agent that the Lead Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof
(including the conversion to IFRS as described below) on the operation of such
provision (or if the Administrative Agent notifies the Lead Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that if an amendment
is requested by the Lead Borrower or the Required Lenders, then the Lead
Borrower and the Administrative Agent shall negotiate in good faith to enter
into an amendment of such affected provisions (without the payment of any
amendment or similar fees to the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof subject to
the approval of the Required Lenders (not to be unreasonably withheld,
conditioned or delayed); provided further that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of a Borrower or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. If the Lead Borrower notifies the Administrative Agent that it
is required to report under IFRS or has elected to do so through an early
adoption policy, “GAAP” shall mean international financial reporting standards
pursuant to IFRS (provided that after such conversion, the Lead Borrower cannot
elect to report under GAAP).

(b) Notwithstanding anything to the contrary contained in paragraph (a) above or
the definition of Capital Lease Obligations, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that they were in existence on the date hereof) that would
constitute Capital Lease Obligations on the date hereof shall be considered
Capital Lease Obligations and all calculations and deliverables under this
Agreement or any other Loan Document shall be made in accordance therewith
(provided that all financial statements delivered to the Administrative Agent in
accordance with the terms of this Agreement after the date of such accounting
change shall contain a schedule showing the adjustments necessary to reconcile
such financial statements with GAAP as in effect immediately prior to such
accounting change).

SECTION 1.04. Rounding. Except as otherwise expressly provided herein, any
financial ratios required to be maintained by the Lead Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one (1) place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).

 

-62-



--------------------------------------------------------------------------------

SECTION 1.05. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day (other than
as described in the definition of ABR, Federal Funds Effective Rate or Interest
Period), the date of such payment or performance shall extend to the immediately
succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be.

SECTION 1.06. Classification. For purposes of determining compliance at any time
with Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 and 6.09, in the event that any
Lien, Investment, Indebtedness, Disposition, Restricted Payment, affiliate
transaction, contractual restriction or prepayment of Indebtedness meets the
criteria of more than one (1) of the categories of transactions or items
permitted pursuant to any clause of such Sections 6.01, 6.02, 6.04, 6.05, 6.06,
6.07 and 6.09, the Lead Borrower, in its sole discretion, may classify or
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one (1) category permitted by such section. Notwithstanding anything
herein to the contrary, Indebtedness incurred under the Loan Documents and any
Incremental Facility shall only be classified as incurred under Section 6.01(a).

SECTION 1.07. References to Laws. Unless otherwise expressly provided herein,
references to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.

SECTION 1.08. Pro Forma. (a) Notwithstanding anything to the contrary contained
herein, financial ratios and tests (including the Consolidated Fixed Charge
Coverage Ratio and the Total Leverage Ratio and the amount of Consolidated Total
Assets and Consolidated Total Debt) pursuant to this Agreement shall be
calculated in the manner prescribed by the definition of “Pro Forma Basis.”

(b) In the case of any calculation of the Consolidated Fixed Charge Coverage
Ratio, Consolidated Total Assets, Consolidated Total Debt and Total Leverage
Ratio for any events as described above that occur prior to the date on which
financial statements have been (or are required to be) delivered pursuant to
Section 5.04(a) for the fiscal year ending January 30, 2016, such calculation
required to be made on a “Pro Forma Basis” shall use the financial statements
for the fiscal quarter ended on October 31, 2015.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Each Term Lender agrees, severally and not
jointly, on the terms, and subject to the conditions, set forth herein, to make
Term Loans to the Borrowers on the Closing Date in an aggregate principal amount
equal to such Term Lender’s Term Commitment set forth on Schedule 2.01 as of the
Closing Date. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

(b) Each Revolver Lender agrees, severally on a Pro Rata basis, on the terms,
and subject to the conditions, set forth herein, to make Revolver Loans to the
Borrowers from time to time on the Closing Date through the Commitment Revolver
Termination Date. The Revolver Loans may be repaid and reborrowed as provided
herein. In no event shall the Revolver Lenders have any obligation to

 

-63-



--------------------------------------------------------------------------------

honor a request for a Revolver Loan if (i) such Revolver Lender’s Revolving
Exposure (including its Pro Rata share of the requested Revolver Loan) would
exceed its Revolver Commitment, or (ii) the total Revolving Exposures of all
Lenders would exceed the Line Cap (subject to Section 2.23).

SECTION 2.02. Loans and Borrowings. (a) On the Closing Date, all Term Loans
shall be made by the Term Lenders ratably in accordance with their respective
Term Commitments. All Revolver Loans (other than Swingline Loans and Protective
Advances) shall be made by the Revolver Lenders Pro Rata in accordance with
their respective Revolver Commitments. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder. Any Swingline Loan and Protective Advance shall be made
in accordance with the procedures set forth in Sections 2.04 and 2.25,
respectively.

(b) Subject to Section 2.15, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Lead
Borrower may request in accordance herewith. Each Swingline Borrowing shall be
an ABR Borrowing. Each Lender at its option may make any ABR Loan or Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that, any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement and, as applicable, (i) such Revolver Lender shall not be
entitled to any amounts payable under Sections 2.16 or 2.18 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise or (ii) such Term Lender shall not be entitled to any greater
indemnification under Section 2.16 or 2.18 with respect to such Eurodollar Loan
than that which the applicable Term Lender was entitled on the date such Term
Loan was made (except in connection with any indemnification entitlement arising
as a result of a Change in Law after the date on which such Term Loan was made).

(c) The aggregate principal amount of any Borrowing (other than a Swingline
Borrowing) shall not be less than (x) in the case of ABR Loans, $100,000 and
(y) in the case of Eurodollar Loans, $1,000,000 (and integral amounts of
$100,000 thereof). Borrowings of more than one Type may be outstanding at the
same time; provided that, without the consent of the Administrative Agent, there
shall not at any time be more than a total of ten (10) Eurodollar Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolver Termination Date or the Term Maturity Date for such Class, as
applicable.

SECTION 2.03. Requests for Borrowings and Notices.

(a) To request a Borrowing of Loans, the Lead Borrower shall notify the
Administrative Agent of such request either in writing by delivery of a
Borrowing Request (by hand delivery, fax or other electronic transmission
(including “.pdf” or “.tif”)) signed by the Lead Borrower or by telephone (a) in
the case of a Eurodollar Borrowing, not later than 12:00 p.m., Local Time, three
(3) Business Days (or, in the case of a Eurodollar Borrowing to be made on the
Closing Date, two (2) Business Days) before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, not later than 12:00 p.m., Local Time,
one (1) Business Day before the date of the proposed Borrowing. Such Borrowing
Request shall be irrevocable and, in the case of a telephonic Borrowing Request,
shall be confirmed promptly by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”) to the Administrative Agent of a
written Borrowing Request signed by the applicable Borrower (or, if agreed by
the Administrative Agent, on the Closing Date). Such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the Class of such Borrowing;

 

-64-



--------------------------------------------------------------------------------

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to a requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected a Eurodollar Borrowing with an Interest Period of one
(1) month’s duration. Promptly following receipt of the Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Swingline Loans; Settlement.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrowers from time to time on the Closing
Date through the Commitment Revolver Termination Date in an aggregate principal
amount that will not result in (i) the aggregate principal amount of Swingline
Loans outstanding at any time to exceed $25.0 million or (ii) the total
Revolving Exposures exceeding the Line Cap. Each Swingline Loan shall constitute
a Revolver Loan for all purposes, except that payments thereon shall be made to
the Administrative Agent for the account of the Swingline Lenders. The
obligation of the Borrowers to repay Swingline Loans shall be evidenced by the
records of the Administrative Agent and need not be evidenced by any promissory
note. To request a Borrowing of Swingline Loans, the Lead Borrower shall notify
the Swingline Lender (with a copy to the Administrative Agent) of such request
either in writing by delivery of a Borrowing Request (by fax, hand delivery or
other electronic transmission (including “.pdf” or “.tif”)) signed by the Lead
Borrower or by telephone not later than 12:00 p.m., Local Time, on the date of
the proposed Borrowing. Such Borrowing Request shall be irrevocable and, in the
case of a telephonic Borrowing Request, shall be confirmed promptly by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”) to
the Administrative Agent of a written Borrowing Request signed by the Lead
Borrower. Each such Borrowing Request shall specify the requested date (which
shall be a Business Day), the aggregate amount of the requested Borrowing and
the location and number of the Borrowers’ account to which funds are to be
disbursed.

(b) Notwithstanding Section 2.04(a) (other than with respect to limitations set
forth in clauses (i) and (ii) therein), the Swingline Lender may make Swingline
Loans from time to time in accordance with any Cash Management Services provided
to the Borrowers by the Swingline Lender and the Swingline Lender may from time
to time, in its sole discretion, extend Swingline Loans pursuant to any cash
management system in place from time to time without giving effect to any
minimum borrowing amounts, minimum prepayment amounts, timing restrictions,
notice requirements on borrowing or prepaying otherwise contemplated by this
Section 2.04.

 

-65-



--------------------------------------------------------------------------------

(c) The Borrowers acknowledge that in the event that a reallocation of the
Swingline Loan Fronting Exposure of a Defaulting Lender pursuant to Section 2.22
does not fully cover the Swingline Loan Fronting Exposure of such Defaulting
Lender, the Swingline Lender may require the Borrowers to, at its option, prepay
or Cash Collateralize such remaining Fronting Exposure in respect of each
outstanding Swingline Loan and will have no obligation to issue new Swingline
Loans, or to extend, renew or amend existing Swingline Loans to the extent such
Fronting Exposure would exceed the commitments of the non-Defaulting Lenders,
unless such remaining Fronting Exposure is Cash Collateralized.

(d) Settlement among the Revolver Lenders and the Swingline Lender with respect
to Swingline Loans shall take place on a date determined from time to time by
the Administrative Agent (but at least weekly), in accordance with the
Settlement Report delivered by the Administrative Agent to the Revolver Lenders.
Between settlement dates, the Administrative Agent may in its discretion apply
payments on Revolver Loans to Swingline Loans, regardless of any designation by
the Borrowers or any provision herein to the contrary. Each Revolver Lender’s
obligation to make settlements with the Swingline Lender is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 4.02 are satisfied. If, due to an Insolvency Proceeding
with respect to a Borrower or otherwise, any Swingline Loan may not be settled
among the Revolver Lenders hereunder, then each Revolver Lender shall be deemed
to have purchased from the Swingline Lender a Pro Rata participation in each
unpaid Swingline Loan and shall transfer the amount of such participation to the
Swingline Lender, in immediately available funds, within one Business Day after
the Swingline Lender’s request therefor.

(e) Provisions Related to Extended Revolver Commitments with Respect to
Swingline Loans. If the maturity date in respect of any tranche of Revolver
Commitments occurs at a time when another tranche or tranches of Revolver
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolver Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05(b)), there shall exist sufficient unutilized Extended Revolver
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolver Commitments which will remain in effect after
the occurrence of such maturity date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and the
same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolver Commitments, and such Swingline Loans shall not be so required
to be repaid in full on such earliest maturity date.

SECTION 2.05. Letters of Credit.

(a) Issuance of Letters of Credit. As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes hereunder and the other
Loan Documents, a Letter of Credit issued and outstanding hereunder. Subject to
the terms and conditions hereof, the Issuing Bank, in reliance upon the
agreements of the other Revolver Lenders set forth in Section 2.05(b), agrees to
issue Letters of Credit on any Business Day on and after the Closing Date
through but not including the 30th day prior to the Revolver Termination Date
(or, if earlier, until the Commitment Revolver Termination Date):

(i) Each Borrower acknowledges that the Issuing Bank’s issuance of any Letter of
Credit is conditioned upon the Issuing Bank’s receipt of a LC Application with
respect to

 

-66-



--------------------------------------------------------------------------------

the requested Letter of Credit, as well as such other instruments and agreements
as the Issuing Bank may customarily require for issuance of a letter of credit
of similar type and amount. The Issuing Bank shall have no obligation to issue
any Letter of Credit unless (i) the Issuing Bank receives a LC Request and LC
Application at least 3 Business Days (or shorter period of time as may be agreed
by the Administrative Agent in its reasonable discretion) prior to the requested
date of issuance; and (ii) each LC Condition is satisfied. If, in sufficient
time to act, the Issuing Bank receives written notice from Required Revolver
Lenders that a LC Condition has not been satisfied, the Issuing Bank shall not
issue the requested Letter of Credit. Prior to receipt of any such notice, the
Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions. In the event that a reallocation of the Fronting Exposure with
respect to Standby LC Obligations of a Defaulting Lender pursuant to
Section 2.22(a) does not fully cover the Fronting Exposure with respect to
Standby LC Obligations of such Defaulting Lender and such Defaulting Lender has
not Cash Collateralized its obligations or otherwise made arrangements
reasonably satisfactory to the Issuing Bank, the applicable Issuing Bank may
require the Borrowers to Cash Collateralize such remaining Fronting Exposure in
respect of each outstanding Standby Letter of Credit and will have no obligation
to issue new Standby Letters of Credit, or to extend, renew or amend existing
Standby Letters of Credit to the extent the Fronting Exposure with respect to
Standby LC Obligations would exceed the commitments of the non-Defaulting
Lenders, unless such remaining Fronting Exposure with respect to Standby LC
Obligations is Cash Collateralized.

(ii) Letters of Credit may be requested by a Borrower to support obligations
incurred in the ordinary course of business to backstop or replace Existing
Letters of Credit through the issuance of new Letters of Credit for the account
of the issuers of such Existing Letters of Credit (including, by
“grandfathering” such Existing Letters of Credit in this Agreement), for any
purpose permitted under this Agreement and the other Loan Documents or as
otherwise approved by the Administrative Agent. The renewal or extension of any
Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application may be required or waived at the
discretion of the Issuing Bank.

(iii) The Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, none of the Administrative Agent, the Issuing Bank or any Revolver
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any LC Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any LC Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any LC Documents or of any endorsements thereon; the time,
place, manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
LC Documents; any deviation from instructions, delay, default or fraud by any
shipper or other person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of the Issuing Bank, the Administrative Agent or
any Revolver Lender, including any act or omission of a Governmental Authority.
The Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against the Borrowers are discharged with proceeds of
any Letter of Credit.

 

-67-



--------------------------------------------------------------------------------

(iv) In connection with its administration of and enforcement of rights or
remedies under any Letter of Credit or LC Document, the Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by the Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper person. The Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
The Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents

(v) Notwithstanding anything to the contrary in this Section 2.05(a), the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise reasonable care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof, that
are the result of gross negligence, bad faith or willful misconduct on the apart
of the applicable Issuing Bank (as determined by a court of competent
jurisdiction in a final, non-appealable judgment).

(vi) For the avoidance of doubt, (a) no LC Documents shall (i) contain any
representations and warranties, covenants or events of default not set forth in
this Agreement and any representations and warranties, covenants and events of
default shall be subject to the same qualifiers, exceptions and exclusions as
those set forth in this Agreement or (ii) provide for any additional collateral
security or Liens and (b) to the extent any of the foregoing provisions are
contained therein and not contained herein, then such provisions shall be
rendered null and void and any such qualifiers, exceptions and exclusions
contained herein shall be deemed incorporated therein, mutatis mutandis.

(b) Reimbursement; Participations.

(i) If the Issuing Bank honors any request for payment under a Letter of Credit,
the Borrowers shall pay to the Issuing Bank, within one Business Day following
receipt by the Lead Borrower of notice from the relevant Issuing Bank if such
notice is received by 10:00 a.m. Local Time (and if such notice is not received
by such time, then within two Business Days following receipt of such notice)
(“Reimbursement Date”), the amount paid by the Issuing Bank under such Letter of
Credit, together with interest at the interest rate for ABR Loans from the
Reimbursement Date until payment by the Borrowers. The obligation of the
Borrowers to reimburse the Issuing Bank for any payment made under a Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several,
and, subject to Section 2.05(a)(v), shall be paid without regard to any lack of
validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that the Borrowers may have at any time
against the beneficiary. Unless the Lead Borrower notifies the Administrative
Agent that it intends to reimburse the Issuing Bank for a drawing under a Letter
of Credit, whether or not Lead Borrower submits a Borrowing Request, Borrowers
shall be deemed to have requested a Borrowing of ABR Loans in an amount
necessary to pay all amounts due Issuing Bank on any Reimbursement Date and each
Revolver Lender agrees to fund its Pro Rata share of such Borrowing whether or
not the Revolver Commitments have terminated, an Overadvance exists or is
created thereby, or the conditions in

 

-68-



--------------------------------------------------------------------------------

Section 4.02 are satisfied. Upon the issuance of a Standby Letter of Credit,
each Revolver Lender shall be deemed to have irrevocably and unconditionally
purchased from the Issuing Bank, without recourse or warranty, an undivided Pro
Rata interest and participation in all Standby LC Obligations relating to the
Standby Letter of Credit. If the Issuing Bank makes any payment under a Standby
Letter of Credit and the Borrowers do not reimburse such payment on the
Reimbursement Date, the Administrative Agent shall promptly notify the Revolver
Lenders and each Revolver Lender shall promptly (within one Business Day) and
unconditionally pay to the Administrative Agent, for the benefit of the Issuing
Bank, the Revolver Lender’s Pro Rata share of such payment which is not so
reimbursed.

(ii) If any such amount is paid to the Issuing Bank after the date such payment
is due, such Revolver Lender shall pay to the Issuing Bank on demand, in
addition to such amount, interest thereof calculated at a per annum rate equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate as determined by the Administrative Agent during the period from
and including the date such payment is due to the date on which such payment is
immediately available to the Issuing Bank. A certificate of the Issuing Bank
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error. With respect to payment to the Issuing Bank of the
unreimbursed amounts described in this Section, if the Revolver Lender receives
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day. Whenever,
at any time after the Issuing Bank has made payment under any Standby Letter of
Credit and has received from any Revolver Lender its Pro Rata share of such
payment in accordance with this Section, the Issuing Bank receives any payment
related to such Standby Letter of Credit (whether directly from a Borrower or
otherwise), or any payment of interest on account thereof, the Issuing Bank will
distribute to such Revolver Lender its Pro Rate share thereof; provided, that in
the event that any such payment received by the Issuing Bank shall be required
to be returned by the Issuing Bank, such Revolver Lender shall return to the
Issuing Bank the portion thereof previously distributed by the Issuing Bank to
it.

(iii) The obligation of each Revolver Lender to make payments to the
Administrative Agent for the account of the Issuing Bank, in Dollars, in
connection with the Issuing Bank’s payment under a Standby Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of: any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Secured Obligations. The Issuing Bank does not assume any responsibility for
any failure or delay in performance or any breach by any Borrower or other
person of any obligations under any LC Documents. The Issuing Bank does not make
to the Revolver Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, LC Documents or any Loan Party. The
Issuing Bank shall not be responsible to any Revolver Lender for: any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any LC
Documents; the validity, genuineness, enforceability, collectability, value or
sufficiency of any Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.

(iv) No Issuing Bank shall be liable to any Revolver Lender or other person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence, bad faith or willful
misconduct. The Issuing Bank shall not have any liability to any Lender if the
Issuing Bank refrains from any action under any Letter of Credit or LC Documents
until, with respect to Standby Letters of Credit, it receives written
instructions from Required Revolver Lenders.

 

-69-



--------------------------------------------------------------------------------

(c) Cash Collateral. Except as otherwise provided herein, if any LC Obligations,
whether or not then due or payable, shall for any reason be outstanding at any
time (a) that an Event of Default has occurred and is continuing, (b) that
Availability is less than zero, (c) after the Commitment Revolver Termination
Date, or (d) within five (5) Business Days prior to the Revolver Termination
Date, then the Borrowers shall, at the Issuing Bank’s or the Administrative
Agent’s request, Cash Collateralize the stated amount of all outstanding Letters
of Credit and pay to the Issuing Bank the amount of all other LC Obligations. If
the Borrowers fail to provide any Cash Collateral as required hereunder, the
Administrative Agent may (and, with respect to Standby Letters of Credit, shall
upon direction of Required Revolver Lenders) advance, as Revolver Loans, the
amount of the Cash Collateral required (whether or not the Revolver Commitments
have terminated, an Overadvance exists or the conditions in Section 4.2 are
satisfied).

(d) Provisions Related to Extended Revolver Commitment with respect to Letters
of Credit. If the maturity date in respect of any tranche of Revolver
Commitments occurs prior to the expiration of any Letter of Credit, then
(i) with respect to Standby Letters of Credit, (x) if one or more other tranches
of Revolver Commitments in respect of which the maturity date shall not have
occurred are then in effect, such Standby Letters of Credit shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolver Lenders to purchase participations therein and to make Revolver Loans
and payments in respect thereof pursuant to Section 2.05(b)) under (and ratably
participated in by the Revolver Lenders pursuant to) the Revolver Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolver Commitments thereunder
at such time (it being understood that no partial face amount of any Standby
Letter of Credit may be so reallocated)), and (y) to the extent Standby Letters
of Credit are not reallocated pursuant to immediately preceding clause (i)(x),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 2.05(c) and (ii) with respect to Documentary Letters of Credit
(x) if one or more other tranches of Revolver Commitments in respect of which
the maturity date shall not have occurred are then in effect, such Documentary
Letters of Credit shall automatically be deemed to have been issued under the
Revolver Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolver Commitments of the Issuing Bank with respect to such Documentary
Letters of Credit thereunder at such time (it being understood that no partial
face amount of any Documentary Letter of Credit may be so reallocated)) and
(y) to the extent Documentary Letters of Credit are not reallocated pursuant to
immediately preceding clause (ii)(x), the Borrower shall Cash Collateralize any
such Letter of Credit in accordance with Section 2.05(c). Commencing with the
maturity date of any tranche of Revolver Commitments, the sublimit for Letters
of Credit shall be agreed with the Revolver Lenders (as to Standby Letters of
Credit) and Issuing Banks (as to Documentary Letters of Credit) under the
extended tranches.

(e) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time upon at least 30 days prior notice to the Administrative Agent and the
Lead Borrower. Any Issuing Bank may be replaced at any time by written agreement
among the Lead Borrower, the Administrative Agent, the replaced Issuing Bank and
the successor Issuing Bank. On the effective date of such resignation or
replacement, the Issuing Bank shall have no further obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall continue to
have all rights and obligations of an Issuing Bank hereunder, including under
Sections 2.05, 8.06, and 9.05, relating to any Letter of Credit issued prior to
such date. The Administrative Agent shall promptly appoint a replacement Issuing
Bank,

 

-70-



--------------------------------------------------------------------------------

which, as long as no Event of Default under Sections 7.01(b), (c), (h) (with
respect to the Lead Borrower only) and (i) (with respect to the Lead Borrower
only) has occurred and is continuing, shall be reasonably acceptable to the
Borrowers.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make a Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 p.m.,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
the proceeds of such Loans available to the Borrowers by promptly crediting the
amounts so received, in like funds, to an account designated by the Borrowers in
the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of (i) the amount paid by the Issuing Bank pursuant to
Section 2.05(b) shall be remitted by the Administrative Agent to the applicable
Issuing Bank and (ii) a Protective Advance shall be retained by the
Administrative Agent to be applied as contemplated by Section 2.25.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of the Borrowing Request that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata share of the
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its Pro Rata share of the Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent (provided, that any such payment by the Borrowers to the
Administrative Agent is without prejudice to any claim the Borrowers may have
against such applicable Lender) forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrowers may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrowers shall notify the
Administrative Agent of such election, either delivered in writing (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”)) or
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Borrowing of the Type resulting

 

-71-



--------------------------------------------------------------------------------

from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and, in the case of a
telephonic Interest Election Request, shall be confirmed promptly (but in any
event on the same Business Day) by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”) to the Administrative Agent of a
written Interest Election Request in the form of Exhibit D and signed by the
Borrowers.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrowers, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination of Commitments.

(a) Each Term Lender’s Commitment shall automatically terminate upon the making
of the Term Loans on the Closing Date.

(b) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement, and the Borrowers
shall make Full Payment of all Obligations. Upon at least three (3) days (or
such shorter period of time as the Administrative Agent may agree in its
reasonable discretion) prior written notice to the Administrative Agent at any
time, the Borrowers may, at their option, terminate the Revolver Commitments and
this Agreement and make Full Payment of all Obligations. Any notice of
termination given by the Borrowers shall be irrevocable; provided that such
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities or transactions, in which case such notice may be revoked by
the Borrowers (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

 

-72-



--------------------------------------------------------------------------------

(c) The Borrowers may permanently reduce the Revolver Commitments, on a Pro Rata
basis for each Revolver Lender, upon at least five (5) days (or such shorter
period of time as the Administrative Agent may agree in its reasonable
discretion) prior written notice to the Administrative Agent delivered at any
time, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in a minimum amount of
$1,000,000, or an increment of $100,000 in excess thereof. It being understood
that the Borrowers shall not reduce the Revolver Commitments if, after giving
effect to any concurrent prepayment of Revolver Loans in accordance with this
Section 2.08, the total Revolving Exposures would exceed the Revolver
Commitments.

SECTION 2.09. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent (or its agent or sub-agent appointed by it) shall
maintain the Register, as set forth in Section 9.04(b)(iv), in which it shall
record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement and, provided
further that in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.

(d) Any Lender may request that the Loans made by it be evidenced by a
promissory note (a “Note”) in the form of Exhibit M. In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns). Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one (1) or more promissory notes in such form
payable to the payee named therein.

SECTION 2.10. Application of Payment in the Dominion Accounts. Subject to
Section 7.02, upon delivery of a written notice to the Lead Borrower from the
Administrative Agent that specifies that “cash dominion” is being instituted,
the ledger balance in the Dominion Account as of the end of a Business Day shall
be applied to reduce any outstanding Revolver Loans at the beginning of the next
Business Day during any Liquidity Period. If, as a result of such application, a
credit balance exists, the balance shall accrue interest in favor of the
Borrowers and shall be made available to the Borrowers as long as no Event of
Default is continuing. During a Liquidity Period, each Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds in the Dominion Account or any Deposit Account subject to a Deposit
Account Control Agreement, and agrees that the Administrative Agent shall have
the continuing, exclusive right during such Liquidity Period to apply and
reapply the same against any outstanding Revolver Loans, in accordance with the
terms of this Agreement and the other Loan Documents.

 

-73-



--------------------------------------------------------------------------------

SECTION 2.11. Repayment of Principal.

(a) Subject to the other paragraphs of this Section, commencing on the first
full fiscal quarter after the Closing Date, the Borrowers shall (subject to any
Extension pursuant to Section 2.24) repay the Term Loans outstanding on the
Closing Date on the last Business Day of each fiscal quarter prior to the Term
Maturity Date (each such date being referred to as a “Term Loan Installment
Date”), in each case, in an amount equal to the relevant amount set forth below
for the relevant Term Loan Installment Date (as such repayment amounts may be
reduced from time to time pursuant to Section 2.12 and Section 9.04(g)):

 

Term Loan Installment Date

   Amount  

Each Term Loan Installment Date that occurs on or prior to the second
anniversary of the Closing Date

   $ 1,250,000   

Each Term Loan Installment Date that occurs after the second anniversary of the
Closing Date

   $ 2,500,000   

(b) The Borrowers shall repay the Term Loans on the applicable Term Maturity
Date (after giving effect to any Extension pursuant to Section 2.24) in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date, unless payment is sooner required hereunder.

(c) Revolver Loans shall be due and payable in full on the Revolver Termination
Date applicable to such Revolver Loans, unless payment is sooner required
hereunder.

SECTION 2.12. Prepayment of Loans.

(a) Optional Prepayments.

(i) Upon prior notice in accordance with Section 2.12(a)(ii) below, the
Borrowers shall have the right at any time and from time to time to prepay any
Borrowing of Loans in whole or in part without premium or penalty (but subject
to Section 2.17). Subject to Section 2.12(a)(ii) below, each such prepayment
shall be paid to the applicable Lenders in accordance with their respective
Applicable Percentages.

(ii) The Borrowers shall notify the Administrative Agent by telephone (confirmed
in writing) of any prepayment hereunder (A) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 p.m., Local Time, three Business Days
before the date of prepayment or (B) in the case of prepayment of an ABR
Borrowing, not later than 12:00 p.m., Local Time, on the day of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a

 

-74-



--------------------------------------------------------------------------------

Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02(c). Each prepayment of Term Loans made pursuant to this
Section 2.12(a) shall be applied against the remaining scheduled installments of
principal due in respect of the Term Loans in the manner specified by the
Borrowers or, if not so specified on or prior to the date of such optional
prepayment, in direct order of maturity.

(b) Subject to Section 2.12(d), the Borrowers shall apply, without duplication,
all Net Proceeds within three (3) Business Days of receipt thereof to prepay
outstanding Term Loans in accordance with Section 2.12(f).

(c) Concurrently with any prepayment pursuant to Section 2.12(b), the Lead
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer demonstrating the calculation of the amount of the applicable Net
Proceeds. In the event that the Lead Borrower shall subsequently determine that
the actual amount received exceeded the amount set forth in such certificate,
the Lead Borrower shall promptly make an additional prepayment of the Term Loans
in an amount equal to such excess, and the Lead Borrower shall concurrently
therewith deliver to Administrative Agent a certificate of a Financial Officer
demonstrating the derivation of such excess.

(d) If the Lead Borrower reasonably determines in good faith that the
upstreaming or transferring as a dividend of any amounts required to mandatorily
prepay the Term Loans pursuant to Section 2.12(b) would result in an additional
current tax liability (such amount, a “Restricted Amount”), the amount the
Borrowers shall be required to mandatorily prepay pursuant to Section 2.12(b)
shall be reduced by the Restricted Amount until such time as it may upstream or
transfer such Restricted Amount without incurring such additional current tax
liability; provided that the Lead Borrower hereby agrees to use all commercially
reasonable efforts to overcome or eliminate any such restrictions on
repatriations even if the Borrowers do not intend to actually repatriate such
cash, so that an amount equal to the full amount of such Net Proceeds will
otherwise be subject to repayment under Section 2.12(b).

(e) Notwithstanding anything to the contrary contained in this Section 2.12, if
any Lender shall notify the Administrative Agent on or prior to the date of any
prepayment that it wishes to decline its share of any prepayment made pursuant
to Section 2.12(b), such share (the “Declined Prepayment Amount”) may be
retained by the Borrowers; provided that in no event shall any Lender have the
right to decline any prepayment in connection with a refinancing of the Term
Loans.

(f) Each prepayment of Term Loans made pursuant to Sections 2.12(b) shall be
applied against the remaining scheduled installments of principal due in respect
of the Term Loans in the manner specified by the Lead Borrower, or if not so
specified on or prior to the date of such prepayment, in direct order of
maturity.

(g) Subject to Section 2.25, to the extent that at any time the aggregate
Revolving Exposures for all Revolver Lenders exceeds the Line Cap, the Borrowers
shall first repay such outstanding Revolver Loans (and thereafter Cash
Collateralize such outstanding LC Obligations, to the extent remaining) in an
amount equal to such excess.

 

-75-



--------------------------------------------------------------------------------

SECTION 2.13. Fees.

(a) Administrative Agent Fee. The Borrowers agree to pay to the Administrative
Agent, for the account of the Administrative Agent, the agency fees set forth in
the Fee Letter at the times and in the amount specified therein (the “Fees”).

(b) Unused Line Fee. (i) The Borrowers shall pay to the Administrative Agent,
for the Pro Rata benefit of the Revolver Lenders (other than any Defaulting
Lender), a fee equal to the Unused Line Fee Rate multiplied by the amount by
which the Revolver Commitments (other than Revolver Commitments of a Defaulting
Lender) exceed the average daily balance of outstanding Revolver Loans (other
than Swingline Loans) and stated amount of outstanding Letters of Credit during
any fiscal quarter (such fee, the “Unused Line Fee”). Such fee shall be
calculated based on the actual number of days elapsed over a 360-day year and
payable quarterly in arrears, on the first day of each fiscal quarter.

(ii) In the event that any Compliance Certificate or related information for any
period delivered pursuant to Section 5.04 is inaccurate while the Revolver
Commitments are in effect, and such inaccuracy, if corrected, would have led to
the application of a higher Unused Line Fee Rate for such period than the Unused
Line Fee Rate actually used to determine the Unused Line Fee for such period,
then (a) the Borrowers shall promptly deliver to the Administrative Agent a
corrected Compliance Certificate for such period, (b) the Unused Line Fee Rate
for such period shall be retroactively determined based on the Total Leverage
Ratio as set forth in the corrected Compliance Certificate and (c) if the
quarterly payment date for such period has already occurred, the Borrowers shall
promptly pay to the Administrative Agent (for the account of the Lenders during
such period or their successors and permitted assigns) the accrued additional
Unused Line Fee owing as a result of such increased or decreased Unused Line Fee
Rate for such period. This Section 2.13(b)(ii) shall not limit the rights of the
Administrative Agent under this Section 2.13 or Article VII.

(c) LC Facility Fees. The Borrowers shall pay (i) to the Administrative Agent,
for the Pro Rata benefit of the Revolver Lenders, a fee equal to the Applicable
Margin in effect for Eurodollar Loans times the daily stated amount of
outstanding Standby Letters of Credit, which fee shall be calculated based on
the actual number of days elapsed over a 360-day year and be payable in arrears,
on the first Business Day of each fiscal quarter; (ii) to the applicable Issuing
Bank, for its own account, a fee equal to the Applicable Margin in effect for
Eurodollar Loans times the daily stated amount of outstanding Documentary
Letters of Credit, which fee shall be calculated based on the actual number of
days elapsed over a 360-day year and be payable in arrears, on the first
Business Day of each fiscal quarter, (iii) to the applicable Issuing Bank, for
its own account, a fronting fee not in excess of 0.125% per annum of the stated
amount of each Standby Letter of Credit, which fee shall be calculated based
upon the actual number of days elapsed over a 360-day year and payable in
arrears, on the first day of each fiscal quarter (the fee in this clause (iii),
the “Issuing Bank Fee”); and (iv) to the applicable Issuing Bank, for its own
account, all customary charges associated with the issuance, registration,
amending, negotiating, payment, processing, transfer and administration of
Letters of Credit, which charges shall be paid as and when incurred upon demand.

(d) All fees set forth in Section 2.12(a), (b) and (c) shall be paid on the
dates due, in immediately available funds, to the Administrative Agent or the
Issuing Bank, as applicable. Once paid, none of the fees shall be refundable
under any circumstances.

 

-76-



--------------------------------------------------------------------------------

SECTION 2.14. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees payable by the Borrowers hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of, or interest on, any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of fees, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section (in each case, the “Default
Rate”).

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolver Loans, upon
termination of the applicable Revolver Commitments, and (iii) in the case of
Term Loans, on each Term Loan Maturity Date and any other date on which a
payment of principal is required pursuant to Section 2.11(b); provided that
(A) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (B) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (C) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Eurodollar Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that interest computed by reference to the ABR
at times when the ABR is based on the Prime Rate shall be computed on the basis
of a year of three hundred sixty-five (365) days (or three hundred sixty-six
(366) days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Eurodollar Base Rate or Eurodollar Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

(f) In the event that any Compliance Certificate or related information for any
period delivered pursuant to Section 5.04 is inaccurate while the Loans are
outstanding or the Revolver Commitments are in effect, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
such period than the Applicable Margin actually used to determine the interest
rate for such period, then (a) the Borrowers shall promptly deliver to the
Administrative Agent a corrected Compliance Certificate for such period, (b) the
Applicable Margin for such period shall be retroactively determined based on the
Total Leverage Ratio as set forth in the corrected Compliance Certificate and
(c) if the Interest Payment Date for such period has already occurred, the
Borrowers shall promptly pay to the Administrative Agent (for the account of the
Lenders during such period or their successors and permitted assigns) the
accrued additional interest owing as a result of such increased or decreased
Applicable Margin for such period. This Section 2.14(f) shall not limit the
rights of the Administrative Agent under this Section 2.14 or Article VII.

 

-77-



--------------------------------------------------------------------------------

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Required Lenders reasonably determine that adequate and reasonable means
do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate,
as applicable, for such Interest Period; or

(b) the Required Lenders reasonably determine that the Eurodollar Base Rate or
the Eurodollar Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent (upon receiving notice from the Required Lenders
of any such determination) shall give written notice thereof to the Borrowers
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist (which notice the
Administrative Agent agrees to give promptly when such circumstances no longer
exist), (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and such Borrowing shall be converted to or continued as on the
last day of the Interest Period applicable thereto an ABR Borrowing, and (ii) if
the Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing. Upon receiving such notice from the Administrative
Agent, the Lead Borrower may revoke any pending request for a Borrowing,
conversion or continuation of a Eurodollar Borrowing.

SECTION 2.16. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate) or Issuing Bank; or

(ii) subject any Lender Party to any Taxes (other than (A) Indemnified Taxes or
Other Taxes paid or payable under Section 2.18(c) or for which additional
amounts are paid or payable pursuant to Section 2.18(a) and (B) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then within thirty
(30) days of receipt of a certificate of the type specified in paragraph
(d) below the Borrowers will pay to such Lender or Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as applicable, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity requirements has or would have the effect of
reducing the rate of return

 

-78-



--------------------------------------------------------------------------------

on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such or Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then from time to time within thirty (30) days of receipt of a
certificate of the type specified in paragraph (d) below the Borrowers shall pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

(d) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.

(e) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.16, such
Lender or Issuing Bank shall notify the Borrowers thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrowers shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than ninety (90) days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the ninety (90)-day period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to Section 2.20, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event (excluding loss of anticipated profits, including margin). Such loss, cost
and expense to any Lender shall be deemed to be the amount reasonably determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the Eurodollar Rate that would have been applicable to such Loan
but exclusive of the Applicable Margin relating thereto, for

 

-79-



--------------------------------------------------------------------------------

the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for U.S. Dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth in reasonable detail the calculation of
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

SECTION 2.18. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if a Loan Party shall be required by Applicable Law to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or any Issuing Bank, as applicable, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) such
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes payable or paid by the
Administrative Agent, such Lender or such Issuing Bank, as applicable, on or
with respect to any payment by or on account of any obligation of such Loan
Party hereunder (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto;
provided that the Loan Parties shall not be required to compensate the
Administrative Agent, any Lender or any Issuing Bank pursuant to this
Section 2.18 for any Indemnified Taxes or Other Taxes incurred more than 90 days
prior to the date that the Administrative Agent, such Lender or such Issuing
Bank, as applicable, makes such written demand to the Loan Parties; provided,
further, that if such Indemnified Taxes or Other Taxes are imposed
retroactively, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof. A certificate as to the amount
of such payment or liability, prepared in good faith and delivered to such Loan
Party by a Lender or an Issuing Bank or by the Administrative Agent on its own
behalf, on behalf of another Agent or on behalf of a Lender or an Issuing Bank,
shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the

 

-80-



--------------------------------------------------------------------------------

Administrative Agent, at the time or times reasonably requested by the Lead
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Lead Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Lead Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the Lead
Borrower or the Administrative Agent as will enable the Lead Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two (2) sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Lead Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (whichever is applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E (whichever is applicable) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E (whichever is applicable);
or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN

 

-81-



--------------------------------------------------------------------------------

or W-8BEN-E (whichever is applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one (1) or more direct
or indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Lead Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.18, it shall pay over an amount equal to such refund to such Loan
Party (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 2.18 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
Lender and in its sole discretion, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that such Loan Party, upon the request of the Administrative Agent or
such Lender, agrees to repay as soon as reasonably practicable the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this

 

-82-



--------------------------------------------------------------------------------

paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Loan Party pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.18(f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person.

(g) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.04(c) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (g).

(h) For purposes of this Section 2.18 and the defined terms used in this
Section 2.18, the term “Lender” includes any Issuing Bank and the Swingline
Lender.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, the Borrowers shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17, or 2.18, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. All payments hereunder shall be made in Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from the Borrowers
hereunder, such funds (except as otherwise provided in the Collateral Agreement
with respect to the application of amounts realized from the Collateral) shall
be applied (i) first, towards payment of interest and fees then due from the
Borrowers

 

-83-



--------------------------------------------------------------------------------

hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due from the
Borrowers hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

(c) If (other than (x) any payment obtained by a Lender as consideration for the
assignment or sale of a participation in any of its Loans of any Class to any
assignee or participant or (y) as otherwise expressly provided elsewhere herein,
including, without limitation, as provided in or contemplated by Section 2.20,
Section 2.23, Section 2.24, Section 9.04(f), Section 9.08(d) or Section 9.08(e))
any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of any Class or participations in Standby LC Obligations or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of any Class and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of any Class and participations in Standby LC Obligations and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans of such Class and
participations in Standby LC Obligations and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement. The Borrowers consent to the foregoing and
agree, to the extent it may effectively do so under Applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.05(b), 2.06(b) or 2.19(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(f) Each borrowing by the Borrowers from the Lenders hereunder shall be made by
the Class of Lenders holding Commitments relating to such borrowing on a Pro
Rata basis.

 

-84-



--------------------------------------------------------------------------------

SECTION 2.20. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.16, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender is a Defaulting Lender or becomes an Affected Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, (i) so long as no Specified Event of Default has occurred
and is continuing, terminate the Revolver Commitments of such Lender and repay
all Obligations of the Borrowers owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date or (ii) require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a reduction
in such compensation or payments, (iv) the Borrowers shall be liable to such
Lender under Section 2.17 if any Eurodollar Loan owing to such Lender is repaid
or purchased other than on the last day of the Interest Period relating thereto,
(v) such assignment shall otherwise comply with Section 9.04 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein) and (vi) until such time as such Revolver Commitments are
terminated, obligations are repaid or such assignment is consummated, the
Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.16 or Section 2.18, as the case may be. Nothing in this Section 2.20
shall be deemed to prejudice any rights that the Borrowers, the Administrative
Agent or any Lender may have against any replaced Lender. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.20(b).

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders, all of the
Revolver Lenders or all of the Lenders affected and with respect to which the
Required Lenders or Required Revolver Lenders shall have granted their consent,
as applicable, then the Borrowers shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by (i) terminating any Revolver

 

-85-



--------------------------------------------------------------------------------

Commitments of such Lender and repaying all obligations of the Borrowers owing
to such Lender relating to the Loans and participations held by such Lender as
of such termination date or (ii) requiring such Non-Consenting Lender to assign
(in accordance with and subject to the restrictions contained in Section 9.04)
all or the affected portion of its Loans and any of its Revolver Commitments
hereunder to one (1) or more assignees, provided that: (a) all Obligations of
the Borrowers owing to such Non-Consenting Lender being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment, (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon, (c) the Borrowers shall be liable to such Lender under
Section 2.17 if any Eurodollar Loan owing to such Lender is repaid or purchased
other than on the last day of the Interest Period relating thereto, (d) such
assignment shall otherwise comply with Section 9.04 (provided that the Borrowers
shall be obligated to pay the registration and processing fee referred to
therein) and (e) the replacement Lender shall grant its consent with respect to
the applicable proposed amendment, waiver, discharge or termination. Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender as assignor, any Assignment and Acceptance necessary to effectuate
any assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section 2.22(c).

SECTION 2.21. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurodollar Loans, then, on notice thereof by such
Lender to the Borrowers through the Administrative Agent (at which time such
Lender shall be deemed an “Affected Lender”), any obligations of such Affected
Lender to make or continue Eurodollar Loans or to convert ABR Borrowings to
Eurodollar Borrowings shall be suspended until such Affected Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall upon demand from such Affected Lender (with a copy to the Administrative
Agent), either convert all Eurodollar Borrowings of such Affected Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Affected Lender may lawfully continue to maintain such Eurodollar Borrowings to
such day, or immediately, if such Affected Lender may not lawfully continue to
maintain such Loans. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

SECTION 2.22. Defaulting Lenders.

(a) For purposes of determining the Revolver Lenders’ obligations to fund or
acquire participations in Revolver Loans (including, Swingline Loans),
Protective Advances or Letters of Credit, the Administrative Agent may exclude
the Revolver Commitments and Revolver Loans of any Defaulting Lender(s) from the
calculation of Pro Rata shares and any Revolver Commitments or Fronting Exposure
of any such Defaulting Lender shall automatically be reallocated among the
non-Defaulting Lenders Pro Rata in accordance with their Revolver Commitments up
to an amount such that the Revolver Commitment of each non-Defaulting Lender
does not exceed its Revolver Commitments, so long as the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation. A Defaulting Lender
shall have no right to vote on any amendment, waiver or other modification of a
Loan Document, except as provided in Section 9.08.

(b) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article VII or otherwise, and including
any amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 9.06), shall be applied at such time or

 

-86-



--------------------------------------------------------------------------------

times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a Pro Rata basis of any amounts owing
by that Defaulting Lender to any applicable Issuing Banks and Swingline Lenders
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by the applicable Issuing Bank or Swingline Lender, to be
held as Cash Collateral for the Fronting Exposure of such Defaulting Lender;
fourth, to the funding of any Revolver Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent or the Lead Borrower, to be held in a deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund
Revolver Loans under this Agreement and to Cash Collateralize any Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or any Swingline Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by any
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Revolver
Loans or Standby LC Obligations in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolver Loans or Standby LC
Obligations were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the
Revolver Loans of, and Standby LC Obligations owed to, all non-Defaulting
Lenders on a Pro Rata basis prior to being applied to the payment of any
Revolver Loans of, or Standby LC Obligations owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.22(b) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto. A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of a Defaulting Lender’s Revolver Commitment, as applicable, shall be
disregarded for purposes of calculating the Unused Line Fee Rate under
Section 2.13(b). To the extent any Standby LC Obligations owing to a Defaulting
Lender are reallocated to other Revolver Lenders, Letter of Credit fees
attributable to such Standby LC Obligations under Section 2.13(c) shall be paid
to such other Revolver Lenders. The Administrative Agent shall be paid all
Letter of Credit fees attributable to LC Obligations that are not so
reallocated.

(c) The Borrowers, the Administrative Agent and the Issuing Bank may agree in
writing that a Revolver Lender is no longer a Defaulting Lender. At such time,
Pro Rata shares shall be reallocated without exclusion of such Lender’s Revolver
Commitments and Revolver Loans, and all outstanding Revolver Loans, Standby LC
Obligations and other exposures under the Revolver Commitments shall be
reallocated among the Lenders and settled by the Administrative Agent (with
appropriate payments by the reinstated Lender) in accordance with the readjusted
Pro Rata shares. Unless expressly agreed in writing by the Lead Borrower, the
Administrative Agent and the Issuing Bank (each of which shall make such
determination, in its sole discretion), no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Revolver Lender. The
failure of any Revolver Lender to fund a Revolver Loan, to make a payment in
respect of Standby LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

-87-



--------------------------------------------------------------------------------

SECTION 2.23. Incremental Extensions of Credit.

(a) The Borrowers may, at any time, on one or more occasions pursuant to an
Incremental Facility Agreement (i) add one or more new tranches of term
facilities and/or increase the principal amount of the Term Loans of any
existing Class by requesting new commitments to provide such Term Loans (any
such new tranche or increase, an “Incremental Term Facility” and any loans made
pursuant to an Incremental Term Facility, “Incremental Term Loans”) and/or
(ii) increase the aggregate amount of the Revolver Commitments (any such
increase, an “Incremental Revolver Facility” and, together with any Incremental
Term Facility, “Incremental Facilities”; and the loans thereunder, “Incremental
Revolver Loans” and any Incremental Revolver Loans, together with any
Incremental Term Loans, “Incremental Loans”); provided that

(i) immediately prior to and after giving effect to any Incremental Facility
Agreement, no Event of Default shall have occurred and is continuing or shall
result therefrom; provided that, in the case of an Incremental Term Facility
incurred in connection with a Limited Condition Acquisition no Event of Default
under Sections 7.01(b), (c), (h) or (i) shall have occurred as of the date of
the incurrence of such Incremental Facility and no Event of Default shall have
occurred or shall result after giving effect to the Incremental Facility as of
the date of signing the Limited Condition Acquisition Agreement (“Signing
Date”),

(ii) the aggregate principal amount of all Incremental Facilities incurred
pursuant to this Section 2.23 (assuming, in the case of an Incremental Revolver
Facility, that the entire amount of such increase is funded), shall not exceed
together with the aggregate initial principal amount of any Incremental
Equivalent Debt or any Permitted Refinancing Indebtedness in respect thereof
incurred pursuant to Section 6.01(p), (A) $100.0 million plus (B) in the case of
Incremental Term Loans incurred pursuant to the preceding clause (A) or this
clause (B) that serve to effectively extend the maturity of then existing Term
Loans, an amount equal to the amount of such Term Loans that will be replaced
with such Incremental Term Loans plus (C) an additional amount if, after giving
effect to such additional amount incurred pursuant to this clause (C), on a Pro
Forma Basis (assuming, in the case of an Incremental Revolver Facility, that the
entire amount of such increase is funded) the Total Leverage Condition is
satisfied (determined without deductions for any cash proceeds received by the
Borrowers from the incurrence of any Incremental Facility) (the amounts
described in clauses (A) and (B) above, the “Incremental Cap”);

(iii) the Borrowers shall be in compliance with the financial covenants in
Section 6.10, in each case, calculated on a Pro Forma Basis (assuming, in the
case of an Incremental Revolver Facility, that the entire amount of such
increase is funded) as of the day such Incremental Loans are made and as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.04; provided that, in the case of a
Limited Condition Acquisition, the condition under this Section 2.23(a)(iii)
shall be only tested on the Signing Date,

(iv) the Weighted Average Life to Maturity of the Incremental Term Loans shall
not be shorter than the Weighted Average Life to Maturity of the Term Loans then
outstanding,

 

-88-



--------------------------------------------------------------------------------

(v) each Incremental Term Facility that is a separate tranche shall have a final
maturity date no earlier than the latest Term Maturity Date,

(vi) if the Effective Yield in respect of any such Incremental Term Loans that
are a separate tranche structured as a customary “term loan A” and that are pari
passu in right of payment and are secured equally and ratably with the Term
Loans exceeds the Effective Yield for the existing Term Loans (including any
existing Incremental Term Loans) by more than 0.50%, the Applicable Margin for
the existing Term Loans (including any existing Incremental Term Loans) shall be
increased so that the Effective Yield in respect of such existing Term Loans is
equal to the Effective Yield for such Incremental Term Loans less 0.50%
(provided that if the applicable Incremental Term Facility includes any interest
rate floor greater than that applicable to the Term Loans, and such floor is
applicable to the Term Facility on the date of the applicable Incremental
Facility Agreement, such excess amount shall be equated to interest margin for
determining the increase),

(vii) all Incremental Term Loans shall rank pari passu or, with respect to an
Incremental Term Facility which is a separate tranche, subordinated in right of
payment and pari passu or subordinated in right of security in respect of the
Collateral with the Term Loans or may be unsecured; provided that to the extent
any such Incremental Term Loans (including any Incremental Equivalent Debt) are
pari passu or subordinated in right of payment or right of security to the Term
Loans, they shall be subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent, and

(viii) except as otherwise permitted herein, (A) the terms of any Incremental
Term Loans which are effected by an increase to any then-existing Term Facility
shall be consistent with the terms (including pricing and maturity date)
applicable to any then-existing Term Loans and (B) except as expressly permitted
above, the terms of any Incremental Term Loans which are effected as a separate
tranche shall be on terms not materially more favorable to the holders of such
Incremental Term Loans (as reasonably determined by the Administrative Agent)
than the terms of any then-existing Term Facility (and in any event shall share
ratably in any voluntary and mandatory prepayments of the Term Facility and, to
the extent secured by the Collateral on a pari passu basis with the Term Loans,
any proceeds from the enforcement of Collateral unless the Borrowers and the
lenders in respect of such Incremental Term Facility elect lesser payments),

(ix) Commitments with respect to any Incremental Revolver Facility shall become
Revolver Commitments hereunder and the terms of any Incremental Revolver
Facility will be identical (including pricing and maturity) to the terms of the
initial Revolver Facility.

Notwithstanding the foregoing, without the consent of the Administrative Agent,
(x) each Incremental Facility effected pursuant to this paragraph shall be in a
minimum amount of at least $20.0 million and (y) no more than five
(5) Incremental Facilities will be effected after the Closing Date. No Lender
shall have any obligation to participate in any Incremental Facility described
in this paragraph unless it agrees to do so in its sole discretion.

To the extent the proceeds of any Incremental Term Facility are intended to be
applied to finance a Limited Condition Acquisition, the condition precedent set
forth in Section 4.02(c) shall be subject to the standard set

 

-89-



--------------------------------------------------------------------------------

forth in Section 2.23(a)(i) and the condition precedent set forth in
Section 4.02(d) shall, with the consent of the Lenders providing such
Incremental Term Facility, only apply to the Specified Acquisition Agreement
Representations and the Specified Representations.

(b) Incremental Facilities shall only be provided by any existing Lender and any
other Eligible Assignee which, with the consent of the Lead Borrower and (to the
extent such consent would be required under Section 9.04 with respect to an
assignment of Loans to such person) the consent (which consent shall not be
unreasonably withheld) of the Administrative Agent (and, in the case of any
Incremental Revolver Facility, the Swingline Lender and any Issuing Bank),
elects to become a “Lender” under this Agreement in connection with any
transaction described in Section 2.23(a) (a “New Lender”). Such New Lender shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit K, whereupon such New Lender shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement and the other Loan
Documents, and, except as otherwise provided above in clause (a)(vii), shall
benefit equally and ratably from the Guarantees and security interests created
by the Security Documents; provided that (i) the Sponsor and any Non-Debt Fund
Affiliate shall be permitted (without Administrative Agent consent) to provide
Incremental Term Loans, it being understood that in connection with such
Incremental Term Loans, the Sponsor and any such Non-Debt Fund Affiliate, as
applicable, shall be subject to the restrictions applicable to such persons
under Section 9.04 as if such Incremental Term Loans were Term Loans that had
been obtained by way of assignment and (ii) any Debt Fund Affiliate shall be
permitted to provide any Incremental Term Loans, provided that in connection
therewith, such Debt Fund Affiliate shall be subject to the restrictions
applicable to Debt Fund Affiliates under Section 9.04 as if such Incremental
Term Loans were Term Loans that had been obtained by way of assignment.

(c) Each Lender or New Lender providing a portion of any Incremental Facility
shall execute and deliver to the Administrative Agent and the Borrower all such
documentation (including the relevant Incremental Facility Agreement) as may be
reasonably required by the Administrative Agent to evidence and effectuate such
Incremental Facility. Notwithstanding anything to the contrary in this
Agreement, each of the parties hereto hereby agrees that pursuant to an
Incremental Facility Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Facilities evidenced thereby. Any such Incremental Facility
Agreement may be effected in writing by the Administrative Agent with the
consent of the Borrowers (not to be unreasonably withheld) and furnished to the
other parties hereto. Without limiting the foregoing, in connection with any
Incremental Facility, the respective Loan Parties shall (at their expense) amend
(and the Administrative Agent is hereby directed to amend) any Security Document
as necessary to reflect the increase in Indebtedness under this Agreement.

(d) Prior to the effectiveness of any Incremental Facility Agreement and the
Incremental Loans thereunder, the Administrative Agent shall have received
customary legal opinions, board resolutions, reaffirmation agreements and other
closing documents and certificates reasonably requested by the Administrative
Agent and consistent with those delivered on the Closing Date under
Section 4.01. The proceeds of the Incremental Term Loans may be used for any
purpose not otherwise prohibited hereunder.

(e) Upon the implementation of any Incremental Revolver Facility pursuant to
this Section 2.23: (i) each Revolver Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
relevant Incremental Revolver Facility Lender, and each relevant Incremental
Revolver Facility Lender will automatically and without further act be deemed to
have assumed a portion of such Revolver Lender’s participations hereunder in
outstanding

 

-90-



--------------------------------------------------------------------------------

Letters of Credit and Swingline Loans such that, after giving effect to each
deemed assignment and assumption of participations, all of the Revolver Lenders’
(including each Incremental Revolver Facility Lender) (A) participations
hereunder in Standby Letters of Credit and (B) participations hereunder in
Swingline Loans shall be held Pro Rata on the basis of their respective Revolver
Commitments (after giving effect to any increase in the Revolver Commitment
pursuant to Section 2.23) and (ii) the existing Revolver Lenders shall assign
Revolver Loans to certain other Revolver Lenders (including the Revolver Lenders
providing the relevant Incremental Revolver Facility), and such other Revolver
Lenders (including the Revolver Lenders providing the relevant Incremental
Revolver Facility) shall purchase such Revolver Loans, in each case to the
extent necessary so that all of the Revolver Lenders participate in each
outstanding Borrowing of Revolver Loans Pro Rata on the basis of their
respective Revolver Commitments (after giving effect to any increase in the
Revolver Commitment pursuant to this Section 2.23); it being understood and
agreed that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to this clause (i).

SECTION 2.24. Extension Offers.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders of any Class of Loans and Commitments with a like
maturity date, in each case, on a Pro Rata basis and on the same terms to each
such Lender, the Borrowers are hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Loans and/or
Commitments, as applicable, and otherwise modify the terms of such Loans and/or
Commitments, as applicable, pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Loans and/or Commitments and/or modifying the
amortization schedule in respect of such Lender’s Loans (and related
outstandings), as applicable) (each, an “Extension”, and each group of Loans
and/or Commitments, as applicable, in each case as so extended, as well as the
original Loans and/or Commitments (in each case not so extended), being a
“tranche”; any Extended Revolver Commitments or Extended Term Loans, as the case
may be, shall constitute a separate tranche of Revolver Commitments or Term
Loans from the tranche of Revolver Commitments or Term Loans from which they
were converted), so long as the following terms are satisfied:

(i) no Event of Default shall have occurred and be continuing immediately prior
to giving effect to any such Extension,

(ii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the immediately succeeding clauses (iii), (iv) and (v), be
determined by the Lead Borrower and set forth in the relevant Extension Offer),
the Term Loans of any Lender that agrees to an extension with respect to such
Loans extended pursuant to any Extension (any such extended term Loans,
“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer,

(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the latest Term Maturity Date,

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans or any other Extended Term Loans extended thereby,

 

-91-



--------------------------------------------------------------------------------

(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments of the Term Loans (and any other Incremental
Term Loans, Extended Term Loans or Replacement Term Loans then subject to
ratable repayment requirements), in each case as specified in the respective
Extension Offer,

(vi) except as to interest rates, fees and final maturity (which shall be
determined by the Borrowers and set forth in the relevant Extension Offer), the
Revolver Commitment of any Lender that agrees to an Extension (an “Extending
Revolver Lender”) with respect to all or a portion of such Revolver Commitment
extended (an “Extended Revolver Commitment”), and the related outstandings
(“Extended Revolver Loans”), shall be a Revolver Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolver
Commitments (and related outstandings); provided that (1) the Borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Extended Revolver Commitments (and related outstandings), (B) repayments
required upon the maturity date of the non-extending Revolver Commitments and
(C) repayments made in connection with a permanent repayment and termination of
commitments as set forth in clause (3) below) of Revolver Loans with respect to
Extended Revolver Commitments after the applicable Extension date shall be made
Pro Rata with all other Revolver Commitments, (2) subject to the provisions of
Sections 2.04(e) and 2.05(d) to the extent dealing with Swingline Loans and
Standby Letters of Credit which mature or expire after a maturity date when
there exists Extended Revolver Commitments with a longer maturity date, all
Swingline Loans and Standby Letters of Credit shall be participated Pro Rata by
all Lenders with Revolver Commitments in accordance with their percentage of the
Revolver Commitments (and except as provided in Sections 2.04(e) and 2.05(d),
without giving effect to changes thereto on an earlier maturity date with
respect to Swingline Loans and Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Revolver Loans with respect to, and
termination of, Extended Revolver Commitments after the applicable Extension
date shall be made on a Pro Rata basis with all other Revolver Commitments,
except that the Borrowers shall be permitted to permanently repay and terminate
commitments of any such tranche of Revolver Commitments on a better than Pro
Rata basis as compared to any other tranche of Revolver Commitments with a later
maturity date than such tranche of Revolver Commitments, (4) assignments and
participations of Extended Revolver Commitments and extend Revolver Loans shall
be governed by the same assignment and participation provisions applicable to
Revolver Commitments and Revolver Loans and (5) at no time shall there be
Revolver Commitments hereunder (including Extended Revolver Commitment and any
original Revolver Commitments) which have more than three different maturity
dates,

(vii) if the aggregate principal amount of Loans (calculated on the face amount
thereof) or Revolver Commitments in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Loans or Revolver Commitments, as the case may be, offered to be extended by
the Borrowers pursuant to such Extension Offer, then the Loans or Revolver
Commitments, as the case may be, of such Lenders shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer,

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing,

 

-92-



--------------------------------------------------------------------------------

(ix) any applicable Minimum Extension Condition shall be satisfied unless waived
by the applicable Borrower, and

(x) the Extensions shall be in a minimum amount of $5.0 million.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.24(b), (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.12, 2.19, 9.06 and 9.19, as
applicable, (ii) the amortization schedule set forth in Sections 2.11 shall be
adjusted to give effect to an Extension of the relevant Term Loans and
(iii) except as set forth in clause (a)(x) above, no Extension Offer is required
to be in any minimum amount or minimum increment, provided that the Borrowers
may at their election specify as a condition (a “Minimum Extension Condition”)
to consummating any such Extension that a greater minimum amount (to be
determined and specified in the relevant Extension Offer in the sole discretion
of the Borrowers and may be waived by the Borrowers) of Term Loans or of
Revolver Commitments, as applicable, of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.24 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans or any Extended Revolver Commitments on such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.12, 2.19, 9.06 and
9.19, as applicable) or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.24.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to Term Loans or one or more of its Revolver Commitments
(or a portion thereof). All Extended Term Loans and Extended Revolver
Commitments and all obligations in respect thereof shall be Secured Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral and guaranteed on a pari passu basis with all other applicable
Secured Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrowers as
may be necessary in order to establish new tranches or sub-tranches in respect
of the Term Loans or Revolver Commitments so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrowers in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.24. In addition, if so provided in such amendment and with the consent
of each Issuing Bank, participations in Letters of Credit expiring on or after
the earliest Revolver Termination Date (but in no event later than the date that
is five (5) Business Days prior to the Revolver Termination Date) in respect of
the Revolver Commitments shall be re-allocated from Lenders holding non-extended
Revolver Commitments to Lenders holding Extended Revolver Commitments in
accordance with the terms of such amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolver Commitments, be deemed to be participation interests in respect
of such Revolver Commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly. Without limiting the foregoing, in connection with any
Extensions the respective Loan Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Security Document that has
a maturity date prior to the then Latest Maturity Date or Revolver Termination
Date so that such maturity date is extended to the Latest Maturity Date (or such
later date as may be advised by local counsel to the Administrative Agent) or
Revolver Termination Date, as applicable.

 

-93-



--------------------------------------------------------------------------------

(d) In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) prior
written notice thereof.

SECTION 2.25. Overadvances. If the aggregate Revolving Exposures for all
Revolver Lenders exceeds the lesser of the aggregate Revolver Commitments and
the then applicable Borrowing Base (an “Overadvance”) at any time, the excess
amount shall be payable by the Borrowers on demand by the Administrative Agent,
but all such Revolver Loans shall nevertheless constitute Secured Obligations
secured by the Collateral and entitled to all benefits of the Loan Documents.
The Administrative Agent may require the Revolver Lenders to honor requests for
Overadvance Loans and to forbear from requiring the Borrowers to cure an
Overadvance, (a) when no other Event of Default is known to the Administrative
Agent, as long as (i) the Overadvance does not continue for more than thirty
(30) consecutive days (and no Overadvance may exist for at least five
(5) consecutive days thereafter before further Overadvance Loans are required),
and (ii) the aggregate amount of all Overadvances and Protective Advances is not
known by the Administrative Agent to exceed 10% of the Borrowing Base and
(b) regardless of whether an Event of Default exists, if the Administrative
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased by more
than $500,000, and (ii) does not continue for more than thirty (30) consecutive
days. In no event shall Overadvance Loans be required that would cause the
aggregate Revolving Exposures for all Revolver Lenders to exceed the aggregate
Revolver Commitments. The making of any Overadvance shall not create nor
constitute a Default or Event of Default; it being understood that the making or
continuance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Revolver Lenders of the then existing Event of
Default. In no event shall any Borrower or other Loan Party be permitted to
require any Overadvance Loan to be made.

SECTION 2.26. Protective Advances. (a) The Administrative Agent shall be
authorized, in its discretion, following notice to and consultation with the
Lead Borrower, at any time, to make ABR Loans under the Revolver Facility
(“Protective Advances”) (i) in an aggregate amount, together with the aggregate
amount of all Overadvance Loans, not to exceed 10% of the Borrowing Base, if the
Administrative Agent deems such Protective Advances necessary or desirable to
preserve and protect the Collateral, or to enhance the collectability or
repayment of the Obligations; or (ii) to pay any other amounts chargeable to
Loan Parties under any Loan Documents, including costs, fees and expenses;
provided that, the aggregate amount of outstanding Protective Advances plus the
outstanding amount of Revolver Loans and LC Obligations shall not exceed the
aggregate Revolver Commitments. Each Revolver Lender shall participate in each
Protective Advance on a Pro Rata basis. Required Revolver Lenders may at any
time revoke the Administrative Agent’s authority to make further Protective
Advances under preceding clause (i) by written notice to the Administrative
Agent. Absent such revocation, the Administrative Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive. The
Administrative Agent may use the proceeds of such Protective Advances to
(x) protect, insure, maintain or realize upon any Collateral; or (y) defend or
maintain the validity or priority of the Administrative Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien; provided that the Administrative Agent shall use reasonable efforts to
notify the Lead Borrower after paying any such amount or taking any such action
and shall not make payment of any item that is being Properly Contested.

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or Event of Default), each Revolver
Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Administrative Agent
without recourse or warranty, an undivided Pro Rata interest and participation
in

 

-94-



--------------------------------------------------------------------------------

such Protective Advance. From and after the date, if any, on which any Revolver
Lender is required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Revolver
Lender, such Revolver Lender’s Applicable Percentage of all payments of
principal and interest and all proceeds of Collateral (if any) received by the
Administrative Agent in respect of such Pro Rata interest.

SECTION 2.27. Lead Borrower. Each Borrower hereby designates the Lead Borrower
as its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with the Administrative Agent, the Issuing Bank or any Lender. The Lead
Borrower hereby accepts such appointment. The Administrative Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any Borrowing Request) delivered by
the Lead Borrower on behalf of any Borrower. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to the
Lead Borrower on behalf of such Borrower. Each of the Administrative Agent, the
Issuing Bank and the Lenders shall have the right, in its discretion, to deal
exclusively with the Lead Borrower for any or all purposes under the Loan
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Lead Borrower
shall be binding upon and enforceable against it.

SECTION 2.28. Joint and Several Liability of Borrowers.

(a) Notwithstanding anything in this Agreement or any other Loan Documents to
the contrary, each Borrower, jointly and severally, in consideration of the
financial accommodations to be provided by the Administrative Agent and Lenders
under this Agreement and the other Loan Documents, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each Borrower without
the preferences or distinction among them. The Borrowers shall be liable for all
amounts due to the Administrative Agent and Lenders under this Agreement,
regardless of which Borrower actually receives the Loans or Letters of Credit
hereunder or the amount of such Loans received or the manner in which the
Administrative Agent or any Lender accounts for such Loans, LC Exposure or other
extensions of credit on its books and records. The Obligations of the Borrowers
with respect to Loans made to one of them, and the Obligations arising as a
result of the joint and several liability of one of the Borrowers hereunder with
respect to Loans made to the other of the Borrowers hereunder, shall be separate
and distinct obligations, but all such other Obligations shall be primary
obligations of all Borrowers.

(b) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(c) The obligations of each Borrower under this Section 2.28 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower. The joint and several liability of the Borrowers

 

-95-



--------------------------------------------------------------------------------

hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any of the
Lenders.

(d) The provisions of this Section 2.28 shall remain in effect until all of the
Secured Obligations have been paid in full. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.28 hereof will forthwith be reinstated and in
effect as though such payment had not been made.

(e) Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the obligations of a Borrower shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal, state or provincial and including, without
limitation, the Bankruptcy Code of the United States).

(f) With respect to the Obligations arising as a result of the joint and several
liability of Borrowers hereunder with respect to Loans, Letters of Credit or
other extensions of credit made to the other Borrowers hereunder, to the maximum
extent permitted by Applicable Law, each Borrower waives, until the Full Payment
of all Obligations, any right to enforce any right of subrogation or any remedy
which the Administrative Agent or any Lender now has or may hereafter have
against any Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to the Administrative Agent or any Lender. Any claim which
any Borrower may have against any other Borrower with respect to any payments to
the Administrative Agent or the Lenders hereunder or under any of the other Loan
Documents are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior Full Payment of all Obligations. Upon the occurrence of
any Event of Default and for so long as the same is continuing, to the maximum
extent permitted under Applicable Law, the Administrative Agent and the Lenders
may proceed directly and at once, without notice (to the extent notice is
waivable under Applicable Law), against (i) with respect to Secured Obligations
of the Borrowers, either or all of them or (ii) with respect to Secured
Obligations of any Borrower, to collect and recover the full amount, or any
portion of the applicable Secured Obligations, without first proceeding against
the other Borrowers or any other person, or against any security or collateral
for the Secured Obligations. Each Borrower consents and agrees that the
Administrative Agent and the Lenders shall be under no obligation to marshal any
assets in favor of the Borrower(s) or against or in payment of any or all of the
Obligations. Subject to the foregoing, in the event that a Loan, Letter of
Credit or other extension of credit is made to, or with respect to business of,
one Borrower and any other Borrower makes any payments with respect to such
Loan, LC Obligation or extension of credit, the first Borrower shall promptly
reimburse such other Borrower for all payments so made by such other Borrower.

ARTICLE III

Representations and Warranties

Each of Parent (solely to the extent applicable to it) and each Borrower
represents and warrants to each of the Lenders that on and as of the Closing
Date and on and as of the date of each Credit Extension (except as limited with
respect to Incremental Term Loans incurred in connection with a

 

-96-



--------------------------------------------------------------------------------

Limited Condition Acquisition in accordance with Section 2.23), except, in each
case, if such representation or warranty refers to a specific date or period,
then as of such date or for such period:

SECTION 3.01. Organization; Powers. Each of Parent, each Borrower and each of
the Restricted Subsidiaries (a) is a limited partnership, limited liability
company or corporation duly organized, validly existing and in good standing
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction of organization outside the United States) under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business and in good standing in each
jurisdiction where such qualification is required; except in each case referred
to in this Section 3.01 (other than in clause (a) and clause (b), respectively,
with respect to each Borrower), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.02. Authorization. The execution, delivery and performance by Parent,
each Borrower and each of the Subsidiary Loan Parties of each of the Loan
Documents to which it is a party, and the borrowings hereunder, the transactions
forming a part of the Transactions and the payment of the Transaction Costs
(a) have been duly authorized by all corporate, stockholder, limited partnership
or limited liability company action required to be obtained by Parent, each
Borrower and such Subsidiary Loan Parties and (b) will not (i) violate (A) any
provision of (x) law, statute, rule or regulation applicable to such party, or
(y) of the certificate or articles of incorporation or other constitutive
documents or by-laws of Parent, any Borrower or any such Subsidiary Loan Party,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which Parent,
any Borrower or any such Subsidiary Loan Party is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (b)(i)(A)(x), (b)(i)(B),
(b)(i)(C) or (b)(ii) of this Section 3.02, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Parent, any Borrower or any such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Liens permitted by Section 6.02 hereof.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Parent and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions and the payment of the
Transaction Costs, except for (a) the filing of Uniform Commercial Code
financing statements, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect and (e) such actions, consents, approvals, registrations or filings
the failure to be obtained or made which could not reasonably be expected to
have a Material Adverse Effect.

 

-97-



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements.

(a) The audited consolidated balance sheets of the Lead Borrower and its
Subsidiaries at January 31, 2015, and the audited consolidated statements of
income and cash flows of the Lead Borrower and its Subsidiaries for such fiscal
year, reported on by and accompanied by an audit opinion from KPMG LLP, copies
of which have heretofore been furnished to each Lender, present fairly in all
material respects the consolidated financial condition of the Lead Borrower and
its Subsidiaries for such periods and as at such dates and the consolidated
results of operations and cash flows of the Lead Borrower and its Subsidiaries
for the year then ended.

(b) The unaudited interim consolidated balance sheet of the Lead Borrower and
its Subsidiaries as at October 31, 2015, and the related unaudited interim
consolidated statements of income and cash flows for the thirty-nine week period
then ended (including for the comparable period in fiscal year 2014), present
fairly in all material respects the consolidated financial condition of the Lead
Borrower and its Subsidiaries as at such date (subject to normal year-end audit
adjustments). All such financial statements have been prepared in accordance
with GAAP (subject to (i) normal year-end adjustments and (ii) the absence of
notes), except as approved by the aforementioned firm of accountants and
disclosed therein.

SECTION 3.06. No Material Adverse Effect. Since January 31, 2015, no event,
development, circumstance or change has occurred that has or would reasonably be
expected to have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of Parent, the Borrowers and the Restricted Subsidiaries has good and
insurable fee simple title to the Mortgaged Properties, and good and insurable
fee simple title to, or good and valid interests in easements or other limited
property interests in, as applicable, all its other real properties and has good
and valid title to its personal property and assets, in each case, free and
clear of Liens except for defects in title that do not impair the value thereof
in any material respect or interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes and Liens expressly permitted by Section 6.02 or arising by operation
of law and except where the failure to have such title or interest or existence
of such Lien could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) Each of Parent, the Borrowers and the Restricted Subsidiaries owns or
possesses, or is licensed or otherwise has the right to use, all patents,
trademarks, service marks, trade names and copyrights and all licenses and
rights with respect to the foregoing, reasonably necessary for the present
conduct of its business, without any conflict (of which the Borrowers have been
notified in writing) with the rights of others, except where the failure to have
such rights or where such conflicts and restrictions could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of Parent and, as
to each such Subsidiary, the percentage of each class of outstanding Equity
Interests owned by Parent or by any such Subsidiary.

 

-98-



--------------------------------------------------------------------------------

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than
directors’ qualifying shares) of any nature relating to any Equity Interests of
the Lead Borrower or any Restricted Subsidiary.

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits, investigations or proceedings at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending against, or to the knowledge of Parent or the Lead Borrower threatened
in writing against, Parent or the Lead Borrower or any of the Restricted
Subsidiaries or any business, property or rights of any such person (i) that
challenges any Loan Document, the Transactions or the payment of the Transaction
Costs or (ii) that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of Parent, the Lead Borrower, the Restricted Subsidiaries or their
respective properties or assets is in violation of any law, rule or regulation
(including any zoning, building, ordinance, code or approval or any building
permit, but excluding any Environmental Laws that are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.10. Investment Company Act. None of Parent, any Borrower or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.11. [Reserved].

SECTION 3.12. Federal Reserve Regulations.

(a) None of Parent, any Borrower or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan or Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation T, Regulation U or Regulation X.

SECTION 3.13. Tax Returns.

(a) Each of Parent, the Borrowers and their Subsidiaries has filed or caused to
be filed all U.S. federal, state, local and non-U.S. Tax returns required to
have been filed by it and each such Tax return is true and correct, except, in
each case, as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect;

(b) Each of Parent, the Borrowers and their Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all such amounts
due) with respect to all periods or portions thereof ending on or before the
Closing Date

 

-99-



--------------------------------------------------------------------------------

(except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Parent,
the Borrowers or any of their Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP), which Taxes or
assessments, if not paid or adequately provided for, could, individually or in
the aggregate, reasonably be expected to have, a Material Adverse Effect; and

(c) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of Parent, the
Borrowers and their Subsidiaries, no tax lien has been filed, and, to the
knowledge of the Lead Borrower and its Subsidiaries, no claim is being asserted,
with respect to any such Taxes.

SECTION 3.14. No Material Misstatements.

(a) As of the Closing Date only, all written information (other than the
Projections, other forward looking information and information of a general
economic or industry specific nature) (the “Information”) concerning Parent, the
Lead Borrower, its Subsidiaries and the Transactions prepared by or on behalf of
the foregoing or their representatives and made available, by or on behalf of
Parent or the Lead Borrower, to the Lead Arranger, any Lenders or the
Administrative Agent in connection with the Transactions, when taken as a whole,
were true and correct in all material respects and does not as of such date
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections furnished to the Lead Arranger, the Administrative Agent or
the Lenders have been prepared in good faith based upon assumptions believed by
the Lead Borrower to be reasonable at the time made, as of the date the
Projections were furnished to the Lead Arranger, the Administrative Agent or the
Lenders and as of the Closing Date (it being understood that actual results may
vary from the Projections and that such variations may be material).

SECTION 3.15. Employee Benefit Plans.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
form and operation with the applicable provisions of ERISA and the applicable
provisions of the Code (including without limitation the Code provisions
compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations; and (ii) no ERISA Event has occurred
or is reasonably expected to occur.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no Foreign Plan Event has
occurred.

SECTION 3.16. Environmental Matters. Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice of violation, request for information,
order, complaint or assertion of penalty has been received by the Borrowers or
any of the Restricted Subsidiaries, and there are no judicial, administrative or
other actions, suits or proceedings pending or, to the knowledge of the
Borrowers, threatened which allege a violation of or liability under any
Environmental Laws or concerning Hazardous Materials, in each case relating to
the Borrowers or any of the Restricted Subsidiaries, (ii) each of the Borrowers
and the Restricted Subsidiaries has all authorizations and permits necessary for
its operations to comply with all applicable Environmental Laws and is, and
during the term of all applicable statutes of limitation, has been, in
compliance with the terms of such permits and with all other applicable
Environmental Laws, (iii) no Hazardous Material is located at any property
currently or formerly owned, operated or leased by

 

-100-



--------------------------------------------------------------------------------

the Borrowers or any of the Restricted Subsidiaries in quantities or
concentrations that would reasonably be expected to give rise to any liability
or obligation of the Borrowers or any of the Restricted Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated by or on behalf
of the Borrowers or any of the Restricted Subsidiaries that has been transported
to or Released at or from any location in a manner that would reasonably be
expected to give rise to any liability or obligation of the Borrowers or any of
the Restricted Subsidiaries, and (iv) there is no agreement to which the
Borrowers or any of the Restricted Subsidiaries is a party in which the
Borrowers or any of the Restricted Subsidiaries has assumed or undertaken, or
retained, responsibility for any known or reasonably likely liability or
obligation arising under or relating to Environmental Laws.

SECTION 3.17. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the
Administrative Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Administrative Agent (together with
transfer powers or endorsements executed in blank), in the case of Deposit
Accounts, when Deposit Account Control Agreements are entered into by the
Administrative Agent, and in the case of the other Collateral described in the
Collateral Agreement (other than registered copyrights and copyright
applications), when financing statements and other filings described on Schedule
3.17 are filed in the offices specified on Schedule 3.17, the Administrative
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and, subject to Section 9-315 of the New York Uniform
Commercial Code, the proceeds thereof, as security for the Obligations, in each
case to the extent security interests in such Collateral can be perfected by
delivery of such certificates or notes, as applicable, representing Pledged
Collateral, the execution of Deposit Account Control Agreements or the filing
Uniform Commercial Code financing statements, as applicable, in each case prior
and superior in right to any other person (except Liens expressly permitted by
Section 6.02 and Liens having priority by operation of law).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Copyright Office or the United States Patent and Trademark Office,
as applicable, the Administrative Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties thereunder in the registered copyrights and
copyright applications, in each case prior and superior in right to any other
person except Liens expressly permitted by Section 6.02 and Liens having
priority by operation of law (it being understood that subsequent recordings in
the United States Copyright Office or United States Patent and Trademark Office,
as the case may be, may be necessary to perfect a lien on registered copyrights
and copyright applications acquired by the grantors after the Closing Date).

(c) The Mortgages shall be effective to create in favor of the Administrative
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgages
are filed or recorded in the proper real estate filing or recording offices, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other person, other than with
respect to the rights of a person pursuant to Liens expressly permitted by
Section 6.02 and Liens having priority by operation of law.

 

-101-



--------------------------------------------------------------------------------

SECTION 3.18. Solvency. Immediately after giving effect to the Transactions and
the incurrence of the indebtedness and obligations being incurred in connection
with this Agreement and the Transactions, (i) the sum of the debt (including
contingent liabilities) of the Lead Borrower and its Restricted Subsidiaries,
taken as a whole, does not exceed the fair value of the present assets of the
Lead Borrower and its Restricted Subsidiaries, taken as a whole; (ii) the
present fair saleable value of the assets of the Lead Borrower and its
Restricted Subsidiaries, taken as a whole, is not less than the amount that will
be required to pay the probable liabilities (including contingent liabilities)
of the Lead Borrower and its Restricted Subsidiaries, taken as a whole, on their
debts as they become absolute and matured; (iii) the capital of the Lead
Borrower and its Restricted Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Lead Borrower or its Restricted
Subsidiaries, taken as a whole, contemplated as of the date hereof; and (iv) the
Lead Borrower and its Restricted Subsidiaries, taken as a whole, do not intend
to incur, or believe that they will incur, debts (including current obligations
and contingent liabilities) beyond their ability to pay such debts as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

SECTION 3.19. Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or, to the knowledge of Parent or the
Lead Borrower, threatened in writing against the Borrowers or any of the
Restricted Subsidiaries; (b) the hours worked and payments made to employees of
the Borrowers and the Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other Applicable Law dealing with such matters;
(c) all persons treated as contractors by the Borrower and the Restricted
Subsidiaries are properly categorized as such, and not as employees, under
Applicable Law; and (d) all payments due from the Borrowers or any of the
Restricted Subsidiaries or for which any claim may be made against the Borrowers
or any of the Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrowers or such Restricted Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect the consummation of the
Transactions and the payment of the Transaction Costs will not give rise to a
right of termination or right of renegotiation on the part of any union under
any material collective bargaining agreement to which the Lead Borrower or any
of its Subsidiaries (or any predecessor) is a party or by which Parent, the Lead
Borrower or any of its Subsidiaries (or any predecessor) is bound.

SECTION 3.20. Borrowing Base Certificate. As of the date of any Borrowing Base
Certificate, the information set forth in such Borrowing Base Certificate is
true and correct in all material respects and has been prepared in accordance
with the requirements of this Agreement.

SECTION 3.21. USA PATRIOT Act and OFAC.

(a) To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) USA PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or, to the knowledge of the Loan
Parties, indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

-102-



--------------------------------------------------------------------------------

(b) None of the Borrowers or any Restricted Subsidiary nor, to the knowledge of
the Lead Borrower, any director, officer, agent, employee or controlled
Affiliate of the Borrowers is currently the subject of any U.S. sanctions
program administered by OFAC; and the Borrowers will not directly or indirectly
use the proceeds of the Loans or otherwise knowingly make available such
proceeds to any person, for the purpose of financing the activities of any
person currently the subject of any U.S. sanctions program administered by OFAC,
except to the extent licensed or otherwise approved by OFAC.

ARTICLE IV

Conditions of Lending

SECTION 4.01. Closing Date. The Administrative Agent , the Lenders and, as
applicable, the Swingline Lenders and the Issuing Banks shall not be required to
fund any Loans or Swingline Loans, or arrange for the issuance of any Letters of
Credit on the Closing Date, until the following conditions are satisfied or
waived in writing:

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 (or a Borrowing Request shall have been deemed given in
accordance with the last paragraph of Section 2.03).

(b) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include fax or other electronic transmission
of a signed signature page) that such party has signed a counterpart of each
applicable Loan Document.

(c) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date, a written opinion of each of
(i) Weil, Gotshal & Manges LLP, special counsel for Parent and the Borrowers and
(ii) McNees Wallace & Nurick LLC, special Pennsylvania counsel for Parent and
the Borrowers, in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent, the Lenders and each Issuing Bank on the Closing Date and
(C) in form and substance usual and customary for transactions such as those
contemplated hereby, with respect to the Loan Documents and the Transactions,
and each of Parent and the Borrowers hereby instruct their counsel to deliver
such opinions.

(d) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, certified as of a recent date by the Secretary of
State (or other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date (and a bring-down thereof on the Closing Date or such other
date reasonably satisfactory to the Administrative Agent) from such Secretary of
State (or other similar official);

 

-103-



--------------------------------------------------------------------------------

(ii) a certificate of the secretary or assistant secretary or similar officer of
each Loan Party dated the Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or limited
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party,

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party;

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above; and

(iv) a certificate of a Responsible Officer of Parent or the Lead Borrower
certifying that as of the Closing Date (i) all the representations and
warranties set forth in Article III are true and correct to the extent set forth
therein and (ii) that the conditions specified in Sections 4.01(g) and (l) and
4.02(d) have been satisfied.

(e) Subject to the penultimate paragraph of this Section 4.01, (i) the
Collateral and Guarantee Requirement shall have been satisfied, (ii) the
Administrative Agent shall have received a duly completed Collateral
Questionnaire dated the Closing Date, together with all attachments contemplated
thereby, (iii) the Administrative Agent shall have received the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Loan Parties and, to the extent requested, copies of the financing
statements (or similar documents) disclosed by such search and (iv) the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are either permitted by Section 6.02 or have been released
(or authorized for release in a manner reasonably satisfactory to the
Administrative Agent).

(f) The Lenders shall have received (a) the financial statements, Projections
and other financial information referred to in Section 3.05 and Section 3.14 and
(b) a pro forma consolidated balance sheet and related pro forma statement of
income, stockholder’s equity and cash flows of Ollie’s Bargain Outlet Holdings,
Inc. and its subsidiaries for the three-quarter period ending October 31, 2015
and for each other fiscal quarter after January 31, 2015 and

 

-104-



--------------------------------------------------------------------------------

ending at least 45 days prior to the Closing Date; provided, that (i) each such
pro forma financial statement shall be prepared in good faith by the Lead
Borrower, (ii) no such pro forma financial statement shall include adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)) and (iii) the filing of any required
financial statements on form 10-K or form 10-Q by Ollie’s Holdings, as
applicable, will satisfy the foregoing requirements set forth in clause
(a) above with respect to such financial statements.

(g) Substantially concurrently with the initial Credit Extension, (i) the
Refinancing shall have been consummated and (ii) none of the Parent, the Lead
Borrower or any Restricted Subsidiaries shall have any third party debt for
borrowed money other than the Revolver Facility, the Term Facility Debt,
indebtedness that is permitted to remain outstanding under this Agreement and
ordinary course capital leases, purchase money indebtedness, equipment
financings, letters of credit, surety bonds and short-term working capital
facilities and the Administrative Agent shall have received customary payoff
letters in connection with the repayment of the Existing Credit Agreements.

(h) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit F and signed by the Chief Financial Officer of the Lead
Borrower.

(i) The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the Closing Date and, to the extent invoiced at least
two (2) Business Days prior to the Closing Date, all other amounts due and
payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Loan Parties
hereunder or under any other Loan Document.

(j) [Reserved].

(k) To the extent requested in writing by the Administrative Agent prior to such
time, the Administrative Agent shall have received, at least three (3) Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act, OFAC and Bank Secrecy Act.

(l) The Total Leverage Ratio as of the Closing Date (giving pro-forma effect to
the Facilities and the use of proceeds thereof) as of the fiscal quarter ended
October 31, 2015 shall be less than 3.50 to 1.00.

(m) The Administrative Agent shall have received an updated inventory appraisal
and a Borrowing Base Certificate reflecting the terms of the Facilities, with an
effective date not more than five (5) Business Days prior to the Closing Date,
and a pre-funding field examination shall have confirmed such Borrowing Base
Certificate to the satisfaction of the Administrative Agent.

Each Agent and each Lender, by delivering its signature page to this Agreement
and funding a Loan on the Closing Date shall be deemed to have acknowledged
receipt of and consented to and approved each Loan Document and each other
document required to be approved by any Agent or Lender, as applicable, on the
Closing Date.

SECTION 4.02. Conditions Precedent to All Credit Extensions. On the date of each
Borrowing (including each Swingline Borrowing) and on the date of each issuance,
amendment (only if

 

-105-



--------------------------------------------------------------------------------

such amendment increases the amount thereof), extension or renewal of a Letter
of Credit (each such occurrence, a “Credit Extension”):

(a) the Lead Borrower shall have delivered to the Administrative Agent (and the
Swingline Lenders in the case of a Swingline Borrowing) a customary Borrowing
Request, or LC Request as the case may be;

(b) Availability on the proposed date of a Borrowing of a Revolver Loan, a
Swingline Loan or a Letter of Credit shall be adequate to cover the amount of
such Borrowing and/or issuance, amendment, extension or renewal of such Letter
of Credit;

(c) no Default or Event of Default shall exist at the time of, or result from,
such funding or issuance; and

(d) the representations and warranties of each Loan Party set forth in Article
III of this Agreement or in any Security Document shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) on the date of, and upon giving effect to, such funding or
issuance (except for representations and warranties that expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as such earlier date);

provided, that with respect to an Incremental Term Loan incurred in connection
with a Limited Condition Acquisition, the foregoing conditions shall be limited
as provided in Section 2.23.

Each request by the Borrowers for funding of a Revolver Loan, or issuance,
amendment, modification, renewal or extension of a Letter of Credit shall
constitute a representation by the Borrowers that the conditions in clauses
(b) through (d) above are satisfied on the date of such request and on the date
of such funding or issuance.

ARTICLE V

Affirmative Covenants

Each of Parent (solely as to Sections 5.01, 5.03, 5.05 and 5.09 as applicable to
it) and the Borrowers covenant and agree with each Lender that so long as any
Commitments or Obligations (other than (i) contingent obligations as to which no
claim or demand for payment has been made, or in the case of indemnification
obligations, no notice has been given, and (ii) Obligations that have been Cash
Collateralized, as applicable) are outstanding, unless the Required Lenders
shall otherwise consent in writing, the Borrowers (and Parent solely to the
extent applicable to it) will, and the Borrowers will cause each of the
Restricted Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) where, other than in the
case of the Borrowers, the failure to do so would not reasonably be expected to
have a Material Adverse Effect, (ii) as otherwise expressly permitted under
Section 6.05 and (iii) the liquidation or dissolution of any Restricted
Subsidiary if the assets of such Restricted Subsidiaries are acquired by any
Borrower or a Restricted Subsidiary of any Borrower.

 

-106-



--------------------------------------------------------------------------------

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto reasonably
necessary to the normal conduct of the business of the Lead Borrower and the
Restricted Subsidiaries and (ii) at all times maintain and preserve all property
reasonably necessary to the normal conduct of the business of the Lead Borrower
and the Restricted Subsidiaries and keep such property in satisfactory repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto in accordance with prudent industry practice (in each case except as
expressly permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations. Each such policy of insurance shall
(i) name the Administrative Agent, on behalf of Secured Parties as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, contain a lender loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Administrative Agent, that
names the Administrative Agent, on behalf of Lenders as the lender loss payee
thereunder and to the extent available provides for at least thirty (30) days’
prior written notice to the Administrative Agent of any cancellation of such
policy.

(b) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a special “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent may from time to time reasonably require, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.

SECTION 5.03. Taxes.

Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, pay and discharge promptly when due all Taxes imposed
upon it or upon its income or profits or in respect of its property, as well as
all lawful claims which, if unpaid, might give rise to a Lien (other than a Lien
permitted under Section 6.02) upon such properties or any part thereof except
that no such Tax or claim need be paid to the extent that (a) the validity or
amount thereof shall be contested in good faith by appropriate proceedings, and
the Borrowers or the affected Restricted Subsidiary, as applicable, shall have
set aside on its books reserves in accordance with GAAP with respect thereto and
(b) in the case of a Tax or claim which has or may become a Lien on any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or claim.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within one hundred twenty (120) days after the end of each fiscal year
(commencing with fiscal year 2015 ending on January 30, 2016), (x) a
consolidated balance sheet and related statements of operations, cash flows and
stockholders’ equity showing the financial position of Parent and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and setting forth in comparative form the
corresponding

 

-107-



--------------------------------------------------------------------------------

figures for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and stockholders’ equity shall be audited
by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
condition and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP and (y) supporting schedules
reconciling the consolidated balance sheet and related statements of operations
and cash flows delivered pursuant to this paragraph with the consolidated
financial condition and results of operations of the Lead Borrower for the
relevant period (it being understood that the delivery by the Lead Borrower of
annual reports on Form 10-K of the Lead Borrower (or any Parent Entity) and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);

(b) within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year (commencing with the first fiscal quarter of the
2016 fiscal year), (x) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of Parent and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Parent as fairly presenting, in all material respects, the financial position
and results of operations of Parent and its Subsidiaries on a consolidated basis
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) and (y) supporting schedules reconciling the consolidated
balance sheet and related statements of operations and cash flows delivered
pursuant to this paragraph with the consolidated financial position and results
of operations of the Lead Borrower for the relevant period (it being understood
that the delivery by the Lead Borrower of quarterly reports on Form 10-Q of the
Lead Borrower (or any Parent Entity) and its consolidated Subsidiaries shall
satisfy the requirements of this Section 5.04(b) to the extent such quarterly
reports include the information specified herein);

(c) (I) concurrently with any delivery of financial statements under paragraphs
(a) and (b) above, a certificate of a Financial Officer of the Lead Borrower in
substantially the form attached hereto as Exhibit I (each, a “Compliance
Certificate”), (i) which shall include a management’s discussion and analysis
with respect to such financial statements (which shall be deemed provided by the
delivery or filing with the SEC of a Form 10-K or Form 10-Q containing the MD&A
required by applicable SEC rules), (ii) certifying that no Default or Event of
Default has occurred or, if such a Default or an Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (iii) setting forth the reasonably
detailed calculations with respect to (A) the Consolidated Fixed Charge Coverage
Ratio and Total Leverage Ratio for such period and (B) the Available Basket
Amount and the Excluded Contributions as of the last day of the fiscal quarter
or fiscal year, as the case may be, covered by such financial statements or
stating that there has been no change to such amounts since the date of delivery
of the last compliance certificate, (iv) if applicable, providing (x) pro forma
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from the respective financial statements, (y) a list of each Immaterial
Subsidiary as of the date of delivery of such certificate and (z) a list of each
Unrestricted Subsidiary as of the date of delivery of such certificate and (II)
concurrently with the delivery of financial statements under paragraph
(a) above, a certificate of a Financial Officer of the Lead

 

-108-



--------------------------------------------------------------------------------

Borrower setting out a reasonably detailed calculation of Net Proceeds received
during the applicable period by or on behalf of the Lead Borrower or any of the
Restricted Subsidiaries subject to prepayment pursuant to Section 2.12(b) and
the portions of such Net Proceeds that has been invested or are intended to be
reinvested in accordance with the definition of “Net Proceeds”;

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Parent, the Lead
Borrower or any of its Subsidiaries with the SEC or any securities exchange or
distributed to its stockholders generally, as applicable and all press releases
and other statements made available generally by Parent or any of its
Subsidiaries to the public concerning material developments in the business of
Parent or any of its Subsidiaries;

(e) within one hundred twenty (120) days after the beginning of each fiscal
year, a detailed consolidated quarterly budget for such fiscal year (including a
projected consolidated balance sheet of the Lead Borrower and its Subsidiaries
as of the end of such fiscal year, and the related consolidated statements of
projected cash flow and projected income) and, as soon as available, significant
revisions, if any, of such budget and quarterly projections with respect to such
fiscal year (to the extent that such revisions have been approved by the Lead
Borrower’s (or any Parent Entity’s, as applicable) board of directors (or
equivalent governing body)), including a description of underlying assumptions
with respect thereto (collectively, the “Budget”), which Budget shall in each
case be accompanied by the statement of a Financial Officer of the Lead Borrower
to the effect that, to such Financial Officer’s knowledge, the Budget is a
reasonable estimate for the period covered thereby (it being understood that the
delivery by the Lead Borrower of annual reports on Form 10-K of the Lead
Borrower (or any Parent Entity) and its consolidated Subsidiaries shall satisfy
the requirements of this Section 5.04(e) to the extent such annual reports
include the information specified herein);

(f) promptly following a request therefor, all documentation and other
information that the Administrative Agent reasonably requests on its behalf or
on behalf of any Lender in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;

(g) together with the delivery of the annual compliance certificate required by
Section 5.04(c), deliver an updated Collateral Questionnaire reflecting any
changes since the date of the information most recently received pursuant to
this paragraph (g) or Section 5.09(f) (or, where relevant, notice that there
have been no changes);

(h) promptly following a reasonable request therefore from the Administrative
Agent, copies of (i) any documents described in Sections 101(f) and/or (j) of
ERISA with respect to any Plan, and/or (ii) any notices or documents described
in Sections 101(f), (k) and/or (l) of ERISA requested with respect to any
Multiemployer Plan; provided, that if any Loan Party or any ERISA Affiliate has
not requested such documents or notices from the administrator or sponsor of the
applicable Plan or Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Loan Party(ies) and/or the ERISA Affiliate(s) shall
promptly make a request for such documents or notices from such administer or
sponsor and the Borrowers shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof;

 

-109-



--------------------------------------------------------------------------------

(i) promptly following a reasonable request from the Administrative Agent (for
itself or on behalf of any Lender), from time to time, such other information
regarding the operations, business affairs and financial condition of Parent,
the Borrowers or any of their respective Subsidiaries, or compliance with the
terms of any Loan Document;

(j) as soon as reasonably practicable following a reasonable request from the
Administrative Agent (for itself or on behalf of any Lender), from time to time,
but no more frequently than quarterly (unless a Specified Event of Default then
exists), a listing of each Borrower’s accounts receivables, specifying the
account debtor and balance due, and a detailed aging report;

(k) as soon as practicable after the end of each month and in any event no later
than thirty (30) days after the end of each month, a retail stock ledger which
shall be in form and detail reasonably satisfactory to the Administrative Agent;
and

(l) during any Liquidity Period, within thirty (30) days after the end of each
of the first two (2) fiscal months of each fiscal quarter, (x) a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of the Lead Borrower and its Subsidiaries as of the close of
such fiscal month and the consolidated results of its operations during such
fiscal month and the then-elapsed portion of the fiscal year and setting forth
in comparative form the corresponding figures for the corresponding periods of
the prior fiscal year, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of the Lead Borrower on behalf of the
Lead Borrower as fairly presenting, in all material respects, the financial
position and results of operations of the Lead Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) and (y) management’s discussion and
analysis with respect to such financial statements.

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (unless received after 4:00 p.m. Local Time, in which case
on the Business Day following the date) (i) on which a Borrower (or a
representative thereof) (x) posts such documents or (y) provides a link thereto
on the website of such Borrower on the Internet at the web address provided in
Section 9.01 hereof; provided that, such Borrower shall promptly notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents on the website of such Borrower (or its applicable
Subsidiary) and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents; (ii) on which such
documents are delivered by a Borrower to the Administrative Agent for posting on
behalf of such Borrower on SyndTrak or another relevant website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); (iii) on which executed certificates or other documents are faxed to the
Administrative Agent (or electronically mailed to an address provided by the
Administrative Agent); or (iv) in respect of the items required to be delivered
pursuant to Section 5.04(d) in respect of information filed by Parent or its
direct or indirect parent with any securities exchange or with the SEC or any
analogous governmental or private regulatory authority with jurisdiction over
matters relating to securities (other than Form 10-Q reports and Form 10-K
reports described in Sections 5.04(a) and (b)), on which such items have been
made available on the SEC website or the website of the relevant analogous
governmental or private regulatory authority or securities exchange.

 

-110-



--------------------------------------------------------------------------------

The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above and in any event
shall have no responsibility to monitor compliance by the Borrowers with any
such request by a Lender for delivery and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly furnish such information to the Lenders) written notice
(which notice shall specify in reasonable detail the nature of such event) of
the following promptly after any Responsible Officer of Parent or the Borrowers
obtain actual knowledge thereof:

(a) any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) any action, suit or proceeding, whether at law or in equity or by or before
any Governmental Authority or in arbitration, against Parent, the Borrowers or
any of their Subsidiaries would reasonably be expected to have a Material
Adverse Effect;

(c) the occurrence of any ERISA Event or Foreign Plan Event that, individually
or together with all other ERISA Events or Foreign Plan Events that have
occurred, would reasonably be expected to have a Material Adverse Effect; and

(d) any other development specific to Parent, the Borrowers or any of their
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.08.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.

(a) Maintain all financial records in a manner sufficient to permit the
preparation of consolidated financial statements in accordance with GAAP.

(b) Permit the Administrative Agent, subject (except when an Event of Default
exists) to reasonable advance notice to, and reasonable coordination with, the
Lead Borrower and normal business hours, to visit and inspect the Properties of
any Borrower, at the Borrowers’ expense as provided in clause (c) below,
inspect, audit and make extracts from any Borrower’s corporate, financial or
operating records, and discuss with its officers, employees, agents, advisors
and independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower’s business, financial condition, assets and results of
operations (it being understood that a representative of the Lead Borrower is
allowed to be present in any discussions with officers, employees, agent,
advisors and independent accountants); provided that the Administrative Agent
shall only be permitted to conduct one field examination and one inventory
appraisal with respect to any Collateral comprising the Borrowing Base per
12-month period; provided further, that (x) if at any time a Liquidity Event
shall have occurred and be continuing, (i) up to two additional field
examinations and up to two additional inventory appraisals of Current Asset
Collateral shall be permitted in such 12-month period at the Borrowers’ expense
and (ii) one additional field examination and one additional inventory appraisal
of Current Asset Collateral shall be permitted in such 12-month period at the
Lenders’ expense (but, in the case of clauses (i) and (ii), in any event not
more frequently than quarterly) and (y) during the existence and continuance of
an Event of

 

-111-



--------------------------------------------------------------------------------

Default, there shall be no limit on the number of additional field examinations
and inventory appraisals of Current Asset Collateral, at the Borrowers’ expense,
that shall be permitted at the Administrative Agent’s request, in each case, in
a form and from a third-party appraiser or consultant reasonably satisfactory to
the Administrative Agent. No such inspection or visit shall unduly interfere
with the business or operations of any Borrower, nor result in any damage to the
Property or other Collateral. No inspection shall involve invasive testing
without the prior written consent of the Lead Borrower. Neither the
Administrative Agent nor any Lender shall have any duty to any Borrower to make
any inspection, nor to share any results of any inspection, appraisal or report
with any Borrower. Each of the Borrowers acknowledges that all inspections,
appraisals and reports are prepared by the Administrative Agent and Lenders for
their purposes and the Borrowers shall not be entitled to rely upon them.

(c) Reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses (other than any legal fees or costs and expenses covered under
Section 9.05) of the Administrative Agent in connection with (i) examinations of
any Borrower’s books and records or any other financial or Collateral matters as
the Administrative Agent deems appropriate; and (ii) field examinations and
inventory appraisals of Collateral comprising the Borrowing Base; in each case
subject to the limitations on such examinations, audits and appraisals permitted
under the preceding paragraph. Subject to and without limiting the foregoing,
the Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group. This Section shall not be
construed to limit the Administrative Agent’s right to use third parties for
such purposes.

SECTION 5.08. Compliance with Environmental Laws.

(a) Comply, and make reasonable efforts to cause all lessees and other persons
occupying its properties to comply, with all Environmental Laws applicable to
its operations and properties; and obtain and renew all authorizations and
permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws. This clause
(a) shall be deemed not breached by a noncompliance with the foregoing if, upon
learning of such noncompliance, the Lead Borrower and any of its affected
Subsidiaries promptly undertake reasonable efforts to eliminate such
noncompliance, and such noncompliance and the elimination thereof, in the
aggregate with any other noncompliance with any of the foregoing and the
elimination thereof, could not reasonably be expected to have a Material Adverse
Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, generate, use, treat, store, release, dispose of, and otherwise manage
Hazardous Materials in a manner that would not reasonably be expected to result
in a material liability to the Lead Borrower or any of the Restricted
Subsidiaries or to materially affect any real property owned or leased by any of
them; and take reasonable efforts to prevent any other person from generating,
using, treating, storing, releasing, disposing of, or otherwise managing
Hazardous Materials in a manner that could reasonably be expected to result in a
material liability to, or materially affect any real property owned or operated
by, the Lead Borrower or any of the Restricted Subsidiaries.

SECTION 5.09. Further Assurances; Collateral; Mortgages.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any Applicable Law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan

 

-112-



--------------------------------------------------------------------------------

Parties and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

(b) If any asset (other than real property or improvements thereto or any
interest therein or voting Equity Interests representing more than 65% of the
voting Equity Interests of any Foreign Subsidiary or Disregarded Domestic
Subsidiary) that has an individual fair market value in an amount greater than
$5.0 million (as reasonably estimated by the Lead Borrower) is acquired by
Parent, the Borrowers or any Subsidiary Loan Party after the Closing Date or
owned by an entity at the time it becomes a Subsidiary Loan Party (in each case
other than assets constituting Collateral under a Security Document that become
subject to the Lien of such Security Document upon acquisition thereof), cause
such asset to be subjected to a Lien securing the Secured Obligations and take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties, subject to paragraph (c) and
paragraph (g) below.

(c) Upon the request of the Administrative Agent, grant and cause each of the
Subsidiary Loan Parties to grant to the Administrative Agent (or, if the
Administrative Agent shall so direct, a collateral agent, sub-agent or similar
agent) security interests and mortgages in fee owned real property of the
Borrowers or any such Subsidiary Loan Parties acquired after the Closing Date
and having a value at the time of acquisition in excess of $5.0 million (as
reasonably estimated by the Borrowers) pursuant to documentation in such form as
is reasonably satisfactory to the Administrative Agent (each, a “Mortgage”) and
constituting valid and enforceable Liens subject to no other Liens except as are
permitted by Section 6.02. Unless otherwise waived by the Administrative Agent,
with respect to each such Mortgage, the Borrowers shall deliver (at its expense)
to the Administrative Agent contemporaneously therewith (i) a policy or policies
or marked-up unconditional binder of title insurance or foreign equivalent
thereof, as applicable, paid for by the Borrowers, issued by a nationally
recognized title insurance company insuring the Lien of each such Mortgage as a
valid first Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and (ii) the legal opinions of local U.S. counsel in the state where such real
property is located, in form and substance reasonably satisfactory to the
Administrative Agent.

(d) If (i) any additional Restricted Subsidiary is formed or acquired after the
Closing Date, or (ii) any Restricted Subsidiary ceases to be an Immaterial
Subsidiary pursuant to the definition thereof, (x) if such Subsidiary is a
Subsidiary Loan Party, the Borrowers shall, concurrently with the next delivery
of financial statements pursuant to Section 5.04(a) or (b), as applicable,
notify the Administrative Agent and the Lenders thereof and (y) within twenty
(20) Business Days after such date or such longer period as the Administrative
Agent shall agree, cause the Collateral and Guarantee Requirement as and to the
extent applicable to be satisfied with respect to such Subsidiary with respect
to any Equity Interest in or Indebtedness of such Subsidiary Loan Party.

(e) [Reserved].

(f) (i) Furnish to the Administrative Agent prompt written notice of any change
in (A) any Loan Party’s corporate or organization name, (B) any Loan Party’s
organizational form or (C) any Loan Party’s organizational identification
number; provided that neither Parent nor the Borrower shall effect or permit any
such change unless all filings have been made, or will have been made within any
applicable statutory period, under the Uniform Commercial Code or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

-113-



--------------------------------------------------------------------------------

(g) The Collateral and Guarantee Requirement and the provisions of this
Section 5.09 need not be satisfied with respect to (i) all leasehold real
property except as provided in clause (k) of the definition of “Collateral and
Guarantee Requirement”, (ii) any fee owned real property that has an individual
fair market value in an amount less than $5.0 million (as reasonably estimated
by the Lead Borrower), (iii) Equity Interests of any partnerships, joint
ventures and any non-Wholly Owned Subsidiary which cannot be pledged without the
consent of one (1) or more third parties (other than the Borrowers or any of the
Restricted Subsidiaries), (iv) margin stock, (v) any asset to the extent that
the grant of a security interest therein would result in materially adverse tax
consequences as reasonably determined by the Lead Borrower, (vi) any property
and assets the pledge of which would require governmental consent, approval,
license or authorization, (vii) all foreign intellectual property and any
“intent-to-use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under Applicable Law and (viii) other assets
which the Administrative Agent, in consultation with the Borrower, determines,
in its reasonable discretion, should be excluded taking into account the
practical operations of the Borrowers’ business. Notwithstanding anything to the
contrary herein, (w) the Loan Parties shall not be required to grant a security
interest in any Collateral or perfect a security interest in any Collateral to
the extent (A) the burden or cost of obtaining or perfecting a security interest
therein outweighs the benefit of the security afforded thereby as reasonably
determined by the Lead Borrower and the Administrative Agent or (B) if the
granting of a security interest in such asset would be prohibited by enforceable
anti-assignment provisions of contracts or Applicable Law or with respect to any
assets to the extent such a pledge would violate the terms of any contract with
respect to such assets (in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other Applicable
Law) or would trigger termination pursuant to any “change of control” or similar
provision in any contract, (x) no actions shall be required in order to create
or perfect any security interests in assets located outside the United States
and no foreign law security or pledge agreement shall be required,
(y) perfection by control shall not be required with respect to assets requiring
perfection through control agreements or other control arrangements (other than
(I) control of pledged capital stock to the extent otherwise required by this
Agreement and the Security Documents and promissory notes to the extent required
by this Agreement and the Security Documents and (II) Deposit Accounts (but not
Excluded Deposit Accounts) to the extent required by Section 5.12 and (z) the
following Collateral shall not be required to be perfected (A) motor vehicles
and any other assets subject to state law certificate of title statutes,
(B) commercial tort claims and (C) letter of credit rights to the extent not
perfected by the filing of a financing statement under the Uniform Commercial
Code.

SECTION 5.10. [Reserved].

SECTION 5.11. [Reserved].

SECTION 5.12. Collateral Monitoring and Reporting.

(a) Borrowing Base Certificates. By the twentieth (20th) day of each fiscal
month (or, if such day is not a Business Day, the next succeeding Business Day),
the Lead Borrower shall deliver to the Administrative Agent (and the
Administrative Agent shall promptly deliver same to the Lenders) a Borrowing
Base Certificate (the first date such first Borrowing Base Certificate is
required to be delivered hereunder, the “Initial Borrowing Base Delivery Date”)
prepared as of the close of business on the last Business Day of the previous
month. All calculations of Availability in any Borrowing Base Certificate

 

-114-



--------------------------------------------------------------------------------

shall be made by the Borrowers and certified by a Responsible Officer, provided
that the Administrative Agent may from time to time review and adjust any such
calculation in consultation with the Lead Borrower to the extent the calculation
is not made in accordance with this Agreement or does not accurately reflect the
Availability Reserve. By the twentieth (20th) day after the end of each fiscal
quarter (commencing with the fiscal quarter ending April 30, 2016) and from time
to time upon request, the Lead Borrower shall deliver updates, if any, to
Schedule N to the Collateral Questionnaire (at the request of the Administrative
Agent, without giving effect to any per location amount thresholds or
limitations set forth in the Collateral Questionnaire) to reflect all locations
of Inventory at the end of the fiscal quarter then ended.

(b) Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form satisfactory to the Administrative
Agent on a periodic basis (but not more frequently than at the time of delivery
of each of the financials required pursuant to Section 5.04(a) and (b)). If
Accounts owing from any single Account Debtor (other than a Credit Card Issuer
or Credit Card Processor) in an aggregate face amount of $5.0 million or more
cease to be Eligible Accounts, the Borrowers shall notify the Administrative
Agent of such occurrence promptly (and in any event within three Business Days)
after any Responsible Officer of the Lead Borrower has actual knowledge thereof.

(c) Maintenance of Dominion Account. The Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to the
Administrative Agent and shall establish such lockbox or other arrangement as
provided in clause (j) of the definition of “Collateral and Guarantee
Requirement.” The Administrative Agent and the Lenders assume no responsibility
to the Borrowers for any lockbox arrangement or Dominion Account, including any
claim of accord and satisfaction or release with respect to any check, draft or
other item of payment payable to a Borrower (including those constituting
proceeds of Collateral) accepted by any bank.

(d) Proceeds of Collateral. The Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts (other than
Accounts with balances less than $1 million) or otherwise relating to Current
Asset Collateral are made directly to a Deposit Account subject to a Deposit
Account Control Agreement (or a lockbox relating to a Dominion Account). If any
Borrower receives cash or any check, draft or other item of payment payable to a
Borrower with respect to any Collateral, it shall hold the same in trust for the
Administrative Agent and promptly deposit the same into any such Deposit Account
or Dominion Account.

(e) Administration of Deposit Accounts. Schedule 5.12 sets forth all Deposit
Accounts (other than Excluded Deposit Accounts) maintained by the Loan Parties,
including all Dominion Accounts, as of the Closing Date. Subject to clause
(j) of the definition of “Collateral and Guarantee Requirement,” each Loan Party
shall take all actions necessary to establish the Administrative Agent’s control
(within the meaning of the UCC) over each such Deposit Account other than
Excluded Deposit Accounts at all times. Each Loan Party shall be the sole
account holder of each Deposit Account and shall not allow any other person
(other than the Administrative Agent) to have control over a Deposit Account or
any deposits therein. Each Borrower shall promptly notify the Administrative
Agent of any opening or closing of a Deposit Account (other than any Excluded
Deposit Accounts), and shall not open any Deposit Accounts (other than any
Excluded Deposit Accounts) at a Bank not reasonably acceptable to the
Administrative Agent.

SECTION 5.13. Use of Proceeds. The Borrowers will use the proceeds of the Term
Loans on the Closing Date to consummate the Transactions and to pay Transactions
Costs. The

 

-115-



--------------------------------------------------------------------------------

Borrowers will use the Letters of Credit, Revolver Loans and Swingline Loans
(a) on the Closing Date, to consummate the Transactions and to pay Transaction
Costs and (b) on or after the Closing Date, for working capital needs and other
general corporate purposes of the Borrowers and their Subsidiaries. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate Regulations T, U or X.

SECTION 5.14. Certification of Public Information.

(a) Concurrently with the delivery of any document or notice required to be
delivered pursuant to any Loan Document, the Borrowers shall indicate in writing
whether such document or notice contains Nonpublic Information. The Borrowers
and each Lender acknowledge that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrowers, their Subsidiaries or their securities) and, if
documents or notices required to be delivered pursuant to this Section 5.14 or
otherwise are being distributed through IntraLinks/IntraAgency, Syndtrak or
another relevant website or other information platform (the “Platform”), any
document or notice that the Borrowers have indicated contains Nonpublic
Information shall not be posted on that portion of the Platform designated for
such public-side Lenders. If the Borrowers have not indicated whether a document
or notice delivered pursuant to this Section 5.14 contains Nonpublic
Information, the Administrative Agent shall post such document or notice solely
on that portion of the Platform designated for Lenders who do not wish to
receive material non-public information with respect to the Borrowers, their
Subsidiaries and their securities. By marking any documents, information or
other data “PUBLIC,” the Borrowers shall be deemed to have authorized the
Lenders to treat such documents, information or other data as not containing
Nonpublic Information. The Borrowers acknowledge and agree that the list of
Disqualified Institutions does not constitute Nonpublic Information and shall be
posted promptly to all Lenders by the Administrative Agent (including any
updates thereto).

(b) Each “public-side” Lender as described in paragraph (a) of this
Section agrees to cause at least one (1) individual at or on behalf of such
Lender to at all times have selected the “private side information” or similar
designation on the content declaration screen of the Platform in order to enable
such Lender or its delegate, in accordance with such Lender’s compliance
procedures and Applicable Law, including United States federal and state
securities laws, to make reference to information that is not made available
through the “public side information” portion of the Platform and that may
contain Nonpublic Information with respect to Parent, the Borrowers or the
securities of any of the foregoing for purposes of United States federal or
state securities laws. In the event that any “public-side” Lender has determined
for itself to not access any information disclosed through the Platform or
otherwise, such “public-side” Lender acknowledges that (i) other Lenders may
have availed themselves of such information and (ii) none of the Borrowers, the
Administrative Agent or the Lead Arranger has any responsibility for such
“public-side” Lender’s decision to limit the scope of the information it has
obtained in connection with this Agreement and the other Loan Documents.

SECTION 5.15. Designation of Subsidiaries. The board of directors of the Lead
Borrower may at any time designate or re-designate (x) any Restricted Subsidiary
of any Borrower as an Unrestricted Subsidiary (an “Unrestricted Subsidiary
Designation”) or (y) any Unrestricted Subsidiary as a Restricted Subsidiary (a
“Subsidiary Redesignation”); provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) after giving effect to such designation, the Lead Borrower is
in compliance with the Total Leverage Condition, (iii) no Borrower may be
designated as an Unrestricted Subsidiary, (iv) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
any other Indebtedness in excess of the Threshold Amount, (v) as of the last
date of designation thereof, no Unrestricted Subsidiary

 

-116-



--------------------------------------------------------------------------------

shall own any Equity Interests in any Borrower or any Subsidiary Loan Party or
hold any Indebtedness of, or Lien on any property of any Borrower or any
Subsidiary Loan Party or (vi) the holder of any Indebtedness of any Unrestricted
Subsidiary shall not have any recourse to any Borrower or any Subsidiary Loan
Party with respect to such Indebtedness (unless such Indebtedness is otherwise
permitted under Section 6.01). The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrowers therein
at the date of designation in an amount equal to the portion (proportionate to
such Borrower’s equity interest in such subsidiary) of the fair market value of
the net assets of such Subsidiary (and such designation shall only be permitted
to the extent such Investment is permitted under Section 6.04). The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Restricted Subsidiary existing at such time. As of the date of any designation,
the Lead Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Lead Borrower certifying to
such officer’s knowledge, compliance with the requirements of this Section 5.15,
including the calculation to demonstrate satisfaction of the Total Leverage
Condition.

SECTION 5.16. Post-Closing Items. The Loan Parties shall take all necessary
actions to satisfy the items described on Schedule 5.16 within the applicable
periods of time specified in such Schedule (or such longer periods as the
Administrative Agent may agree in its sole discretion).

ARTICLE VI

Negative Covenants

Each of Parent (solely as to Section 6.08(a)) and the Borrowers covenant and
agree with each Lender that, so long as any Commitments or Obligations (other
than (i) contingent obligations as to which no claim or demand for payment has
been made, or, in the case of indemnification obligations, no notice has been
given, and (ii) Obligations that have been Cash Collateralized, as applicable)
are outstanding, unless the Required Lenders shall otherwise consent in writing,
the Borrowers will not and will not permit any of their Restricted Subsidiaries
to (and Parent as to Section 6.08(a), will not):

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents (including
Indebtedness in respect of any Incremental Facility, Extended Loans and
Replacement Loans) and any Permitted Refinancing Indebtedness in respect
thereof;

(b) Indebtedness pursuant to Swap Agreements not incurred for speculative
purposes;

(c) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, securing unemployment insurance and other
social security laws or regulation, health, disability or other employee
benefits, salary, wages or other compensation or property, casualty or liability
insurance or self-insurance or other similar obligations to the Lead Borrower or
any Restricted Subsidiary;

(d) Indebtedness of any Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any Restricted Subsidiary that is not a Subsidiary Loan
Party to the Loan Parties shall be permitted under Section 6.04(b) and
(ii) Indebtedness of the Lead Borrower and of any other Loan Party to

 

-117-



--------------------------------------------------------------------------------

any Subsidiary that is not a Subsidiary Loan Party (the “Subordinated
Intercompany Debt”) (A) shall be subordinated to the Secured Obligations on
terms reasonably acceptable to the Administrative Agent and (B) shall be
evidenced by intercompany promissory notes and such notes owned or held by a
Loan Party shall be pledged as Collateral pursuant to the Collateral Agreement;

(e) Indebtedness in respect of bids, trade contracts (other than for debt for
borrowed money), leases (other than Capital Lease Obligations), statutory
obligations, surety, stay, customs and appeal bonds, performance, performance
and completion and return of money bonds, government contracts, financial
assurances and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
(including Indebtedness in respect of letters of credit, bank guarantees or
similar instruments in lieu of such items to support the issuance thereof);

(f) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts;

(g) (I) Indebtedness assumed or incurred in connection with Permitted Business
Acquisitions or any acquisition permitted under this Agreement, and provided
that (A) immediately before and after giving effect to the assumption or
incurrence of such Indebtedness, no Event of Default shall have occurred and be
continuing, (B) (i) in the case of Indebtedness assumed, such Indebtedness
exists at the time of such Permitted Business Acquisition (or other permitted
acquisition) and is not created in contemplation of such event or (ii) in the
case of Indebtedness incurred, (w) such Indebtedness which is secured shall not
have a weighted average life to maturity less than the weighted average life to
maturity of the Term Facility, (x) such Indebtedness which is unsecured shall
not provide for any mandatory prepayment or redemption (other than customary
asset sale, event of loss, change of control mandatory offers to purchase and
customary acceleration rights after an event of default) prior to the date that
is, at the time of such incurrence, ninety-one (91) days after the Latest
Maturity Date, (y) such Indebtedness matures no earlier than the date that is,
at the time of such incurrence, ninety-one (91) days after the Latest Maturity
Date and (z) immediately before and after giving effect to the incurrence
thereof, the Borrowers have satisfied the Total Leverage Condition and
(C) immediately after giving effect to the assumption or incurrence of such
Indebtedness, the Borrowers are in Pro Forma Compliance, and (II) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

(h) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness (including any industrial revenue bond, industrial development bond
and similar financings) incurred by any Borrower or any Restricted Subsidiary
prior to or within two hundred seventy (270) days after the acquisition, lease,
repair or improvement of the respective asset in order to finance such
acquisition, lease, repair or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate outstanding principal amount
that at the time of, and after giving effect to, the incurrence thereof
(together with Indebtedness outstanding pursuant to paragraph (i) of this
Section 6.01) would not exceed an aggregate principal amount outstanding at any
time the greater of (x) $17.5 million and (y) an amount equal to 2.5% of the
Consolidated Total Assets of the Lead Borrower and the Restricted Subsidiaries
for the Test Period most recently ended on or prior to the date of determination
for which financial statements have been delivered pursuant to Section 5.04;

 

-118-



--------------------------------------------------------------------------------

(i) Capital Lease Obligations incurred by any Borrower or any Restricted
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03 and any Permitted Refinancing Indebtedness in respect thereof
in an aggregate outstanding principal amount that at the time of, and after
giving effect to the incurrence of (together with Indebtedness outstanding
pursuant to paragraph (h) of this Section 6.01) would not exceed an aggregate
principal amount outstanding at any time the greater of (x) $17.5 million and
(y) an amount equal to 2.5% of the Consolidated Total Assets of the Lead
Borrower and the Restricted Subsidiaries for the Test Period most recently ended
on or prior to the date of determination for which financial statements have
been delivered pursuant to Section 5.04;

(j) [Reserved];

(k) Guarantees (i) by the Borrowers or any Loan Party (which guarantees shall be
subordinated in the case of any Permitted Debt Securities or any Permitted
Refinancing Indebtedness in respect thereof on terms no less favorable than the
subordination applicable to the guarantees or refinanced Indebtedness) of any
Indebtedness of any other Loan Party permitted to be incurred under this
Agreement, (ii) by any Borrower or any Loan Party of Indebtedness otherwise
permitted hereunder of any Restricted Subsidiary that is not a Subsidiary Loan
Party, (iii) by any Restricted Subsidiary that is not a Loan Party of
Indebtedness of Parent and its Restricted Subsidiaries to the extent, in the
case of clauses (ii) and (iii), such Guarantees are permitted by Section 6.04
(other than Section 6.04(k)(i)); provided that Guarantees by any Borrower or any
other Loan Party under this Section 6.01(k) of any other Indebtedness of a
person that is subordinated to the Secured Obligations shall be expressly
subordinated to the Secured Obligations on terms not materially less favorable
to the Lenders as those contained in the subordination of such other
Indebtedness to the Secured Obligations; provided further that no Guarantee by
Parent or any of its Restricted Subsidiaries of any Subordinated Indebtedness or
the Indebtedness described in Section 6.01(j) shall be permitted unless Parent
or the applicable Restricted Subsidiaries, as the case may be, shall have also
provided a Guarantee of the Secured Obligations under the Loan Documents on
substantially the terms set forth in the applicable Guarantee of such
Indebtedness or on terms acceptable to the Administrative Agent;

(l) Indebtedness arising from agreements of any Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations (including without limitation earn-out
obligations), in each case, incurred or assumed in connection with the
acquisition or Disposition of any business or assets (including Equity Interests
of Restricted Subsidiaries) of any Borrower or any Restricted Subsidiary
permitted by Section 6.04 or Section 6.05, other than Guarantees of Indebtedness
incurred by any person acquiring all or any portion of such business or assets
for the purpose of financing such acquisition; provided, that the payment of
such Indebtedness shall be restricted as set forth in Section 6.09;

(m) [reserved];

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) (i) additional Indebtedness of any Borrower or any Restricted Subsidiary and
(ii) any Permitted Refinancing Indebtedness in respect thereof; provided that
(I) such Indebtedness shall be (1) Subordinated Indebtedness that constitutes
Permitted Debt Securities or

 

-119-



--------------------------------------------------------------------------------

(2) unsecured Indebtedness that matures no earlier than the date that is, at the
time of such incurrence or issuance, ninety-one (91) days after the Latest
Maturity Date, so long as (A) after giving effect to such incurrence or issuance
no Default or Event of Default shall have occurred and be continuing, (B) after
giving effect to any such incurrence or issuance of Indebtedness, the Lead
Borrower is in compliance with the Total Leverage Condition, (C) the Lead
Borrower shall have delivered a certificate of a Responsible Officer of the
Borrower to the Administrative Agent certifying as to compliance with the
requirements of clauses (A) and (B) of this clause (o), (D) any such
Indebtedness shall not mature or require any scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
repayment or sinking fund obligation (other than AHYDO payments, customary
offers to repurchase on a change of control, asset sale or casualty event and
customary acceleration rights after an event of default), in each case, prior to
the date that is 91 days after the Latest Maturity Date, (II) the terms of such
Indebtedness (excluding pricing, fees, rate floors, optional prepayment or
redemption terms (and, if applicable, subordination terms, which shall be
reasonably satisfactory to the Administrative Agent)), are not, taken as a whole
(as reasonably determined by the Lead Borrower), more onerous in any material
respect than those applicable to the Loan Documents (other than any covenants or
any other provisions applicable only to periods after the Latest Maturity Date)
and (III) with respect to Indebtedness incurred under this clause (o) by a
non-Loan Party, the aggregate outstanding principal amount of such Indebtedness
of Restricted Subsidiaries that are not Loan Parties shall not exceed the
greater of $17.5 million and 2.5% of Consolidated Total Assets as of the last
day of the most recently ended Test Period for which financial statements have
been delivered;

(p) secured or unsecured notes issued by the Lead Borrower (such notes,
“Incremental Equivalent Debt”); provided that (A) the aggregate initial
principal amount of all Incremental Equivalent Debt, together with the aggregate
initial principal amount of all Incremental Loans shall not exceed the
Incremental Cap, (B) the incurrence of such Indebtedness shall be subject to
clauses (i), (iii), (iv) and (v) of the proviso to Section 2.23(a), (C) the
covenants and events of default applicable to such Incremental Equivalent Debt
shall not be, when taken as a whole, materially more favorable, to the holders
of such Indebtedness than those applicable to the Facilities or shall otherwise
be reasonably satisfactory to the Administrative Agent (it being agreed that
terms applicable only after the Latest Maturity Date are satisfactory), (D) to
the extent such Indebtedness is subordinated in right of payment or security
with the Secured Obligations or pari passu in right of payment or security with
the Secured Obligations, such Indebtedness shall be subject to an intercreditor
agreement the terms of which shall be reasonably satisfactory to the
Administrative Agent, (E) if such notes are secured, they shall only be secured
by the Collateral and on a pari passu or junior basis with the Secured
Obligations and subject to an intercreditor agreement on terms reasonably
satisfactory to the Administrative Agent and (F) such Incremental Equivalent
Debt shall not be guaranteed by any person other than the Guarantors;

(q) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 (as
reduced by any repayments thereof other than with any Permitted Refinancing
Indebtedness) and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness;

(r) (i) Indebtedness supported by a Letter of Credit in an aggregate principal
amount not in excess of the stated amount of such Letter of Credit and
(ii) Indebtedness in respect of letters of credit (other than a Letter of
Credit) issued for the account of any of the Subsidiaries of Parent to finance
the purchase of Inventory so long as (x) such indebtedness is unsecured and
(y) the aggregate principal amount of such indebtedness does not exceed $20.0
million at any time;

 

-120-



--------------------------------------------------------------------------------

(s) Indebtedness incurred by the Borrowers and their Restricted Subsidiaries
representing (i) deferred compensation to directors, officers, employees,
members of management and consultants of Parent, any Parent Entity, any Borrower
or any Restricted Subsidiary in the ordinary course of business and
(ii) deferred compensation or other similar arrangements in connection with the
Transactions, any Permitted Business Acquisition or any Investment permitted
hereby;

(t) Indebtedness consisting of promissory notes issued by the Borrowers and
their Restricted Subsidiaries to current or former directors, officers,
employees, members of management or consultants of, Parent, any Parent Entity,
any Borrower or any Subsidiary (or their respective estate, heirs, family
members, spouse, former spouse, domestic partner or former domestic partner) to
finance the purchase or redemption of Equity Interests of any Parent Entity
permitted by Section 6.06;

(u) Indebtedness in respect of (x) letters of credit, bankers’ acceptances
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business or (y) any Letter of Credit issued in favor
of any Issuing Bank or Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit issued, or Swingline Loans made hereunder;

(v) [Reserved];

(w) Indebtedness incurred in the ordinary course of business in respect of
obligations of any Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(x) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that they
are permitted to remain unfunded under Applicable Law;

(y) other Indebtedness of any Borrower or any Restricted Subsidiary and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness, in
an aggregate outstanding principal amount that at the time of, and after giving
effect to, the incurrence thereof would not exceed in an aggregate principal
amount outstanding at any time the greater of (x) $17.5 million and (y) an
amount equal to 2.5% of the Consolidated Total Assets of the Lead Borrower and
the Restricted Subsidiaries as of the last day of the Test Period most recently
ended on or prior to the date of determination for which financial statements
have been delivered pursuant to Section 5.04;

(z) [reserved];

(aa) additional Indebtedness of Restricted Subsidiaries that are not Loan
Parties and Permitted Refinancing Indebtedness thereof in an aggregate principal
amount outstanding at any time not to exceed the greater of (x) $10.0 million
and (y) an amount equal to 1.5% of the Consolidated Total Assets of the Lead
Borrower and the Restricted Subsidiaries for the last day of the Test Period
most recently ended on or prior to the date of determination for which financial
statements have been delivered pursuant to Section 5.04; provided that such
Indebtedness is secured only by Liens permitted by Section 6.02(gg);

(bb) indebtedness due to any landlord in connection with the financing by such
landlord of leasehold improvements; and

 

-121-



--------------------------------------------------------------------------------

(cc) without duplication of any other Indebtedness, all premium (if any),
interest (including post-petition interest), fees, expenses and charges
described in paragraphs (a) through (bb) above.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests, evidences of Indebtedness or
other securities of any person) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Borrowers and the Restricted Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02 and any refinancing,
modification, replacement, renewal or extension thereof; provided, that the Lien
does not extend to any additional property other than after-acquired property
that is affixed to or incorporated in the property covered by such Lien and the
proceeds and products thereof;

(b) any Lien (i) created under the Loan Documents, (ii) permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage and (iii) on cash
or deposits granted in favor of any Swingline Lender or any Issuing Bank
hereunder to cash collateralize any Defaulting Lender’s participation in Letters
of Credit issued, or Swingline Loans made, under this Agreement, as applicable;

(c) any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by Section 6.01(g), provided that such Lien (A) in the case of Liens
securing Capital Lease Obligations and purchase money Indebtedness, applies
solely to the assets securing such Indebtedness immediately prior to the
consummation of the related Permitted Business Acquisition and after acquired
property, to the extent required by the documentation governing such
Indebtedness (without giving effect to any amendment thereof effected in
contemplation of such acquisition or assumption), and the proceeds and products
thereof; provided, that individual financings otherwise permitted to be secured
hereunder provided by one (1) person (or its affiliates) may be cross
collateralized to other such financings provided by such person (or its
affiliates), (B) in the case of Liens securing Indebtedness other than Capital
Lease Obligations or purchase money Indebtedness, such Liens do not extend to
the property of any person other than the person acquired or formed to make such
acquisition and the subsidiaries of such person (and the Equity Interests in
such person), (C) in the case of clause (A) and clause (B), such Lien is not
created in contemplation of or in connection with such acquisition or
assumption, (D) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (e)
of the definition of the term “Permitted Refinancing Indebtedness” and (E) in
the case of any Indebtedness incurred by the Lead Borrower or any other Loan
Party pursuant to Section 6.01(g) and secured with (1) the Current Asset
Collateral, such Indebtedness shall be secured on a junior basis with respect to
the Current Asset Collateral pursuant to an intercreditor agreement on terms
reasonably satisfactory to the Administrative Agent or (2) Collateral (other
than Current Asset Collateral), such Indebtedness shall be either secured on a
pari passu or junior basis with the Secured Obligations and subject to an
intercreditor agreement on terms reasonably satisfactory to the Administrative
Agent;

(d) Liens for Taxes, assessments or other governmental charges or levies which
are not overdue by more than thirty (30) days or, if more than thirty (30) days
overdue, (i) which are being contested in accordance with Section 5.03 or
(ii) with respect to which the failure to make payment could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;

 

-122-



--------------------------------------------------------------------------------

(e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty
(30) days or, if more than thirty (30) days overdue, (i) which are being
contested in accordance with Section 5.03 or (ii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

(f) (i) pledges and deposits made (including to support obligations in respect
of letters of credit, bank guarantees or similar instruments to secure) in the
ordinary course of business in compliance with the Federal Employers Liability
Act or any other workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing premiums or liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations or otherwise as permitted in Section 6.01(c) and (ii) pledges
and deposits securing liability for reimbursement or indemnification obligations
of (including to support obligations in respect of letters of credit, bank
guarantees or similar instruments for the benefit of) insurance carriers in
respect of property, casualty or liability insurance to any Borrower or any
Subsidiary provided by such insurance carriers;

(g) (i) deposits to secure the performance of bids, trade contracts (other than
for debt for borrowed money), leases (other than Capital Lease Obligations),
statutory obligations, surety, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts,
financial assurances and completion and similar obligations and similar
obligations, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and (ii) obligations in respect
of letters of credit or bank guarantees that have been posted to support payment
of the items set forth in clause (i) of this Section 6.02(g);

(h) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of any Borrower or any
Subsidiary;

(i) Liens securing Capital Lease Obligations, mortgage financings, and purchase
money Indebtedness or improvements thereto hereafter acquired, leased, repaired
or improved by any Borrower or any Restricted Subsidiary (including the
interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Sections 6.01(h) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are created, and the
Indebtedness secured thereby is incurred, within two hundred seventy (270) days
after such acquisition, lease, completion of construction or repair or
improvement (except in the case of any Permitted Refinancing Indebtedness),
(iii) the Indebtedness secured thereby does not exceed the cost of such
equipment or other property or improvements at the time of such acquisition or
construction, including transaction costs (including any fees, costs or expenses
or prepaid interest or similar items) incurred by any Borrower or any Restricted
Subsidiary in connection with such acquisition or construction or material
repair or improvement or financing thereof and (iv) such security interests do
not apply to any other property or assets of any Borrower or any Restricted
Subsidiary (other than to the proceeds and products of and the accessions to
such equipment or other property or improvements but not to other parts of the
property to which any such improvements are made); provided, that individual
financings otherwise permitted to be secured hereunder provided by one person
(or its affiliates) may be cross collateralized to other such financings
provided by such person (or its affiliates);

 

-123-



--------------------------------------------------------------------------------

(j) Liens arising out of (i) Sale Lease-Back Transactions permitted under
Section 6.03 and (ii) any Indebtedness incurred in connection therewith
permitted by Section 6.01(i) (and any Permitted Refinancing Indebtedness in
respect thereof), so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds or
products thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered in connection with
the Mortgages or pursuant to Section 5.09 and any replacement, extension or
renewal of any such Lien; provided that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal; provided, further,
that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor, sublessor, licensor or sublicensee under
any leases, subleases, licenses or sublicenses entered into by any Borrower or
any Restricted Subsidiary in the ordinary course of business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of any
Borrower or any Restricted Subsidiary, (iii) relating to purchase orders and
other agreements entered into with customers of any Borrower or any Restricted
Subsidiary in the ordinary course of business, (iv) attaching to commodity
trading or other brokerage accounts incurred in the ordinary course of business
and (v) encumbering reasonable customary initial deposits and margin deposits;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of letters of credit permitted under
Section 6.01(c), (e), (r) and (u);

(q) (i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business or (ii) rights reserved to or vested in any person by the
terms of any lease, license, franchise, grant or permit held by any Borrower or
any Restricted Subsidiary or by a statutory provision to terminate any such
lease, license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens (i) solely on any cash earnest money deposits or Permitted Investments
made by any Borrower or any of the Restricted Subsidiaries in connection with
any letter of intent or purchase agreement with respect to any Permitted
Business Acquisition or other Investment permitted hereunder and (ii) consisting
of an agreement to dispose of any property in a transaction permitted under
Section 6.05;

 

-124-



--------------------------------------------------------------------------------

(t) Liens arising from precautionary UCC financing statements (or similar
filings under other Applicable Law) regarding operating leases or consignment or
bailee arrangements;

(u) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof
arising out of such repurchase transaction;

(v) Liens securing Incremental Equivalent Debt permitted by Section 6.01(p) (,
provided that in the case of any Indebtedness incurred by the Lead Borrower or
any Loan Party and secured with (i) the Current Asset Collateral, such
Indebtedness shall be secured on a junior basis with respect to the Current
Asset Collateral pursuant to an intercreditor agreement on terms reasonably
satisfactory to the Administrative Agent or (ii) Collateral (other than Current
Asset Collateral), such Indebtedness shall be either secured on a pari passu or
junior basis with the Secured Obligations and subject to an intercreditor
agreement on terms reasonably satisfactory to the Administrative Agent;

(w) (i) Liens on Equity Interests in Joint Ventures or Unrestricted Subsidiaries
securing obligations of such Joint Venture or Unrestricted Subsidiaries, as
applicable and (ii) customary rights of first refusal and tag, drag and similar
rights in joint venture agreements entered into in the ordinary course of
business;

(x) Liens in favor of the Borrowers or the Restricted Subsidiaries that are
Subsidiary Loan Parties securing intercompany Indebtedness permitted under
Section 6.04;

(y) Liens (i) arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrowers or the
Restricted Subsidiaries in the ordinary course of business and (ii) arising by
operation of law under Article 2 of the Uniform Commercial Code;

(z) [reserved];

(aa) other Liens with respect to property or assets of any Borrower or any
Restricted Subsidiaries; provided that (i) the aggregate principal amount of the
Indebtedness or other obligations secured by such Liens at any time outstanding
do not exceed the greater of (x) $17.5 million and (y) an amount equal to 2.5%
of the Consolidated Total Assets of the Lead Borrower and the Restricted
Subsidiaries for the last day of the Test Period most recently ended on or prior
to the date of determination for which financial statements have been delivered
pursuant to Section 5.04 and (ii) in the case of any such Liens extending to
(1) the Current Asset Collateral, such Indebtedness shall be secured on a junior
basis with respect to the Current Asset Collateral pursuant to an intercreditor
agreement on terms reasonably satisfactory to the Administrative Agent or
(2) Collateral (other than Current Asset Collateral), such Indebtedness shall be
either secured on a pari passu or junior basis with the Secured Obligations and
subject to an intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

-125-



--------------------------------------------------------------------------------

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such person
to facilitate the purchase, shipment or storage of such inventory or goods in
the ordinary course of business;

(dd) ground leases in the ordinary course in respect of real property on which
facilities owned or leased by any Borrower or any of its Subsidiaries are
located;

(ee) (i) Liens securing obligations under Swap Agreements permitted by
Section 6.01 and (ii) Liens securing Cash Management Obligations permitted by
Section 6.01;

(ff) [reserved];

(gg) any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by Section 6.01(aa); provided that such Lien applies solely to the
assets and Equity Interests of the applicable Foreign Subsidiary and its
Restricted Subsidiaries; and

(hh) rights of set-off against credit balances of the Borrowers or any of the
Restricted Subsidiaries with Credit Card Issuers or Credit Card Processors or
amounts owing by such Credit Card Issuers or Credit Card Processors to the
Borrowers or any of the Restricted Subsidiaries in the ordinary course of
business, but not rights of set-off against any other property or assets of the
Borrowers or any of the Restricted Subsidiaries pursuant to the Credit Card
Agreements (as in effect on the date hereof) to secure the obligations of the
Borrowers or any of the Restricted Subsidiaries to the Credit Card Issuers or
Credit Card Processors as a result of fees and chargebacks.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and substantially contemporaneously rent or lease from the
transferee such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”), provided that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to property (i) owned
by any Borrower or any Domestic Subsidiary which is a Restricted Subsidiary that
is acquired, leased, repaired or improved after the Closing Date so long as such
Sale and Lease-Back Transaction is consummated within two hundred seventy
(270) days of the acquisition, lease, repair or improvement of such property or
(ii) owned by any Foreign Subsidiary which is a Restricted Subsidiary regardless
of when such property was acquired or (b) (1) to the extent such transaction is
permitted under Section 6.01(i) or (2) (x) if made for cash consideration,
(y) the Lead Borrower or its applicable Restricted Subsidiary would otherwise be
permitted to enter into, and remain liable under, the applicable underlying
lease and (z) the aggregate fair market value of the assets sold subject to all
Sale and Lease-Back Transactions under this clause (2) shall not exceed the
greater of $17.5 million and 2.5% of Consolidated Total Assets as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.04.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of,
another person or make a designation of a Restricted Subsidiary as an
Unrestricted Subsidiary of (each, an “Investment”), except:

(a) the Transactions;

 

-126-



--------------------------------------------------------------------------------

(b) Investments among the Borrowers and their Restricted Subsidiaries; provided
that the sum of Investments (valued at the time of the making thereof and
without giving effect to any write-downs or write-offs thereof (but only to the
extent not included in the Available Basket Amount)) after the Closing Date by
the Borrowers and the Subsidiary Loan Parties in Restricted Subsidiaries
(including Foreign Subsidiaries of the Borrowers) that are not Subsidiary Loan
Parties shall not exceed an aggregate net amount outstanding at any time equal
the greater of (x) $17.5 million and (y) an amount equal to 2.5% of the
Consolidated Total Assets of the Lead Borrower and the Restricted Subsidiaries
as of the last day of the Test Period most recently ended on or prior to the
date of determination for which financial statements have been delivered
pursuant to Section 5.04; and provided further that intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrowers and the Restricted Subsidiaries
shall not be included in calculating the limitation in this paragraph at any
time;

(c) Permitted Investments and investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by any Borrower or any Restricted
Subsidiary of promissory notes and other non-cash consideration (including, net
exercise and net withholding of equity and equity-based awards) for Dispositions
permitted under Section 6.05 (excluding Section 6.05(e));

(e) (i) loans and advances to directors, officers, employees, members of
management or consultants of Parent (or any Parent Entity), any Borrower or any
Restricted Subsidiary in the ordinary course of business not to exceed $2.5
million in the aggregate at any time outstanding (calculated without regard to
write-downs or write-offs thereof) and (ii) advances of payroll payments and
expenses to directors, officers, employees, members of management or consultants
in the ordinary course of business;

(f) accounts receivable, notes receivable, security deposits and prepayments
arising and trade credit granted in the ordinary course of business and any
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers made in the
ordinary course of business;

(g) Investments under Swap Agreements permitted pursuant to Section 6.01;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any modification, replacement, renewal or
extension thereof so long as any such modification, renewal or extension thereof
does not increase the amount of such Investment except by terms thereof or as
otherwise permitted by this Section 6.04;

(i) Investments resulting from pledges and deposits permitted by
Sections 6.02(b)(iii), (f) and (g);

(j) Investments (i) constituting Permitted Business Acquisitions and (ii) in any
Restricted Subsidiary in an amount required to permit such person to consummate
a Permitted Business Acquisition (so long as such amount is included in the
calculation of any amount available for Permitted Business Acquisitions pursuant
to clause (iv) of the first proviso to the definition of “Permitted Business
Acquisition” (without regard to the last proviso in the definition of “Permitted
Business Acquisition”);

 

-127-



--------------------------------------------------------------------------------

(k) Guarantees (i) permitted by Sections 6.01(k) and (ii) of leases (other than
Capital Lease Obligations) or of other obligations not constituting
Indebtedness, in each case in the ordinary course of business;

(l) Investments received in connection with the bankruptcy or reorganization of
any person, or settlement of obligations of, or other disputes with or judgments
against, or foreclosure or deed in lieu of foreclosure with respect to any Lien
held as security for an obligation, in each case in the ordinary course of
business;

(m) Investments of any Borrower or any Restricted Subsidiary acquired after the
Closing Date or of a person merged into or consolidated with a Borrower or a
Restricted Subsidiary, in each case, in accordance with Section 6.05 (other than
Section 6.05(e)), after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation and any modification, replacement, renewal or extension thereof
so long as any such modification, renewal or extension thereof does not increase
the amount of such Investment except as otherwise permitted by this
Section 6.04;

(n) acquisitions by the Borrowers of obligations of one (1) or more current or
former directors, officers, employees, members or management or consultants of
Parent, the Borrowers or their Subsidiaries in connection with such person’s
acquisition of Equity Interests of Parent (or its Parent Entity), so long as no
cash is actually advanced by the Borrowers or any of their Subsidiaries to such
persons in connection with the acquisition of any such obligations;

(o) Investments in Parent in amounts and for purposes for which Restricted
Payments to Parent are permitted under Section 6.06;

(p) Investments consisting of Sale and Lease-Back Transactions, mergers,
consolidations, Dispositions and prepayments and repurchases of Indebtedness
permitted under Section 6.03, 6.05 and 6.09;

(q) so long as after giving effect to such Investment the Borrowers are in Pro
Forma Compliance, Investments by any Borrower or any Restricted Subsidiary in an
outstanding aggregate amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed at
any time outstanding the greater of (x) $20.0 million and (y) an amount equal to
3.0% of the Consolidated Total Assets of the Lead Borrower and the Restricted
Subsidiaries as of the last day of the Test Period most recently ended on or
prior to the date of determination for which financial statements have been
delivered pursuant to Section 5.04;

(r) so long as (x) no Default or Event of Default then exists or would result
therefrom, (y) in the case of clause (i) below, after giving effect to such
Investment the Borrowers are in Pro Forma Compliance and (z) in the cause of
clause (i) below, the Total Leverage Condition is satisfied, other Investments
by the Lead Borrower or any Restricted Subsidiary in an aggregate amount (valued
at the time of the making thereof, and without giving effect to any write-downs
or write-offs thereof) not to exceed (i) the portion, if any, of the Available
Basket Amount on the date of such election that the Borrower elects to apply to
this Section 6.04(r) plus (ii) the portion, if any, of the Excluded
Contributions on the date of such election that the Borrower elects to apply to
this Section 6.04(r);

 

-128-



--------------------------------------------------------------------------------

(s) Investments in the ordinary course of business consisting of
(A) endorsements for collection or deposit, (B) customary trade arrangements
with customers or (C) purchases and acquisitions of inventory, supplies,
materials, services or equipment or purchases of contract rights or licenses or
leases of Intellectual Property;

(t) Investments to the extent the consideration paid therefor consists solely of
Qualified Capital Stock of the Parent or any direct or indirect parent thereof;

(u) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business;

(v) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are made with the proceeds received by such
Restricted Subsidiary from an Investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.04 (other than clause (ii) of
Section 6.04(j)); and

(w) acquisitions by any Borrower or any Restricted Subsidiary of (or the
acquisition of Equity Interests in a person the assets of which consist
primarily of) distribution centers and related assets used or to be used in the
business of the Borrowers or any Restricted Subsidiary; provided that (x) no
Default or Event of Default then exists or would result therefrom and (y) at the
time of such acquisition, the Lead Borrower is in compliance with the Total
Leverage Condition.

SECTION 6.05. Mergers, Consolidations and Dispositions. Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or Dispose of (in one (1) transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Restricted
Subsidiary of any Borrower, except that this Section shall not prohibit:

(a) (i) the Disposition of inventory, goods and equipment in the ordinary course
of business by any Borrower or any Restricted Subsidiary, (ii) the Disposition
of surplus, obsolete, used or worn out property or property no longer used or
useful in the business, whether now owned or hereafter acquired, in the ordinary
course of business by any Borrower or any Restricted Subsidiary, (iii) the
leasing or subleasing of real property in the ordinary course of business by any
Borrower or any Restricted Subsidiary or (iv) the Disposition of Permitted
Investments for fair market value in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto, no Event
of Default shall have occurred and be continuing, (i) the merger of any
Restricted Subsidiary of Parent (which shall either be (A) newly formed
expressly for the purpose of such transaction and which owns no assets or (B) a
Restricted Subsidiary of the Lead Borrower) into the Lead Borrower in a
transaction in which the Lead Borrower is the surviving entity, (ii) the merger
or consolidation of any Restricted Subsidiary with or into any other Restricted
Subsidiary; provided that in a transaction involving (A) the Lead Borrower,
(B) Ollie’s or (C) any Subsidiary Loan Party, the Lead Borrower (in the case of
a transaction involving it), Ollie’s (in the case of a transaction involving it)
or a Subsidiary Loan Party (in all other cases) shall be the surviving or
resulting person or (iii) the liquidation or dissolution of any Restricted
Subsidiary (other than a Borrower) or change in form of entity of any Restricted
Subsidiary if the Borrowers determine in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrowers;

 

-129-



--------------------------------------------------------------------------------

(c) Dispositions among the Borrowers and their Restricted Subsidiaries (upon
voluntary liquidation or otherwise); provided that any Dispositions by a Loan
Party to a person that is not a Loan Party shall be for fair market value (as
reasonably determined by such person) or such transaction shall, to the extent
sold for less than fair market value (as reasonably estimated by the Borrowers),
be made in compliance with Section 6.04;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Liens permitted by Section 6.02, Investments permitted by Section 6.04, and
Restricted Payments permitted by Section 6.06;

(f) Dispositions of receivables in the ordinary course of business (i) not as
part of an accounts receivables financing transaction or (ii) in connection with
the collection, settlement or compromise thereof in a bankruptcy or similar
proceeding;

(g) Dispositions by any Borrower or any Restricted Subsidiary for fair market
value not otherwise permitted by this Section 6.05; provided that the
consideration for any Disposition in excess of $7.5 million shall be at least
75% cash consideration (provided that for purposes of the 75% cash consideration
requirement (w) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Secured
Obligations or that are owed to a Borrower or a Subsidiary) of any Borrower or
any Restricted Subsidiary (as shown on such person’s most recent balance sheet
or in the notes thereto) that are assumed by the transferee of any such assets,
(x) the amount of any trade-in value applied to the purchase price of any
replacement assets acquired in connection with such Disposition, (y) any
securities received by such Restricted Subsidiary from such transferee that are
converted by such Restricted Subsidiary into cash or cash equivalents (to the
extent of the cash or cash equivalents received) within 180 days following the
closing of the applicable Disposition and (z) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (z) that is at that time outstanding, not in
excess of $12.5 million in each case, shall be deemed to be cash); provided
further that (x) immediately prior to and after giving effect to such
Disposition, no Event of Default shall have occurred or be continuing and
(y) the Net Proceeds of such Disposition shall be applied and/or reinvested as
(and to the extent) required by Section 2.11(b);

(h) Dispositions by any Borrower or any Restricted Subsidiary of assets that
were acquired in connection with an acquisition permitted hereunder (including,
without limitation, Permitted Business Acquisitions); provided that (i) any such
sale, transfer, lease or other disposition shall be made or contractually
committed to be made within two hundred seventy (270) days of the date (and, to
the extent the Borrowers or any Restricted Subsidiary enter into a legally
binding commitment within such 270-day period, within 90 days after the end of
such 270-day period) such assets were acquired by such Borrower or such
Restricted Subsidiary, (ii) on a Pro Forma Basis for such disposition of a line
of business and the consummation of such Permitted Business Acquisition, the
Lead Borrower is in compliance with the Total Leverage Condition and (iii) the
Net Proceeds of such Disposition shall be applied and/or reinvested as (and to
the extent) required by Section 2.11;

 

-130-



--------------------------------------------------------------------------------

(i) any merger or consolidation in connection with an Investment permitted under
Section 6.04 (including any Subsidiary Redesignation or Unrestricted Subsidiary
Designation); provided that (i) if the continuing or surviving person is a
Restricted Subsidiary, such Restricted Subsidiary shall have complied with its
obligations under Section 5.09 (if any), (ii) in the case of a transaction, the
purpose of which is a Subsidiary Redesignation or an Unrestricted Subsidiary
Designation, such transaction must be consummated in compliance with
Section 5.15, and (iii) if a Borrower is a party thereto, such Borrower shall be
the continuing or surviving person or the continuing or surviving person shall
assume the obligations of a Borrower in a manner reasonably acceptable to the
Administrative Agent;

(j) licensing and cross-licensing arrangements involving any technology or other
Intellectual Property of any Borrower or any Restricted Subsidiary in the
ordinary course of business;

(k) Dispositions of inventory of the Borrowers and the Restricted Subsidiaries;
provided that such inventory does not constitute Eligible Inventory, Eligible
In-Transit Inventory or Eligible Letter of Credit Inventory hereunder;

(l) Permitted Business Acquisitions;

(m) the issuance of Qualified Capital Stock by Parent;

(n) sales of Equity Interests of any Restricted Subsidiary of the Borrowers;
provided that, in the case of the sale of the Equity Interests of a Subsidiary
Loan Party which is a Wholly Owned Subsidiary, the purchaser shall be the
Borrowers or another Subsidiary Loan Party or such transaction shall fit within
another clause of this Section 6.05 or constitute an Investment permitted by
Section 6.04 (other than Section 6.04(p));

(o) Dispositions of property to the extent that (A) such property is exchanged
for credit against the purchase price of similar replacement property or (B) the
proceeds of such sale, transfer, lease or other disposition are promptly applied
to the purchase price of such replacement property;

(p) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrowers and the Restricted Subsidiaries;

(q) Dispositions of property subject to casualty or condemnation proceeding
(including in lieu thereof) upon receipt of the Net Proceeds therefor;

(r) Dispositions of property in the ordinary course of business consisting of
the abandonment of Intellectual Property rights which, in the reasonable good
faith determination of the Borrowers, are not material to the conduct of the
business of the Borrowers and the Restricted Subsidiaries;

(s) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to, buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements;

 

-131-



--------------------------------------------------------------------------------

(t) Dispositions of real property and related assets in the ordinary course of
business in connection with relocation activities for directors, officers,
employees, members of management, or consultants of the Borrowers and the
Restricted Subsidiaries;

(u) terminations of Swap Agreements;

(v) the expiration of any option agreement in respect of real or personal
property;

(w) Dispositions of Unrestricted Subsidiaries;

(x) any Restricted Subsidiary of the Borrowers may consummate a merger,
dissolution, liquidation or consolidation, the purpose of which is to effect a
Disposition otherwise permitted under this Section 6.05;

(y) Dispositions permitted by Section 6.04 (other than Section 6.04(p)) and
Section 6.06 (other than Section 6.06(h)) and Liens permitted by Section 6.02;

(z) other Dispositions not to exceed the greater of (x) $17.5 million and (y) an
amount equal to 2.5% of the Consolidated Total Assets of the Lead Borrower and
the Restricted Subsidiaries as of the last day of the Test Period most recently
ended on or prior to the date of determination for which financial statements
have been delivered pursuant to Section 5.04 in the aggregate;

(aa) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;

(bb) Dispositions in connection with the outsourcing of services in the ordinary
course of business;

(cc) [reserved];

(dd) as long as no Event of Default then exists or would arise therefrom, bulk
sales or other dispositions of the Loan Parties’ Inventory outside of the
ordinary course of business in connection with store closings that are conducted
on an arm’s-length basis; provided that such store closures and related
Inventory dispositions shall not exceed, in any fiscal year, 15.0% of the number
of the Loan Parties’ stores as of the beginning of such fiscal year (net of
store relocations (x) occurring substantially contemporaneously with, but in no
event later than ten (10) Business Days after, the related store closure date
and (y) wherein a binding lease has been entered into for a new store opening
prior to the related store closure date); provided, further, that all sales of
Inventory in connection with store closings in a transaction or series of
related transactions shall be in accordance with customary liquidation
procedures or with nationally recognized professional liquidators (or other
professional liquidators reasonably acceptable to the Administrative Agent);
provided, further, that if the Net Proceeds of any sale or disposition of
Inventory permitted pursuant to this clause (dd) exceeds $15.0 million, the Lead
Borrower shall be required to deliver an updated Borrowing Base Certificate to
the Administrative Agent within five (5) Business Days of such sale or
disposition;

(ee) sales or other Dispositions by the Borrowers or any of the Restricted
Subsidiaries of assets in connection with the closing or sale of a retail store
in the ordinary course of business which consist of leasehold interests in the
premises of such retail store, the equipment and fixtures located at such
premises and the books and records relating directly to the operations of

 

-132-



--------------------------------------------------------------------------------

such store; provided that as to each and all such sales and closings, (A) no
Event of Default shall result therefrom and (B) each such sale shall be on
commercially reasonable prices and terms in a bona fide arm’s length
transaction; and

(ff) Dispositions of Equity Interests made in connection with the exercise or
settlement of equity-based awards outstanding as of the date hereof or hereafter
granted under the terms of any equity or equity-based compensation plans,
programs, agreements or arrangements.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any Equity Interests of the Borrowers (other than dividends and
distributions on such Equity Interests payable solely by the issuance of
additional Equity Interests of the Borrowers) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value any Equity Interests of the
Borrowers or set aside any amount for any such purpose (other than through the
issuance of additional Equity Interests of the person redeeming, purchasing,
retiring or acquiring such shares) (a “Restricted Payment”); provided, however,
that:

(a) [reserved];

(b) the Borrowers may make Restricted Payments as shall be necessary to allow
Parent (or any Parent Entity) (i) to pay operating expenses in the ordinary
course of business and other corporate overhead, legal, accounting and other
professional fees and expenses (including, without limitation, those owing to
third parties plus any customary indemnification claims made by directors,
officers, employees, members of management and consultants of Parent (or any
Parent Entity), including, without duplication, Public Company Costs
attributable to the ownership or operations of Parent, the Borrowers and the
Restricted Subsidiaries), (ii) to pay fees and expenses related to any debt or
equity offering, investment or acquisition expressly permitted hereunder
(whether or not successful), (iii) to pay franchise or similar Taxes and other
fees and expenses required in connection with the maintenance of its existence
and its ownership of the Lead Borrower and in order to permit Parent to make
payments (other than cash interest payments) which would otherwise be permitted
to be paid by the Borrowers under Section 6.07(b), (iv) to finance any
Investment permitted to be made under Section 6.04; provided, that (A) such
Restricted Payments under this clause (iv) shall be made substantially
concurrently with the closing of such Investment and (B) the Parent Entity
shall, immediately following the closing thereof cause all property acquired to
be contributed to a Borrower or one (1) of the Restricted Subsidiaries or the
merger of the person formed or acquired into the Borrowers or one (1) of the
Restricted Subsidiaries in order to consummate such Investment; and (v) to pay
customary salary, bonus and other benefits payable to directors, officers,
employees, members of management or consultants of Parent or any Parent Entity
to the extent such salary, bonuses and other benefits are directly attributable
and reasonably allocated to the operations of a Borrower and its Restricted
Subsidiaries;

(c) so long as (x) no Default or Event of Default then exists or would result
therefrom and (y) after giving effect to such Restricted Payment, the Borrowers
are in Pro Forma Compliance, the Borrowers may make Restricted Payments the
proceeds of which are used to purchase or redeem (i) the Equity Interests of
Parent or any Parent Entity (including related stock appreciation rights or
similar securities) held by then present or former directors, officers,
employees, members of management or consultants of any Parent Entity, the Lead
Borrower or any of its Subsidiaries (or the estate, heirs, family members,
spouse, former spouse, domestic partner or former domestic partner of any of the
foregoing) or by any Plan, provided that the

 

-133-



--------------------------------------------------------------------------------

aggregate amount of such Restricted Payments under this paragraph (c) shall not
exceed in any fiscal year $15 million (with any unused amounts carried forward
to the immediately succeeding fiscal year) (plus the sum of the amount of
(A) net proceeds received by a Borrower during such fiscal year from sales of
Equity Interests of Parent or any Parent Entity to directors, officers,
employees, members of management or consultants of Parent, any Borrower or any
Subsidiary (or the estate, heirs, family members, spouse, former spouse,
domestic partner or former domestic partner of any of the foregoing), or any
Plan and (B) net proceeds of any key-man life insurance policies received during
such fiscal year), which, if not used in any year, may be carried forward to the
next subsequent fiscal year and (ii) fractional shares of Equity Interests;

(d) repurchases of Equity Interests in Parent (or any Parent Entity), any
Borrower or any Restricted Subsidiary deemed to occur upon exercise of stock
options or similar Equity Interests if such repurchased Equity Interests
represent a portion of the exercise price of such options or taxes to be paid in
connection therewith;

(e) any Borrower may make Restricted Payments to Parent in an aggregate amount
equal to (i) the portion, if any, of the Available Basket Amount on the date of
such election that a Borrower elects to apply to this Section 6.06(e)(i) plus
(ii) the portion, if any, of the Excluded Contributions on the date of such
election that a Borrower elects to apply to this Section 6.06(e)(ii); provided
that, with respect to the foregoing clause (i), (x) no Default or Event of
Default has occurred and is continuing, (y) the Borrowers are in Pro Forma
Compliance and (z) the Total Leverage Condition is satisfied;

(f) any Borrower and any Restricted Subsidiary of any Borrower may make
Restricted Payments to any direct or indirect owner that is a member of an
affiliated group of corporations that files a consolidated U.S. federal tax
return or other combined or uniting group return for state and local income
Taxes with the Borrowers, or that otherwise files a tax return that includes the
income of such Borrower or Restricted Subsidiary, in order to permit such owner
to pay U.S. federal, state, local or foreign Taxes, as the case may be, not
payable directly by such Borrower or Restricted Subsidiary (the “Tax
Distributions”), provided that, such Tax Distributions shall not exceed the
amount that such Borrower or such Restricted Subsidiary would have been required
to pay in respect of federal, state, local or foreign Taxes, as the case may be,
in respect of such year if such Borrower or such Restricted Subsidiary had paid
such Taxes directly as a stand-alone taxpayer or in respect of a stand-alone
group;

(g) [Reserved];

(h) to the extent constituting a Restricted Payment, the Borrowers and the
Restricted Subsidiaries may enter into the transactions expressly permitted by
Section 6.04 (other than Section 6.04(o)), Section 6.05 (other than
Section 6.05(e)) or Section 6.07 (ii) and (ix);

(i) the proceeds of which shall be used by Parent to make (or to make a
Restricted Payment to any Parent Equity to enable it to make) cash payments in
lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of Parent or any Parent Equity;

(j) payments made or expected to be made by any Borrower or any of its
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former officers, directors, employees, members of
management or consultants of any Borrower (or any Parent Entity) or any of its
Restricted Subsidiaries (or the estate, heirs, family members, spouse, former
spouse, domestic partner or former domestic partner of the foregoing) and any
repurchases of Equity Interest in consideration of such payments including
demand repurchases in connection with the exercise of stock options;

 

-134-



--------------------------------------------------------------------------------

(k) so long as (x) no Default or Event of Default then exists or would result
therefrom and (y) after giving effect to such Restricted Payment the Borrowers
are in Pro Forma Compliance, the Borrowers may make Restricted Payments to
Parent in an amount not to exceed $5.0 million in any fiscal year and $25.0
million in the aggregate; and

(l) redemptions, repurchases, retirements or other acquisitions of Equity
Interests of any Borrower or any Parent Entity in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to a Borrower or a
Restricted Subsidiary) of, Equity Interests of any Borrower or any Parent Entity
(to the extent the proceeds of such sale are contributed to the capital of a
Borrower) (in each case, other than any Disqualified Capital Stock) (“Refunding
Capital Stock”).

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is (i) otherwise permitted (or
required) under this Agreement and (ii) except with respect to any Investments
permitted by Section 6.04, upon terms no less favorable to the Borrowers or such
Restricted Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate. Any transaction
or series of related transactions involving the payment of less than $2.5
million with any such Affiliate shall be deemed to have satisfied the standard
set forth in clause (ii) above if such transaction is approved by a majority of
the Disinterested Directors of the board of managers (or equivalent governing
body) of any Parent Entity, the Borrowers or such Restricted Subsidiary.

(b) The foregoing paragraph (a) shall not prohibit,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors (or
equivalent governing body) of any Parent Entity,

(ii) loans or advances to directors, officers, employees, members of management
or consultants of Parent, any Borrower or any of its Subsidiaries permitted or
not prohibited by Section 6.04,

(iii) transactions among the Lead Borrower, the Borrower and any of its
Subsidiaries, in each case otherwise permitted or not prohibited by the Loan
Documents,

(iv) the payment of fees, expenses and indemnities to directors, officers,
employees, members of management or consultants of any Parent Entity, any
Borrower and the Restricted Subsidiaries in the ordinary course of business,

(v) permitted agreements in existence on the Closing Date and set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect,

 

-135-



--------------------------------------------------------------------------------

(vi) (A) any employment or severance agreements or arrangements entered into by
any Borrower or any of the Restricted Subsidiaries in the ordinary course of
business, (B) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers, directors, members of management or consultants, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract or arrangement and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06,

(viii) any purchase by Parent of or contributions to, the equity capital of the
Borrower,

(ix) so long as (x) no Event of Default then exists or would result therefrom
and (y) after giving effect to such payment the Borrowers are in Pro Forma
Compliance, payments by any Borrower or any of the Restricted Subsidiaries to
the Permitted Investors (or any of their affiliates) made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions or
divestitures, which payments are approved by the majority of the board of
directors (or equivalent governing body) of such Borrower, in good faith;
provided that such fees may be accrued during such Event of Default or while the
Borrowers are not in Pro Forma Compliance and may be paid when no Event of
Default exists or would result therefrom subject to Pro Forma Compliance.

(x) transactions among the Borrowers and the Restricted Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business,

(xi) any transaction in respect of which a Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors (or equivalent governing body) of such Borrower from an
accounting, appraisal or investment banking firm, in each case of nationally
recognized standing, which letter states that such transaction is on terms that
are no less favorable to such Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate,

(xii) the Transactions, including the payment of all fees, expenses, bonuses and
awards (including Transaction Costs) related to the Transactions,

(xiii) Guarantees permitted by Section 6.01,

(xiv) the issuance and sale of Qualified Capital Stock or Permitted Debt
Securities,

(xv) transactions with customers, clients, suppliers or Joint Ventures for the
purchase or sale of goods and services entered into in the ordinary course of
business,

(xvi) so long as (x) no Event of Default then exists or would result therefrom
and (y) after giving effect to such payment, the Borrowers are in Pro Forma
Compliance, the payment of an annual management and monitoring fee to the
Permitted Investors (on a proportionate basis to such Permitted Investor’s
ownership interest in Parent) in an aggregate

 

-136-



--------------------------------------------------------------------------------

amount not to exceed 2.0% of EBITDA of the Lead Borrower for its immediately
preceding fiscal year (with any unpaid amounts permitted to be carried forward
and paid in any of the next two immediately succeeding fiscal years so long as
no Event of Default shall then exist or result therefrom); provided that such
fees may be accrued during such Event of Default or while the Borrowers are not
in Pro Forma Compliance and may be paid when no Event of Default exists or would
result therefrom subject to Pro Forma Compliance, and

(xvii) the indemnification of directors, officers, employees, members of
management or consultants of any Parent Entity, any Borrower and its
Subsidiaries in accordance with customary practice.

SECTION 6.08. Business of Parent, the Borrowers and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

(a) in the case of Parent, (A) ownership and acquisition of Equity Interests in
a Borrower, together with activities directly related thereto, (B) performance
of its obligations under and in connection with the Loan Documents (and
Permitted Refinancing Indebtedness in respect thereof) and the other agreements
contemplated hereby and thereby, (C) [reserved], (D) actions incidental to the
consummation of the Transactions (including the payment of Transaction Costs),
(E) the incurrence of and performance of its obligations related to Indebtedness
and Guarantees incurred by Parent after the Closing Date and that are related to
the other activities referred to in, or otherwise permitted by, this
Section 6.08(a) including the payment by Parent, directly or indirectly, of
dividends or other distributions (by reduction of capital or otherwise), whether
in cash, property, securities or a combination thereof, with respect to any of
its Equity Interests, or directly or indirectly redeeming, purchasing, retiring
or otherwise acquiring for value any of its Equity Interests or setting aside
any amount for any such purpose, (F) actions required by law to maintain its
existence, (G) the payment of Taxes and other customary obligations, (H) the
issuance of Equity Interests, (I) any transaction expressly contemplated or
referred to in this Article VI that may be incurred or consummated by Parent and
(J) activities incidental to its maintenance and continuance and to the
foregoing activities, or

(b) in the case of any Borrower and any Restricted Subsidiary, any business or
business activity conducted by any of them on the Closing Date and any business
or business activities incidental or related thereto, or any business or
activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

Notwithstanding anything to the contrary contained in herein, Parent shall not
sell, dispose of, grant a Lien on or otherwise transfer its Equity Interests in
a Borrower (other than (i) Liens created by the Collateral Documents, (ii) Liens
arising by operation of law that would be permitted under Section 6.02 or
(iii) the sale, disposition or other transfer (whether by purchase and sale,
merger, consolidation, liquidation or otherwise) of the Equity Interests of a
Borrower to any Parent Entity that becomes a Loan Party and agrees to be bound
by this Section 6.08).

SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or limited liability company operating
agreement of Parent, a Borrower or any of the Subsidiary Loan Parties; or Make,
or agree to make, directly or indirectly, any

 

-137-



--------------------------------------------------------------------------------

payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any (x) earn-out obligation,
(y) Subordinated Indebtedness or (z) any other Indebtedness (other than
Indebtedness incurred pursuant to Section 6.01(h)), in each case under this
clause (z) with an aggregate outstanding principal amount in excess of the
Threshold Amount in respect thereof, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of such Indebtedness (except for
(i) Refinancings otherwise permitted by Section 6.01, (ii) with respect to
Indebtedness described under clauses (y) and (z) above, payments of regularly
scheduled interest, fees, expenses and indemnification obligations and, to the
extent this Agreement is then in effect, principal on the scheduled maturity
date thereof, (iii) any AHYDO “catch up” payments, (iv) the conversion of any
Subordinated Indebtedness or any other Indebtedness to Equity Interests of
Parent or any Parent Entity that constitutes Qualified Capital Stock and
(v) payments of earn-out obligations otherwise permitted by Section 6.01;
provided that any such earn-out obligation may only be paid to the extent
(1) incurred in connection with a Permitted Business Acquisition, (2) the amount
of such earn-out obligation was permitted to be paid on the closing date of such
acquisition in accordance with the terms thereof and (3) the amount to be paid
is required to be paid pursuant to the related acquisition agreement as in
effect on the applicable closing date of such acquisition (each such payment or
distribution, a “Restricted Debt Payment”); provided, however, that any such
Indebtedness may be repurchased, redeemed, retired, acquired, cancelled or
terminated so long as (x) (A) immediately prior to and after giving effect to
such repurchase, no Default or Event of Default shall have occurred or be
continuing, (B) the Borrowers are in Pro Forma Compliance, (C) the Total
Leverage Condition is satisfied and (D) the aggregate principal amount of such
repurchases under this clause (x) shall not exceed in the aggregate the portion,
if any, of the Available Basket Amount that a Borrower elects to apply to this
clause (x) and (y) the aggregate principal amount of such repurchases under this
clause (y) shall not exceed the portion, if any, of the Excluded Contributions
that the Borrower elects to apply to this clause (y); or

(b) Amend or modify, or permit the amendment or modification of, any provision
of any Subordinated Indebtedness or any other Indebtedness (other than
Indebtedness permitted by Sections 6.01(h) and (i)), in each case with an
aggregate outstanding principal amount in excess of the Threshold Amount of the
Borrower or any Restricted Subsidiary, or any agreement relating thereto, other
than amendments or modifications that are not materially adverse to Lenders (it
being understood that this Section 6.09(c) shall not restrict Permitted
Refinancing Indebtedness permitted by Section 6.01); or (c) Permit any Borrower
or any Restricted Subsidiary to enter into any agreement or instrument that by
its terms restricts (i) the payment of dividends or distributions or the making
of cash advances to (or the repayment of cash advances from) a Borrower or any
Restricted Subsidiary or (ii) the granting of Liens on Collateral pursuant to
the Security Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:

(i) restrictions imposed by Applicable Law;

(ii) contractual encumbrances or restrictions in effect on the Closing Date or
contained in any agreements related to any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness, or any such encumbrances or
restrictions in any agreements relating to any Permitted Debt Securities issued
after the Closing Date or Permitted Refinancing Indebtedness in respect thereof,
in each case so long as the scope of such encumbrance or restriction is no more
expansive in any material respect than any such encumbrance or restriction in
effect on the Closing Date (or the date of issuance as the case may be), or any
agreement (regardless of whether such agreement is in effect on the Closing
Date) providing for the subordination of Subordinated Intercompany Debt;

 

-138-



--------------------------------------------------------------------------------

(iii) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the Disposition of all or substantially all the Equity Interests or
assets of such Subsidiary pending the closing of such sale or disposition;

(iv) customary provisions in Joint Venture agreements and other similar
agreements applicable to Joint Ventures entered into in the ordinary course of
business;

(v) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(vi) customary provisions contained in leases, subleases, licenses or
sublicenses of Intellectual Property and other similar agreements entered into
in the ordinary course of business;

(vii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(viii) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(ix) customary restrictions and conditions contained in any agreement relating
to any Disposition permitted under Section 6.05 pending the consummation of such
Disposition;

(x) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is permitted under Section 6.02 and such
restrictions or conditions relate only to the specific asset subject to such
Lien and the proceeds and products thereof, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;

(xi) customary net worth provisions contained in real property leases entered
into by Subsidiaries of the Borrowers, so long as such Borrower has determined
in good faith that such net worth provisions could not reasonably be expected to
impair the ability of such Borrower and its Subsidiaries to meet their ongoing
obligations;

(xii) any agreement in effect at the time such person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Restricted Subsidiary; or

(xiii) restrictions contained in any documents documenting Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party permitted hereunder.

SECTION 6.10. Financial Covenants.

(a) The Borrowers and their Restricted Subsidiaries shall maintain a
Consolidated Fixed Charge Coverage Ratio of at least 1.10 to 1.00, tested for
the four fiscal quarter period ending on the last day of the most recently ended
fiscal quarter for which the Borrowers were required to deliver financial
statements to the Administrative Agent in accordance with Section 5.04, and at
the end of each succeeding fiscal quarter thereafter.

 

-139-



--------------------------------------------------------------------------------

(b) The Borrowers and their Restricted Subsidiaries shall maintain a Total
Leverage Ratio as set out below with respect to the relevant date, tested for
four fiscal quarter period ending on the last day of the most recently ended
fiscal quarter for which the Borrowers were required to deliver financial
statements to the Administrative Agent in accordance with Section 5.04, and at
the end of each succeeding fiscal quarter thereafter:

 

For the period ending January 30, 2016 through the period ending October 29,
2016      4.00 to 1.00    For the period ending January 28, 2017 and thereafter
     3.50 to 1.00   

(c) Notwithstanding anything to contrary in this Agreement (including Article
VII), upon an Event of Default as a result of the Borrowers’ failure to comply
with Section 6.10(a) or Section 6.10(b) above, such Event of Default shall,
subject to the limitations set forth below, be deemed cured ab initio and cease
to exist in the event that, within ten (10) Business Days after the date on
which the Borrowers were required to deliver financial statements in accordance
with Section 5.04 for the fiscal quarter in which such Event of Default occurs,
cash proceeds of a sale of, or contribution to, equity (which equity shall be
common equity, “qualified” preferred equity or other equity (such other equity
to be on terms reasonably acceptable to the Administrative Agent)) of Parent are
received as a cash common equity contribution by the Lead Borrower. Each such
equity contribution is referred to as a “Cure Action.” The proceeds of any Cure
Action may be included solely in the calculation of EBITDA (solely for purposes
of calculating the ratio in Section 6.10(a) or Section 6.10(b), as applicable,
and not for any other purpose hereunder (including for purposes of determining
any financial ratio-based conditions, pricing or the availability of any basket
under Article VI of this Agreement), and there shall be no pro forma or other
reduction in Indebtedness (directly through repayment or indirectly through
netting) with the proceeds of such Cure Action in connection with determining
such calculation during the period in which such proceeds are included in
EBITDA) at the request of the Lead Borrower as if such proceeds were contributed
on the last day of the applicable fiscal quarter, and must be sufficient (but
may not be in excess of the amount required) to cause the Loan Parties to be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 6.10(a) or Section 6.10(b), as applicable. No more than two (2) Cure
Actions may be taken in any four (4) fiscal quarter period and no more than five
(5) Cure Actions may be taken during the term of this Agreement. If, after
giving effect to the Cure Action, the Borrowers shall be in compliance with the
requirements of Section 6.10(a) or Section 6.10(b), as applicable, the Borrowers
shall be deemed to have satisfied the requirements of Section 6.10(a) or
Section 6.10(b), as applicable, as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or Event of Default with respect to
Section 6.10(a) or Section 6.10(b), as applicable, that had occurred shall be
deemed cured for purposes of this Agreement. To the extent a fiscal quarter for
which such Consolidated Fixed Charge Coverage Ratio or Total Leverage Ratio is
initially recalculated as a result of such Cure Action is included in the
calculation of the Consolidated Fixed Charge Coverage Ratio or Total Leverage
Ratio in a subsequent fiscal period, the results of the Cure Action shall be
included in the amount of EBITDA for such fiscal quarter in such subsequent
fiscal period. After the occurrence of the breach, Default or Event of Default
resulting from a failure to comply with Section 6.10(a) or Section 6.10(b), as
applicable, if the Lead Borrower has given the Administrative Agent notice that
it intends to cure such breach, Default or Event of Default pursuant to a Cure
Action, neither the Lenders nor the Administrative Agent shall exercise any
rights or remedies under Article VII (or under any Loan Document) available
during the continuance of any breach, Default or Event of Default on the basis
of any actual or purported failure to

 

-140-



--------------------------------------------------------------------------------

comply with Section 6.10(a) or Section 6.10(b), as applicable (provided, that
during such time no Lender shall be required to fund any Revolver Loans and the
Issuing Bank shall not be required to issue any Letters of Credit) until such
failure is not cured on or prior to the expiration of the ten (10) Business Day
cure period referenced above.

SECTION 6.11. Fiscal Year. The Borrowers and the Subsidiary Loan Parties shall
not, nor shall they permit any of their Restricted Subsidiaries to, change its
fiscal year end to a date other than the Saturday nearest January 31 of each
year.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Parent, any Borrower
or any other Loan Party in any Loan Document, or in any certificate or other
instrument required to be given by any Loan Party in writing furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made pursuant to the
terms of the Loan Documents or so furnished by Parent, any Borrower or any other
Loan Party;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any fee or any other amount (other than an amount referred to in
paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five (5) Business Days;

(d) default shall be made in the due observance or performance by Parent, any
Borrower or any of the Restricted Subsidiaries of any covenant, condition or
agreement contained in Sections 5.01 (as it relates to the Borrowers only),
5.05(a), 5.12(c) or in Article VI;

(e) default shall be made in the (i) failure to deliver a Borrowing Base
Certificate required to be delivered pursuant to Section 5.12(a) within five
(5) Business Days after the date the Lead Borrower has received written notice
from the Administrative Agent that such Borrowing Base Certificate is overdue or
(ii ) due observance or performance by Parent, any Borrower or any of their
Restricted Subsidiaries of any covenant, condition or agreement contained in any
Loan Document (other than those specified in paragraphs (b), (c) and (d) above)
and in the case of this subclause (ii) such default shall continue unremedied
for a period of thirty (30) days after written notice thereof from the
Administrative Agent or the Required Lenders to the Borrowers;

(f) (i) any event or condition occurs that (A) results in any Indebtedness in
excess of the Threshold Amount becoming due prior to its scheduled maturity or
(B) enables or permits (with all applicable grace periods having expired) the
holder or holders any Indebtedness in excess of the Threshold Amount or any
trustee or agent on its or their behalf to cause any such Indebtedness in excess
of the Threshold Amount to become due, or to require the prepayment,

 

-141-



--------------------------------------------------------------------------------

repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Parent, any Borrower, or any of the Restricted Subsidiaries shall fail to
pay the principal of any Indebtedness in excess of the Threshold Amount at the
stated final maturity thereof; provided that this paragraph (f) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder; provided further that any such failure is
unremedied and not waived by the holders of such Indebtedness prior to the
acceleration of the Loans pursuant to this Section 7.01;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, any Borrower or any such Restricted Subsidiary (other than
any Immaterial Subsidiary), or of a substantial part of the property or assets
of Parent, any Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary), under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent, any Borrower or any such Restricted Subsidiary (other than any
Immaterial Subsidiary) or for a substantial part of the property or assets of
Parent, any Borrower or any such Restricted Subsidiary (other than any
Immaterial Subsidiary) or (iii) the winding-up or liquidation of Parent, any
Borrower or any such Restricted Subsidiary (other than any Immaterial
Subsidiary) (except, in the case of any such Restricted Subsidiary, in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) Parent, any Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary), shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Parent, any Borrower or any
such Restricted Subsidiary (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Parent, any Borrower or any such
Restricted Subsidiary (other than any Immaterial Subsidiary), (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by Parent, any Borrower or any Restricted Subsidiary to pay one
(1) or more final judgments aggregating in excess of the Threshold Amount (to
the extent not covered by third-party insurance as to which the insurer has been
notified of such judgment and does not deny coverage), which judgments are not
discharged or effectively waived or stayed for a period of sixty
(60) consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of Parent, any Borrower or any
Restricted Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event and/or a Foreign Plan Event shall have occurred, (ii) a
trustee shall be appointed by a United States district court to administer any
Plan(s) or (iii) any Loan Party or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such

 

-142-



--------------------------------------------------------------------------------

person does not have reasonable grounds for contesting such Withdrawal Liability
or is not contesting such Withdrawal Liability in a timely and appropriate
manner; and in each case in clauses (i) through (iii) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

(l) (i) any Loan Document shall for any reason cease to be, or shall be asserted
in writing by Parent, any Borrower or any Restricted Subsidiary not to be, a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
assets that are not immaterial to Parent, a Borrower and the Restricted
Subsidiaries on a consolidated basis shall cease to be, or shall be asserted in
writing by Parent, any Borrower or any other Loan Party not to be (other than in
a notice to the Administrative Agent to take requisite actions to perfect such
Lien), a valid and perfected security interest (perfected as and having the
priority required by any Supplemental Intercreditor Agreement, this Agreement or
the relevant Security Document and subject to such limitations and restrictions
as are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent (x) any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement, (y) such loss is covered by a lender’s
title insurance policy as to which the insurer has been notified of such loss
and does not deny coverage and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer or (z) such loss of perfected security
interest may be remedied by the filing of appropriate documentation without the
loss of priority, (iii) the Guarantees pursuant to the Security Documents by
Parent, a Borrower or the Subsidiary Loan Parties of any of the Secured
Obligations shall cease to be in full force and effect (other than in accordance
with the terms thereof), or shall be asserted in writing by Parent or a Borrower
or any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations or (iv) the Secured Obligations of a Borrower or the
Guarantees pursuant to the Security Documents by Parent, a Borrower or the
Subsidiary Loan Parties shall cease to constitute senior indebtedness under the
subordination provisions of any indenture or other instruments, agreements and
documents evidencing or governing any Permitted Debt Securities in excess of the
Threshold Amount or such subordination provisions shall be invalidated or
otherwise cease (in each case so long as such indenture, instrument, agreement
or document is then in effect), or shall be asserted in writing by Parent, any
Borrower or any Subsidiary Loan Party to be invalid or to cease to be legal,
valid and binding obligations of the parties thereto, enforceable in accordance
with their terms;

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, upon notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate, reduce or
condition any Revolver Commitment, or make any adjustment to the Borrowing Base,
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding, (iii) require the Loan Parties to
Cash Collateralize LC Obligations, and, if the Loan Parties fail promptly to
deposit such Cash Collateral, the Administrative Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Revolver
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 4.02 are satisfied); and in any event with respect to a
Borrower described in paragraph (h) or (i) above,

 

-143-



--------------------------------------------------------------------------------

the Revolver Commitments shall automatically terminate, the principal of the
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

SECTION 7.02. Allocation. Notwithstanding anything herein to the contrary, upon
the occurrence and during the continuance of an Event of Default, monies to be
applied to the Secured Obligations, whether arising from payments by the Loan
Parties, realization on Collateral, setoff or otherwise, shall be allocated as
follows:

(a) first, to all fees, costs, expenses and indemnities owing to the
Administrative Agent in its capacity as such pursuant to the terms of the Loan
Documents;

(b) second, to payment in full of all amounts owing to any Swingline Lender on
Swingline Loans;

(c) third, to payment in full of all amounts owing to any Issuing Bank with
respect to any LC Disbursements or interest thereon and Issuing Bank Fees;

(d) fourth, to all Secured Obligations constituting fees, indemnities, expenses
and other amounts (other than principal, interest and Letter of Credit fees
payable to the Lenders and arising under the Loan Documents ratably among them
in proportion to the respective amounts described in this clause (d) held by
them;

(e) fifth, to all Secured Obligations constituting interest and Letter of Credit
Fees on the Loans, ratably among the Lenders and the Issuing Banks in proportion
to the respective amounts described in this clause (e) held by them;

(f) sixth, (i) to payment of all Secured Obligations constituting unpaid
principal of the Loans, obligations of the Loan Parties then owing under Secured
Bank Product Obligations and (ii) to Cash Collateralize that portion of LC
Obligations comprising the aggregate undrawn amount of Letters of Credit to the
extent not otherwise Cash Collateralized by the Borrowers pursuant to, ratably
among the Lenders, the Issuing Banks and Secured Bank Product Providers, in
proportion to the respective amounts described in this clause (f) held by them;
provided that (x) any such amounts applied pursuant to the foregoing clause
(ii) shall be paid to the Administrative Agent for the ratable account of the
applicable Issuing Bank to Cash Collateralize such LC Obligations, (y) amounts
used to Cash Collateralize the aggregate undrawn amount of Letters of Credit
pursuant to the foregoing clause (ii) shall be applied to satisfy drawings under
such Letters of Credit as they occur and (z) upon the expiration of any Letter
of Credit, the pro rata share of Cash Collateral attributable to such expired
Letter of Credit shall be applied by the Administrative Agent in accordance with
the priority of payments set forth in this Section 7.02; and

(g) seventh, to the payment of all other Secured Obligations of the Loan Parties
that are then due and payable to the Administrative Agent and the other Secured
Parties, ratably based upon the respective aggregate amounts of all such Secured
Obligations then owing to the Administrative Agent and the other Secured
Parties.

Amounts shall be applied to each category of Secured Obligations set forth above
until Full Payment thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Secured Obligations in the category. Amounts distributed

 

-144-



--------------------------------------------------------------------------------

with respect to any Secured Bank Product Obligations shall be the lesser of the
maximum Secured Bank Product Obligations last reported to the Administrative
Agent or the actual Secured Bank Product Obligations as calculated by the
methodology last reported to the Administrative Agent for determining the amount
due. The Administrative Agent shall have no obligation to calculate the amount
to be distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party. If a Secured Party fails to deliver such calculation within five
days following request by the Administrative Agent, the Administrative Agent may
assume the amount to be distributed is zero. The allocations set forth in this
Section 7.02 are solely to determine the rights and priorities of the
Administrative Agent and the Secured Parties as among themselves, and may,
except as set forth in the next sentence, be changed by agreement among them
without the consent of any Loan Party. It is understood and agreed that (i) no
Secured Bank Product Obligations (other than Noticed Hedges) shall be paid
pursuant to this Section ahead of any other Obligations, and (ii) no Cash
Collateralization of LC Obligations shall be paid prior to any fees, interest,
or amounts due in respect of Swingline Loans, or to the Issuing Bank or the
Administrative Agent, in each case, unless consented to by the Lead Borrower. If
any monies remain after distribution to all of the categories above, such monies
shall be returned to the Borrowers.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment, Authority and Duties of the Administrative Agent.

(a) Appointment and Authority. Each Secured Party hereby irrevocably appoints
and designates M&T as the Administrative Agent under all Loan Documents and M&T
hereby accepts such appointments. The Administrative Agent may, and each Secured
Party authorizes the Administrative Agent to, enter into all Loan Documents to
which the Administrative Agent is intended to be a party and accept all Security
Documents, for the benefit of Secured Parties. Each Secured Party agrees that
any action taken by the Administrative Agent or Required Lenders in accordance
with the provisions of the Loan Documents, and the exercise by the
Administrative Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties. The provisions of this
Article VIII are solely for the benefit of the Administrative Agent and the
Lenders, and no Loan Party shall have rights as a third party beneficiary of
such provisions. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive authority to (a) act as
the disbursing and collecting agent for the Lenders with respect to all payments
and collections arising in connection with the Loan Documents; (b) execute and
deliver as the Administrative Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document from any Loan Party or other person; (c) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral under
the Loan Documents, Applicable Law or otherwise. No Secured Party shall have any
right individually to take any Enforcement Action or otherwise exercise any
rights or remedies with respect to any Collateral under the Loan Documents,
Applicable Law or otherwise. The duties of the Administrative Agent shall be
ministerial and administrative in nature, and the Administrative Agent shall not
have a fiduciary relationship with any Secured Party, Participant or other
person, by reason of any Loan Document or any transaction relating thereto. The
Administrative Agent alone shall be authorized to determine whether any Accounts
or Inventory constitute Eligible Accounts, Eligible Inventory or Eligible
In-Transit Inventory, whether to impose or release any Availability Reserve, or
whether any conditions to funding or to issuance of a Letter of Credit have been
satisfied,

 

-145-



--------------------------------------------------------------------------------

which determinations and judgments, if exercised in good faith, shall exonerate
the Administrative Agent from liability to any Lender or other person for any
error in judgment. In performing its functions and duties hereunder, the
Administrative Agent shall act solely as an agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrowers or any of their
respective Subsidiaries or Affiliates. Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Duties. The Administrative Agent shall not have any duties except those
expressly set forth in the Loan Documents. The conferral upon the Administrative
Agent of any right shall not imply a duty to exercise such right, unless
instructed to do so by Required Lenders or the Required Revolver Lenders in
accordance with this Agreement. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.08); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability, if the
Administrative Agent is not indemnified to its satisfactory, or that is contrary
to any Loan Document or applicable legal requirements including, for the
avoidance of doubt any action that may be in violation of the automatic stay
under the Bankruptcy Code or any other insolvency law or that may effect a
foreclosure, modification or termination of property of a Defaulting Lender
under the Bankruptcy Code any other debtor relief law, and (iii) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose or shall be liable for the failure to disclose, any
information relating to the Parent or any of its Subsidiaries or any of their
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
(A) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.08) or (B) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment.

(c) Agent Professionals. The Administrative Agent may perform its duties through
agents and employees. The Administrative Agent may consult with and employ Agent
Professionals, and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by an Agent
Professional. Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of the Borrowers and the other Loan Parties. The
Administrative Agent shall not be liable for any action taken or not taken by
any such service provider. None of the Administrative Agent nor any of its
Related Parties or Agent Professionals shall be liable to the Lenders for any
action taken or omitted by the Administrative Agent under or in connection with
any of the Loan Documents. The exculpatory, indemnification and other

 

-146-



--------------------------------------------------------------------------------

provisions of this Article VIII shall apply to the Administrative Agent, each
Related Party of the Administrative Agent and each Agent Professional and shall
apply, without limiting the foregoing, to their respective activities in
connection with the syndication of the Facilities provided for herein as well as
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any Related Party of the
Administrative Agent or any Agent Professional, except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agent.

(d) Instructions of Required Lenders. The rights and remedies conferred upon the
Administrative Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. The
Administrative Agent may request instructions from Required Lenders or other
Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from Secured Parties of their indemnification obligations against all Claims
that could be incurred by the Administrative Agent in connection with any act.
The Administrative Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and the Administrative Agent shall not
incur liability to any Lender by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting in
accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of specific Lenders or Secured Parties
shall be required to the extent provided in Section 9.08(b). In no event shall
the Administrative Agent be required to take any action that, in its opinion, is
contrary to Applicable Law or any Loan Documents or could subject any of its
Related Parties to personal liability.

SECTION 8.02. Agreements Regarding Collateral and Field Examination Reports.

(a) Possession of Collateral. The Administrative Agent and Secured Parties
appoint each Lender as agent (for the benefit of Secured Parties) for the
purpose of perfecting Liens in any Collateral held or controlled by such Lender,
to the extent such Liens are perfected by possession or control. If any Lender
obtains possession or control of any Collateral, it shall notify the
Administrative Agent thereof and, promptly upon the Administrative Agent’s
request, deliver such Collateral to the Administrative Agent or otherwise deal
with it in accordance with the Administrative Agent’s instructions.

(b) Reports. The Administrative Agent shall promptly forward to each Revolver
Lender, when complete, copies of any field audit, examination or appraisal
report prepared by or for the Administrative Agent with respect to any Loan
Party or Collateral (“Report”). Each Lender agrees (a) that neither M&T nor the
Administrative Agent makes any representation or warranty as to the accuracy or
completeness of any Report, and shall not be liable for any information
contained in or omitted from any Report; (b) that the Reports are not intended
to be comprehensive audits or examinations, and that the Administrative Agent or
any other person performing any audit or examination will inspect only specific
information regarding the Collateral and will rely significantly upon the
Borrowers’ books and records as well as upon representations of the Borrowers’
officers and employees; and (c) to keep all Reports confidential in accordance
with Section 9.16 and not to distribute or use any Report in any manner other
than administration of the Revolver Loans and other Obligations. Each Lender
shall indemnify and hold harmless the Administrative Agent and any other person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any Claims arising as a
direct or indirect result of the Administrative Agent furnishing a Report to
such Revolver Lender.

 

-147-



--------------------------------------------------------------------------------

SECTION 8.03. Reliance By the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall not incur any liability in relying, upon
any certification, notice or other communication (including those by telephone,
telex, telegram, telecopy or e-mail) believed by it to be genuine and correct
and to have been signed, sent or made by the proper person, and upon the advice
and statements of Agent Professionals. The Administrative Agent also may rely
upon any statement made to it orally and believed by it to be made by a proper
person, and shall not incur any liability for relying thereon. The
Administrative Agent shall have a reasonable and practicable amount of time to
act upon any instruction, notice or other communication under any Loan Document,
and shall not be liable for any such delay in acting. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received written notice to the contrary from such Lender prior
to the making of such Loan. The Administrative Agent may consult with legal
counsel, independent accountants and other advisors selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or advisors.

SECTION 8.04. Action Upon Default. The Administrative Agent shall not be deemed
to have knowledge of any Default or Event of Default, or of any failure to
satisfy any conditions in Article IV, unless it has received written notice from
a Borrower or Required Lenders specifying the occurrence and nature thereof. If
any Lender acquires knowledge of a Default, Event of Default or failure of such
conditions, it shall promptly notify the Administrative Agent and the other
Lenders thereof in writing. Each Secured Party agrees that, except with the
written consent of the Required Lenders, it will not take any Enforcement
Action, accelerate Obligations, or exercise any right that it might otherwise
have under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral or to assert any rights relating to any
Collateral.

SECTION 8.05. Payments Received by Defaulting Lender. If a Defaulting Lender
obtains a payment or reduction of any Obligation, it shall immediately turn over
the amount thereof to the Administrative Agent for application under
Section 2.22 and it shall provide a written statement to the Administrative
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against any Dominion Account without the prior consent of the
Administrative Agent.

SECTION 8.06. Limitation on Responsibilities of the Administrative Agent.
(a) The Administrative Agent shall not be liable to any Secured Party for any
action taken or omitted to be taken under the Loan Documents, except for losses
to the extent caused by the Administrative Agent’s gross negligence or willful
misconduct. The Administrative Agent does not assume any responsibility for any
failure or delay in performance or any breach by any Loan Party, Lender or other
Secured Party of any obligations under the Loan Documents. The Administrative
Agent does not make any express or implied representation, warranty or guarantee
to Secured Parties with respect to any Secured Obligations, Collateral, Loan
Documents or Loan Party. No Agent Indemnitee shall be responsible to Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Secured Obligations; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Loan Party of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

 

-148-



--------------------------------------------------------------------------------

(b) Any assignor of a Loan or seller of a participation hereunder shall be
entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant Assignment and Acceptance or participation
agreement, as applicable, that such assignee or purchaser is not a Disqualified
Institution. Neither the Lead Arranger nor the Administrative Agent shall be
obligated to ascertain or inquire as to whether any Person is, or have any
responsibility or liability for monitoring the list or identities of or
enforcing provisions relating to, Disqualified Institutions.

SECTION 8.07. Successor Administrative Agent.

(a) Resignation; Successor Administrative Agent. The Administrative Agent may
(a) resign with the written consent (not to be unreasonably withheld,
conditioned or delayed) of the Lead Borrower (with no such consent required if
an Event of Default has occurred and is continuing) and (b) if at any time the
Administrative Agent is a Defaulting Lender or an Affiliate of a Defaulting
Lender, be removed by the Lead Borrower, in each case by giving at least 30 days
written notice thereof to Lenders, the Issuing Banks, the Lead Borrower and the
Administrative Agent, as applicable. Upon receipt of such notice or resignation,
Required Lenders shall have the right, in consultation with and with the consent
of the Lead Borrower (not to be unreasonably withheld or delayed), to appoint a
successor Administrative Agent which shall be (a) a Lender or an Affiliate of a
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $1,000,000,000 and (provided no Event of Default exists under Sections
7.01(b), 7.01(h) (with respect to the Borrowers only) and 7.01(i) (with respect
to the Borrowers only) is subject to the approval of the Borrowers. If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, then the Administrative Agent may appoint a successor
agent from among the Lenders or, if no Lender accepts such role, the
Administrative Agent may appoint the Required Lenders as successor
Administrative Agent; provided that (x) in the case of a resignation, if such
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying person has accepted such appointment or (y) in the case of a removal,
the Lead Borrower notifies the Required Lenders that no qualifying person has
accepted such appointment, then, in each case, such resignation or removal shall
nonetheless become effective in accordance with such notice and (i) the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly (and each Lender and Issuing Bank will cooperate with the Lead
Borrower to enable the Lead Borrower to take such actions), until such time as
the Required Lenders or the Lead Borrower, as applicable, appoint a successor
Administrative Agent, as provided for above in this Article VIII. Upon
acceptance by a successor Administrative Agent of an appointment to serve as the
Administrative Agent hereunder, or upon appointment of Required Lenders as
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Administrative Agent without further act, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Section 8.15. The fees payable by the Lead Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Lead Borrower and such successor.
Notwithstanding any Administrative Agent’s resignation, the provisions of this
Section 8.07 shall continue in effect for its benefit with respect to any
actions taken or omitted to be taken by it while the Administrative Agent. Any
successor to M&T by merger or acquisition of stock or this loan shall continue
to be the Administrative Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.

(b) Separate Collateral Administrative Agent. It is the intent of the parties
that there shall be no violation of any Applicable Law denying or restricting
the right of financial institutions to transact business in any jurisdiction. If
the Administrative Agent believes that it may be limited in the

 

-149-



--------------------------------------------------------------------------------

exercise of any rights or remedies under the Loan Documents due to any
Applicable Law, the Administrative Agent may appoint, subject to the approval of
the Lead Borrower (such approval not to be unreasonably withheld or delayed), an
additional person who is not so limited, as a separate collateral agent or
co-collateral agent. If the Administrative Agent so appoints a collateral agent
or co-collateral agent, each right and remedy intended to be available to the
Administrative Agent under the Loan Documents shall also be vested in such
separate agent. Secured Parties shall execute and deliver such documents as the
Administrative Agent deems appropriate to vest any rights or remedies in such
agent. If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by the Administrative Agent until appointment of a new agent.

SECTION 8.08. Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon the Administrative
Agent or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each Loan
Party and its own decision to enter into this Agreement and to fund Loans and,
with respect to the Revolver Lenders only, participate in Standby LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Loan Parties. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Loan Party, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Secured Obligations. Each Secured Party will, independently and without reliance
upon any other Secured Party, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Loans and, with respect to the
Revolver Lenders only, participating in Standby LC Obligations, and in taking or
refraining from any action under any Loan Documents. Except for notices, reports
and other information expressly required to be furnished to or expressly
requested by a Lender, the Administrative Agent shall have no duty or
responsibility to provide any Secured Party with any notices, reports or
certificates furnished to the Administrative Agent by any Loan Party or any
credit or other information concerning the affairs, financial condition,
business or Properties of any Loan Party (or any of its Affiliates) which may
come into possession of the Administrative Agent and its respective Affiliates.

SECTION 8.09. Remittance of Payments and Collections.

(a) Remittances Generally. All payments by any Lender to the Administrative
Agent shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by the Administrative Agent and request for payment is made by
the Administrative Agent by 11:00 a.m. (New York City time) on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. (New York City time) on
such day, and if request is made after 11:00 a.m. (New York City time), then
payment shall be made by 11:00 a.m. (New York City time) on the next Business
Day. Payment by the Administrative Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by the Administrative Agent. Any
such payment shall be subject to the Administrative Agent’s right of offset for
any amounts due from such payee under the Loan Documents.

(b) Failure to Pay. If any Secured Party fails to pay any amount when due by it
to the Administrative Agent pursuant to the terms hereof, such amount shall bear
interest from the due date until paid at the rate determined by the
Administrative Agent as customary in the banking industry for interbank
compensation. In no event shall Borrower be entitled to receive credit for any
interest paid by a Secured Party to the Administrative Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by the
Administrative Agent pursuant to Section 2.22.

 

-150-



--------------------------------------------------------------------------------

(c) Recovery of Payments. If the Administrative Agent pays any amount to a
Secured Party in the expectation that a related payment will be received by the
Administrative Agent from a Loan Party and such related payment is not received,
then the Administrative Agent may recover such amount from each Secured Party
that received it. If the Administrative Agent determines at any time that an
amount received under any Loan Document must be returned to a Loan Party or paid
to any other person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, the Administrative Agent
shall not be required to distribute such amount to any Lender. If any amounts
received and applied by the Administrative Agent to any Secured Obligations are
later required to be returned by the Administrative Agent pursuant to Applicable
Law, each Lender shall pay to the Administrative Agent, on demand, such Lender’s
Pro Rata share of the amounts required to be returned.

SECTION 8.10. The Administrative Agent in its Individual Capacity. As a Lender,
M&T shall have the same rights and remedies under the other Loan Documents as
any other Lender, and the terms “Lenders,” “Required Lenders” or any similar
term shall include M&T in its capacity as a Lender. M&T and its Affiliates may
accept deposits from, lend money to, provide Bank Products to, act as financial
or other advisor to, and generally engage in any kind of business with, Loan
Parties and their Affiliates, as if M&T were not the Administrative Agent
hereunder, without any duty to account therefor to the Lenders. In their
individual capacities, M&T and its Affiliates may receive information regarding
Loan Parties, their Affiliates and their Account Debtors (including information
subject to confidentiality obligations), and each Secured Party agrees that M&T
and its Affiliates shall be under no obligation to provide such information to
any Secured Party, if acquired in such individual capacity.

SECTION 8.11. Administrative Agent Titles. Each Lender, other than M&T, that is
designated (on the cover page of this Agreement or otherwise) by M&T as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders in their capacity as such, and shall in no event be deemed to have
any fiduciary relationship with any other Lender.

SECTION 8.12. Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to the Administrative Agent of a Bank Product, agrees to be
bound by this Article VIII. Each Secured Bank Product Provider shall indemnify
and hold harmless the Agent Indemnitees, to the extent not reimbursed by Loan
Parties, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

SECTION 8.13. Survival. This Article VIII shall survive Full Payment of the
Obligations. Other than Sections 8.01, 8.04 and 8.07, this Article VIII does not
confer any rights or benefits upon Borrowers or any other person. As between
Borrowers and Administrative Agent, any action that Administrative Agent may
take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

SECTION 8.14. Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.18, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel Administrative Agent)
incurred by or asserted against the Administrative Agent by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly

 

-151-



--------------------------------------------------------------------------------

executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.14. The agreements in
this Section 8.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, for purposes of
this Section 8.14, the term “Lender” includes any Issuing Bank and any Swingline
Lender.

SECTION 8.15. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Lead Arranger in its capacity as such (to the extent not
reimbursed by Parent or the Borrowers and without limiting the obligation of
Parent or the Borrowers to do so), each in an amount equal to its pro rata share
(based on its applicable outstanding Loans in effect on the date on which
indemnification is sought under this Section 8.15 (or, if indemnification is
sought after the date upon which all Commitments shall have terminated and the
Loans and Obligations shall have been paid in full, ratably in accordance with
such outstanding Loans and Commitments as in effect immediately prior to such
date)) thereof, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Administrative
Agent or Lead Arranger in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Administrative Agent or Lead Arranger under or in connection with any of the
foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE ADMINISTRATIVE
AGENT OR ANY RELATED PARTIES); provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Administrative Agent’s or Lead Arranger’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

SECTION 8.16. Intercreditor Agreements The Administrative Agent is authorized to
enter into any intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent contemplated hereby with respect to Indebtedness that is
(i) required or permitted to be subordinated hereunder and/or (ii) secured by
Liens and which Indebtedness contemplates an intercreditor, subordination or
collateral trust agreement (any such intercreditor agreement, an “Additional
Agreement”), and the parties hereto acknowledge that any Additional Agreement is
binding upon them. Each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any Additional Agreement and
(b) hereby authorizes and instructs the Administrative Agent to enter into any
Additional Agreement which is reasonably satisfactory to the Administrative
Agent and to subject the Liens on the Collateral securing the Secured
Obligations to the provisions thereof. The foregoing provisions are intended as
an inducement to the Secured Parties to extend credit to the Borrowers and such
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of any Additional Agreement.

 

-152-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, (including
“.pdf” or “.tif”) pursuant to the terms of this Agreement, as follows:

(i) if to any Loan Party, to Ollie’s Holdings, Inc., 6295 Allentown Blvd.,
Suite 1, Harrisburg, PA 17112, Attention: John Swygert, Chief Financial Officer,
Telecopier: (717) 525-6883, Electronic Address: jswygert@ollies.us, Web Address:
www.ollies.us, with a copy to Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York, 10153, Attention: Andrew Colao, Telecopier: (212) 310-8830,
Electronic Address: andrew.colao@weil.com;

(ii) if to the Administrative Agent, to Manufacturers and Traders Trust Company,
25 South Charles Street, 18th Floor, Baltimore, MD 21201, Attention: Maryanne
Gruys, Asset Based Finance, Telecopier: 410-244-4960, Electronic Address:
mgruys@mtb.com;

(iii) if to an Issuing Bank, to it at the address, fax number or electronic
address set forth separately in writing; or

(iv) if to a Lender, to it at the address, fax number or electronic address set
forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender becomes a party hereto.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and secured internet
or intranet websites, including the Platform) pursuant to procedures set forth
herein or approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, further, that approval of such procedures
may be limited to particular notices or communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by fax
or (to the extent permitted by paragraph (b) above) electronic means or on the
date five (5) Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
For the avoidance of doubt, a notice or communication delivered by electronic
means shall be deemed to have been received by the recipient on the date (unless
received after 4:00 p.m. Local Time, in which case on the Business Day following
the date) of the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement).

 

-153-



--------------------------------------------------------------------------------

(d) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

SECTION 9.02. Survival of Agreement. All representations and warranties made by
the Loan Parties herein and in the other Loan Documents shall be considered to
have been relied upon by the Lenders and each Issuing Bank and shall survive the
making of the Loans, the execution and delivery of the Loan Documents and the
issuance of the Letters of Credit, and shall continue in full force and effect
so long as any Obligations are outstanding. Without prejudice to the survival of
any other agreements contained herein, obligations for taxes, costs,
indemnifications, reimbursements, damages and other contingent liabilities
contained herein (including pursuant to Sections 2.16, 2.18 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit, and the termination of the Commitments or
this Agreement, limited in the manner set forth herein.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Parent, the Borrowers and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Parent, the
Borrowers, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) except as otherwise permitted by
Section 6.05, the Borrowers may not assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrowers without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section 9.04), and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (ii) below, any Lender may
assign to one (1) or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolver
Commitments and the Loans at the time owing to it) (provided, however, that pro
rata assignments shall not be required and each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Loan and any related Revolver Commitment) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

(A) the Lead Borrower, provided that no consent of the Lead Borrower shall be
required (i) if an Event of Default under Section 7.01(b) or (c) or (with
respect to any Borrower only) Section 7.01(h) or (i) has occurred and is
continuing or (ii) if such assignment is to a Lender, an affiliate of a Lender
or a Related Fund in respect of a Lender (for purposes of clarity, it is
understood that no assignment may be made to a Disqualified Institution);

(B) the Administrative Agent; and

 

-154-



--------------------------------------------------------------------------------

(C) the Issuing Banks and the Swingline Lender; provided, that no consent of the
Issuing Bank and the Swingline Lender shall be required for an assignment for
all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
Related Fund or an assignment of the entire remaining amount of the assigning
Lender’s Revolver Commitments, Revolver Loans or Term Loans, the amount of the
Revolver Commitments, Revolver Loans or Term Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5.0 million, unless each of the Lead Borrower and
the Administrative Agent otherwise consent, provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Related Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administration Agent); and

(C) the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any applicable tax form
required under Section 2.18(e).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(v)
below and subject to clause (f) below, from and after the effective date
specified in each Assignment and Acceptance the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 9.05 as well as
any fees accrued for its account and not yet paid). Any assignment or transfer
by a Lender of rights or obligations under this Agreement (other than any
purported assignment or transfer to a Disqualified Institution) that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 9.04. To the extent that an
assignment of all or any portion of a Lender’s Term Loans or Revolver
Commitments and related outstanding Obligations pursuant to Section 2.20 or this
Section 9.04 would, at the time of such assignment, result in increased costs
under Section 2.16, 2.18 or 2.21 from those being charged by the respective
assigning Lender, then the Borrowers shall not be obligated to pay such
increased costs (although the Borrowers, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolver Commitments of, and principal
amount (and stated interest thereon) of the Term

 

-155-



--------------------------------------------------------------------------------

Loans, Revolver Loans and the LC Obligations owing to, each Lender or Issuing
Bank, as applicable, pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders may treat each person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank and any Lender (with respect to
any entry related to such Lender’s Loans), at any reasonable time and from time
to time upon reasonable prior notice. Neither the Lead Arranger nor the
Administrative Agent shall be obligated to ascertain or inquire as to whether
any Person is, or have any responsibility or liability for monitoring the list
or identities of or enforcing provisions relating to, Disqualified Institutions.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Eligible Assignee (subject to clause (f)), the
Eligible Assignee’s completed Administrative Questionnaire (unless the Eligible
Assignee shall already be a Lender hereunder) and any applicable tax form
required under Section 2.18(e), and any written consent to such assignment
required by clause (i) above, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment, whether or not evidenced by a promissory note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause (v).

(c) (i) Any Lender may, without the consent of the Lead Borrower, the Swingline
Lender, any Issuing Bank or the Administrative Agent, sell participations to one
(1) or more banks or other entities (other than to any Disqualified Institution)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolver Commitments and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that requires the
consent of each Lender directly affected thereby pursuant to Section 9.04(a)(i)
or clauses (i) through (vi) of the first proviso to Section 9.08(b). Subject to
paragraph (c)(ii) of this Section 9.04, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18
(subject to the requirements and limitations with respect thereto) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant shall be subject to
Section 2.19(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Term Loans, Revolver Commitments, Revolver
Loans, Letters of Credit or its other obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that such
Term Loans, Revolver Commitment, Revolver Loan, Letter of Credit or other
obligation is in registered form under

 

-156-



--------------------------------------------------------------------------------

Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent expressly acknowledging such Participant may
receive a greater benefit. A Participant shall not be entitled to the benefits
of Section 2.18 to the extent such Participant fails to comply with
Section 2.18(e) as though it were a Lender.

(d) Any Lender may at any time, without the consent of or notice to the
Administrative Agent or the Borrowers, pledge or assign a security interest in
all or any portion of its rights under this Agreement (other than to a
Disqualified Institution or a natural person) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee (including any Eligible Assignee) for such Lender
as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) If any assignment or participation under this Section 9.04 is made (or
attempted to be made) (i) to a Disqualified Institution without the Borrowers’
prior written consent or (ii) to the extent the Borrowers’ consent is required
under the terms of this Section 9.04, to any other person without the Borrowers’
consent, then such assignment or participation shall be void ab initio, and the
Borrowers shall be entitled to seek specific performance to unwind any such
assignment or participation in addition to any other remedies available to the
Borrowers at equity or law without posting a bond or presenting evidence of
irreparable harm. Each Lender acknowledges and agrees that the Borrowers would
suffer irreparable harm if such Lender breaches any of its obligations under
Sections 9.04(a) or 9.04(d) insofar as such Sections relate to any assignment,
participation or pledge to a Disqualified Institution or an Affiliate of a
Disqualified Institution without the Borrowers’ prior written consent.

(g) Notwithstanding anything to the contrary contained herein, (x) any Term
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Term Loans to an Affiliated Lender (other
than Parent or any of its Subsidiaries) and (y) Parent, the Borrowers and any of
their Restricted Subsidiaries may, from time to time, purchase or prepay Term
Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Term Lenders on a pro rata basis in accordance
with customary procedures to be agreed between the applicable Affiliated Lender
or the Lead Borrower, as the case may be, and the Administrative Agent; or
(2) open market purchases, in each case with respect to clauses (x) and (y) of
this Section 9.04(g), without the consent of the Administrative Agent; provided
that:

(i) any Term Loans acquired by Parent, the Borrowers or any of their
Subsidiaries shall be retired and cancelled immediately upon the acquisition
thereof; provided

 

-157-



--------------------------------------------------------------------------------

that upon cancellation of such Term Loans the aggregate outstanding principal
amount of the Term Loans shall be deemed reduced by the full par value of the
aggregate principal amount of the Term Loans so cancelled, and each principal
repayment installment with respect to the Term Loans pursuant to Section 2.11(a)
shall be reduced pro rata by the full par value of the aggregate principal
amount of Term Loans so canceled;

(ii) any Term Loans acquired by any Affiliated Lender may (but shall not be
required to) be contributed to Parent or any of its Subsidiaries for purposes of
cancellation of such Indebtedness (it being understood that such Term Loans
shall be retired and cancelled promptly upon such contribution); provided that
upon cancellation of such Term Loans, the aggregate outstanding principal amount
of the Term Loans shall be deemed reduced, as of the date of such contribution
by the full par value of the aggregate principal amount of the Term Loans so
contributed and canceled, and each principal repayment installment with respect
to the Term Loans pursuant to Section 2.11(a) shall be reduced pro rata by the
full par value of the aggregate principal amount of Term Loans so contributed
and canceled;

(iii) in connection with any Dutch auction, such Affiliated Lender shall
provide, as of the date of the effectiveness of such purchase, a customary
representation and warranty that there is no material non-public information
with respect to Parent, the Borrowers, their Subsidiaries or their respective
securities at such time that (A) has not been disclosed to the assigning Term
Lender prior to such date or (B) could reasonably be expected to have a material
effect upon, or otherwise be material to, a Term Lender’s decision to assign
Term Loans to such Affiliated Lender (in each case other than because such
assigning Lender does not wish to receive material non-public information with
respect to Parent, the Borrowers, their Subsidiaries or their respective
securities);

(iv) each Affiliated Lender shall identify itself as such in the applicable
Assignment and Acceptance;

(v) after giving effect to such assignment and to all other assignments with all
Affiliated Lenders, the aggregate principal amount of all Term Loans then held
by all Affiliated Lenders shall not exceed 25% of the aggregate unpaid principal
amount of the Term Loans then outstanding (after giving effect to any
substantially simultaneous cancellations thereof);

(vi) in connection with any assignment effected pursuant to a Dutch auction or
an open market purchase conducted by Parent, the Borrowers or any of the
Restricted Subsidiaries, (A) Indebtedness under the Revolver Facility shall not
be utilized to fund such assignment and (B) no Default or Event of Default shall
have occurred and be continuing at the time of acceptance of bids for the Dutch
auction or open market purchase;

(vii) by its acquisition of Term Loans, an Affiliated Lender shall be deemed to
have acknowledged and agreed that:

(A) the Term Loans held by such Affiliated Lender shall be disregarded in both
the numerator and denominator in the calculation of any Lender vote, except that
such Affiliated Lender shall have the right to vote (and the loans held by such
Affiliated Lender shall not be so disregarded) with respect to any amendment,
modification, waiver, consent or other action that requires the vote of all
Lenders or all affected Lenders, as the case may be; provided that no amendment,
modification, waiver, consent or other action shall (1) disproportionately
affect such Affiliated Lender in its

 

-158-



--------------------------------------------------------------------------------

capacity as a Lender as compared to other Lenders that are not Affiliated
Lenders or (2) deprive any Affiliated Lender of its share of any payments which
the Lenders are entitled to share on a pro rata basis hereunder, in each case
without consent of such Affiliated Lender;

(B) the Administrative Agent shall vote on behalf of such Affiliated Lender in
the event that any proceeding under Sections 1126 or 1129 of the Bankruptcy Code
shall be instituted by or against the Borrowers or any Restricted Subsidiary, or
alternatively, to the extent that the foregoing is deemed unenforceable for any
reason, such Affiliated Lender shall vote in such proceedings in the same
proportion as the allocation of voting with respect to such matter by those
Lenders who are not Affiliated Lenders, in each case except to the extent that
any plan of reorganization proposes to treat the obligations held by such
Affiliated Lender in a disproportionate adverse manner to such Affiliated Lender
than the proposed treatment of similar obligations held by Lenders that are not
Affiliated Lenders; and

(C) Affiliated Lenders, solely in their capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender or
among Lenders to which the Loan Parties or their representatives are not
invited, (ii) receive any information or material prepared by the Administrative
Agent or any Lender or any communication by or among Administrative Agent and
one (1) or more Lenders, except to the extent such information or materials have
been made available to any Loan Party or its representatives (and in any case,
other than the right to receive notices of Borrowings, prepayments and other
administrative notices in respect of its Term Loans required to be delivered to
Lenders pursuant to Article II) or (iii) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against the Administrative Agent, the
Collateral Agent or any other Agent hereunder with respect to any duties or
obligations or alleged duties or obligations of such Agent under the Credit
Documents (except with respect to rights expressly retained under this
Section 9.04(g) which are not so waived); and (D) it shall not have any right to
receive advice of counsel to the Administrative Agent or to Lenders other than
Affiliated Lenders or to challenge the Lenders’ attorney-client privilege.

(h) Notwithstanding anything to the contrary contained herein, any Term Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to a Debt Fund Affiliate, and any
Debt Fund Affiliate may, from time to time, purchase Term Loans on a non-pro
rata basis through Dutch auction procedures open to all applicable Lenders on a
pro rata basis pursuant to customary procedures to be agreed between the Debt
Fund Affiliate and the Administrative Agent (or other applicable agent managing
such auction) or open market purchases; provided that Debt Fund Affiliates shall
not account for more than 49.9% of the amounts included in determining whether
the Required Lenders have consented to any amendment, modification or waiver
pursuant to Section 9.08.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrowers agree to pay within thirty (30) days of demand thereof
(together with backup documentation supporting such request) (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Lead Arranger and their respective Affiliates in connection

 

-159-



--------------------------------------------------------------------------------

with the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent, the Lead Arranger and their respective Affiliates in
connection with the syndication of the Commitments or the administration of this
Agreement (including expenses incurred in connection with due diligence and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Lead Borrower (other than due diligence and
Collateral examinations performed in accordance with the terms of the Credit
Agreement or undertaken during an Event of Default, which shall not require the
approval of the Lead Borrower) and the reasonable and documented out-of-pocket
fees, disbursements and charges for no more than one (1) outside counsel and, if
necessary one (1) local counsel in each relevant jurisdiction where Collateral
is located for such persons, taken as a whole and in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to such persons) or in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof, (ii) all reasonable and documented out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arranger, the Issuing
Bank, any Lender or any of their respective Affiliates in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made or the Letters of
Credit issued hereunder (including the reasonable and documented out-of-pocket
fees, charges and disbursements of counsel for the Administrative Agent and the
Lead Arranger, and, if necessary the reasonable out-of-pocket fees, charges and
disbursements of one (1) counsel to such persons and, if reasonably necessary,
one (1) local counsel per relevant jurisdiction to such persons, taken as a
whole and in the case of actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to such persons).

(b) The Borrowers agree to indemnify, on a joint and several basis, the
Administrative Agent, the Lead Arranger, each Issuing Bank, each Lender and each
of their respective Affiliates, successors and assigns and the directors,
trustees, officers, employees, advisors, controlling persons and agents of each
of the foregoing (each such person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable out-of-pocket costs and related expenses (limited in
the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one (1) counsel to all
Indemnitees, taken as a whole, and, if reasonably necessary, one (1) local
counsel in each relevant material jurisdiction to the Administrative Agent or
Lead Arranger, taken as a whole, and, in the case of an actual or potential
conflict of interest, one (1) additional counsel to all affected Indemnitees,
taken as a whole) incurred by or asserted against any Indemnitee arising out of,
relating to, or as a result of (i) the execution or delivery of this Agreement
or any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Transactions (including the
payment of the Transaction Costs) and the other transactions contemplated
hereby, (ii) the use of the proceeds of the Loans or the use of any Letter of
Credit or (iii) any claim, litigation, investigation or proceeding (x) relating
to any of the foregoing, whether or not any Indemnitee is a party thereto or
(y) arising under Environmental Law and relating to the Lead Borrower or any of
its Subsidiaries or any of their actions, operations or property (owned or
leased) or other assets, including the presence or Release of and Hazardous
Materials at any time on or from such property or assets, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or costs or related expenses (x) are
determined by a judgment of a court of competent jurisdiction in a final and
non-appealable judgment to have resulted by reason of the gross negligence, bad
faith or willful misconduct of, or material breach by, such Indemnitee,
(y) arise out of any claim, litigation, investigation or proceeding brought by
such Indemnitee (or its Related Parties) against another Indemnitee (or its
Related Parties) (other than any claim, litigation, investigation or proceeding
brought by or against the

 

-160-



--------------------------------------------------------------------------------

Administrative Agent, acting in its capacity as Administrative Agent) that does
not involve any act or omission of the Sponsor, any Borrower or any of their
Subsidiaries. The Borrowers shall not be liable for any settlement of any
proceeding referred to in this Section 9.05 effected without the Borrowers’
written consent (such consent not to be unreasonably withheld or delayed);
provided, however, that the Borrowers shall indemnify the Indemnitees from and
against any loss or liability by reason of such settlement if such proceeding
was settled with the written consent of a Borrower or such settlement is entered
into in connection with a final and non-appealable judgment by a court of
competent jurisdiction, subject to, in each case, the Borrowers’ right in this
Section 9.05 to claim an exemption from such indemnity obligations. A Borrower
shall not, without the prior written consent of any Indemnitee (which consent
shall not be unreasonably withheld or delayed), effect any settlement of any
pending or threatened proceeding in respect of which such Indemnitee could have
sought indemnifications hereunder by such Indemnitee unless such settlement
(i) includes an unconditional release of such Indemnitee (and its Related
Parties) from all liability or claims that are the subject matter of such
proceeding and (ii) does not include a statement as to or an admission of fault
or culpability on behalf of any Indemnitee (or its Related Parties). To the
extent permitted by Applicable Law, each party hereto hereby waives for itself
(and, in the case of a Borrower, for each other Loan Party) any claim against
any Loan Party, any Lender, any Administrative Agent, any Lender Party, the Lead
Arranger, and their respective affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Loan Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and each party hereto (and in the case of a Borrower on behalf of
each other Loan Party) hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor; provided that nothing contained in this
sentence shall limit such Borrower’s indemnity obligations to the extent such
special, indirect, consequential or punitive damages are included in any third
party claim in connection with which such indemnified person is entitled to
indemnification hereunder. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the termination of the Revolver
Commitments, the expiration of any Letters of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
any Issuing Bank or any Lender. All amounts due under this Section 9.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) This Section 9.05 shall not apply to Taxes other than Taxes arising from a
non-Tax claim.

(d) Notwithstanding the foregoing paragraphs in this Section, if it is found by
a final, non-appealable judgment of a court of competent jurisdiction in any
such action, proceeding or investigation that any loss, claim, damage, liability
or cost or related expense of any Indemnitee has resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or any of its
Related Parties) or a material breach of the Loan Documents by such Indemnitee
(or any of its Related Parties), such Indemnitee will repay such portion of the
reimbursed amounts previously paid to such Indemnitee under this Section that is
attributable to expenses incurred in relation to the set or omission of such
Indemnitee which is the subject of such finding.

 

-161-



--------------------------------------------------------------------------------

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, upon the written consent of the Administrative Agent or the
Required Lenders, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Parent, any
Borrower or any Subsidiary Loan Party (and such Lender or Issuing Bank will
provide prompt notice to such Loan Party) against any of and all the obligations
of Parent or the Borrowers now or hereafter existing under this Agreement or any
other Loan Document held by such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Parent, any
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Parent, any Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.

(b) Except as provided in Section 2.23 with respect to any Incremental Facility,
Section 2.24 with respect to any Extension and Sections 9.08(d) and 9.08(e) with
respect to any Replacement Term Loans or Replacement Revolver Facility, neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified except (x) in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Parent, the
Borrowers and the Required Lenders (or in respect of any waiver, amendment or
modification of Section 4.02 after the Closing Date to the extent applicable to
Revolving Commitments, the Required Revolver Lenders voting as a single class,
rather than the Required Lenders) and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the

 

-162-



--------------------------------------------------------------------------------

Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
date of, or the due date of any payment of interest or fees, or decrease the
rate of interest or the amount of fees owed on, any Loan or any LC Disbursement,
or extend the stated expiration of any Letter of Credit beyond the latest
Revolver Termination Date, without the prior written consent of each Lender
directly and adversely affected thereby; provided, that (x) consent of Required
Lenders is not expressly required for any waiver, amendment or modification
contemplated by this clause (i), (y) any amendment to the Total Leverage Ratio,
the Consolidated Fixed Charge Coverage Ratio or the component definitions
thereof shall not constitute a reduction in the rate of interest for purposes of
this clause (i) (but any such amendment shall require the consent of the
Required Lenders as provided in this 9.08(b)) and (z) waiver or reduction of
interest at the Default Rate shall be effective with the consent of the Required
Lenders (and shall not require the consent of each directly and adversely
affected Lender),

(ii) increase the Revolver Commitment of any Revolver Lender (other than with
respect to any Incremental Revolver Facility or Extended Revolver Commitment to
which such Lender has agreed) without the prior written consent of such affected
Revolver Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Revolver Commitments shall not constitute an increase of the
Revolver Commitments of any Revolver Lender),

(iii) extend the Revolver Commitment of any Revolver Lender without the prior
written consent of such Revolver Lender or decrease the Unused Line Fees, Letter
of Credit fees or Issuing Bank Fees without the prior written consent of each
Revolving Lender or each Issuing Bank, as applicable (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default, mandatory prepayments or of a mandatory reduction in the aggregate
Revolver Commitments shall not constitute an increase or extension of maturity);
provided, that (x) consent of Required Lenders or the Required Revolver Lenders
is not expressly required for any waiver, amendment or modification contemplated
by this clause (iii) and (y) any amendment to the Total Leverage Ratio, the
Consolidated Fixed Charge Coverage Ratio or the component definitions thereof
shall not constitute a reduction in the Unused Lines Fees for purposes of this
clause (iii) (but any such amendment shall require the consent of the Required
Lenders as provided in this 9.08(b)),

(iv) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Term Loan is due without the prior written consent of each Term Lender
directly and adversely affected thereby (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults, Events of Default or
mandatory prepayments shall not constitute any such extension, waiver or
reduction); provided that consent of Required Lenders is not expressly required
with respect to any waiver, amendment or modification contemplated by this
clause (iv),

(v) except to the extent necessary to give effect to the express intentions of
this Agreement (including Sections 2.23, 2.24, 9.04, 9.08(d) and 9.08(e)),
which, in respect of

 

-163-



--------------------------------------------------------------------------------

any amendment or modification to effect such express intentions, shall be
effective with the consent of the Required Lenders, amend or modify the
provisions of Section 2.19(b), (c) or (f) of this Agreement in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender,

(vi) amend or modify the provisions of Section 7.02, Sections 9.08(a), (b) or
(c) or reduce the voting percentage set forth in the definition of “Required
Lenders”, “Required Revolver Lenders” or “Supermajority Revolver Lenders,”
without the prior written consent of each Lender directly and adversely affected
thereby (it being understood that any Incremental Loans, any Incremental
Facility, any Extended Revolver Commitments (and the related credit exposure),
any Extended Term Loans, any Replacement Revolver Facility, any Replacement Term
Loans and additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders or Required Revolver
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

(vii) release all or substantially all the Collateral (it being understood that
a transaction permitted under Section 6.05 shall not constitute a release of all
or substantially all of the Collateral), or release all or substantially all of
the value of the Guarantees (except as otherwise permitted herein (including in
connection with a transaction permitted under Section 6.05) or in the other Loan
Documents) under the Collateral Agreement, unless, in the case of a Subsidiary
Loan Party, all or substantially all the Equity Interests of such Subsidiary
Loan Party is sold or otherwise disposed of in a transaction permitted by this
Agreement, without the prior written consent of each Lender,

(viii) change the definition of the terms “Availability” or “Borrowing Base” or
any component definition used therein (including, without limitation, the
definitions of “Eligible Account,” “Eligible Inventory,” “Eligible Credit Card
Receivables,” “Eligible Letter of Credit Inventory” and “Eligible In-Transit
Inventory”) if, as a result thereof, the amounts available to be borrowed by the
Borrowers would be increased, without the prior written consent of the
Supermajority Revolver Lenders; provided that the foregoing shall not limit the
discretion of the Administrative Agent to use its Credit Judgment to change,
establish or eliminate any Availability Reserves or to add Accounts and
Inventory acquired in a Permitted Business Acquisition to the Borrowing Base as
provided herein,

(ix) increase the percentages set forth in the term “Borrowing Base” or add any
new classes of eligible assets thereto without the prior written consent of the
Supermajority Revolver Lenders, or

(x) waive, amend or modify Section 4.02 or any condition precedent to a Credit
Extension (other than an initial Credit Extension on the Closing Date) under the
Revolver Facility without the prior written consent of the Required Revolver
Lenders; provided that consent of Required Lenders is not expressly required
with respect to any waiver, amendment or modification contemplated by this
clause (x),

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, an Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank acting as such at the effective date of
such agreement or the Swingline Lender, as applicable. Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.08
and any consent by any Lender pursuant to

 

-164-



--------------------------------------------------------------------------------

this Section 9.08 shall bind any successor or assignee of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Revolver Commitments of such Lender may not be increased or
extended without the consent of such Lender and (y) the principal and accrued
and unpaid interest of such Lender’s Loans shall not be reduced or forgiven
without the consent of such Lender.

(c) Without the consent of any Lead Arranger, Lender or Issuing Bank, the Loan
Parties and the Administrative Agent may (in their respective sole discretion,
or shall, to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with Applicable Law.

(d) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrowers and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing or replacement of all or any portion of the outstanding Term Loans,
Extended Term Loans, Incremental Term Loans or then existing Replacement Term
Loans held by all Lenders under the applicable Class (such loans, the “Replaced
Term Loans”) with one or more replacement term loans hereunder (“Replacement
Term Loans”); provided that

(i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans (plus the
amount of accrued interest and premium thereon, and underwriting discounts,
fees, commissions and expenses associated therewith),

(ii) such Replacement Term Loans have a final maturity date equal to or later
than the final maturity date of, and have a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, such Replaced
Term Loans at the time of such refinancing,

(iii) if any such Replacement Term Loans are secured, they shall not be secured
by any assets other than the Collateral,

(iv) if any such Replacement Term Loans are guaranteed, they shall not be
guaranteed by any person other than the Guarantors,

(v) any Replacement Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the Term Loans (and any other
Incremental Term Loans, Extended Term Loans or Replacement Term Loans then
subject to ratable repayment requirements), in each case as agreed by the
Borrowers and the Lenders providing the relevant Replacement Term Loans,

(vi) such Replacement Term Loans shall have pricing (including interest, fees
and premiums) and, subject to preceding clause (E), optional prepayment and
redemption terms as may be agreed to by the Borrowers and the Lenders providing
such Replacement Term Loans,

(vii) no Default or Event of Default shall exist immediately prior to or after
giving effect to the effectiveness of such replacement,

 

-165-



--------------------------------------------------------------------------------

(viii) the other terms and conditions of such Replacement Term Loans (excluding
pricing, interest, fees, rate floors, premiums, optional prepayment or
redemption terms, security and maturity date, subject to preceding clauses, (B),
(C), (E) and (F)) shall be substantially identical to, or (taken as a whole) no
more favorable (as reasonably determined by the Lead Borrower) to the lenders
providing such Replacement Term Loans than those applicable to the Replaced Term
Loans (other than any covenants or other provisions applicable only to periods
after the latest Term Maturity Date (in each case, as of the date of incurrence
of such Replacement Term Loans)), and

(ix) any Lender or, with the consent of the Lead Borrower and, to the extent
such consent would be required under Section 9.04 with respect to an assignment
of Term Loans to such person, the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), any person that would be an
Eligible Assignee may provide such Replacement Term Loans; provided further that
(i) any Non-Debt Fund Affiliate shall be permitted (without Administrative Agent
consent) to provide such Replacement Term Loans, it being understood that in
connection with such Replacement Term Loans, any such Non-Debt Fund Affiliate,
as applicable, shall be subject to the restrictions applicable to such persons
under Section 9.04 as if such Replacement Term Loans were Term Loans obtained by
way of assignment and (ii) any Debt Fund Affiliate shall be permitted to provide
any Replacement Term Loans, provided that in connection therewith, such Debt
Fund Affiliate shall be subject to the restrictions applicable to Debt Fund
Affiliates under Section 9.04 as if such Replacement Term Loans were Term Loans
obtained by way of assignment.

(e) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrowers and the Lenders
providing the relevant Replacement Revolver Facility (as defined below) to
permit the refinancing, replacement or modification of all of the Revolver
Facility, Extended Revolver Facility and then-existing Replacement Revolver
Facility (such Loans, the “Replaced Revolver Facility”) with a replacement
revolving facility hereunder (“Replacement Revolver Facility”); provided, that
(i) the aggregate amount of such Replacement Revolver Facility shall not exceed
the aggregate principal amount of such Replaced Revolver Facility (plus (A) the
amount permitted under Sections 6.01(a), (o), (p) and (y) in accordance with the
terms thereof and (B) the amount of accrued interest and premium thereon, any
committed or undrawn amounts and underwriting discounts, fees, commissions and
expenses, associated therewith), (ii) the terms of any Replacement Revolver
Facility are, as of the date of incurrence of such Replacement Revolver
Facility, not (excluding pricing, fees, rate floors, premiums and optional
prepayment or redemption terms), taken as a whole, materially more favorable to
the lenders providing such Replacement Revolver Facility than those applicable
to the Replaced Revolver Facility (other than any covenants or other provisions
applicable only to periods after the Revolver Termination Date) and (iii) any
Lender or, with the consent of the Borrowers and, to the extent such consent
would be required under Section 9.04 with respect to an assignment of Revolver
Loans or Revolver Commitment to such person, the consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender (which consent shall not be
unreasonably withheld), any Eligible Assignee that may hold Revolving
Commitments or Revolving Loans may provide such Replacement Revolver Facility.

(f) Notwithstanding anything to the contrary contained in this Section 9.08 or
any Loan Document, (i) the Borrowers and the Administrative Agent may, without
the input or consent of any other Lender, effect amendments to this Agreement
and the other Loan Documents as may be necessary in the reasonable opinion of
the Borrowers and the Administrative Agent to effect the provisions of
Sections 2.23, 2.24, 9.08(d) or 9.08(e), (ii) if the Administrative Agent and
the Borrowers have jointly identified an obvious error or any error or omission
of a technical nature, in each case, in any provision of

 

-166-



--------------------------------------------------------------------------------

the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision and (iii) guarantees, collateral security
documents and related documents executed by Parent, the Borrowers or Subsidiary
Loan Parties in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, supplemented or
waived without the consent of any Lender if such amendment, supplement or waiver
is delivered in order to (x) comply with local law or advice of local counsel,
(y) cure ambiguities, omissions, mistakes or defects or (z) cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate on any Loan or
participation in any L/C Disbursement, together with all fees and charges that
are treated as interest under Applicable Law (collectively, the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender or
any Issuing Bank shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by such Lender in
accordance with Applicable Law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or such Issuing Bank shall be limited to
the Maximum Rate, provided that such excess amount shall be paid to such Lender
or such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.

SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto, and their respective successors and assigns
permitted hereunder, any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.11 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS

 

-167-



--------------------------------------------------------------------------------

WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

SECTION 9.12. Severability. In the event any one (1) or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one (1) contract, and shall become
effective as provided in Section 9.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission or other electronic transmission
(including by “.pdf” or “.tif”) shall be as effective as delivery of a manually
signed original.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lender, the Administrative Agent or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against Parent, any Borrower or any other Loan Party or
their properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each of the parties hereto agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested at its address provided in Section 9.01 agrees that service as
so provided in is sufficient to confer personal jurisdiction over the applicable
credit party in any such proceeding in any such court, and otherwise

 

-168-



--------------------------------------------------------------------------------

constitutes effective and binding service in every respect; and agrees that
agents and lenders retain the right to serve process in any other manner
permitted by law or to bring proceedings against any credit party in the courts
of any other jurisdiction.

SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and the
Administrative Agent agrees that it shall maintain in confidence any information
relating to Parent, the Borrowers and the other Loan Parties furnished to it by
or on behalf of Parent, the Borrowers or the other Loan Parties (other than
information that has become generally available to the public other than as a
result of a disclosure by any such party) and shall not reveal the same other
than to its directors, trustees, officers, employees and advisors with a need to
know or to any person that approves or administers the Loans on behalf of such
Lender (so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16 and such Lender, such Issuing
Bank and such Agent shall be responsible for its Affiliates’ compliance with
this Section except to the extent such Affiliate shall sign a written
confidentiality agreement in favor of the Borrowers), except: (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, self-regulatory authorities (including the National
Association of Insurance Commissioners) or of any securities exchange on which
securities of the disclosing party or any affiliate of the disclosing party are
listed or traded (in which case such Lender, such Issuing Bank or such Agent
will promptly notify the Borrowers, in advance, to the extent permitted by
Applicable Law or the rules governing the process requiring such disclosure
(except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority) and shall use its commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (B) to its parent companies, affiliates, auditors,
assignees, transferees and participants (so long as each such person shall have
been instructed to keep the same confidential in accordance with provisions not
less restrictive than this Section 9.16 and such Lender, such Issuing Bank and
such Agent shall be responsible for its Affiliates’ compliance with this
Section; provided that no such disclosure shall be made by such Lender, such
Issuing Bank or such Agent or any of their respective Affiliates to any such
person that is a Disqualified Institution), (C) to the extent applicable and
reasonably necessary or advisable in order to enforce its rights under any Loan
Document in a legal proceeding (in which case it shall use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (D) to any pledgee under Section 9.04(d) or any other
existing or prospective assignee of, or existing or prospective Participant in,
any of its rights under this Agreement (so long as such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16 or
other provisions at least as restrictive as this Section 9.16), in each case
other than a Disqualified Institution, (E) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 9.16), and (F) with the consent of the Borrowers. In addition, each
Agent and each Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents and any Swap Agreement to which a
Lender Counterparty is a party.

SECTION 9.17. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of any assets
or all or any portion of any of the Equity Interests or assets of any Subsidiary
Loan Party to a person that is not (and is not required to become) a Loan Party
in each case in a transaction not prohibited by Section 6.05 or in connection
with an Unrestricted Subsidiary Designation or in connection with a pledge of
the Equity Interests of joint ventures permitted by Section 6.02, the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be

 

-169-



--------------------------------------------------------------------------------

reasonably requested by Parent or the Borrowers and at the Borrowers’ expense to
release any Liens created by any Loan Document in respect of such Equity
Interests or assets, and, in the case of a disposition of the Equity Interests
of any Subsidiary Loan Party in a transaction permitted by Section 6.05 or in
connection with an Unrestricted Subsidiary Designation and as a result of which
such Subsidiary Loan Party would cease to be a Restricted Subsidiary, terminate
such Subsidiary Loan Party’s obligations under its Guarantee. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests, asset or subsidiary of Parent shall no longer be
deemed to be made once such Equity Interests or asset is so conveyed, sold,
leased, assigned, transferred or disposed of. At the request of the Borrowers,
the Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) (i) subordinate any Lien granted to the Administrative
Agent (or any sub-agent or collateral agent) under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 6.02(a), (c),
(i) or (j) and (ii) enter into intercreditor arrangements contemplated by
Sections 6.01(g), (o), and (p), Sections 6.02(b), (c), (v), (z) and (aa) and the
definition of “Permitted Refinancing Indebtedness.”

SECTION 9.18. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the USA PATRIOT
Act.

SECTION 9.19. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other person or against or in payment of any or all of the Secured
Obligations. To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or the Lenders (or to the Administrative Agent, on
behalf of the Lenders), or any Agent or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

SECTION 9.20. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

SECTION 9.21. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

-170-



--------------------------------------------------------------------------------

SECTION 9.22. Acknowledgements. Each of Parent and each Borrower hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Lender Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement or
the other Loan Documents, irrespective of whether the Lender Parties have
advised or are advising the Loan Parties on other matters, and the relationship
between the Lender Parties, on the one hand, and the Loan Parties, on the other
hand, in connection herewith and therewith is solely that of creditor and
debtor, (b) the Lender Parties, on the one hand, and the Loan Parties, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor do the Loan Parties rely on, any fiduciary duty to
the Loan Parties or their affiliates on the part of the Lender Parties, (c) the
Loan Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Loan
Parties have been advised that the Lender Parties are engaged in a broad range
of transactions that may involve interests that differ from the Loan Parties’
interests and that the Lender Parties have no obligation to disclose such
interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Lender Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties, any of their affiliates or any other person, (g) none of the Lender
Parties has any obligation to the Loan Parties or their affiliates with respect
to the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Lender Party and the Loan Parties
or any such affiliate and (h) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Lender Parties or among the Loan Parties and the Lender
Parties.

SECTION 9.23. Lender Action. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, (i) the authority to enforce rights and
remedies hereunder and under the other Security Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent for the benefit of the
Lenders and the Issuing Bank, (ii) no Secured Party shall have any right
individually to realize upon any of the Collateral under any Security Document
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies under the Security Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms thereof and (iii) in the event of a foreclosure by the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold in any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.

SECTION 9.24. Reversal of Payments. To the extent any Loan Party makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or

 

-171-



--------------------------------------------------------------------------------

any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent.

[Signature Pages Follow]

 

-172-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

BARGAIN PARENT, INC., as Parent By:  

/s/ John Swygert

Name:   John Swygert Title:   Chief Financial Officer OLLIE’S HOLDINGS, INC., as
Lead Borrower By:  

/s/ John Swygert

Name:   John Swygert Title:   Chief Financial Officer OLLIE’S BARGAIN OUTLET,
INC., as a Borrower By:  

/s/ John Swygert

Name:   John Swygert Title:   Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender, Lead Arranger and as
Administrative Agent By:  

/s/ Hugh Giorgio

Name:   Hugh Giorgio Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:  

/s/ Marianne T. Meil

Name:   Marianne T. Meil Title:   Sr. Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as Documentation Agent and as a Lender By:  

/s/ Edward A. Tosti

Name:   Edward A. Tosti Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Matthew T. Ruschau

Name:   Matthew T. Ruschau Title:   Assistant Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIRST COMMONWEALTH BANK, as a Lender By:  

/s/ Brian J. Sohocki

Name:   Brian J. Sohocki Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By:  

/s/ Michael Postupak

Name:   Michael Postupak Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Nick Gates

Name:   Nick Gates Title:   S.V.P.

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as a Lender By:  

/s/ John L. Allenson

Name:   John L. Allenson Title:   First Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Michael Kiss

Name:   Michael Kiss Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CUSTOMERS BANK, as a Lender By:  

/s/ Travis L. Gray

Name:   Travis L. Gray Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit and
Swingline Loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:                                              2.    Assignee:   
                                          [and is [an Affiliate]/[Related Fund]
of [Identify Lender]] 3.    Lead Borrower:    OLLIE’S HOLDINGS, INC. 4.   
Administrative Agent:    MANUFACTURERS AND TRADERS TRUST COMPANY, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement, dated as of January 29, 2016 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among BARGAIN PARENT, INC., a Delaware
corporation (“Parent”), OLLIE’S HOLDINGS, INC., a Delaware corporation (the
“Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a Pennsylvania corporation
(“Ollie’s”), the other Subsidiaries of a Borrower listed on the signature pages
thereto, as borrowers (and, together with the Lead Borrower and Ollie’s,
collectively, the “Borrowers”),



--------------------------------------------------------------------------------

      the financial institutions party thereto from time to time as lenders
(collectively, the “Lenders”), MANUFACTURERS AND TRADERS TRUST COMPANY as Lead
Arranger and MANUFACTURERS AND TRADERS TRUST COMPANY, as administrative agent
(in such capacity, together with its successors and assigns, the “Administrative
Agent”), and the other agents named therein.

 

6. Assigned Interest:

 

Facility Assigned1

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned2      Percentage Assigned
of Commitment/Loans3      $                    $                           %    
$                    $                           %     $                    $
                          % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

1  Specify the Type and Class of Facilities under the Credit Agreement that are
being assigned (eg, Revolving Loans, Incremental Term Loans, etc.).

2  Such amount not to be less than $5.0 million (except in the case of an
assignment to a Lender, an Affiliate of a Lender or a Related Fund or in the
case of an assignment of the entire remaining amount of a Class of the assigning
Lender’s Commitments or Loans).

3  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.



--------------------------------------------------------------------------------

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] Notices:     Notices:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier:   Electronic
Address:       Electronic Address: with a copy to:     with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier:   Electronic
Address:       Electronic Address: Wire Instructions:     Wire Instructions:

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

[MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent By:  

 

Name:   Title:]   [Consented to:]5 [OLLIE’S HOLDINGS, INC. By:  

 

Name:   Title:]   [Consented to:]6

[MANUFACTURERS AND TRADERS TRUST COMPANY,

as Issuing Bank and/or Swingline Lender

By:  

 

Name:   Title:]  

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Lead Borrower is required by the terms
of the Credit Agreement.

6  To be added only if the consent of each Issuing Bank and/or Swingline Lender
is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ACCEPTANCE AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document (as defined
below), (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively the
“Credit Documents”), or any collateral thereunder, (iii) the financial condition
of any Loan Party or any of their Subsidiaries or Affiliates or any other person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Loan Parties or any of their Subsidiaries or Affiliates or any
other person of any of their respective obligations under any Credit Document.

 

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender [or Issuing Bank]7 under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender [or Issuing Bank] thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender [or Issuing
Bank] thereunder, (iv) it is not a Disqualified Institution, [(v) (A) it is an
Affiliated Lender,8 (B) it does not have any material non-public information
with respect to Parent, the Borrowers, their subsidiaries and their respective
securities that (w) has not been previously disclosed in writing to the
Administrative Agent and the Assignor (other than because the Assignor does not
wish to receive such material non-public information) and (y) could reasonably
be expected to have a material effect upon, or otherwise be material to, the
Assignor’s decision to participate in the assignment effected pursuant to this
Assignment and Acceptance Agreement,

 

7  Include if Assignee is becoming a Revolver Lender.

8 

Only applicable if such Assignment and Acceptance relates solely to an
assignment of Term Loans.



--------------------------------------------------------------------------------

  [and] (C) after giving effect to the assignment effected hereby, the aggregate
principal amount of all Loans held by all Affiliated Lenders shall not exceed
25% of the aggregate unpaid principal amount of Term Loans outstanding (after
giving effect to any substantially simultaneous cancellations thereof) [and
(D) (x) Indebtedness under the Revolver Facility is not being utilized to fund
such assignment and (y) no Default or Event of Default occurred or was
continuing at the time of acceptance of bids for the Dutch Auction or open
market purchase]9]10 and (vi) if it is a Foreign Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee,
(b) confirms it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender or Issuing Bank, and (c) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender or Issuing Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender [or Issuing Bank].

 

2. Payments. All payments with respect to the Assigned Interests shall be made
as follows: From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. Effect of Assignment. From and after the Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance Agreement and Section 9.04(g) of the Credit Agreement,
have the rights and obligations of a Lender [or Issuing Bank] thereunder and
under the other Credit Documents and shall be bound by the provisions thereof,
[provided, however, the Assignee shall cancel and retire the respective Term
Loans purchased pursuant hereto, (i) immediately, if the Assignee is the Parent,
the Lead Borrower or any of their respective Subsidiaries or (ii) promptly upon
contribution if the Assignee is any other Affiliated Lender and such Affiliated

 

9  Clause (D) is applicable only if the Assignee is the Parent, a Borrower or a
Restricted Subsidiary.

10 

Insert bracketed text if the Assignee is an Affiliated Lender. MNPI
representation only required in context of Dutch auction.



--------------------------------------------------------------------------------

  Lender contributes the Term Loans to Parent or any of its Subsidiaries]11 and
(b) the Assignor shall, to the extent provided in this Assignment and Acceptance
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective 3delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof.

 

 

11  Insert bracketed text if the Assignee is an Affiliated Lender that is the
Parent, the Lead Borrower or any of their respective Subsidiaries.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

I. Name(s) of the Borrower(s):  

 

II. Legal Name of Lender for Signature Page:  

 

III. Name of Lender for any eventual tombstone:  

 

IV. Legal Address:  

 

 

 

  V. Contact Information:  

 

   

Credit Contact

  

Operations Contact

  

Legal Counsel

Name:

 

 

  

 

  

 

Title:

 

 

  

 

  

 

Address:

 

 

  

 

  

 

 

 

  

 

  

 

 

 

  

 

  

 

Telephone:

 

 

  

 

  

 

Facsimile:

 

 

  

 

  

 

Email: Address:

 

 

  

 

  

 

 

VI. Lender’s Wire Payment Instructions: Pay to:  

 

  (Name of Lender)     

 

  (ABA#)                    (City/State)  

 

  (Account #)                    (Account Name)

VII. Organizational Structure:

 

Foreign Branch, organized under which laws etc.

 

 

Lender’s Tax ID:  

 

 

Tax withholding Form Attached (For Foreign Buyers)

¨       Form W-9

 

¨       Form W-8

 

¨       Form 4224 effective:                     



--------------------------------------------------------------------------------

 

¨       Form 1001

 

¨       W/Hold     % Effective                     

 

¨       Form 4224 on file with Administrative Agent from previous current year’s
transaction

 

VIII. Payment Instructions: Servicing Site: Pay To:

 

IX. Name of Authorized Officer:  

 

  Name:  

 

  Signature:  

 

  Date:  

 

 

 

X. Institutional Investor Sub-Allocations Institution Legal Name:   

 

Fund Manager:   

 

Sub-Allocations:   

 

 

Exact Legal Name

(for documentation

purposes)

  

Sub-Allocation

(Indicate US$)

  

Direct Signer to

Credit

Agreement

(Yes / No)

  

Purchase by

Assignment

(Yes / No)

  

Date of Post Closing
Assignment

1.               

 

  

 

  

 

  

 

2.               

 

  

 

  

 

  

 

3.               

 

  

 

  

 

  

 

4.               

 

  

 

  

 

  

 

5.               

 

  

 

  

 

  

 

6.               

 

  

 

  

 

  

 

7.               

 

  

 

  

 

  

 

Total

              

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

Special Instructions

 

 

 

 

Please return this form, by fax, to the attention of [                    ], fax
[                    ], no later than 5:00 p.m. New York City time, on
[            ], 20[    ].



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

Manufacturers and Traders Trust Company, as

Administrative Agent for the lenders referred to below,

25 South Charles Street, 18th Floor

Baltimore, MD 21201

Attention: [                    ]

[        ] [    ], 20[    ]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of January 29, 2016 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among BARGAIN
PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC., a
Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein. Terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Lead Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in
connection with that request sets forth below the terms on which such Borrowing
is requested to be made:

 

(A)    Borrower   

 

   (B)    Date of Borrowing (which is a Business Day)   

 

   (C)    Class of Borrowing12   

 

   (D)    Aggregate Amount of Borrowing13   

 

   (E)    Type of Borrowing14   

 

   (F)    Interest Period and the last day thereof15   

 

   (G)    Funds are requested to be disbursed to the applicable Borrower’s
account with                      (Account No.                    ).

 

 

12  Specify Term Loan or Revolver Loan, as applicable.

13  Not less than $100,000 for ABR Loans and $1,000,000 for Eurodollar Loans
(and in either case, in an integral multiple of $100,000).

14  Specify Eurodollar Borrowing or ABR Borrowing.

15  To be an Interest Period contemplated by definition of “Interest Period” in
the Credit Agreement (with respect to Eurodollar Borrowings only).



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

The Lead Borrower hereby represents and warrants to the Administrative Agent and
the Lenders that, on the date of the requested Borrowing, the conditions to
lending specified in Section[s] [4.01 and]16 [4.02]17 of the Credit Agreement
have been satisfied.

 

OLLIE’S HOLDINGS, INC., as Lead Borrower By:  

 

Name:   Title:  

 

 

16  Insert for Borrowing on the Closing Date.

17  Insert for Borrowing on the Closing Date and each other subsequent
Borrowing.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INTEREST ELECTION REQUEST

Reference is made to the Credit Agreement, dated as of January 29, 2016 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among BARGAIN
PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC., a
Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein. Terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Pursuant to Section 2.07 of the Credit Agreement, the Lead Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of         /    /20    : [NTD: ALL CHANGES ARE
CONSISTENT WITH SECTION 2.07(C).]

 

$[        ,        ,         ]

   Eurodollar Borrowing consisting of a                     18 Loan originally
made on        /    /20     to be continued with an Interest Period of
                     month(s).19

$[        ,        ,         ]

   ABR Borrowing consisting of a                     20 Loan originally made on
        /    /20     to be converted to a Eurodollar Borrowing with an Interest
Period of                     month(s).21

$[        ,        ,         ]

   Eurodollar Borrowing consisting of a                     22 Loan originally
made on         /    /20    to be converted to ABR Borrowing.

The Lead Borrower hereby certifies that as of the date hereof, no event has
occurred and is continuing or would result from the consummation of the
conversion and/or continuation contemplated hereby that would constitute an
Event of Default.

 

 

18  Insert Class of Loan (e.g., Revolver Loan, Term Loan)

19  To be an Interest Period contemplated by definition of “Interest Period” in
the Credit Agreement.

20  Insert Class of Loan (e.g., Revolver Loan, Term Loan)

21  To be an Interest Period contemplated by definition of “Interest Period” in
the Credit Agreement.

22  Insert Class of Loan (e.g., Revolver Loan, Term Loan)



--------------------------------------------------------------------------------

Date:         /    /20    

    OLLIE’S HOLDINGS, INC., as Lead Borrower     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COLLATERAL AGREEMENT

[To be attached separately]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

January 29, 2016

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF OLLIE’S HOLDINGS, INC., IN MY
CAPACITY AS AN OFFICER AND NOT INDIVIDUALLY, AS FOLLOWS AS OF THE DATE HEREOF:

1. I am the chief financial officer of OLLIE’S HOLDINGS, INC., a Delaware
corporation (the “Lead Borrower”).

2. Reference is made to the Credit Agreement, dated as of January 29, 2016 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
BARGAIN PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC.,
a Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein. Terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

3. I am generally familiar with the businesses and assets of the Lead Borrower
and its Restricted Subsidiaries, taken as a whole, and am duly authorized to
execute this Solvency Certificate on behalf of the Lead Borrower pursuant to the
Credit Agreement.

4. As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions, (i) the sum of the debt (including
contingent liabilities) of the Lead Borrower and its Restricted Subsidiaries,
taken as a whole, does not exceed the fair value of the present assets of the
Lead Borrower and its Restricted Subsidiaries, taken as a whole; (ii) the
present fair saleable value of the assets of the Lead Borrower and its
Restricted Subsidiaries, taken as a whole, is not less than the amount that will
be required to pay the probable liabilities (including contingent liabilities)
of the Lead Borrower and its Restricted Subsidiaries, taken as a whole, on their
debts as they become absolute and matured; (iii) the capital of the Lead
Borrower and its Restricted Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Lead Borrower or its Restricted
Subsidiaries, taken as a whole, contemplated as of the date hereof; and (iv) the
Lead Borrower and its Restricted Subsidiaries, taken as a whole, do not intend
to incur, or believe that they will incur, debts (including current obligations
and contingent liabilities) beyond their ability to pay such debts as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT G

RESERVED.



--------------------------------------------------------------------------------

EXHIBIT H

RESERVED.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

        ,     , 20    

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF OLLIE’S HOLDINGS, INC., IN MY
CAPACITY AS AN OFFICER AND NOT INDIVIDUALLY, AS FOLLOWS AS OF THE DATE HEREOF:

1. I am a Financial Officer of OLLIE’S HOLDINGS, INC., a Delaware corporation
(the “Lead Borrower”).

2. I have reviewed the terms of that Credit Agreement, dated as of January 29,
2016 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
BARGAIN PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC.,
a Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein, and I have made, or have caused to be made under my supervision,
a review in reasonable detail of the transactions and condition of the Parent,
the Lead Borrower and its Subsidiaries during the accounting period covered by
the attached financial statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which has been taken, is being
taken, or proposes to be taken with respect to each such condition or event.

4. Set forth on Annex A hereto are reasonably detailed calculations with respect
to the Consolidated Fixed Charge Coverage Ratio and the Total Leverage Ratio for
the accounting period covered by the attached financial statements.

5. [Set forth on Annex A hereto are reasonably detailed calculations with
respect to the Available Basket Amount and the Excluded Contributions as of the
last day of the accounting period covered by the attached financial
statements.]/[There is no change in the Available Basket Amount and/or the
Excluded Contributions, as calculated of the last day of the accounting period
covered by the attached financial statements, since the delivery of the
compliance certificate dated [●].]23

 

 

23  Include, in each case, only if applicable



--------------------------------------------------------------------------------

6. [Set forth on Annex A hereto are the (x) pro forma adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from the attached
financial statements, (y) a list of each Immaterial Subsidiary as of the date of
this Certificate and (z) a list of each Unrestricted Subsidiary as of the date
of delivery of this Certificate.]24

7. [Set forth on Annex A hereto is a management’s discussion and analysis with
respect to the attached financial statements.]25

8. [Set forth on Annex A hereto are reasonably detailed calculations of the Net
Proceeds received during the accounting period covered by the attached financial
statements by or on behalf of the Lead Borrower or any of the Restricted
Subsidiaries subject to prepayment pursuant to Section 2.12(b) and the portions
of such Net Proceeds that has been invested or are intended to be reinvested in
accordance with the definition of “Net Proceeds.”]26

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

24  Include, in each case, only if applicable

25  If the Lead Borrower files a Form 10-K or Form 10-Q with the SEC that
includes an MD&A, this paragraph 6 can be deleted.

26  Include with delivery of annual financial statements only, beginning with
2015 fiscal year



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in Annex
A hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered as of the date first written above pursuant to
Section 5.04(c) of the Credit Agreement.

 

OLLIE’S HOLDINGS, INC., as Lead Borrower By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDING [        ,     ] 20    

[IF APPLICABLE, INCLUDE MATTERS SPECIFIED IN ITEMS 4 THROUGH 8]



--------------------------------------------------------------------------------

EXHIBIT J

RESERVED.



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

NEW LENDER SUPPLEMENT

SUPPLEMENT, dated                     , to the Credit Agreement, dated as of
January 29, 2016 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among BARGAIN PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S
HOLDINGS, INC., a Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN
OUTLET, INC., a Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of
a Borrower listed on the signature pages thereto, as borrowers (and, together
with the Lead Borrower and Ollie’s, collectively, the “Borrowers”), the
financial institutions party thereto from time to time as lenders (collectively,
the “Lenders”), MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and
MANUFACTURERS AND TRADERS TRUST COMPANY, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
and the other agents named therein. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.23(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
as a “Lender” thereunder with the consent (which consent shall not be
unreasonably withheld) of the Lead Borrower and the Administrative Agent (and,
in the case of any Incremental Revolver Facility, the Swingline Lender and any
Issuing Bank) in connection with a transaction described in Section 2.23(a)
thereof by executing and delivering to the Lead Borrower and the Administrative
Agent a supplement to the Credit Agreement in substantially the form of this
Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a “Lender” thereunder;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by and shall be entitled to the benefits
of the provisions of the Credit Agreement and the other Loan Documents, and
agrees that it shall, on the date this Supplement is accepted by the Lead
Borrower and the Administrative Agent, become a Lender for all purposes of the
Credit Agreement and the other Loan Documents to the same extent as if
originally a party thereto, with an Incremental [Term]/[Revolver]
[Loan]/[Facility] [Commitment] of $        .

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.04 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Foreign Lender, attached to this Supplement is any
documentation required



--------------------------------------------------------------------------------

to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the undersigned, and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (ii) it will be bound by the Credit
Agreement and will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.27

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

 

 

   

 

   

 

 

[Signature page follows]

 

 

27  The foregoing paragraphs to be updated if such Lender will be an Issuing
Bank.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Accepted this      day of             , 20    :

 

  OLLIE’S HOLDINGS, INC., as Lead Borrower   By:  

 

  Name:     Title:    

MANUFACTURERS AND TRADERS TRUST COMPANY

as Administrative Agent

  By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of January 29, 2016 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among BARGAIN
PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC., a
Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Lead Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Lead Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Lead Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of January 29, 2016 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among BARGAIN
PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC., a
Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT L-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to Credit Agreement, dated as of January 29, 2016 (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among BARGAIN
PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC., a
Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT L-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of January 29, 2016 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among BARGAIN
PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC., a
Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Lead Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Lead Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Lead Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:               , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF NOTE

Date: [●]

FOR VALUE RECEIVED, the undersigned, hereby jointly and severally promise to pay
to                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each [Loan]28 (as defined in the Credit
Agreement) from time to time made by the Lender to the Borrowers (as defined
below) under that certain Credit Agreement, dated as of January 29, 2016 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among BARGAIN
PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC., a
Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein. Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement.

The Borrowers jointly and severally promise to pay interest on the aggregate
unpaid principal amount of each [Loan] made by the Lender to the Borrowers under
the Credit Agreement from the date of such [Loan] until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement.

This Note (this “Note”) is one of the Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and of the other Loan Documents and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall become, or may be declared to be, as applicable, immediately due
and payable all as provided in the Credit Agreement. [Loans] made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.

Each Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

28  Insert correct defined term for the applicable tranche of Loan to be
evidenced by this Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each the undersigned has caused this Note to be duly
executed and delivered by a duly authorized officer as of the date first written
above.

 

OLLIE’S HOLDINGS, INC.,
as Lead Borrower By:  

 

Name:   Title:   OLLIE’S BARGAIN OUTLET, INC.,
as a Borrower By:  

 

Name:   Title:   [NAME OF OTHER BORROWERS, IF ANY]



--------------------------------------------------------------------------------

EXHIBIT N

[Reserved].



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF BORROWING BASE CERTIFICATE

Date: [                    ]

Reference is made to the Credit Agreement, dated as of January 29, 2016 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among BARGAIN
PARENT, INC., a Delaware corporation (“Parent”), OLLIE’S HOLDINGS, INC., a
Delaware corporation (the “Lead Borrower”), OLLIE’S BARGAIN OUTLET, INC., a
Pennsylvania corporation (“Ollie’s”), the other Subsidiaries of a Borrower
listed on the signature pages thereto, as borrowers (and, together with the Lead
Borrower and Ollie’s, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY as Lead Arranger and MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”), and the other agents
named therein. Terms used herein but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to Section 5.12 of the Credit Agreement, the undersigned Financial
Officer of the Lead Borrower hereby certifies that as of the close of business
on the date set forth above, the Borrowing Base of the Borrowers is computed as
set forth on Exhibit A attached hereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

OLLIE’S HOLDINGS, INC.,
as Lead Borrower By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A to Borrowing Base Certificate



--------------------------------------------------------------------------------

Schedule 1.01(a)

Bank Product Debt

NONE.

 

1



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Revolver Commitment  

MANUFACTURERS AND TRADERS TRUST COMPANY

   $ 23,333,333.33   

CITIZENS BANK OF PENNSYLVANIA

   $ 15,000,000.00   

KEYBANK NATIONAL ASSOCIATION

   $ 15,000,000.00   

FIFTH THIRD BANK

   $ 10,000,000.00   

FIRST COMMONWEALTH BANK

   $ 8,333,333.33   

SANTANDER BANK, N.A.

   $ 8,333,333.33   

FIRST NATIONAL BANK OF PENNSYLVANIA

   $ 6,666,666.67   

FIRST NIAGARA BANK, N.A.

   $ 5,000,000.00   

THE HUNTINGTON NATIONAL BANK

   $ 5,000,000.00   

CUSTOMERS BANK

   $ 3,333,333.34      

 

 

 

Total:

   $ 100,000,000.00      

 

 

 

 

Lender

   Term Commitment  

MANUFACTURERS AND TRADERS TRUST COMPANY

   $ 46,666,666.67   

CITIZENS BANK OF PENNSYLVANIA

   $ 30,000,000.00   

KEYBANK NATIONAL ASSOCIATION

   $ 30,000,000.00   

FIFTH THIRD BANK

   $ 20,000,000.00   

FIRST COMMONWEALTH BANK

   $ 16,666,666.67   

SANTANDER BANK, N.A.

   $ 16,666,666.67   

FIRST NATIONAL BANK OF PENNSYLVANIA

   $ 13,333,333.33   

FIRST NIAGARA BANK, N.A.

   $ 10,000,000.00   

THE HUNTINGTON NATIONAL BANK

   $ 10,000,000.00   

CUSTOMERS BANK

   $ 6,666,666.66      

 

 

 

Total:

   $ 200,000,000.00      

 

 

 

 

2



--------------------------------------------------------------------------------

Schedule 3.08(a)

Subsidiaries

 

Name

   Jurisdiction    Percentage of each
class of
outstanding Equity
Interests owned  

Ownership

Ollie’s Holdings, Inc.

   Delaware    100%   Bargain Parent, Inc.

Ollie’s Bargain Outlet, Inc.

   Pennsylvania    100%   Ollie’s Holdings, Inc.

 

3



--------------------------------------------------------------------------------

Schedule 3.17

Financing Statements and Other Filings

 

Name

 

Type of Filing

 

Office to File

Ollie’s Holdings, Inc.

  UCC-1 Financing Statement   Delaware Secretary of State

Bargain Parent, Inc.

  UCC-1 Financing Statement   Delaware Secretary of State

Ollie’s Bargain Outlet, Inc.

  UCC-1 Financing Statement   Pennsylvania Department of State

 

4



--------------------------------------------------------------------------------

Schedule 5.09

Mortgaged Properties; Specified Properties

Mortgaged Properties – None.

Specified Properties:

 

  1. 3300 Espresso Way, York

 

  2. Ollie’s Store No. 32, Indiana, PA

 

  3. Brook Park Road, North Olmstead, OH (Ollie’s Store No. 71)

 

  4. 350 Scarlet Avenue, Kennett Square, PA (Ollie’s Store No. 125)

 

  5. 1420 W. O. Ezell Boulevard, Suite 500, Spartanburg, SC (Ollie’s Store
No. 113)

 

  6. 1523 Steve Reynolds Blvd., Commerce GA,

 

  7. South Meadow Square, Ithaca, NY (Ollie’s Store No. 130 or 136)

 

  8. 4750 West Tilghman Street, Allentown PA (Ollie’s Store No. 9)

 

  9. 2253 West Lancaster Pike, Cumru Township, PA (Ollie’s Store No. 15)

 

  10. Belle Vernon, PA (Ollie’s Store No. 38)

 

  11. Gihon Village Shopping Center, Parkersburg, WV (Ollie’s Store No. 50)

 

  12. Scranton, PA (Ollie’s Store No. 24)

 

  13. 1495 East Franklin Boulevard, Gastonia, NC (Ollie’s Store No. 95)

 

  14. Clarksburg Terrace Plaza Shopping Center, Clarksburg, WV (Ollie’s Store
No. 101)

 

  15. Mooresville Consumer Square, Mooresville, NC (Ollie’s Store No. 88)

 

  16. University Centre, Wilmington, NC (Ollie’s Store No. 127)

 

5



--------------------------------------------------------------------------------

Schedule 5.12

Deposit Accounts

 

Owner

  

Bank

   Account
Number   

Type of Account

   Whether
Account Will
be Subject to
a Control
Agreement

Ollie’s Bargain Outlet, Inc.

   M&T Bank    #    Deposit Account    Yes

Ollie’s Bargain Outlet, Inc.

   First National Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   First Commonwealth Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   NexTier Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   PNC Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   Wells Fargo Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   BB&T Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   Chase Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   Sun Trust Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   Bank of America    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   Regions Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   Community Trust Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   Key Bank    #    Deposit Account    No

Ollie’s Bargain Outlet, Inc.

   Northwest Savings Bank    #    Deposit Account    No

 

6



--------------------------------------------------------------------------------

Schedule 5.16

Post-Closing Items

 

1. Within ten (10) days after the Closing Date (or such longer periods as the
Administrative Agent may agree in its sole discretion), the Borrowers shall
cause to be delivered all insurance certificates necessary to satisfy the
requirements of Section 5.02 of the Credit Agreement.

 

2. Within thirty (30) days after the Closing Date (or such longer periods as the
Administrative Agent may agree in its sole discretion), Borrowers shall cause to
be delivered all insurance endorsements necessary to satisfy the requirements of
Section 5.02 of the Credit Agreement.

The failure of any of the foregoing to be satisfied on or prior to the
applicable time period set forth on this Schedule 5.16 shall not constitute an
Event of Default under the Credit Agreement.

 

7



--------------------------------------------------------------------------------

Schedule 6.01

Indebtedness

1. Amounts outstanding from time to time relating to a capital lease with
Enterprise FM Trust.

 

8



--------------------------------------------------------------------------------

Schedule 6.02

Liens

 

1. Liens on assets that are subject to the capital lease listed in Item 1 on
Schedule 6.01.

 

9



--------------------------------------------------------------------------------

Schedule 6.04

Investments

NONE.

 

10



--------------------------------------------------------------------------------

Schedule 6.07

Transactions with Affiliates

Leases

 

1. Agreement of Lease dated as of August 7, 2003, by and between MBBF, L.P and
Ollie’s Bargain Outlet, Inc.

 

2. Agreement of Lease dated as of August 7, 2003, by and between Brooke
Investments Co., LLC and Ollie’s Bargain Outlet, Inc.

 

3. Agreement of Lease dated as of August 7, 2003, by and between BSA Enterprises
and Ollie’s Bargain Outlet, Inc.

 

4. Lease Agreement dated as of August 11, 2011 between Brooke Investments, LLC
and Ollie’s Bargain Outlet, Inc.

 

5. Agreement of Lease dated as of August 7, 2003, by and between MBBF, L.P and
Ollie’s Bargain Outlet, Inc.

Other Affiliate Transactions

 

1. Any arrangements entered into from time to time with Mark Butler for the use
of his airplane.

 

11